Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 1 of 439. PageID #: 3937



          THE STATE OF OHIO,              )
                                          ) SS:    DENISE N. RINI, J.
          COUNTY OF CUYAHOGA.             )


                             IN THE COURT OF COMMON PLEAS
                                   JUVENILE DIVISION



          In the matter of:                       )
                                                  )
          DALONTE WHITE                           ) Case No. DL 15105751
                                                  )
                                                  )
                                                  ) VOLUME 1 OF 3




                                           - - -



                       Hearing held before Judge Denise N. Rini at the

                  Cuyahoga County Juvenile Court, 9300 Quincy

                  Avenue, Cleveland, Ohio, on Thursday, the 16th day

                  of July, 2015 commencing at 11:01 a.m.



                                           - - -
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 2 of 439. PageID #: 3938
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 3 of 439. PageID #: 3939

                                                                                3


    1                                   I N D E X

    2   WITNESSES

    3   STATE'S:                                                         Page

    4   SAVANNAH LAFORCE

    5    Direct Examination by Mr. Schroth.................                29

    6    Cross-examination by Mr. Hoffman..................                70

    7    Redirect Examination by Mr. Schroth...............                94

    8    Recross-examination by Mr. Hoffman................               102

    9   COLLEEN ALLUMS

   10    Direct Examination by Mr. Schroth.................               109

   11    Cross-examination by Mr. Hoffman..................               138

   12    Redirect Examination by Mr. Schroth...............               149

   13   ZACKARY HALE

   14    Direct Examination by Mr. Schroth.................               154

   15    Cross-examination by Mr. Hoffman..................               190

   16

   17                                      - - -

   18   OBJECTIONS

   19                                                                    Page

   20   Mr. Hoffman......................................                  96

   21

   22                                      - - -

   23

   24

   25
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 4 of 439. PageID #: 3940

                                                                                4


    1   EXHIBITS:

    2    STATE'S                                                        Page

    3    1 - Picture...................................                  34

    4    2 - Picture...................................                  41

    5    3 - Picture...................................                  36

    6    4 - Picture...................................                  42

    7    68 - Medical Records of Edward Bunch..........                   7

    8    76 - Photo array..............................                 180

    9    79 - Photo array..............................                 180

   10    82 - Photo array..............................                 180

   11    85 - Photo array..............................                 186

   12    88 - Photo array..............................                 186

   13    91 - Photo array..............................                  63

   14    94 - Photo array..............................                  63

   15    97 - Photo array..............................                  63

   16    100 - Photo array.............................                  67

   17    103 - Photo array.............................                  67

   18    106 - Photo array.............................                 128

   19    109 - Photo array.............................                 128

   20    112 - Photo array.............................                 128

   21    115 - Photo array.............................                 133

   22    118 - Photo array.............................                 133

   23    120 - Video surveillance......................                   7

   24    121 - DNA Report..............................                   8

   25
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 5 of 439. PageID #: 3941

                                                                                5


    1                                  PROCEEDINGS

    2                              JUDGE DENISE N. RINI:       We are here in

    3                  the matter of Dalonte White.        We are set for a

    4                  probable cause hearing.

    5                              There's a notice of mandatory bindover

    6                  that was filed by the Prosecution's Office on

    7                  May 1st, 2015, as well as a motion for an order

    8                  to relinquish jurisdiction for the purpose of

    9                  criminal prosecution pursuant to RC 2152.10(B)

   10                  and for preliminary hearing on Case No. DL

   11                  15105751.    It is an 18-count complaint.

   12                              So beginning with Dalonte, can you say

   13                  your name for the record please?

   14                              MR. WHITE:     Dalonte White.

   15                              THE COURT:     Attorney, please say your

   16                  name for the record.

   17                              MR. HOFFMAN:     Brian Hoffman, attorney

   18                  for the Public Defender.

   19                              MR. PITEO:     Brandon Piteo, Assistant

   20                  Prosecuting Attorney for the State.

   21                              MR. SCHROTH:     Norm Schroth,

   22                  representing the State of Ohio.

   23                              MR. LAM:     Detective Lam, Badge 837,

   24                  with the Cleveland Police Department.

   25                              THE COURT:     Thank you.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 6 of 439. PageID #: 3942

                                                                                 6


    1                              MS. BRYANT:     Keri Bryant, Probation.

    2                              THE COURT:     All right.     Let's start

    3                  over here with Attorney Del Valle.

    4                              MS. DEL VALLE:      Audrey Del Valle,

    5                  Public Defender.

    6                              MS. DICKSON:     Maureen Dickson, Law

    7                  Clerk with the Public Defender's Office.

    8                              MR. QUARLES:     Cameron Quarles,

    9                  stepfather.

   10                              MS. CHANDLER:     My name is Alexandria

   11                  Chandler, mother.

   12                              THE COURT:     Attorney Lawson?

   13                              MR. LAWSON:     John Lawson, the recently

   14                  appointed Guardian ad Litem.

   15                              THE COURT:     All right.     And who do we

   16                  have in the back?      Young men stand up and say

   17                  your name please.

   18                              MR. JACKSON:     Deon.

   19                              THE COURT:     Your whole name, Deon?

   20                              MR. JACKSON:     Oh.   Deon Jackson.

   21                              THE COURT:     Thank you.

   22                              MR. BANKS:     James Banks.

   23                              MR. HAYES:     Trayvion Hayes.

   24                              MR. SHIP:    Ja'niya Ship.

   25                              THE COURT:     All right.     Let the record
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 7 of 439. PageID #: 3943

                                                                                 7


    1                  reflect, that the four gentlemen that just

    2                  introduced themselves are from the Distinguished

    3                  Gentleman of The Spoken Word.         They are here as

    4                  an intern.    I'm going to go with internship.

    5                               All right.    Let also the record

    6                  reflect that we've appointed Attorney John

    7                  Lawson to serve as Guardian ad Litem for Dalonte

    8                  White since it's been brought to the Court's

    9                  attention that the mother, Alexandria Chandler

   10                  and the stepfather -- I'm sorry.         What was your

   11                  name, sir?

   12                               MR. QUARLES:    Cameron Quarles.

   13                               THE COURT:    -- may be testifying and

   14                  the State has asked for a separation of

   15                  witnesses.

   16                               So preliminary matters, Prosecution,

   17                  Mr. Schroth.

   18                               MR. SCHROTH:    Thanks, Judge.      May it

   19                  please the Court.      There are some stipulations

   20                  between the parties in this matter.          It's the

   21                  State's understanding that there will be a

   22                  stipulation to the following Exhibits; State's

   23                  Exhibit 68, those are the medical records of

   24                  Edward Bunch.     State's Exhibit 120, that is a

   25                  video surveillance that is taken from 3263 West
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 8 of 439. PageID #: 3944

                                                                                8


    1                  54th Street, it's the outside of a residence.

    2                  Part and parcel of that stipulation, Judge, is

    3                  that the time is actually incorrect on that

    4                  video.   And so there will be a stipulation -- I

    5                  don't have the Exhibit numbers yet for these

    6                  two, the 911 calls that came in and they are

    7                  essentially the timeline for us, which is about

    8                  6:00 p.m.    6:01 p.m. I think is the first call.

    9                  The video, the parts that we're going to be

   10                  looking at, I believe it has a timestamp of

   11                  around 6:40 p.m., that's just incorrect.

   12                              In addition there will be a

   13                  stipulation to State's 121, that's a DNA report

   14                  dated June 8th, 2015.       State's 122, that's a DNA

   15                  report dated July 1st, 2015 and State's 123,

   16                  those are the medical records of victim, Colleen

   17                  Allums, A-l-l-u-m-s.

   18                              And, again, I'll have a number for the

   19                  actual 911 calls, Judge.        I don't have those

   20                  numbers at this point in time.         It's also the

   21                  State's understanding that there will be a

   22                  stipulation as to the age of Mr. White.           That

   23                  his date of birth is               , 1998.

   24                              THE COURT:     Are there two sets of

   25                  medical records?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 9 of 439. PageID #: 3945

                                                                                  9


    1                              MR. SCHROTH:     Yes, Judge.     State's 68

    2                  is the medical record for Edward Bunch and

    3                  State's 123 is the medical record for Colleen

    4                  Allums.

    5                              THE COURT:     And who is Colleen -- what

    6                  is her name?     Colleen what?

    7                              MR. SCHROTH:     Allums.    I'm probably

    8                  mispronouncing it, but it's A-l-l-u-m-s.           She's

    9                  the person who was residing at 3255 West 54th

   10                  where the home invasion occurred.          She's a

   11                  victim.

   12                              THE COURT:     All right.    Anything on

   13                  the Defense side?

   14                              MR. HOFFMAN:     Your Honor, those are

   15                  all correct stipulations as outlined by the

   16                  State.

   17                              The only other thing that I had

   18                  written down was that we would stipulate to

   19                  being able to use Google Maps during the trial

   20                  as far as evidence would show.         I know the State

   21                  has a couple of Exhibit's for that being made,

   22                  they'll either use the exhibits or the map

   23                  itself on the board.

   24                              THE COURT:     And Google Maps are going

   25                  to be marked as exhibits or you're just
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 10 of 439. PageID #: 3946

                                                                                 10


     1                 stipulating that they're representative or

     2                 authentic, accurate?

     3                              MR. HOFFMAN:     I believe they'll be

     4                 demonstrative evidence.

     5                              MR. SCHROTH:     Yeah.   There are some

     6                 exhibits that are labeled that are Google Maps,

     7                 come from Google Maps, which is generally -- I

     8                 think Mr. Hoffman is going to be doing some free

     9                 styling during the trial with Google and we will

    10                 stipulate that the Google satellite images are

    11                 authentic.     They purport what they are supposed

    12                 to purport based on the date.         There's a date in

    13                 the lower right hand corner of all the Google

    14                 maps and as of that time they were accurate from

    15                 when it was taken.

    16                              THE COURT:    Okay.    All right.    So if

    17                 there's nothing further -- mother and

    18                 stepfather, I will allow you to remain in the

    19                 courtroom during opening statements and then the

    20                 defense attorney will let you know when it's

    21                 time to step out.      But I wanted you to be as

    22                 much a part of the proceeding as I could.

    23                              All right.    Opening statement.

    24                              MR. SCHROTH:     Thanks, Judge.     May it

    25                 please the Court and counsel.         Judge, I know
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 11 of 439. PageID #: 3947

                                                                                 11


     1                 that this Court has done more than it's fair

     2                 share of transfer proceedings in its tenure

     3                 here.    But I think it is important the State is

     4                 asking the Court, as always, as I know this

     5                 Court is, be mindful of the law that keeps these

     6                 sorts of hearings afloat.        This seminal case,

     7                 "seminal case" is State versus Iacona,

     8                 I-a-c-o-n-a, 2001 Ohio 1292.         That sets the

     9                 standard.

    10                             And I'm going to be referencing,

    11                 Judge, briefly a case that's out of the 10th

    12                 District, In Re: AJS and that's 2007 Ohio 3216.

    13                 And, you know, these cases succinctly, and they

    14                 do a good job in giving the Courts guidance in

    15                 terms of what we're here for.

    16                             I know the Court is aware that the

    17                 standard here is that the State need only

    18                 provide some credible evidence as to each and

    19                 every element of the offenses in the complaint.

    20                 That's more than a mere suspicion, but it is

    21                 less than a prima facie showing.          So Judge, this

    22                 is not beyond a reasonable doubt standard.            I

    23                 know this Court's aware of that.          I'm certainly

    24                 not trying to say the Court is not, but it does

    25                 leave room for doubt in these hearings.           I'm not
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 12 of 439. PageID #: 3948

                                                                                 12


     1                 saying the State will bring doubt to the table,

     2                 but I just want the Court to be mindful of the

     3                 standard here.

     4                             In addition in that In Re: AJS, you

     5                 know, as that Court was following Iacona it

     6                 said, partially quoting Iacona and partially

     7                 quoting on its own.       The State's evidence must

     8                 be credible but need not be unassailable.

     9                 Determination of the merits of the competing

    10                 prosecution and defense theories, both of which

    11                 are credible ultimately is a matter for the fact

    12                 finder at trial.

    13                             Certainly, the Court here is only a

    14                 gate keeper determining whether there is some

    15                 credible evidence that Mr. White committed these

    16                 crimes that are alleged in this complaint here

    17                 today.

    18                             So what happened, Judge?        What are we

    19                 alleging?     The State is alleging that on

    20                 April 21st of 2015 at around 6:00 p.m., Colleen

    21                 Allums was brutally assaulted in her home.            This

    22                 happened in broad daylight.         This is one of the

    23                 most terrifying crimes I think for any person to

    24                 have to experience and it happened to her.

    25                             She was in her home, in her living
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 13 of 439. PageID #: 3949

                                                                                 13


     1                 room at that time relaxing.         A friend of hers,

     2                 of the family named Savannah LaForce,

     3                 S-a-v-a-n-n-a-h, L-a-f-o-r-c-e, she came over.

     4                 She is a teenager.       She came over to visit

     5                 Colleen Allums.      So she is then seated in this

     6                 living room area with Colleen.         Unsuspecting.

     7                             In front of the house there is sort of

     8                 a basketball hoop up, like a transportable

     9                 basketball hoop, and there's some young

    10                 individuals playing basketball, one of which at

    11                 one point in time is Zackary Hale, H-a-l-e.

    12                 Zackary, shortly after getting to the location

    13                 to play basketball, decides to go inside to

    14                 Colleen's home.

    15                             When he does that, as he enters

    16                 Colleen's home he hears a noise and then

    17                 realized that someone has opened the door behind

    18                 him and then followed him in and then there are

    19                 three males that he is not familiar with.              They

    20                 follow him into the living room where at which

    21                 point Mr. White brandishes a firearm.           They

    22                 began to -- he began to attempt to rob the home.

    23                             This leads off to a violent assault on

    24                 Colleen.    She's pistol whipped in the head,

    25                 she's ultimately shot in the shoulder.           As for
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 14 of 439. PageID #: 3950

                                                                                 14


     1                 some unexplainable reason Mr. White begins his

     2                 assault on Colleen.       She has these dogs that are

     3                 pit bulls that are kept up at that point in

     4                 time.    Sensing the need of their owner, they

     5                 break free and race out into that room.           One of

     6                 the dogs proceeds to assault the gunman,

     7                 Mr. White.     When that happens Mr. White began to

     8                 open fire at that dog.        The two people he came

     9                 with, they were sort of in the doorway, they

    10                 leave.    When they take off, the two teenagers

    11                 Zackary and Savannah are able to leave shortly

    12                 after.    Ultimately, you know, these gunshots end

    13                 up killing the dog and then Mr. White leaves

    14                 afterwards.

    15                              You'll see on that video, you'll see

    16                 sort of the two individuals running from that

    17                 house and they kind of run up in a northwesterly

    18                 direction and then the person, Mr. White, leaves

    19                 heading southbound on West 54th, and you're

    20                 going to see the person walking has a limp to

    21                 the right leg.      They're not bleeding, but

    22                 they're limping and you can see them concealing

    23                 something that would appear to be a firearm in

    24                 their jacket as they leave the scene.

    25                              Colleen at that point in time is able
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 15 of 439. PageID #: 3951

                                                                                 15


     1                 to drag herself.      She's bleeding profusely from

     2                 these injuries that she sustained, but she's

     3                 able to pull herself onto the porch where a

     4                 passerby calls 911 and some other calls come in

     5                 and people are able to come and tend to her aid

     6                 and then she's taken to the hospital due to the

     7                 severity of her injuries.        And you'll see that

     8                 in the police report.

     9                              I don't think there's any doubt here

    10                 or any question between the parties that an

    11                 awful crime occurred.       It becomes who committed

    12                 the crime.     The police arrive and while they're

    13                 on scene, they began looking for video footage

    14                 and things like that.       The detectives get a tip

    15                 as to two possible suspects, Dalonte White and

    16                 another individual.

    17                              They create photo arrays and on

    18                 April 23rd, so we're talking two days after the

    19                 crime, they show the arrays to Zackary and to

    20                 Savannah separately.       And they have three

    21                 different suspects, they do three different

    22                 arrays, and at that time both Savannah and

    23                 Zackary identify only Dalonte White in those

    24                 arrays.    They don't identify anyone else in the

    25                 other two arrays.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 16 of 439. PageID #: 3952

                                                                                 16


     1                             The next day on the 24th, the

     2                 Cleveland Police Department goes to the hospital

     3                 and they show an array to Colleen, similar

     4                 arrays, and during that process she too makes

     5                 identification on Dalonte and not on any of the

     6                 other two arrays.

     7                             The police don't stop their

     8                 investigation there.       They end up on April 28th,

     9                 talking to some associate of Dalonte.           Then on

    10                 May 1st, the investigation, you know, the police

    11                 always are mindful of getting it right, get a

    12                 tip from an officer that has arrested Edward

    13                 Bunch.    And that officer says, hey look, you

    14                 know, I just arrested a guy who was injured in

    15                 his ankle, he has a gunshot wound to his ankle

    16                 from the same day as this home invasion that

    17                 you're investigating.       So Detective Lam, you

    18                 know, wants to do the right thing so he then

    19                 creates photo arrays to be shown to the victims

    20                 again.    Those arrays are shown on -- I think

    21                 it's on 5/13, Judge, those arrays were shown.

    22                             And you're going to hear the witnesses

    23                 tell you what happened.        Savannah makes no

    24                 identifications, Zackary makes I believe two

    25                 identifications and then Colleen initially per
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 17 of 439. PageID #: 3953

                                                                                 17


     1                 the arrays does not make an identification, but

     2                 as the Court is aware when I met with her -- and

     3                 I expect her to testify to this.          I'm indicating

     4                 what the testimony will be and not my

     5                 substantive conversations, that, you know, she

     6                 had wanted to make an identification on this

     7                 individual, Edward Bunch and did not make, was

     8                 told not to make an identification because

     9                 during that conversation she said, hey look,

    10                 this person is the one that had the gun, I've

    11                 already identified him and I got paperwork and I

    12                 know his case is open.        So the officer tells her

    13                 then you need not make an identification, but I

    14                 anticipate she will make that identification in

    15                 Court today.

    16                             So at that point, Judge, the police

    17                 then have three photo arrays indicating Dalonte

    18                 White, they have one array -- two arrays with

    19                 Edward Bunch.     Judge, you're going to see

    20                 photographs, these two individuals look, they

    21                 look strikingly similar when you view them.

    22                 There are some build differences between the

    23                 two.   Mr. Bunch is six feet and stocky and I

    24                 believe Mr. White is about five-eight.           But

    25                 you're going to hear from Edward Bunch, you
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 18 of 439. PageID #: 3954

                                                                                 18


     1                 know, he on July 2nd, the police mindful of the

     2                 investigation went and spoke to him to see what

     3                 he had to say regarding this.         And he told them,

     4                 look, I was not involved in this.          I did sustain

     5                 a gunshot wound but it was from a drive-by

     6                 shooting and I went to the hospital for

     7                 treatment on that gunshot wound, but I had

     8                 nothing to do with this robbery.

     9                             And when you look at the records,

    10                 Judge, when you're asking yourself -- you know,

    11                 essentially we're dealing with competing

    12                 theories here.      There is still going to be some

    13                 credible evidence that Dalonte White committed

    14                 this crime based on those photo arrays, but

    15                 you're going to -- and his similarity to the

    16                 person in the video.       But you're going to be

    17                 able to rule him out when you look at those

    18                 medical records.

    19                             Those records from Edward Bunch, in

    20                 there it says he is not ambulatory.          He can't

    21                 walk.    That's the nature of this gunshot wound.

    22                 The person who committed this crime you can see

    23                 walking with a mild limp past the house

    24                 southbound.

    25                             And by the way, Judge, that direction
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 19 of 439. PageID #: 3955

                                                                                 19


     1                 that the person who was leaving that house

     2                 limping in is the same direction where Dalonte

     3                 White lives.     He lives .6 miles from where this

     4                 crime occurred.

     5                             So, Judge, at the conclusion of this

     6                 the State's asking you to find that there is

     7                 some credible evidence that Dalonte White did

     8                 commit these offenses, all of these offenses,

     9                 the aggravated burglaries, the robberies,

    10                 shooting of the poor dog, and transfer him to

    11                 the Adult Court for further proceedings.            Thank

    12                 you.

    13                             THE COURT:     All right.     Defense?

    14                             MR. HOFFMAN:      Thank you, your Honor.

    15                 May it please the Court and counsel.           Your

    16                 Honor, I find it interesting the State chose to

    17                 lead with the standard, trying to remind this

    18                 Court how low the standard of probable cause can

    19                 be and that's because they know their case

    20                 stinks, quite honestly.        They downplayed it.

    21                 They have to show some credible evidence.

    22                             And what you have in this case is a

    23                 photo array, the three victims.          And that photo

    24                 array is not credible for two very serious

    25                 reasons.    Your Honor, when this happened this
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 20 of 439. PageID #: 3956

                                                                                 20


     1                 was a very serious offense.         Colleen Allums has

     2                 a fractured skull, teeth knocked out.           She was

     3                 busted over the head pretty viciously with a

     4                 pistol.

     5                             When the offenders fled that day and

     6                 everyone rushed out we were left without any

     7                 suspects and I think that's important.           No

     8                 suspects originally.       So what does the Police

     9                 Department do?      They take down information as to

    10                 what did this shooter look like.          Are there any

    11                 leads?    No leads.    So what do they do?       Well,

    12                 they ask around.      Anyone know some black males

    13                 around the area.      Officer pipes up, hey, what

    14                 about Shetrell Harris?        What about Dalonte

    15                 White?    And Rayvion Edwards?       They're all in the

    16                 area, throw them in some photo arrays.           And what

    17                 the police do is they ignore what the report was

    18                 originally.     They lack discretion in their photo

    19                 arrays.

    20                             Your Honor, the description that comes

    21                 through on the very first report is that the

    22                 person is 6' to 6' 1", 200 to 250 pounds with

    23                 dreadlocks.     They put Rayvion Edwards in a photo

    24                 array first, here's Rayvion Edwards, a photo

    25                 array with him.       And I'm going to remind you of
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 21 of 439. PageID #: 3957

                                                                                  21


     1                 the game Guess Who, what we used to play as

     2                 little kids.     You kind of have the two sets of

     3                 boards and you have a card and then you ask the

     4                 other person descriptive information, is your

     5                 person male or female?        Well, is your person a

     6                 female?    And if they say yes, you knock all of

     7                 those down and you go to the next part.            Okay.

     8                 Does your person have earrings?          Yes.    So you

     9                 pull out everyone that doesn't have earrings and

    10                 you kind of go through that.         So you can

    11                 basically do this with a photo array.

    12                             And really with all three of them, ask

    13                 one question, does the person have dreads?            Yes.

    14                 Nope, none of them.       Rayvion Edwards doesn't

    15                 have dreads, clearly not the person.            Dalonte

    16                 White is shown in the second photo array.            Does

    17                 your person have dreads?        Yes.   Okay.     Well, we

    18                 can eliminate him, him, him, him and him.            Who

    19                 are we left with?      Guess who?      Dalonte White,

    20                 the only one depicted with dreadlocks.           Are you

    21                 kidding me?

    22                             No police discretion in putting

    23                 together that photo array.        Shetrell Harris,

    24                 same question.      The third array they show after

    25                 they picked out Dalonte White.         Does your person
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 22 of 439. PageID #: 3958

                                                                                 22


     1                 have dreads?     Yes.    I don't know.     They all got

     2                 dreads.    No one is picked.      That's how they come

     3                 up with Dalonte White as a suspect in this case.

     4                             Well, we've got three people

     5                 identifying him.      Ignore everything we have up

     6                 here.    Go pick up Dalonte White.        And what do

     7                 they know about Dalonte?        Your Honor, if I could

     8                 have permission for Dalonte to stand up?

     9                             THE COURT:     Yes.

    10                             MR. HOFFMAN:      I'm about 5' 11".

    11                 Dalonte ain't no 6', 6'1", 200 to 250 pounds.

    12                 Even their array afterwards shows he's about

    13                 5'5" I think it was 140 pounds.          It doesn't seem

    14                 to fit.    So what do the police at this point

    15                 then?    Well, we've got enough.       We've got an

    16                 array.    We're going to get some search warrants,

    17                 we're going to go out and see him, we're going

    18                 to interview him.

    19                             And what do they do next?         They go out

    20                 to Dalonte's house three days after this attack.

    21                 And during that attack the person with the gun

    22                 was bitten by a pit bull.         Grabbed a hold of

    23                 him, the guy starts firing everywhere wildly.

    24                 Five, six shots out of a silver revolver, starts

    25                 shooting everywhere.       So the police go out on
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 23 of 439. PageID #: 3959

                                                                                  23


     1                 the 24th.     All right, Dalonte, drag him out to

     2                 the street, cuff him, pulled him out there, let

     3                 me see your legs.       They start taking photographs

     4                 of his legs.     What do you think they find?

     5                 Nothing.     Dog bite from a pit bull?       Nothing.

     6                 Nothing.     They take a look at his shoes, white

     7                 tennis shoes.     Nothing.      No marks.    Not ripped

     8                 up.   No marks whatsoever.        So what do they do?

     9                 Do they arrest him?       No.    They let him go.     No

    10                 evidence.     Right.

    11                              So what do they do next?        Well, struck

    12                 out there.     Let's go back and get a search

    13                 warrant.     So three days later, maybe four, they

    14                 get a search warrant and they go back to his

    15                 house.    His mom and dad are on the porch.          They

    16                 come up guns armed, they're ready to do the

    17                 search warrant.        They come in, they drag Dalonte

    18                 and his sister out at gunpoint, put them out in

    19                 the street and they take over the house.            Do

    20                 they find a gun?       Nope.    Do they find the

    21                 cellphone of Savannah LaForce or Colleen Allums

    22                 that were taken in the offense?          Nope.   Nothing.

    23                 They come up empty.       Well, shoot.      We still got

    24                 three people identifying him in that photo

    25                 array, let's arrest him.         So they take him in.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 24 of 439. PageID #: 3960

                                                                                 24


     1                             Two days after that they are handed on

     2                 a silver platter Edward Bunch.         Edward Bunch is

     3                 stopped in a motor vehicle which is stolen with

     4                 two other black males, one who looks a little

     5                 bit Hispanic, Dandre Sanders.         And Detective Lam

     6                 comes across information that Edward Bunch has a

     7                 gunshot wound to his right ankle.          It was an

     8                 accidental gunshot wound.        Mmmm.    How could that

     9                 fit?   Maybe the dog biting shooting him up.

    10                             Edward Bunch goes to the hospital the

    11                 same night of the incident, they check back and

    12                 they get his medical records.         This offense

    13                 happened right around 6:01 is when the first 911

    14                 call came in.     At 6:38 Edward Bunch is at

    15                 Lakewood Hospital being seen for an accidental

    16                 gunshot wound to his ankle.

    17                             Of course, Edward Bunch can't say how

    18                 he got that gunshot wound, so instead he leads

    19                 them on a wild goose chase and says, well, it

    20                 was a drive-by shooting up off of West Boulevard

    21                 and I was riding my bike and I got shot.            So

    22                 they go out, they check, there's no bike found

    23                 on the scene where he says he was.          And

    24                 apparently there's no reports.         No one called

    25                 911, no one decided to report this.          And Edward
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 25 of 439. PageID #: 3961

                                                                                  25


     1                 Bunch won't tell the police anything other than

     2                 I was shot.

     3                             So before this is revealed, myself and

     4                 an investigator from our office, Ms. Amanda, go

     5                 out and speak to Ms. Allums and Ms. Allums

     6                 relates in a similar conversation that Mr.

     7                 Schroth had with her, that she identified

     8                 another shooter.      Wait?    What?   You identified

     9                 someone else?     Yeah.    Okay.    Yeah, that's the

    10                 shooter.    I know him.     I know that's the guy.

    11                 He's the one who shot me.          I've already

    12                 identified him.      I know him.     That's him.     His

    13                 name is Dalonte White.        They have given over the

    14                 name, the information on him.          She's done her

    15                 own research.     She is trapped in her mind that

    16                 this is Dalonte White, that he must have been

    17                 the one who shot me all from that photo array.

    18                             So it's interesting to hear about the

    19                 coverup because that's really the second part of

    20                 why that's not a credible photo array, is the

    21                 coverup and it stinks.        Because I believe what

    22                 Mr. Schroth was telling you is, you know, the

    23                 police I believe are mindful of always getting

    24                 it right.

    25                             Well, here's what happened in this
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 26 of 439. PageID #: 3962

                                                                                  26


     1                 case, Judge, and it's disgusting.          Detective

     2                 Kubas sat down with the victim, she picked out

     3                 Edward Bunch in that photo array.          That's my

     4                 shooter.    And what did he do?       Don't mark it.

     5                 You already picked the shooter, honey.           Don't

     6                 put that.     Framing the case up against Dalonte.

     7                 She picked the named suspect that had the

     8                 gunshot wound consistent with the injuries seen

     9                 in the video and Detective Lam notes that in his

    10                 report it is a consistent injury.          Everything

    11                 pointing towards Edward Bunch.         Oh, who by the

    12                 way is six-foot tall, 215 pounds with

    13                 dreadlocks.     And we kind of want to sweep it

    14                 under the rug that Detective Kubas just kind of

    15                 -- well, you already did identify a shooter,

    16                 maybe you shouldn't pick someone.          He tampered

    17                 with evidence, Judge.       He is withholding

    18                 exculpatory information.        He tampered with it.

    19                             But now it's a mess.       Now, what do we

    20                 do?   Have they talked to Detective Kubas?           No,

    21                 they don't want to raise that up.          That would

    22                 look bad for the Police Department.          We're just

    23                 going to let it go.       And what does that mean?

    24                 We're going to keep going to trial on Dalonte

    25                 White.    We're going to keep pursuing him.          We
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 27 of 439. PageID #: 3963

                                                                                 27


     1                 can't really go after Bunch now.          She picked

     2                 him, but we kind of told her not to do it.

     3                              It's disgusting.      They're trying to

     4                 paint it up as Dalonte White.         He doesn't fit.

     5                 He doesn't have the injury.         Bunch does.

     6                 Timeframe fits Bunch and his report to the

     7                 hospital.     The height, the weight, everything is

     8                 a match.     They also do DNA.      Swab the dogs

     9                 mouth, they take blood samples from the floor.

    10                 They don't bother to send the blood down.            They

    11                 get a jacket from Dalonte's house, the one they

    12                 think that could be involved in all of this.

    13                 There's no blood found on it.         None of his DNA

    14                 is anywhere.

    15                              Do they even bother to go interview

    16                 Edward Bunch?     No.    Not until July 2nd, months

    17                 and months after they discover all this evidence

    18                 against him.     Do they bother even doing a search

    19                 warrant at Edward Bunch's place?          Nope.   Do they

    20                 even get pictures of his leg?         Nope.    Well, now

    21                 it's too late.      It's in July, this was back in

    22                 April.    It's probably all healed anyway, what's

    23                 the point?     They didn't do their job.        And then

    24                 they fudge their job.

    25                              And those are the reasons, your Honor,
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 28 of 439. PageID #: 3964

                                                                                 28


     1                 that photo array, those photo arrays are not

     2                 credible.     Because one, it's not fair to him.

     3                 He doesn't fit the suspect anyway and the array

     4                 they put him in only has him depicted with

     5                 dreadlocks.     It's just unfair and it goes

     6                 against any sort of discretion.

     7                             And secondly, because the police

     8                 tampered with the evidence.          They withheld it.

     9                 They covered it up.       That's why these photo

    10                 arrays are crap.      They're not worth anything and

    11                 Dalonte White should not be bound over in this

    12                 case.    Thank you.

    13                             THE COURT:     All right.     Without

    14                 further ado, mom and step-dad -- at this point

    15                 you're going to call your first witness,

    16                 Prosecutor Schroth?

    17                             MR. SCHROTH:      Yes.    Thanks, Judge.

    18                             THE COURT:     Can you escort mom and

    19                 step-dad out?

    20                             SAVANNAH LAFORCE, Sworn.

    21                             THE COURT:     Good morning.      I am Judge

    22                 Denise Rini.     Welcome to my courtroom.        I am

    23                 sorry that you are here under these

    24                 circumstances, but what I want you to understand

    25                 is if you don't know the answer to a question,
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 29 of 439. PageID #: 3965

                                                                                  29


     1                   just say I don't know.      Don't try and please

     2                   anyone in the room including me.

     3                                If you need a break or a timeout, just

     4                   let me know and I will call a recess.         And if

     5                   either side says objection, just go ahead and

     6                   stop talking and I'll make a ruling.         Okay?

     7                   Yes?

     8                                You have to speak because she's typing

     9                   down what you say.

    10                                THE WITNESS:   Okay.

    11                                THE COURT:   And this is Prosecutor

    12                   Schroth, have you met him?        Yes?

    13                                THE WITNESS:   Yes.

    14                                THE COURT:   Okay.    And he is going to

    15                   ask you questions and then the attorney will

    16                   follow-up.    Okay?

    17                                THE WITNESS:   Okay.

    18                                THE COURT:   All right.     Go ahead.      You

    19                   may proceed.

    20                   DIRECT EXAMINATION OF SAVANNAH LAFORCE

    21     BY MR. SCHROTH:

    22     Q.    Savannah, you're soft spoken.         I need you to keep

    23           your voice up.       Okay.    I need you to use your outside

    24           voice when you're talking.

    25     A.    Okay.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 30 of 439. PageID #: 3966

                                                                                 30


     1     Q.    Okay.    And if you need to you can lean into that -- I

     2           know this isn't easy.       I need you to lean into that

     3           microphone to keep it up.        Okay?

     4     A.    Okay.

     5     Q.    Do we have a deal?      Is that a yes?

     6     A.    Yes.

     7     Q.    Okay.    Could you please just say your name for the

     8           Court?

     9     A.    Savannah LaForce.

    10     Q.    Okay.    And how do you spell Savannah?

    11     A.    S-a-v-a-n-n-a-h.

    12     Q.    And how do you spell LaForce?

    13     A.    L-a-f-o-r-c-e.

    14     Q.    And how old are you?

    15     A.    Fifteen.

    16     Q.    All right.     Are you in school?

    17     A.    Yes.

    18     Q.    What year in school are you?

    19     A.    Huh?

    20     Q.    What year?     What grade?

    21     A.    Tenth.

    22     Q.    You're going into tenth grade?

    23     A.    Mm-hmm.    This year.

    24     Q.    Okay.    Do you like to do anything in school, play any

    25           sports or anything or any clubs?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 31 of 439. PageID #: 3967

                                                                                 31


     1     A.    No.

     2     Q.    Okay.   Now, do you know someone named Zackary Hale?

     3     A.    Yes.

     4     Q.    How do you know Zackary?

     5     A.    He's my cousin.

     6     Q.    All right.     And do you know someone named Colleen

     7           Allums?

     8     A.    Yes, she's my aunt.

     9     Q.    Okay.   Have you ever been to Colleen's house before?

    10     A.    Yes.

    11     Q.    And what street did Colleen -- where did Colleen live

    12           on April 21st of 2015?

    13     A.    West 54th.

    14     Q.    Do you remember the address?

    15     A.    3255, I believe.

    16     Q.    All right.     Do you know how long she had lived there

    17           for?

    18     A.    (Indicating.)

    19     Q.    Is that a no?

    20     A.    No.

    21     Q.    I know when we're talking like normally you can just

    22           shake your head or make gestures, but since this

    23           young lady is taking everything down, I need you to

    24           let the world know what you're saying.           Okay?

    25     A.    Okay.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 32 of 439. PageID #: 3968

                                                                                 32


     1     Q.    All right.     Do you remember April 21st of 2015?

     2     A.    Yes.

     3     Q.    Okay.    Did you go anywhere that day?

     4     A.    To Colleen's.

     5     Q.    Colleen's?

     6     A.    (Indicating.)

     7     Q.    The West 54th address?

     8     A.    Yes.

     9     Q.    Do you remember around what time you went?

    10     A.    5:30ish.

    11     Q.    Okay.    In the morning or evening?

    12     A.    Evening.

    13     Q.    And what made you go over to Colleen's?           Why'd you go

    14           there?

    15     A.    To hang out with my cousins.

    16     Q.    All right.     Specifically what cousins?

    17     A.    Her daughters.

    18     Q.    How old were they?

    19     A.    Twelve, I believe, and one's thirteen.

    20     Q.    Okay.    So did you make it all the way to Colleen's

    21           house?

    22     A.    Yes.

    23     Q.    And when you got to her house before you went in, did

    24           you see anything before you went in the house?

    25     A.    People outside playing basketball.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 33 of 439. PageID #: 3969

                                                                                 33


     1     Q.    All right.     How was it they were playing basketball?

     2     A.    They were playing basketball.

     3     Q.    Okay.    Was there like a hoop out there or what were

     4           they doing?

     5     A.    Yeah, a hoop.

     6     Q.    Okay.    Did you know any of the people at that time

     7           that were playing basketball?

     8     A.    Yes.

     9     Q.    Who?

    10     A.    Her son, Alex, John and the kid across the street,

    11           Roger.

    12     Q.    The kid across the street from Colleen or across the

    13           street from where you lived?

    14     A.    Across the street from Colleen.

    15     Q.    Okay.    Did you stay outside and hang out with those

    16           kids at all?

    17     A.    No.

    18     Q.    What did you do?

    19     A.    Go inside to Colleen's house.

    20     Q.    All right.     And what happened when you went inside?

    21     A.    I sat down.

    22     Q.    Well, where did you go inside the house?

    23     A.    In the living room.

    24     Q.    Were you by yourself in the living room?

    25     A.    Yes, with Colleen.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 34 of 439. PageID #: 3970

                                                                                 34


     1     Q.    Okay.    So it's just you and Colleen at that point?

     2     A.    Yes.

     3     Q.    Does she have any pets?

     4     A.    Yes, dogs.

     5     Q.    What kind of dogs?

     6     A.    Pit bulls.

     7     Q.    How many dogs did she have on April 21st?

     8     A.    Three.

     9     Q.    And when you were in the living room with Colleen,

    10           where were the dogs?

    11     A.    Locked up in the back room.

    12     Q.    What kind of room in the back room?

    13     A.    A bedroom -- kitchen.

    14     Q.    Okay.    Some kind of room in the back?

    15     A.    Yes.

    16     Q.    All right.     Now, if you were to see a picture of

    17           Colleen's house, do you think you'd recognize it?

    18     A.    Yes.

    19     Q.    All right.

    20                             MR. SCHROTH:      Judge, if I can approach

    21                   the witness?

    22                             THE COURT:     Yes.

    23     Q.    (BY MR. SCHROTH)       Savannah, I'm going to show you

    24           what's been marked as State's Exhibit 1.           Do you

    25           recognize that?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 35 of 439. PageID #: 3971

                                                                                 35


     1     A.    Yes.

     2     Q.    How do you recognize it?

     3     A.    It's Colleen's house.

     4     Q.    Okay.    Is that how Colleen's house looked on

     5           April 21st?

     6     A.    Yes.

     7     Q.    All right.     Can you kind of describe for the Court --

     8           you said you were in the living room with her?

     9     A.    Mm-hmm.

    10     Q.    Can you describe for the Court how is it set up?

    11           What's inside the living room?

    12     A.    When you walk in there's a curtain and then when you

    13           walk in there's a sectional right there.

    14     Q.    I'm going to stop you.       When you walk in there's a

    15           sectional.     As you walk in the room, as you're

    16           entering where is the sectional compared to the

    17           person walking into the room?

    18     A.    The sectional is right here and they walk in right

    19           there.

    20     Q.    So is it on your right or your left?

    21     A.    My right.

    22     Q.    Okay.    What else is in there besides the sectional?

    23     A.    A TV, a little chair.

    24     Q.    Okay.    So there's a TV, a chair, a sectional.           Is

    25           there any other furniture in there at all?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 36 of 439. PageID #: 3972

                                                                                 36


     1     A.    A love seat.

     2     Q.    A love seat.     And where is the love seat?

     3     A.    On the back wall where you walk in.

     4     Q.    Okay.   When you were in there, were you seated or

     5           were you standing?

     6     A.    I was seated.

     7     Q.    Where were you seated?

     8     A.    On the sectional.

     9     Q.    Okay.   And you said Colleen was in the room with you?

    10     A.    Yes.

    11     Q.    Where was she?

    12     A.    On the love seat.

    13     Q.    All right.     Now, if you were to see pictures of the

    14           inside of the house, would you recognize it?

    15     A.    Yes.

    16     Q.    Okay.   Backing up for a minute.        You said to get into

    17           the living room you walk through a curtain?

    18     A.    Yeah.

    19     Q.    Okay.   So what room leads you into the living room?

    20     A.    The dining room.

    21     Q.    Okay.   And if you were to walk into the house from

    22           the outside, where would that door lead you to?

    23     A.    The dining room.

    24     Q.    Okay.   To go outside you go through the dining room

    25           and to go into the living room you go through the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 37 of 439. PageID #: 3973

                                                                                 37


     1           dining room, is that right?

     2     A.    Yes.

     3     Q.    All right.     I'm going to show you State's 3.         Okay.

     4           Savannah, I've handed you what's been marked as

     5           State's Exhibit 3.      Does that look familiar to you?

     6     A.    Yes.

     7     Q.    Okay.    How is that familiar to you?

     8     A.    It's her dining room.

     9     Q.    Whose dining room?

    10     A.    Colleen's.

    11     Q.    Okay.    Can you hold that up for the Court.          All

    12           right.    So as we look at State's 3 is that what the

    13           dining room looked like on April 21st?

    14     A.    Yes.

    15     Q.    Okay.    You had mentioned there was a door that leads

    16           to the outside, right?

    17     A.    Yes.

    18     Q.    Can you see it there?

    19     A.    Yes.

    20     Q.    All right.     Which one's that?

    21     A.    This one.

    22     Q.    All right.     So as you look at the photo it's on the

    23           left, is that what you're saying?

    24     A.    Mm-hmm.

    25     Q.    So State's Exhibit 3 that you have in your hand, does
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 38 of 439. PageID #: 3974

                                                                                 38


     1           that look similar at all to what we see on this big

     2           screen?

     3     A.    Yes.

     4     Q.    It does.    You have a really soft voice.         I need you

     5           to speak loud.     Okay.

     6     A.    Okay.

     7     Q.    Pretend like I'm hard of hearing.          All right.     Point

     8           for me, again, where the entrance is to the outside

     9           on your Exhibit.

    10     A.    (Indicating.)

    11     Q.    Okay.   Am I pointing to the same spot up here on the

    12           Mondopad?

    13     A.    Yes.

    14     Q.    Okay.   I guess, if you walk out this door to the

    15           outside what's out here?

    16     A.    Her porch.

    17     Q.    All right.     And where is -- can you see the living

    18           room at all in there?

    19     A.    A little bit.

    20     Q.    All right.     Where is the entrance to the living room?

    21     A.    Huh?

    22     Q.    Where is the entrance to the living room?

    23     A.    Right here.

    24     Q.    Okay.   Right here?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 39 of 439. PageID #: 3975

                                                                                  39


     1     Q.    Am I pointing to the right spot?

     2     A.    Yes.

     3     Q.    Okay.    You mentioned curtains as you go into the

     4           living room.     Are those the curtains you're referring

     5           to?

     6     A.    Yes.

     7     Q.    So as you enter from the dining room into the living

     8           room, does State's 3 show at all where you were

     9           seated?

    10     A.    No.

    11     Q.    Does it show at all the furniture you were on?

    12     A.    You barely could see it.

    13     Q.    Yours is closer, take a look at that.

    14     A.    Yeah.

    15     Q.    It does?

    16     A.    Yeah.

    17     Q.    It does.    Okay.    What piece of furniture are you

    18           referring to when you say you can kind of see where

    19           you were seated?

    20     A.    Right here.

    21     Q.    If you can hold that up for Mr. Hoffman and for the

    22           Court.    Point to that again.       This is where you're

    23           pointing right here?

    24     A.    Mm-hmm.

    25     Q.    So you can kind of see some sort of furniture.             You
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 40 of 439. PageID #: 3976

                                                                                  40


     1           said that's where you were seated?

     2     A.    Mm-hmm.

     3     Q.    I'm sorry?

     4     A.    Yes.

     5     Q.    Okay.   I know nobody is used to testifying.           I know.

     6           All right.     Now, where was Colleen seated at the

     7           time?

     8     A.    Behind the wall right here.

     9     Q.    Okay.   It's right here.       All right.    Take a look at

    10           yours and point.

    11     A.    She was seated behind this wall.

    12     Q.    Keep your finger there.        Behind this wall here?

    13     A.    Yes.

    14     Q.    Okay.   And why?     What's right behind this wall?

    15     A.    A love seat.

    16     Q.    All right.     Take a look at State's 3.        Can you see

    17           any piece of the love seat at all in that photo?

    18     A.    No.

    19     Q.    All right.     What's the love seat look like?         Describe

    20           it for us.

    21     A.    It's tan.

    22     Q.    Okay.

    23     A.    Like a khaki color.

    24     Q.    Okay.   All right.     I'm going to show you what's been

    25           marked for identification purposes as State's 2.                All
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 41 of 439. PageID #: 3977

                                                                                 41


     1           right.    I'm going to show you what's been marked as

     2           State's 2.     Okay?

     3     A.    Okay.

     4     Q.    Take a minute and let me know if you recognize what

     5           you're looking at in State's 2.

     6     A.    Yeah.

     7     Q.    You do.    What do you see there?

     8     A.    The sectional where I was sitting.

     9     Q.    Okay.    And is that how it looked on April 21st?

    10     A.    Yes.

    11     Q.    Okay.    State's Exhibit 2 that's in front of you, does

    12           that look at all like what we see on the big screen?

    13     A.    Yes.

    14     Q.    All right.     Where were you seated on that sectional,

    15           does that show on State's 2?

    16     A.    Yes (indicating).

    17     Q.    Hold your finger there for Mr. Hoffman and for the

    18           Judge.    And you're pointing to right here?

    19     A.    Yes.

    20     Q.    Okay.    And where is it on State's 2, where is the

    21           entranceway?     Where would you walk in from if you

    22           look at that photo?

    23     A.    Maybe like over here.

    24     Q.    You're pointing down here?

    25     A.    Yeah, like.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 42 of 439. PageID #: 3978

                                                                                 42


     1     Q.    Okay.   So if you walk in, is this sofa -- is this on

     2           your left?

     3     A.    Yes.

     4     Q.    So here is the entrance where you walk into, right

     5           here?

     6     A.    Over a little more that way.

     7     Q.    Which way?     Over this way, over here a little bit?

     8     A.    Yes.

     9     Q.    All right.     And in the bottom right hand corner of

    10           State's Exhibit 2 there's sort of like a zebra thing,

    11           do you see that?

    12     A.    Yes.

    13     Q.    What's that?     Do you recognize that?

    14     A.    That's the handle of the couch, of the love seat.

    15     Q.    Okay.   Who was on the love seat?

    16     A.    Colleen.

    17     Q.    Colleen.    Okay.    I'm going to show you State's 4.           I

    18           just handed you what's been marked as State's Exhibit

    19           4.   Does that look familiar?

    20     A.    Yes.

    21     Q.    Okay.   How does that look familiar to you?

    22     A.    Colleen's house.

    23     Q.    Okay.   What part of the house does it look like?

    24     A.    The living room.

    25     Q.    Same room as where State's Exhibit 2 is?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 43 of 439. PageID #: 3979

                                                                                  43


     1     A.    Yes.

     2     Q.    Now, what do we see in State's Exhibit 4?

     3     A.    The love seat.

     4     Q.    Okay.    Now we're looking at State's Exhibit 4.           Can

     5           you please hold that picture up, point to yourself

     6           where it is and then show us?

     7     A.    (Indicating).

     8     Q.    So this is State's Exhibit 4, this is the love seat

     9           right here?

    10     A.    Yes.

    11     Q.    Okay.    And does it show where Colleen was seated?

    12     A.    Yes.

    13     Q.    Where?

    14     A.    Right here.

    15     Q.    Kind of toward the middle-type of the couch?

    16     A.    Yeah.

    17     Q.    You're pointing right here?

    18     A.    Yeah.

    19     Q.    Is that right?

    20     A.    Yeah.

    21     Q.    Okay.    Where is the TV compared to -- on State's

    22           Exhibit 4, where is the TV?

    23     A.    It's on this wall.

    24     Q.    So it's on this wall over here?

    25     A.    Yeah.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 44 of 439. PageID #: 3980

                                                                                  44


     1     Q.    All right.     Is the living room, is this in the front

     2           of the house?

     3     A.    Yes.

     4     Q.    Okay.    Just so I'm clear.      I want you to spread

     5           State's 2, 3, and 4 out in front of you.           Okay.    So

     6           on State's 4 you kind of see there's like a -- what's

     7           this, like a zebra pillow, is that right?

     8     A.    Yeah.

     9     Q.    And in State's 3, do you see that zebra pillow at

    10           all?

    11     A.    Yeah.

    12     Q.    Okay.    Can you point to it?

    13     A.    (Indicating).

    14     Q.    Okay.    Right here this is that zebra pillow, is that

    15           right?

    16     A.    Yes.

    17     Q.    Okay.    And then I'm going to direct your attention to

    18           State's 2.     You said this is the couch that you were

    19           seated on?

    20     A.    Yes.

    21     Q.    And in the bottom it sort of looks like a tan, tan

    22           and white pillow?

    23     A.    Yes.

    24     Q.    And I'm going to bring you to look at State's 3.                Is

    25           that pillow sort of right here?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 45 of 439. PageID #: 3981

                                                                                 45


     1     A.    Yes.

     2     Q.    Okay.    All right.    So back to what happened on

     3           April 21st.     It's you and Colleen in this front room

     4           here, right?

     5     A.    Yes.

     6     Q.    Okay.    So what happens at this point.         Just you and

     7           her.    Does anyone else come in at any point?

     8     A.    Then a couple seconds later Zack came walking in.

     9     Q.    Okay.    Your cousin?

    10     A.    Yes.

    11     Q.    All right.     And how do you know Zack came walking in?

    12           How did you know that?

    13     A.    Because he walked through the curtain.

    14     Q.    Okay.    So did you see him?

    15     A.    Yes.

    16     Q.    All right.     And was Zack by himself when he first

    17           walked in?

    18     A.    No.

    19     Q.    All right.     What do you mean he wasn't by himself?

    20     A.    He was with the other guys.

    21     Q.    What do you mean other guys?         Did you recognize those

    22           guys at all?

    23     A.    No.

    24     Q.    Okay.    Had you ever seen them before at all?

    25     A.    No.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 46 of 439. PageID #: 3982

                                                                                 46


     1     Q.    Okay.   And can you describe for us what did those

     2           guys look like?

     3     A.    There was a Puerto Rican guy, he had baggy jogging

     4           pants and he had a hoodie and he had a hat on and it

     5           was like real tight in the front and he had a hoodie

     6           on over his head.

     7     Q.    I'm going to hold you.       You kind made a gesture when

     8           you said a hat on, you kind of put your fingers like

     9           an upside down U, is that right?

    10     A.    Yeah.

    11     Q.    What kind of hat is that?        Was it like a baseball

    12           hat?

    13     A.    Yeah.

    14     Q.    Oh, okay.    All right.     So there's a Puerto Rican guy

    15           with a hat on and what did you say, a hoodie on?

    16     A.    Yeah, hoodie.

    17     Q.    Was the hoodie up or down?

    18     A.    Up.

    19     Q.    Okay.   Could you see any part of his face?

    20     A.    Yes.

    21     Q.    All right.     How much of his face did you see?

    22     A.    His face was like sunk in and he had like a beard

    23           like that, his beard was starting to grow in and he

    24           had a lot of acne and his checks were like sunk in.

    25     Q.    Okay.   How many guys total did you see?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 47 of 439. PageID #: 3983

                                                                                 47


     1     A.    Three.

     2     Q.    All right.     What about the next guy that you saw?

     3     A.    I really didn't get a look at the other guy.

     4     Q.    Okay.    So there's a Puerto Rican, there's another

     5           guy, what do you mean you didn't get a good look at

     6           him?

     7     A.    He stayed behind the curtain.

     8     Q.    Okay.    So that's two.     You said you saw three.

     9           What's the third guy?       How many guys did you see walk

    10           in?

    11     A.    Three.

    12     Q.    Okay.    And so you said there's a Puerto Rican guy,

    13           that's one of the guys, right?         Is that right?

    14     A.    Yes.

    15     Q.    And then there's another guy you didn't get a look

    16           at, is that right?

    17     A.    Yes.

    18     Q.    Was there another person?

    19     A.    Yes.

    20     Q.    Okay.    What did that person look like?

    21     A.    He was black, he had dreads, he had a Hollister

    22           jacket on.

    23     Q.    What do you mean a Hollister jacket?           What's that?

    24     A.    It was like -- the name brand is Hollister, but it

    25           was like a rain jacket and it had a collar and it was
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 48 of 439. PageID #: 3984

                                                                                 48


     1           dark blue.

     2     Q.    Dark blue.     Okay.   Had you ever seen him before?

     3     A.    No.

     4     Q.    Did he have anything on, a hoodie or a hat or

     5           anything?

     6     A.    No.

     7     Q.    Okay.   So what happens when these guys walk in?

     8     A.    The one guy walked in the middle of the room and then

     9           everything happened so fast.         He started hitting

    10           Colleen and then a couple of seconds later the dog

    11           walked out, the dogs got out.

    12     Q.    I'm going to hold you for one second.           Okay.   When

    13           these guys walked in the room, where are you

    14           positioned?

    15     A.    I'm on the love seat.

    16     Q.    Are you seated or standing?

    17     A.    I mean on the sectional.        I was seated.

    18     Q.    On the sectional.      Where was Zack?

    19     A.    Right next to me.

    20     Q.    How is he next to you, what's he doing?

    21     A.    Sitting.

    22     Q.    Okay.   On the sectional?

    23     A.    Yes.

    24     Q.    All right.     And is Colleen still in the same spot?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 49 of 439. PageID #: 3985

                                                                                 49


     1     Q.    Okay.    So take us through it step-by-step.          All

     2           right.    Do any of these guys come into the living

     3           room?

     4     A.    Yes.

     5     Q.    How many?

     6     A.    Two.

     7     Q.    Two.    Okay.   Which two come into the living room?

     8     A.    The Puerto Rican and the one with the dreads.

     9     Q.    Okay.    And what happens now?       They come in the living

    10           room, did they say anything?

    11     A.    No.

    12     Q.    All right.      Do you guys say anything?

    13     A.    No.

    14     Q.    What happens now?

    15     A.    He walked up to Colleen and started hitting -- well,

    16           first he spun the gun around at all of us and then he

    17           started hitting Colleen.

    18     Q.    When you say he, which guy, which one are you

    19           describing?

    20     A.    The one with the dreads.

    21     Q.    Okay.    The one with the dreads.       And what do you mean

    22           he spun the gun, what do you mean he spun the gun

    23           around?

    24     A.    He went like that (indicating).

    25     Q.    Okay.    Just do that one more time.        So you got your
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 50 of 439. PageID #: 3986

                                                                                 50


     1           arm fully extended, your right.         Was it his right

     2           arm, do you know, if you remember?          You don't

     3           remember which arm it was?

     4     A.    It was the right arm.

     5     Q.    His right arm.     And if you're not sure, don't feel

     6           like you have to give an answer.          Okay.   Do you

     7           remember if it was his right arm?

     8     A.    Yeah.

     9     Q.    You think it's his right arm?

    10     A.    Yeah.

    11     Q.    Okay.   Do that gesture one more time.          You had your

    12           arm fully extended and you're bringing it across your

    13           body in a sweeping motion, is that right?

    14     A.    Yes.

    15     Q.    Okay.   Now, when he does that, is that the first

    16           thing that he does, the person with the gun?

    17     A.    Yes.

    18     Q.    Does he say anything at that time?

    19     A.    No.

    20     Q.    All right.     So what happens at this point now?

    21           What's the other guy -- you said the Puerto Rican guy

    22           walked in the room?

    23     A.    Mm-hmm.

    24     Q.    Is that a yes?     I'm sorry.

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 51 of 439. PageID #: 3987

                                                                                 51


     1     Q.    All right.     You're doing fine.      Okay.    What happens

     2           at this point, no one says anything?

     3     A.    No.

     4     Q.    Okay.    So now what happens?

     5     A.    He started hitting Colleen in her head.

     6     Q.    And when you say he, which guy was that?

     7     A.    The one with the dreads.

     8     Q.    All right.     Started hitting Colleen in the head, is

     9           that what you said?

    10     A.    Yes.

    11     Q.    How?    Help us understand.

    12     A.    Well, pistol whipping her.

    13     Q.    Okay.    Do you know what part of the pistol, if you

    14           know?

    15     A.    No.

    16     Q.    How do you know he was using the pistol to hit her in

    17           the head?

    18     A.    Because I seen it.

    19     Q.    Okay.    All right.    So at this point in time has

    20           anyone said a single word before the guy with the

    21           dreads was pistol whipping Colleen?

    22     A.    No.

    23     Q.    Okay.    Now, what happens?

    24     A.    He just keeps hitting her and then the dogs break out

    25           and then he started shooting.         He said, get the dogs,
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 52 of 439. PageID #: 3988

                                                                                 52


     1           get the dogs and then my cousin Zack said, they don't

     2           bite, they don't bite and he kept shooting at the

     3           dogs.

     4     Q.    Well, when he's shooting at the dogs, where are the

     5           dogs in the -- are the dogs in the room?

     6     A.    Yes.

     7     Q.    Where are they?

     8     A.    They came running in this way.

     9     Q.    Just for the record, you're using State's Exhibit 2.

    10           Okay.

    11     A.    Okay.    They came running in this way and the dogs

    12           were right here, I was right here and Zack was right

    13           there.

    14     Q.    I need you to hold it up just so Mr. Hoffman can see

    15           that and so the Court can see that.          You're on

    16           State's Exhibit 2.      If you can, indicate again and

    17           I'll use the big screen to show what you're showing.

    18           Where are the dogs?

    19     A.    They came running in this way (indicating).

    20     Q.    They came running in this way?

    21     A.    Yes.

    22     Q.    And where are they when they're being shot at?

    23     A.    Over here (indicating).

    24     Q.    You got to hold your finger there.          Sort of by this

    25           pillow, is that where the dogs were at?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 53 of 439. PageID #: 3989

                                                                                 53


     1     A.    Yes.

     2     Q.    You said dogs.     How many dogs?

     3     A.    Three.

     4     Q.    Okay.    The guy with the dreadlocks is shooting at the

     5           dogs?

     6     A.    Yes.

     7     Q.    Okay.    Did any of the dogs get hit at that time?

     8     A.    Yes.

     9     Q.    They do?

    10     A.    No, not at that time.

    11     Q.    Not at that time.      Okay.    Does Zack get hit?

    12     A.    No.

    13     Q.    How close is Zack to the dogs?

    14     A.    We're both pretty close to the dogs, they're right in

    15           front of you.

    16     Q.    Okay.    The dogs are in front of you two?

    17     A.    Yeah.

    18     Q.    Do you get hit at all at that time?

    19     A.    No.

    20     Q.    If you know, does Zack get hit at all at that time?

    21     A.    No.

    22     Q.    That question was worded weird.         I'm asking two

    23           parts.    Do you know if Zack got hit at all?

    24     A.    No.

    25     Q.    You do know or you don't know if he got hit?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 54 of 439. PageID #: 3990

                                                                                 54


     1     A.    I don't know.

     2     Q.    You don't know.      Oh, okay.    All right.     So what

     3           happens now?     What are the two other guys who came in

     4           with the guy with the dreads doing when this starts?

     5     A.    Just standing around.

     6     Q.    All right.     So what's the next thing that happens?

     7           The guy with the dreads is shooting at the dogs that

     8           are in front of you.       Now what?

     9     A.    The one dog bit the guy with the dreads above his

    10           feet.

    11     Q.    Okay.

    12     A.    And the guy with the dreads fell on Colleen and he

    13           was still hitting Colleen with the gun and then the

    14           dudes ran out.

    15     Q.    All right.

    16     A.    And me and my cousin Zack ran out.

    17     Q.    Okay.   Now, only if you saw it, when you were in

    18           there, did you see any of the dogs get shot?

    19     A.    No.

    20     Q.    All right.     Did you ever see Colleen get shot?

    21     A.    No.

    22     Q.    Did you see the person with the gun shoot himself?

    23     A.    No.

    24     Q.    All right.     Now, I want to talk about the person with

    25           the dreads.     Were you able to see that person's face?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 55 of 439. PageID #: 3991

                                                                                 55


     1     A.    Yes.

     2     Q.    All right.     Explain for the Court, how was it you

     3           were able to see that person's face?

     4     A.    Because he was standing literally right in front of

     5           me.

     6     Q.    Okay.    While you were sitting down?

     7     A.    Yes.

     8     Q.    Could you tell how tall he was?

     9     A.    Well, I was sitting down, so he was pretty tall.

    10     Q.    Okay.    So he's taller than you when you're seated?

    11     A.    Yes.

    12     Q.    All right.     Are you able to say how tall he was at

    13           all from where you were seated?

    14     A.    No.

    15     Q.    Okay.    Was the guy with the dreads -- how tall was he

    16           compared to the two other guys, if you know?

    17     A.    I didn't see the one other guy.         I only seen the

    18           Puerto Rican.

    19     Q.    Okay.    Can you tell who was taller between the Puerto

    20           Rican guy and the guy with the dreads at all?             Are

    21           you able to say who was taller?

    22     A.    No.

    23     Q.    Okay.    All right.    So the person with the dreads who

    24           had the gun, do you see that person in Court at all

    25           today?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 56 of 439. PageID #: 3992

                                                                                 56


     1     A.    Yes.

     2     Q.    Okay.    Could you please indicate where that person is

     3           and what they're wearing?

     4     A.    He's right there wearing the orange jumper suit.

     5     Q.    Okay.    You kind of made a head motion.         Just so

     6           everyone, so I understand who you're referring and

     7           the Court does.       You can take your time.      There's no

     8           hurry.    All right.     I need you to point to where that

     9           person is located.

    10     A.    Sitting right there.

    11     Q.    Okay.    What is that person wearing then?

    12     A.    A blue jumper suit.

    13     Q.    A blue jumper suit?

    14     A.    Yes.

    15     Q.    Okay.    Did you say orange before too?

    16     A.    Yeah.

    17     Q.    Okay.    Is there any part of him that's orange?

    18     A.    Yes, his undershirt.

    19                                MR. SCHROTH:   Judge, I'd ask that the

    20                   record reflect that the witness has identified

    21                   Mr. White?

    22                                THE COURT:   So identified.

    23     Q.    (BY MR. SCHROTH)       All right.    The dreads.     I want to

    24           talk about the dreads.       The dreads that you saw, what

    25           did they look like?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 57 of 439. PageID #: 3993

                                                                                 57


     1     A.    They were black thingy things.

     2     Q.    Okay.   Well, here, the person you identified, does

     3           his hair look the same or different than when the

     4           crime happened?

     5     A.    Different.

     6     Q.    How is his hair different today than it was on April

     7           21st?

     8     A.    Because it's an afro and he had dreads.

     9     Q.    Okay.   All right.     So you mentioned that you and Zack

    10           ran out of the house?

    11     A.    Yes.

    12     Q.    Did I hear that right, that you ran out after the two

    13           people that were with the gunman left the house?

    14     A.    Yes.

    15     Q.    Where did you go?      When you run outside, what's the

    16           first thing you see?

    17     A.    I'm outside and I'm asking what happened, what

    18           happened, and I ran and I hopped a fence and I went

    19           into the neighbor's house.

    20     Q.    Where is the neighbor compared to where Colleen's

    21           house is?

    22     A.    Two houses down.

    23     Q.    All right.     So you went to someone else's house?

    24     A.    Yes.

    25     Q.    Okay.   Now, what happens at this point?          How long do
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 58 of 439. PageID #: 3994

                                                                                 58


     1           you stay at that house for?

     2     A.    Until the cops come.

     3     Q.    Okay.   When the cops come, what do you do?

     4     A.    I come outside.

     5     Q.    All right.     What happens when you go outside?

     6     A.    They asked if anybody witnessed the crime and I said,

     7           yeah.

     8     Q.    Okay.   And did you tell them what you saw?

     9     A.    Yes.

    10     Q.    Okay.   After you spoke with the police, what else do

    11           you do at that time, anything?

    12     A.    Huh?

    13     Q.    After you talked to the police, did you stay around?

    14     A.    Yes, I was in the back of a cop car.

    15     Q.    Okay.   How long were you in the back of the cop car

    16           for?

    17     A.    I'm not for sure.

    18     Q.    Okay.   Did you see Colleen at all after when you came

    19           back?

    20     A.    No.

    21     Q.    Did you go up into the house at all after you came

    22           back?

    23     A.    No.

    24     Q.    Okay.   Did you go onto the porch at all when you came

    25           back?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 59 of 439. PageID #: 3995

                                                                                 59


     1     A.    No.

     2     Q.    Okay.   All right.     So after you talked to the police

     3           while you were in that cop car, do you do anything

     4           else that day that relates to this?

     5     A.    No.

     6     Q.    Okay.   Now, is there ever a time when you meet with

     7           the police again?

     8     A.    Yes.

     9     Q.    Okay.   Do you know about how much time passes before

    10           you meet with the police again?

    11     A.    A couple hours, like an hour.

    12     Q.    That same day?

    13     A.    Yes.

    14     Q.    What happens then?

    15     A.    We was at the hospital.        And my phone got snatched

    16           out of my hand.

    17     Q.    I'm going to hold you right there.          Okay.    Let's go

    18           back.   You said your phone got snatched out of your

    19           hand.   When did that happen?

    20     A.    In the house.

    21     Q.    Okay.   Who snatched your phone?

    22     A.    I believe the Puerto Rican dude.

    23     Q.    All right.     And was this before or after the person

    24           with the dreads started firing their gun?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 60 of 439. PageID #: 3996

                                                                                 60


     1     Q.    Was it before or after?

     2     A.    Before.

     3     Q.    It was before.     Was it before or after the dogs came

     4           in?

     5     A.    Before.

     6     Q.    Okay.    When that person snatched your phone, did they

     7           say anything before they took your phone?

     8     A.    No.

     9     Q.    I mean, where was your phone when they snatched it?

    10           How did they take it, how did he take it from you?

    11     A.    I had it in my hands, I was on it and they snatched

    12           it.

    13     Q.    How long after they entered the room that they

    14           snatched it?

    15     A.    It was like a couple seconds.

    16     Q.    Okay.    Back to the -- was anything else taken from

    17           you at that time?

    18     A.    No.

    19     Q.    Back to the hospital.       So you're at the hospital?

    20     A.    Yes.

    21     Q.    And what happens in the hospital?

    22     A.    Colleen's mother told me about this app to find your

    23           phone.    So I put my number in this app and it was

    24           saying that the phone was at the hospital.

    25     Q.    Okay.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 61 of 439. PageID #: 3997

                                                                                 61


     1     A.    And so we called the police.

     2     Q.    And what happens then?

     3     A.    Nothing.    They said that it wasn't accurate.

     4     Q.    What hospital were you at?

     5     A.    Metro.

     6     Q.    Oh, okay.    All right.     So what happens now?

     7     A.    Nothing.

     8     Q.    Okay.    Well, do you meet with the police again after

     9           that at all?

    10     A.    No.

    11     Q.    You never talked to the police again on this case?

    12     A.    Yeah.

    13     Q.    Okay.    When's that?

    14     A.    To pick Dalonte out of the lineup.

    15     Q.    Okay.    Well, you said to pick Dalonte.         Did you know

    16           the person's name who had the gun beforehand?

    17     A.    No.

    18     Q.    Okay.    Do you remember how much time passes from the

    19           day of the crime to when you look at the photos?

    20     A.    No.

    21     Q.    Okay.    Where does it happen?       Where do you look at

    22           these photos?

    23     A.    Colleen's house.

    24     Q.    Okay.    You're at Colleen's house?

    25     A.    (Indicating).
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 62 of 439. PageID #: 3998

                                                                                 62


     1     Q.    Okay.    So what happens?      Like how do you know to be

     2           there to look at pictures?

     3     A.    Oh, I was at my house.

     4     Q.    Oh, okay.    So you're at home?

     5     A.    Yes.

     6     Q.    All right.     How do you know that the police want you

     7           to look at pictures?

     8     A.    They called my mom.

     9     Q.    Okay.    All right.    So when you look at the pictures

    10           where are you in the house when you look at the

    11           pictures?

    12     A.    In the kitchen.

    13     Q.    Okay.    Is anyone else there?

    14     A.    Yes.

    15     Q.    Who?

    16     A.    My mom.

    17     Q.    Okay.    Is Zack there?

    18     A.    No.

    19                             MR. HOFFMAN:      Excuse me.    What was the

    20                   answer?

    21                             MR. SCHROTH:      It was her mom.

    22                             MR. HOFFMAN:      Mom.

    23                             MR. SCHROTH:      Mom, yeah.

    24     Q.    (BY MR. SCHROTH)      Did you say mom?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 63 of 439. PageID #: 3999

                                                                                 63


     1     Q.    Okay.   All right.     Anyone else present?

     2     A.    No.

     3     Q.    Okay.   And how many pieces of paper did they give you

     4           to look at?

     5     A.    Two packets.

     6     Q.    All right.     And does anyone in those two packets look

     7           familiar, are you able to pick anyone out?

     8     A.    Yes.

     9     Q.    Okay.   And how many people are you able to pick out?

    10     A.    One.

    11     Q.    Is it possible that they showed you three instead of

    12           two pieces of paper?

    13     A.    Yes.

    14     Q.    All right.     I'm going to show you State's 91, 94 and

    15           97, but one at a time.

    16                             THE COURT:     What were the numbers?

    17                             MR. SCHROTH:      91, 94 and 97.

    18     Q.    (BY MR. SCHROTH)      Okay.    Handing you State's 91, does

    19           that look familiar?

    20     A.    Yes.

    21     Q.    How is that familiar to you?

    22     A.    It's the pictures the cop showed me.

    23     Q.    Okay.   When the cop showed you those pictures, did

    24           you circle anyone?

    25     A.    Huh?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 64 of 439. PageID #: 4000

                                                                                 64


     1     Q.    Did you pick anyone out?

     2     A.    No.

     3     Q.    Okay.    And how come you didn't pick anyone off of

     4           that?

     5     A.    Because nobody was present at the time it happened.

     6     Q.    Okay.    And I want to show you State's 94, does that

     7           one look familiar at all?

     8     A.    Yes.

     9     Q.    How is that familiar?

    10     A.    It's the lineup.

    11     Q.    I know I'm like right in front of you, but I need you

    12           to project for me.      Okay.    I'm sorry.     What about

    13           State's 94, how is that familiar?

    14     A.    It's the lineup.

    15     Q.    What do you mean the lineup?

    16     A.    The person I picked out.

    17     Q.    Okay.    Is the person you picked out in State's 94?

    18     A.    Yes.

    19     Q.    All right.     Could you point in the Court?         Hold it up

    20           and point to it.      Okay.

    21                             THE COURT:     Let the record reflect

    22                   she's pointing to the top row middle, correct?

    23                             THE WITNESS:      Yes.

    24                             MR. SCHROTH:      Thanks, Judge.

    25     Q.    (BY MR. SCHROTH)      Did you put any markings on that
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 65 of 439. PageID #: 4001

                                                                                 65


     1           piece of paper when you picked him out?

     2     A.    Yes.

     3     Q.    What did you do to it?

     4     A.    I circled it.

     5     Q.    Okay.

     6                             THE COURT:     You can put it down now.

     7     Q.    (BY MR. SCHROTH)      I think this is a little bit

     8           darker, but does this look similar to what you have?

     9     A.    Yes.

    10     Q.    Okay.   And where is the person located you picked

    11           out?

    12     A.    In the top row, second picture.

    13     Q.    All right.     And why did you pick that person out?

    14           What made you circle that person?

    15     A.    Because that's the person that was at the crime.

    16     Q.    Okay.   And how do you know that's the person that was

    17           at the crime?

    18     A.    He just caught my eye when I looked at him.

    19     Q.    How long did it take you to pick him out?

    20     A.    A couple seconds.

    21     Q.    Okay.   What did that person do that you picked out,

    22           do during the crime?

    23     A.    He's the one with the gun.

    24     Q.    All right.     You say the one with the gun.         Is that

    25           the person that was shooting in the house?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 66 of 439. PageID #: 4002

                                                                                 66


     1     A.    Yes.

     2     Q.    And was pistol whipping Colleen?

     3     A.    Yes.

     4     Q.    Okay.    And I'm going to show you State's 97.          Does

     5           that look familiar?

     6     A.    Yes.

     7     Q.    How is that familiar?

     8     A.    It was with the lineup.

     9     Q.    And did you pick anyone out in 97?

    10     A.    No.

    11     Q.    Okay.    This looks darker too.       Why didn't you pick

    12           anyone out in State's 97?

    13     A.    Because no one was there.

    14     Q.    Okay.    All right.    You looked at three photo arrays?

    15     A.    Yes.

    16     Q.    All right.     How many people came into the house?

    17     A.    A cop and --

    18     Q.    No.     How many people came in during the crime?

    19     A.    Three.

    20     Q.    Okay.    Now, do you ever meet again with the police

    21           after the day you look at those pictures?

    22     A.    Yes.

    23     Q.    All right.     Do you remember how long goes by?

    24     A.    A couple -- like a week.

    25     Q.    Okay.    Where does that happen when you meet with the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 67 of 439. PageID #: 4003

                                                                                 67


     1           police again?

     2     A.    At the police station.

     3     Q.    All right.     And how did that happen, how do you end

     4           up going to the police station?

     5     A.    They call and ask for us to look at a different set

     6           of lineups.

     7     Q.    And you say us, what do you mean?          Did you go to the

     8           police station?

     9     A.    Yes.

    10     Q.    Who went down?

    11     A.    Me and my mom.

    12     Q.    Okay.   Was anyone else there when you went to the

    13           police station?

    14     A.    Yeah, Zack and Colleen.

    15     Q.    Okay.   So what happens when you, your mom, Zack and

    16           Colleen are at the police station?

    17     A.    They pull us to look at a lineup.

    18     Q.    Okay.   So do you look at more pictures?

    19     A.    Yes.

    20     Q.    Are you by yourself or with other people?

    21     A.    By myself.

    22     Q.    Okay.   I'm going to show you what's been marked for

    23           identification as State's 100 and 103.           I'm going to

    24           show you State's 100 first.        Does that look familiar

    25           at all?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 68 of 439. PageID #: 4004

                                                                                 68


     1     A.    Yes.

     2     Q.    Okay.   How does that look familiar?

     3     A.    It's the lineup we looked at.

     4     Q.    You say we, what do you mean we looked at?

     5     A.    Me and the cop.

     6     Q.    Okay.   And did you pick anyone out in -- what was

     7           that, State's 100?

     8     A.    No.

     9                             THE COURT:     Yes.

    10     Q.    (BY MR. SCHROTH)      I think this is a little grainier

    11           than the one in front of you, is that all right?

    12     A.    Yes.

    13     Q.    So what we see on the Mondopad, on the big board, is

    14           that State's 100?

    15     A.    Yes.

    16     Q.    Did you make any markings or pick anyone out there?

    17     A.    No.

    18     Q.    Okay.   And why not?

    19     A.    Because they wasn't present at the time.

    20     Q.    Okay.   And lastly, I'm showing you State's 103.            Does

    21           that look familiar at all to you?

    22     A.    Yes.

    23     Q.    Okay.   How is that familiar, Savannah?

    24     A.    It was the lineup I looked at.

    25     Q.    And did you pick anyone out on State's 103?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 69 of 439. PageID #: 4005

                                                                                 69


     1     A.    No.

     2     Q.    All right.       Why not?

     3     A.    Because nobody looked familiar.

     4     Q.    I'm sorry?

     5     A.    Nobody looked familiar.        Nobody was at the scene.

     6     Q.    The scene of the crime?

     7     A.    Yes.

     8     Q.    Okay.    And did you have any other interaction with

     9           the police at all?

    10     A.    No.

    11     Q.    Besides what you've already testified to?

    12     A.    No.

    13     Q.    Okay.

    14                                MR. SCHROTH:    Can I have a moment,

    15                   Judge?

    16                                THE COURT:   Yes.

    17                                MR. SCHROTH:    Thank you.    Nothing

    18                   further.

    19                                THE COURT:   All right.      At this

    20                   juncture it is 12:22.       What we are going to do

    21                   is take a short break so that everyone can get a

    22                   little bit of something to eat.        There's a

    23                   cafeteria on two.    Okay.

    24                                You are not to speak of your

    25                   testimony.    You are under oath and you remain
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 70 of 439. PageID #: 4006

                                                                                 70


     1                 under oath until your testimony is completed.

     2                 So you cannot talk to anyone, not your aunt, not

     3                 Zackary, no one about your testimony and even

     4                 the attorneys.      Do you understand?

     5                             THE WITNESS:      Yes.

     6                             THE COURT:     All right.     We can go off

     7                 the record now.

     8                               (Recess taken.)

     9                             THE COURT:     We are here in the matter

    10                 of Dalonte White, Case No. DL 15105751.

    11                             We are on cross-examination.         Attorney

    12                 Hoffman, it is your witness.

    13                             MR. HOFFMAN:      Thank you, your Honor.

    14                             THE COURT:     Let me remind you,

    15                 Savannah, that you are under oath still.            Do you

    16                 have water?

    17                             THE WITNESS:      Yes.

    18                             THE COURT:     Okay.     Do you need

    19                 anything?

    20                             THE WITNESS:      No.

    21                             THE COURT:     All right.     Go ahead.

    22                             MR. HOFFMAN:      Thank you, your Honor.

    23                  CROSS-EXAMINATION OF SAVANNAH LAFORCE

    24     BY MR. HOFFMAN:

    25     Q.    Savannah, my name is Brian Hoffman.          I work with the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 71 of 439. PageID #: 4007

                                                                                 71


     1           Public Defender's Office and I represent Dalonte

     2           White.    I'm going to ask you some follow-up

     3           questions.     Okay?

     4     A.    Okay.

     5     Q.    And same thing as before, you just have to answer out

     6           loud and try to keep your voice up as best you can.

     7           Okay?

     8     A.    Okay.

     9     Q.    All right.     I think you said earlier that you had

    10           jumped a fence and gone like two houses down?

    11     A.    Yes.

    12     Q.    Is that where, is it your grandmother lives?

    13     A.    No.

    14     Q.    Who lives there?

    15     A.    My cousins.

    16     Q.    Your cousins?

    17     A.    Yes.

    18     Q.    Okay.    So your aunt Colleen lives about two or three

    19           doors down from your cousin's house?

    20     A.    Yes.

    21     Q.    Okay.    And your cousin's house, is that her mom's

    22           house?

    23     A.    Her mother-in-law.

    24     Q.    Her mother-in-law.      Okay.    And that's where she's at

    25           nowadays, right?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 72 of 439. PageID #: 4008

                                                                                 72


     1     A.    Yes.

     2     Q.    Okay.    And the houses, they're kind of close together

     3           so it wouldn't take you long to basically run from

     4           Colleen's house to your cousin's house, right?

     5     A.    Right.

     6     Q.    Maybe ten or fifteen seconds?

     7     A.    Yes.

     8     Q.    How long do you think?       About that?

     9     A.    Yes.

    10     Q.    Okay.    You also mentioned, you said Zack kind of came

    11           into the room?

    12     A.    Yes.

    13     Q.    And then pretty quickly after him these three guys

    14           came in?

    15     A.    Yes.

    16     Q.    And you said one was Puerto Rican?

    17     A.    Yes.

    18     Q.    And you mentioned something like he had a baggy or

    19           something.     I couldn't understand exactly what you

    20           said.

    21     A.    He had baggy jogging pants on.

    22     Q.    Baggy jogging pants?

    23     A.    Yes.

    24     Q.    Oh, okay.    And were they dark you said?

    25     A.    They were blue.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 73 of 439. PageID #: 4009

                                                                                 73


     1     Q.    Blue.    Okay.   And so when the people came in the

     2           room, we were kind of showing you on the board the

     3           layout for the room and everything like that?

     4     A.    Yes.

     5     Q.    And at first you kind of come through the dining

     6           room, right?

     7     A.    Yes.

     8     Q.    And then it turns and you go through the curtain and

     9           you're in the living room?

    10     A.    Yes.

    11     Q.    And so as you're going that way, you would have been

    12           off to the left and Colleen's off to the right?

    13     A.    Yes.

    14     Q.    So the guy that came in with dreads, he goes and kind

    15           of points around and then he goes right at Colleen?

    16     A.    Yes.

    17     Q.    So he goes pretty quickly right after Colleen?

    18     A.    Yes.

    19     Q.    And after all of this was over, you talk to the

    20           police that night shortly after?

    21     A.    Yes.

    22     Q.    Okay.    And you recall telling them as much as you

    23           could?

    24     A.    Yes.

    25     Q.    But it was pretty scary?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 74 of 439. PageID #: 4010

                                                                                 74


     1     A.    Yes.

     2     Q.    And you're still probably pretty terrified.            But you

     3           told the police as much information as you could,

     4           right, the best you could do?

     5     A.    Yes.

     6     Q.    And you said that the guy was about 6', 6'1"?

     7     A.    Yeah.

     8     Q.    And 200 to 250 pounds?

     9     A.    No.

    10     Q.    Isn't that what you told the police?

    11     A.    I don't remember.

    12     Q.    Okay.   But the police were taking down notes of what

    13           you were saying and everything?

    14     A.    Yes.

    15     Q.    Okay.   So they were documenting everything that was

    16           going on, but you were pretty freaked out at that

    17           point, is that right?

    18     A.    Yes.

    19     Q.    Okay.   So you said -- how long of a look did you get

    20           on him?    Was it real quick just while he was turning

    21           the gun, is that when you saw his face?

    22     A.    I seen it plenty of times.

    23     Q.    Plenty of times.      Did he keep looking back or how did

    24           it happen?

    25     A.    I looked at him when he was hitting Colleen.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 75 of 439. PageID #: 4011

                                                                                 75


     1     Q.    All right.     Did you notice like -- you said he had

     2           some dreadlocks hanging down?

     3     A.    Yes.

     4     Q.    Were they like in front of his face at all or were

     5           they like flopping around when he was turning his

     6           head?

     7     A.    They were just hanging.

     8     Q.    They were hanging down?

     9     A.    Yes.

    10     Q.    Do you know, did he have like a bandanna or anything

    11           else on his head at all?

    12     A.    No.

    13     Q.    He didn't have a hat or anything like that?

    14     A.    No.

    15     Q.    Okay.   So all you could see basically were the

    16           dreadlocks hanging down?

    17     A.    Yes.

    18     Q.    And were they kind of flopping up and down or

    19           anything like that?

    20     A.    I didn't pay attention.

    21     Q.    Okay.   Did the guy have anything like hanging from

    22           the bottoms of them or anything, like little beads or

    23           barrettes or anything like that or was it just plain

    24           dreadlocks?

    25     A.    Plain dreadlocks.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 76 of 439. PageID #: 4012

                                                                                 76


     1     Q.    Okay.   And then you said the other guy you thought he

     2           was Puerto Rican, but his face was covered up with a

     3           hat and a hoodie?

     4     A.    Yeah.

     5     Q.    So all you could see was kind of this part?

     6     A.    Yeah.

     7     Q.    And he had like a thin -- like he hadn't shaved right

     8           away?

     9     A.    Yeah.

    10     Q.    Okay.   Mustache too?

    11     A.    Mm-hmm.

    12     Q.    So the guy with the dreadlocks, he comes in the room,

    13           he turns and he just starts going after Colleen

    14           pretty quickly?

    15     A.    Yes.

    16     Q.    Is that when the dogs came out to help Colleen?

    17     A.    Yeah.

    18     Q.    Okay.   Was Colleen screaming or anything like that?

    19     A.    Yes.

    20     Q.    How about you, were you screaming or anything or were

    21           you just kind of afraid and not moving?

    22     A.    Yes, I was calm and kept quiet.

    23     Q.    And later when you talked to the police and they were

    24           recording you at the hospital, you said you kind of

    25           tried to keep your head down?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 77 of 439. PageID #: 4013

                                                                                 77


     1     A.    Yes.

     2     Q.    You just kind of wanted to huddle up and stay safe?

     3     A.    Yes.

     4     Q.    And is that when the guy came over and snatched your

     5           phone?

     6     A.    They snatched my phone and I just went like that

     7           (indicating).

     8     Q.    Okay.    Did you try to stay covered up?

     9     A.    I would look and then I would cover up.

    10     Q.    Okay.    So you were kind of like peeking up a little

    11           bit every once in a while.        So if you imagine the

    12           room being this way, the guy comes in with the

    13           dreadlocks and he turns towards Colleen and he starts

    14           hitting her here on the couch, right?

    15     A.    Yes.

    16     Q.    And then the dogs come in behind him?

    17     A.    Yes.

    18     Q.    And they start biting his leg, right?

    19     A.    Yes.

    20     Q.    Pretty hard, I think you said before, correct?

    21     A.    Yes.

    22     Q.    And it was Sandy, right?

    23     A.    Missy.

    24     Q.    Missy was the dog?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 78 of 439. PageID #: 4014

                                                                                 78


     1     Q.    So Missy got ahold of his leg.         And is that when the

     2           guy started shooting then?

     3     A.    He started shooting when they first came into the

     4           room.

     5     Q.    Okay.    And when he started shooting did he just start

     6           shooting all over the place?

     7     A.    No.     Just aiming at the dogs.

     8     Q.    Okay.    So he's aiming downward?

     9     A.    Yes.

    10     Q.    Trying to hit the dogs.        And meanwhile, Missy's kind

    11           of biting on his leg?

    12     A.    Yes.

    13     Q.    Was he shooting while Missy was on his leg too?

    14     A.    Yes.

    15     Q.    Did you notice if Missy had torn a piece of clothing

    16           off or taken a chunk of skin out or anything like

    17           that?

    18     A.    No.

    19     Q.    I know that's pretty detailed for the time.            But you

    20           didn't see anything laying on the ground afterwards

    21           or anything?

    22     A.    No.

    23     Q.    Okay.    But Missy had a good bite on him, though?

    24     A.    Yes.

    25     Q.    All right.     So the guy when he came in he was kind of
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 79 of 439. PageID #: 4015

                                                                                 79


     1           -- he was facing Colleen when he was hitting her?

     2     A.    Yes.

     3     Q.    But when the dogs came in, that's when he looked

     4           backwards and you could kind of see him?

     5     A.    Yes.

     6     Q.    But it was fast, though, right?

     7     A.    Yeah.

     8     Q.    I think originally you had told the police you

     9           thought that this was going for like it seemed like

    10           it was like 20 minutes?

    11     A.    Yes.

    12     Q.    But it wasn't anywhere near that long, was it?

    13     A.    No.

    14     Q.    It just seemed like that, right, because you were

    15           scared?

    16     A.    Yeah.

    17     Q.    How long do you think the whole thing lasted, maybe

    18           one, two minutes?

    19     A.    Two.

    20     Q.    Two minutes.     Okay.    So it was pretty quick.       When

    21           did the two others start running out of the house?

    22           Did they start running when the dogs came in or when

    23           the guy started shooting?

    24     A.    When the guy started shooting.

    25     Q.    And that's when they said whoa, I'm out of here and
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 80 of 439. PageID #: 4016

                                                                                 80


     1           they got out?

     2     A.    Yes.

     3     Q.    And then as soon as they left, is that when you

     4           bolted for the door?

     5     A.    Yes.

     6     Q.    And so did you go out the front door then?

     7     A.    Yes.

     8     Q.    Okay.   And then you went right to your cousins as

     9           fast as you could, right?

    10     A.    Yes.

    11     Q.    And you said you saw someone there, it was Colleen's

    12           mom, is that right?

    13     A.    Yeah, at the house.

    14     Q.    Her mom was there.      Did you tell her what was going

    15           on, like, hey, hey, call the police, call the police?

    16     A.    Yes.

    17     Q.    Okay.   That probably happened within like a minute,

    18           less than a minute?

    19     A.    Yeah.

    20     Q.    Okay.   Did her mom call the police?

    21     A.    Yes.

    22     Q.    Like she called like right away first thing?

    23     A.    Yeah.

    24     Q.    Okay.   So not much time had passed and the police got

    25           there right away, right?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 81 of 439. PageID #: 4017

                                                                                 81


     1     A.    Yeah.

     2     Q.    Okay.    I think before you said the guy had the gun

     3           with his right arm, right?        He kind of turned around

     4           and came at Colleen, right?

     5     A.    Yes.

     6     Q.    When he was hitting her, she was sitting on the

     7           couch?

     8     A.    Yes.

     9     Q.    So was he kind of like leaning over like this to hit

    10           her?

    11     A.    Yes.

    12     Q.    Or was he standing straight up?

    13     A.    Leaning.

    14     Q.    He was leaning.      How many times did he hit her?

    15     A.    He hit her a lot.

    16     Q.    A lot.    Was he saying anything?

    17     A.    No.

    18     Q.    He was just hitting her?

    19     A.    Just hitting her.

    20     Q.    Okay.    I think before when you talked to the police

    21           you indicated that you saw a silver gun, right?

    22     A.    Yes.

    23     Q.    And it was a revolver, right?

    24     A.    Yes.

    25     Q.    Are you familiar with a revolver versus a
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 82 of 439. PageID #: 4018

                                                                                 82


     1           semiautomatic?

     2     A.    Yes.

     3     Q.    It looks like a cowboy gun, it's got the spin?

     4     A.    Yes.

     5     Q.    Okay.   And that's what kind of gun it was?

     6     A.    Yes.

     7     Q.    Did you say that you were there to see Colleen's

     8           daughters?

     9     A.    Yes.

    10     Q.    How old are they?

    11     A.    One's 12 and one's 13.

    12     Q.    Okay.   Do they live there with her?

    13     A.    No.

    14     Q.    Where do they live?

    15     A.    At her mother's.

    16     Q.    Okay.   So they live three doors down?

    17     A.    Yes.

    18     Q.    They weren't home at the time this happened?

    19     A.    No.

    20     Q.    Okay.   And going back.      You said the dog was biting

    21           the person above the foot?

    22     A.    Yes.

    23     Q.    Was it right leg?

    24     A.    I'm not for sure.

    25     Q.    Okay.   And you said you saw the person's face at
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 83 of 439. PageID #: 4019

                                                                                 83


     1           least a couple times, right?

     2     A.    Yes.

     3     Q.    Probably when he first came in the room and did this?

     4     A.    Yes.

     5     Q.    And probably when he turned around because of the

     6           dogs, right?

     7     A.    Yes.

     8     Q.    Okay.    And you said he was pretty tall?

     9     A.    Yeah.

    10     Q.    And you said you thought he had a dark blue Hollister

    11           hoodie?

    12     A.    Yes.

    13     Q.    I think their symbol is like an eagle or something,

    14           right?

    15     A.    It's a bird.

    16     Q.    Some sort of a bird.       Did you see that symbol or did

    17           you see the words Hollister?

    18     A.    It was a bird and the words were underneath.

    19     Q.    Okay.    So it was both.     And you said it was kind of

    20           like a rain jacket?

    21     A.    Yeah.

    22     Q.    Okay.    The other interesting thing you said is you

    23           tried to ping your cellphone or you tried to locate

    24           your cellphone?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 84 of 439. PageID #: 4020

                                                                                 84


     1     Q.    And who was trying to help you do that?

     2     A.    My mother.

     3     Q.    Okay.    So you downloaded an app or you had an app on

     4           the Find My Phone?

     5     A.    Yeah.

     6     Q.    That's on Apple products, right?          An iPhone?

     7     A.    No.

     8     Q.    No.     What kind of a phone was it?

     9     A.    A Blu.

    10     Q.    Is that the company?

    11     A.    No.     It's the name of the phone.

    12     Q.    Oh, okay.    And you said it was through Verizon?

    13     A.    No.     It's not a contract phone.

    14     Q.    Oh, it's not.     Okay.    So this is just an app you had

    15           on this particular phone that let's you find it?

    16     A.    Yeah.

    17     Q.    Okay.    And so your mom was trying to trace that?

    18     A.    Yes.

    19     Q.    And you were able to find out that it was at a

    20           hospital?

    21     A.    Yes.

    22     Q.    Do you know which hospital?

    23     A.    Metro.

    24     Q.    It was saying it was at Metro Hospital?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 85 of 439. PageID #: 4021

                                                                                 85


     1     Q.    Are you sure it wasn't another hospital?

     2     A.    No, Metro.

     3     Q.    Okay.   And that's where you were at, right?

     4     A.    Yes.

     5     Q.    Okay.   That's kind of strange, isn't it?          So it's

     6           saying that the phone that they took was at the

     7           hospital with you?

     8     A.    Yes.

     9     Q.    Was it maybe finding a different phone?

    10     A.    I don't know.

    11     Q.    Are you sure it wasn't another hospital?

    12     A.    I'm sure it was Metro.

    13     Q.    Okay.   Have you ever heard of a hair style called

    14           twists or twisties?

    15     A.    Yes.

    16     Q.    Where it's kind of like nubs and it kind of spikes

    17           out different, right?

    18     A.    Yes.

    19     Q.    Those are different from dreads, right?

    20     A.    Mm-hmm.

    21     Q.    You would know the difference if you saw them?

    22     A.    Yeah.

    23     Q.    Okay.   When did you find out Dalonte White's name?

    24     A.    The day of the lineup.

    25     Q.    Who told you his name?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 86 of 439. PageID #: 4022

                                                                                 86


     1     A.    The officer.

     2     Q.    He said that's Dalonte White?

     3     A.    No, in the recording.

     4     Q.    So during the recording, after you identified him he

     5           said that's Dalonte White?

     6     A.    I identified him in the house and then we went to the

     7           car for the recording.

     8     Q.    You went to the where?

     9     A.    The car, the cop car for the recording.

    10     Q.    Okay.   So you already found out his name before you

    11           did your statement then?

    12     A.    Yeah.

    13     Q.    Did they tell you anything else about him?

    14     A.    No.

    15     Q.    Okay.   They just said his name's Dalonte White?

    16     A.    (Indicating.)

    17     Q.    Have you talked to Colleen at all about the name

    18           Dalonte White?

    19     A.    No.

    20     Q.    Has she told you anything that she's done in regards

    21           to Dalonte?

    22     A.    No, she was in the hospital.

    23     Q.    I mean, since then?

    24     A.    No.

    25     Q.    You've never talked to her about the case or
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 87 of 439. PageID #: 4023

                                                                                 87


     1           anything?

     2     A.    No.

     3     Q.    Never?    You never discussed it, like hey, I'm scared,

     4           this is what happened or anything like that?

     5     A.    Yeah.

     6     Q.    Okay.    And you met with the Prosecutor already,

     7           correct?

     8     A.    Yes.

     9     Q.    And has anyone else told you anything else about

    10           Dalonte White?

    11     A.    No.

    12     Q.    Did you know he was going to be here today?

    13     A.    Yes.

    14     Q.    How did you know that?

    15     A.    Because it's the bindover.

    16     Q.    And who told you about a bindover?

    17     A.    The Prosecutor.

    18     Q.    Okay.    So he told you that Dalonte was going to be in

    19           the room today?

    20     A.    Yes.

    21     Q.    And so that's how you knew to point to him, right?

    22     A.    Yeah.

    23     Q.    Before you said he was like wearing orange, you

    24           didn't really look at him, you didn't want to look at

    25           him before?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 88 of 439. PageID #: 4024

                                                                                 88


     1     A.    Yes.

     2     Q.    But basically since April 24th or so the only name in

     3           your mind has been Dalonte White?

     4     A.    Yes.

     5     Q.    Have they shared any other suspect information with

     6           you or anything of that nature?

     7     A.    No.

     8     Q.    So all you know so far through the last few months is

     9           the name Dalonte White?

    10     A.    Yes.

    11     Q.    Have you seen any other photos of him, anything like

    12           that?

    13     A.    No.

    14     Q.    You stayed over at your cousin's house three doors

    15           down, you waited until the police got there?

    16     A.    Yes.

    17     Q.    But you said you told your cousin right away, call

    18           them, get them here, we need help, that kind of

    19           stuff?

    20     A.    Yeah.

    21     Q.    Okay.    How quickly did the police arrive?

    22     A.    In seconds.

    23                             MR. HOFFMAN:      May I approach?

    24                             THE COURT:     Yeah.

    25     Q.    (BY MR. HOFFMAN)      Savannah, I'm handing you what was
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 89 of 439. PageID #: 4025

                                                                                 89


     1           previously marked as State's Exhibit No. 94.            Do you

     2           remember talking about this photo?

     3     A.    Yes.

     4     Q.    And this is the one that you originally IDed, right?

     5     A.    Yes.

     6     Q.    When you were shown it originally, was it black and

     7           white?

     8     A.    Yes.

     9     Q.    And was it all six pictures together?

    10     A.    Yes.

    11     Q.    Okay.    And you'd agree with me that in this picture

    12           the person in the top middle he's the only one with

    13           dreadlocks in that photo array, right?

    14     A.    Yes.

    15     Q.    So your eye is kind of drawn to him because of that,

    16           right?

    17     A.    No.

    18     Q.    But you would agree with me, he's the only one there

    19           with dreadlocks, right?

    20     A.    Yes.

    21     Q.    The person that came in that day, was his hair

    22           hanging down similar like that?

    23     A.    It was a little bit longer.

    24     Q.    A little bit longer than that?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 90 of 439. PageID #: 4026

                                                                                 90


     1     Q.    Okay.    But it was hanging down similar?

     2     A.    Yes.

     3     Q.    Did the detective give you any instructions during

     4           the photo array, did he tell you anything before

     5           saying pick someone out?

     6     A.    Yes.

     7     Q.    What did he tell you, if you remember?

     8     A.    I don't remember.

     9     Q.    Did he tell you that the person may or may not be in

    10           there?

    11     A.    Yes.

    12     Q.    Or did he say there's definitely someone in there?

    13     A.    He didn't say that.

    14     Q.    What about the second time when they came back in the

    15           middle of May, did they tell you that there was a

    16           person in there or no?

    17     A.    No.

    18     Q.    Okay.    So they didn't tell you whether or not to

    19           identify anyone or not, you did that on your own?

    20     A.    Yes.

    21     Q.    When they came back out the second time -- I'm going

    22           to show you Exhibits 100 and 103.          Were you looking

    23           for the other people, the Puerto Rican guy and the

    24           other guy that came in or were you looking for the

    25           shooter?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 91 of 439. PageID #: 4027

                                                                                 91


     1     A.    We was looking for the other guys.

     2     Q.    So you weren't looking for the shooter when you

     3           looked at those two photo arrays, right?

     4     A.    Right.

     5     Q.    And you don't think any of these guys look like the

     6           Puerto Rican guy?

     7     A.    Hmm-mm.

     8     Q.    Or the other guy?

     9     A.    No.

    10     Q.    And you said you didn't really even see the third

    11           guy, right, he was behind the curtain?

    12     A.    Yeah.

    13     Q.    Okay.    Savannah, I know it may not be comfortable to

    14           talk about, but in State's Exhibit No. 4, can you

    15           tell us what you right there see on that table where

    16           that yellow thing is?

    17     A.    Where?

    18     Q.    Do you know what that is?

    19     A.    A cone.

    20     Q.    Yeah.    A little marker there?

    21     A.    Yeah.

    22     Q.    Does it have a number on it?

    23     A.    Three.

    24     Q.    What is usually on that table?

    25     A.    I don't know.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 92 of 439. PageID #: 4028

                                                                                 92


     1     Q.    I guess what I'm getting at is, is that generally

     2           where there's usually some marijuana and things kept?

     3     A.    I don't know.

     4     Q.    I mean, clearly you weren't doing anything wrong that

     5           day, right?

     6     A.    Right.

     7     Q.    Do you know if there was any marijuana or anything in

     8           the house that day?

     9     A.    I don't know.

    10     Q.    Okay.    You didn't smell it or anything like that?

    11     A.    No.

    12     Q.    All right.     Do you know if what -- was anything taken

    13           from that table during this incident that you saw?

    14     A.    No.

    15     Q.    Was there money taken?

    16     A.    I don't know.

    17     Q.    Okay.    So you really didn't see what this guy was

    18           taking at all?

    19     A.    No.

    20     Q.    Okay.    Was he yelling and asking for money?

    21     A.    No.

    22     Q.    I noticed that the windows are kind of pulled shut.

    23           Does it stay pretty dark in that room?

    24     A.    No.

    25     Q.    So you can see pretty well.        Were the lights on and
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 93 of 439. PageID #: 4029

                                                                                 93


     1           things?

     2     A.    No.

     3     Q.    Okay.   So the lights were off, but the windows you

     4           can see through?

     5     A.    Yeah.

     6     Q.    Okay.   And this happened around like 6:00, right?

     7     A.    Yes.

     8     Q.    Do you remember if it was still light out or was it

     9           dark out?

    10     A.    I believe it was still light out.

    11     Q.    Okay.   Do you wear contacts or glasses or anything

    12           like that?

    13     A.    No.

    14     Q.    You have good vision?

    15                             THE COURT:     You have to say yes.

    16                             THE WITNESS:      Yes.

    17     Q.    (BY MR. HOFFMAN)      When the guy came in with the

    18           dreadlocks and pulled the gun out, did most of your

    19           attention go to that gun then?

    20     A.    Yes.

    21     Q.    I mean, it was pretty scary, you just didn't want

    22           that thing pointed at you anymore?

    23     A.    Yes.

    24     Q.    All right.     Do you know anyone from the neighborhood

    25           by the name of Boy Boy?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 94 of 439. PageID #: 4030

                                                                                 94


     1     A.    No.

     2     Q.    JR?

     3     A.    No.

     4     Q.    You never heard that name?

     5     A.    No.

     6     Q.    Have you ever heard the name Edward Bunch before?

     7     A.    No.

     8                             MR. HOFFMAN:      Nothing further.      Thank

     9                   you, your Honor.

    10                             THE COURT:     Any follow-up?

    11                             MR. SCHROTH:      Yeah, just a couple.

    12                   Thanks, Judge.

    13                             THE COURT:     You're almost done.

    14                  REDIRECT EXAMINATION OF SAVANNAH LAFORCE

    15     BY MR. SCHROTH:

    16     Q.    Savannah, did you get a chance to see the person's

    17           face with the gun?

    18     A.    Yes.

    19     Q.    Okay.    And could you just describe for the Court how

    20           it is that you saw that person's face?

    21     A.    I looked at him.

    22     Q.    Did you look at him dead in the face?

    23     A.    Yes.

    24     Q.    Did he look back at you in the face?

    25     A.    I'm not sure.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 95 of 439. PageID #: 4031

                                                                                 95


     1     Q.    Okay.   Where were you when you looked into his face?

     2     A.    I was sitting on the couch.

     3     Q.    And where was he?

     4     A.    Like I was sitting right here and he was like by

     5           Colleen.

     6     Q.    Okay.   What part of his face, the front, the side?

     7     A.    The front.

     8     Q.    Okay.   How many times did you see the front of his

     9           face?

    10     A.    A couple times.

    11     Q.    And what's a couple?

    12     A.    Five, four.

    13     Q.    Four or five times you saw him directly right on in

    14           the face?

    15     A.    Yes.

    16     Q.    Will you ever forget the face?

    17     A.    No.

    18     Q.    Now, the first part of your testimony when I asked

    19           you questions before, I asked if you saw the person

    20           in the courtroom today who had the gun, do you

    21           remember that?

    22     A.    Yes.

    23     Q.    Okay.   Do you remember you pointed someone out?

    24     A.    Yes.

    25     Q.    Now, why is it you pointed that person out in court?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 96 of 439. PageID #: 4032

                                                                                 96


     1     A.    Because that's the one with the gun.           That's the one

     2           I picked out of the lineup.

     3     Q.    Okay.    Did you point him out because you saw, because

     4           you recognized the person from the house or just

     5           because you knew --

     6                               MR. HOFFMAN:    Objection.

     7                               THE COURT:    Basis?

     8                               MR. HOFFMAN:    Leading.

     9                               THE COURT:    Can you rephrase the

    10                   question?    I'll sustain it.

    11     Q.    (BY MR. SCHROTH)      Yeah.     What exactly made you --

    12           when I asked you to identify the person in Court,

    13           what exactly made you identify the person over there

    14           with the blue and orange on?

    15     A.    Because he's the one I seen in the house.

    16     Q.    Okay.    And how sure are you of that?

    17     A.    I'm positive.       I'm sure.

    18     Q.    Okay.    You were asked some questions -- do you

    19           remember being asked some questions by Mr. Hoffman

    20           about the height, about you telling officers what

    21           height people were in there?         Do you remember those

    22           questions at all?

    23     A.    Not really.

    24     Q.    Okay.    The three individuals that came into the

    25           room -- you know, strike that question.           The entire
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 97 of 439. PageID #: 4033

                                                                                 97


     1           time this was happening were you seated or standing?

     2     A.    I was seated the whole time.

     3     Q.    All right.     So are you able to give a good guess on

     4           how tall people were that were in that room?

     5     A.    No.

     6     Q.    I'm sorry.     What's that?

     7     A.    No.

     8     Q.    Okay.   Now, are you able to put a number on how long

     9           it was that you were in the room during this crime?

    10     A.    No.

    11     Q.    Okay.   Do you think it was quicker -- do you think it

    12           was a long time or a short period of time that you

    13           were in that room?

    14     A.    Short period.

    15     Q.    All right.     And from the point that the dogs come

    16           into the room, come running into the room, how much

    17           longer are you in that room from that point on?

    18     A.    Just a couple seconds later.

    19     Q.    You're only there for a couple more seconds?

    20     A.    Yes.

    21     Q.    Okay.   And that's after the dogs first come in the

    22           room?

    23     A.    Yes.

    24     Q.    So how long -- do you actually see one of the dogs

    25           bite the guy with the gun?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 98 of 439. PageID #: 4034

                                                                                 98


     1     A.    Yes.

     2     Q.    Okay.   And how long are you able to see that before

     3           you take off out of there?

     4     A.    Just like a second.

     5     Q.    Okay.   So you only see one second of that?

     6     A.    Yes.

     7     Q.    All right.     So is it fair to say, you can't say how

     8           long it was before something happens to that dog?

     9     A.    Yes.

    10     Q.    Okay.   Now, I think Mr. Hoffman showed you the

    11           different photo arrays a few moments ago, do you

    12           remember, with pictures of people?

    13     A.    Yes.

    14     Q.    Now, you looked at pictures of people twice, right?

    15     A.    Yes.

    16     Q.    Okay.   When you looked at pictures of people the

    17           second time, if you saw any one of the three that

    18           were involved in the crime in those photo arrays,

    19           would you have picked them out?

    20     A.    They told us when we went to the District, they said

    21           don't pick him out if you already picked him out.

    22     Q.    Oh, they did?

    23     A.    Yes.

    24     Q.    Okay.   All right.     Now, when did that happen?

    25     A.    That's the second time we went.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 99 of 439. PageID #: 4035

                                                                                 99


     1     Q.    Oh, okay.

     2                             THE COURT:     Before we continue, can

     3                   you read that back to me?      I want to make sure I

     4                   heard that correctly.

     5                             (Question read by reporter.)

     6     Q.    (BY MR. SCHROTH)      Okay.    Just to make sure that I'm

     7           clear on, you know, what was going through your mind

     8           when you saw the second set of pictures.           So we're

     9           just going to start with State's Exhibit 100.

    10                   State's 100 that's in front of you, is that the

    11           same thing we've got on the screen up here?

    12     A.    Yes.

    13     Q.    All right.     Just to make sure, just so I understand.

    14           When you saw it on that day, when you looked at these

    15           pictures, did any of those six individuals look

    16           familiar to you in terms of whether they were

    17           involved or not?

    18     A.    No.

    19     Q.    Okay.    In any way?    And there's no right or wrong

    20           answer to this, just whatever you observed.            I mean,

    21           whether it's the Puerto Rican guy, the other guy or

    22           the guy who had the gun.        Did any of those come to

    23           mind when you look at that photo array?

    24     A.    No.

    25     Q.    Okay.    And then we're just going to go to No. 103.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 100 of 439. PageID #: 4036

                                                                                  100


     1           Okay.    State's 103, that's in front of you right now?

     2     A.    Yes.

     3     Q.    All right.     Is that the same thing that's on the

     4           screen?

     5     A.    Yes.

     6     Q.    Okay.    Now, when you looked at these pictures the

     7           first time, I don't remember the exact date, but when

     8           you're in the police station looking at those

     9           pictures, did any of those pictures -- when you

    10           viewed them, in your mind, did any one of those six

    11           people look at all like anyone who was involved in

    12           the crime back on April 21st in any way, shape or

    13           form?

    14     A.    Yes.

    15     Q.    Okay.    And which person looked to you to be like they

    16           were involved in any way at all?          And you can use the

    17           piece of paper in front of you and I'll just use the

    18           board.

    19     A.    (Indicating).

    20     Q.    Okay.    So that's the bottom row in the middle, is

    21           that right?

    22     A.    Yes.

    23     Q.    This guy right here, 85048?

    24     A.    Yes.

    25     Q.    All right.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 101 of 439. PageID #: 4037

                                                                                  101


     1                              THE COURT:     Which Exhibit is that?

     2                              MR. SCHROTH:     Oh, I'm sorry.      State's

     3                   103, Judge.

     4                              THE COURT:     Thank you.

     5     Q.    (BY MR. SCHROTH)      When you looked at that picture,

     6           did you say anything about this guy looks familiar at

     7           all?

     8     A.    Yes.

     9     Q.    You did?

    10     A.    Yes.

    11     Q.    Oh, okay.     And so what happened then when you said

    12           that?

    13     A.    They said don't circle him if you already picked him

    14           out of a lineup.

    15     Q.    Okay.    All right.     And so when you see that, when you

    16           looked at that, what role did the person who's 85048,

    17           what role did they have?

    18     A.    The gun.

    19     Q.    Okay.    All right.     Why do you say that?

    20     A.    Because it looks like the other lineup.

    21     Q.    Okay.    So you didn't pick this guy in 103 because you

    22           already picked him out, is that what you're saying?

    23     A.    Yes.

    24     Q.    So State's 94.      When you see State's 94 and State's

    25           103 together, is that the same person in both of
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 102 of 439. PageID #: 4038

                                                                                  102


     1           those, is that what you're saying?

     2     A.    Yes.

     3     Q.    Okay.

     4                              MR. SCHROTH:     Okay.    That's it.

     5                   Thanks, Judge.    Nothing further.

     6                              THE COURT:     All right.    Any recross?

     7                              MR. HOFFMAN:     Just briefly.

     8                  RECROSS-EXAMINATION OF SAVANNAH LAFORCE

     9     BY MR. HOFFMAN:

    10     Q.    You said his dreads were hanging down, but longer

    11           than in those photos?

    12     A.    Yes.

    13     Q.    Longer than in both of those photos?

    14     A.    Yes.

    15     Q.    And you would know the difference between those long

    16           dreads and twists, right?

    17     A.    Yes.

    18     Q.    And Mr. Schroth just asked you about, you were

    19           sitting down the whole time?

    20     A.    Yes.

    21     Q.    So it was hard to tell height a little bit?

    22     A.    Yes.

    23     Q.    How tall are you?

    24     A.    Five-seven.

    25     Q.    So you're kind of familiar with your own height at
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 103 of 439. PageID #: 4039

                                                                                  103


     1           least, right?

     2     A.    Yes.

     3     Q.    So you said the person was pretty tall?

     4     A.    Yes.

     5     Q.    Okay.    So taller than you, right?

     6     A.    Yes.

     7     Q.    When you were looking at this particular one, 103,

     8           the one that you have there, did you tell the

     9           detective that this guy down here in the middle, he

    10           looks familiar?

    11     A.    Yes.

    12     Q.    And as far as you know that person's Dalonte White?

    13     A.    Yes.

    14     Q.    And no one's ever told you differently, right?

    15     A.    Right.

    16     Q.    And prior to coming here to court today, you did meet

    17           with the Prosecutor?

    18     A.    Yes.

    19     Q.    And you knew that you had previously picked out

    20           Dalonte White in a photo array, right?

    21     A.    Yes.

    22     Q.    And you knew Dalonte White was going to be sitting

    23           here, right?

    24     A.    Yes.

    25                              THE COURT:     I'm sorry.    I need that
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 104 of 439. PageID #: 4040

                                                                                  104


     1                  repeated.

     2                              (Question read by reporter.)

     3                              MR. HOFFMAN:     Nothing further.

     4                              THE COURT:     I just need a couple of

     5                  clarifications.     One is, do you know how the

     6                  dogs got loose?

     7                              THE WITNESS:     No.

     8                              THE COURT:     No.     And the dog Missy bit

     9                  the man with the dreadlocks, correct?

    10                              THE WITNESS:     Yes.

    11                              THE COURT:     Okay.    Do you know if he

    12                  actually got a hold of his pant leg or did he

    13                  actually bite him?

    14                              THE WITNESS:     It look like she had a

    15                  hold of his leg.

    16                              THE COURT:     His leg.     Why do you think

    17                  that?

    18                              THE WITNESS:     Because it looked like

    19                  she was biting him.

    20                              THE COURT:     Describe for me what you

    21                  saw.

    22                              THE WITNESS:     He fell back onto

    23                  Colleen on the couch and his legs were like

    24                  crossed and she had a hold of his leg.

    25                              THE COURT:     Was the person with the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 105 of 439. PageID #: 4041

                                                                                  105


     1                  dreadlocks screaming, hollering, could you tell

     2                  anything like that?

     3                              THE WITNESS:     He kept saying get the

     4                  dog.

     5                              THE COURT:     I'm sorry?

     6                              THE WITNESS:     He kept saying get the

     7                  dog.

     8                              THE COURT:     Okay.    Did he say anything

     9                  else, it bit my leg, it's got my pant leg,

    10                  anything?

    11                              THE WITNESS:     Hm-mm.

    12                              THE COURT:     You didn't hear?

    13                              THE WITNESS:     No.

    14                              THE COURT:     No.     Okay.   When you said

    15                  that the phone was at Metro Hospital?

    16                              THE WITNESS:     Yeah.

    17                              THE COURT:     Tell me how you knew that.

    18                              THE WITNESS:     It was an app.

    19                              THE COURT:     I realize that, but go

    20                  through the process, what you did, what you put

    21                  in and how you learned that --

    22                              THE WITNESS:     I downloaded the app and

    23                  I put my number in.

    24                              THE COURT:     So the app was not loaded

    25                  on the phone, you put it in?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 106 of 439. PageID #: 4042

                                                                                  106


     1                              THE WITNESS:     I had another phone and

     2                  I downloaded the app on my other phone and I put

     3                  my number in for that phone that was stolen and

     4                  it was saying it was here, but the officer said

     5                  it probably wasn't accurate.

     6                              THE COURT:     Did the officer go to look

     7                  for the phone?

     8                              THE WITNESS:     Yes.

     9                              THE COURT:     And how do you know he

    10                  went to look for the phone?

    11                              THE WITNESS:     Because he took the

    12                  phone and was walking, seeing if it was accurate

    13                  or not.

    14                              THE COURT:     Okay.    And do you know

    15                  whether he was going to different floors or did

    16                  he just kind of go like this?

    17                              THE WITNESS:     He went inside the

    18                  building and I stayed outside.

    19                              THE COURT:     I'm sorry.    Say that

    20                  again.

    21                              THE WITNESS:     He went inside the

    22                  emergency room and I stayed outside of the

    23                  emergency room.

    24                              THE COURT:     Okay.    So you were outside

    25                  when you put this in?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 107 of 439. PageID #: 4043

                                                                                  107


     1                              THE WITNESS:     Yes.

     2                              THE COURT:     Why were you at Metro

     3                  Hospital?

     4                              THE WITNESS:     I was seeing Colleen.

     5                              THE COURT:     Okay.    And was it the same

     6                  day?

     7                              THE WITNESS:     Yes.

     8                              THE COURT:     So do you remember what

     9                  time it was?

    10                              THE WITNESS:     No.

    11                              THE COURT:     Was it night by then,

    12                  dark?

    13                              THE WITNESS:     Night.    Dark.

    14                              THE COURT:     So the officer went into

    15                  the hospital with your mom's phone?

    16                              THE WITNESS:     Yes.

    17                              THE COURT:     And walked around and

    18                  couldn't locate your phone?

    19                              THE WITNESS:     Yes.

    20                              THE COURT:     Okay.    All right.    Do you

    21                  have any follow-up based on the Court's inquiry?

    22                              MR. SCHROTH:     No.    Thanks, Judge.

    23                              THE COURT:     Do you?

    24                              MR. HOFFMAN:     No.    I don't think so,

    25                  your Honor.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 108 of 439. PageID #: 4044

                                                                                  108


     1                               THE COURT:    Thank you.    You have been

     2                  very brave.    I appreciate you coming down and

     3                  testifying.    You may step down.       You may call

     4                  your next witness.

     5                               MR. SCHROTH:    Can we just approach for

     6                  a second, Judge?

     7                          (Sidebar discussion held.)

     8                               THE COURT:    All right.    We're back on

     9                  the record.    Prosecutor Schroth, you may call

    10                  your next witness.

    11                               COLLEEN ALLUMS, Sworn.

    12                               THE COURT:    Ms. Allums, hi.     I'm Judge

    13                  Rini.    Welcome to my courtroom.       Do you need

    14                  some water?    No?    What's going to happen is

    15                  Prosecutor Schroth is going to ask you questions

    16                  and then Attorney Hoffman is going to ask you

    17                  questions.    If either side says objection, just

    18                  stop talking and I'll make a ruling.          And if you

    19                  don't know an answer to a question, then just

    20                  say I don't know.      Don't try and please anyone

    21                  in the room except yourself.        All right.     Thank

    22                  you.

    23                               You're going to have to speak verbally

    24                  because we are taking everything down.           Not only

    25                  are we recording, but this nice girls is.           Okay?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 109 of 439. PageID #: 4045

                                                                                  109


     1                   Say yes.

     2                              THE WITNESS:     Yes.

     3                              THE COURT:     Okay.    Thank you.    You may

     4                   proceed.

     5                    DIRECT EXAMINATION OF COLLEEN ALLUMS

     6     BY MR. SCHROTH:

     7     Q.    Good afternoon.      Can you please just introduce

     8           yourself to the Court and to counsel?

     9     A.    I'm Colleen Allums.

    10     Q.    And Colleen, how do you spell your first name?

    11     A.    C-o-l-l-e-e-n.

    12     Q.    And how do you spell your last name?

    13     A.    A-l-l-u-m-s.

    14     Q.    All right.     And Colleen, how old are you?

    15     A.    Thirty-four.

    16     Q.    Okay.    And where did you live on April 21st of 2015?

    17     A.    3255 West 54th.

    18     Q.    Okay.    What city was that in?

    19     A.    Cleveland.

    20     Q.    What county?

    21     A.    Cuyahoga.

    22     Q.    And what state?

    23     A.    Ohio.

    24     Q.    All right.     If you can, I need you to help me out and

    25           just keep your voice up.        Okay.     You're doing a good
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 110 of 439. PageID #: 4046

                                                                                  110


     1           job and you're leaning in.         There's a microphone

     2           right there just so everybody can hear.            Do we have a

     3           deal?

     4     A.    Yes.

     5     Q.    Okay.    All right.     So on April 21st, 2015 who did you

     6           live with in the house at that time?

     7     A.    I lived with my boyfriend.

     8     Q.    With who?

     9     A.    My boyfriend.

    10     Q.    Okay.    And what's his first name?

    11     A.    Don.

    12     Q.    Don.    Okay.   And did anyone else live in the house?

    13     A.    No.

    14     Q.    Did you have any pets?

    15     A.    I have three dogs.       Had.

    16     Q.    Okay.    What were their names?

    17     A.    Mischief, Diddy and Mayhem.

    18     Q.    Now, do you know someone named Savannah LaForce?

    19     A.    Yes.

    20     Q.    How do you know her?

    21     A.    It is my nephew's girlfriend.

    22     Q.    Okay.    And is she considered sort of like family for

    23           you?

    24     A.    Yes.

    25     Q.    Do you know someone name Zackary Hale?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 111 of 439. PageID #: 4047

                                                                                  111


     1     A.    That's my nephew.

     2     Q.    All right.     Now, did you see either of those two that

     3           day?

     4     A.    Yes.

     5     Q.    Okay.    Did you see them at the same time, did you see

     6           one first?

     7     A.    Savannah was in the house with me and we were just

     8           chitchatting.

     9     Q.    Do you remember around what time Savannah came over?

    10     A.    About 5:00, 5:15.

    11     Q.    Is that morning or night?

    12     A.    Evening.

    13     Q.    And you said you were chitchatting, where were you

    14           guys at?

    15     A.    Sitting in my living room.

    16     Q.    Okay.    And where were you seated in the living room?

    17     A.    I was sitting on one of the couches in my living

    18           room.

    19     Q.    Okay.    What color was the couch?

    20     A.    Like a tannish color.

    21     Q.    In relationship to the TV, how was it in terms of

    22           where the TV was situated?

    23     A.    Basically like right in front of it.

    24                              MR. SCHROTH:     Judge, can I approach

    25                   the witness?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 112 of 439. PageID #: 4048

                                                                                  112


     1                               THE COURT:    Yes.

     2     Q.    (BY MR. SCHROTH)      All right.     I'm going to show you

     3           State's Exhibits 2 and 4.         State's Exhibit 4, does

     4           that look familiar?

     5     A.    Yes.

     6     Q.    How is that familiar to you?

     7     A.    That's the couch that I was sitting on.

     8     Q.    Okay.    And does it show where it was you were seated?

     9     A.    Generally, yeah.

    10     Q.    Okay.    Could you just hold it up and show the Court

    11           and counsel.      Sort of near the opposite end of where

    12           the photographer was standing?

    13     A.    Yes.

    14                               THE COURT:    Let the record reflect

    15                   that she's pointed to the right side of the

    16                   photograph if you're looking directly at the

    17                   photo.

    18                               MR. SCHROTH:    Thank you, Judge.

    19     Q.    (BY MR. SCHROTH)      And then State's Exhibit 2, does

    20           that look familiar?

    21     A.    That's the sectional that was in my living room.

    22     Q.    All right.       And was anyone seated there?

    23     A.    Savannah was sitting about here.

    24     Q.    And so you're pointing to the bottom of the

    25           photograph, towards the end?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 113 of 439. PageID #: 4049

                                                                                  113


     1     A.    Yeah.    And Zacky was sitting about here.

     2     Q.    He's at the end closest to the TV?

     3     A.    At the opposite end, yes.

     4     Q.    Okay.    And does State's Exhibit 2, does that show at

     5           all how you would enter the room?

     6     A.    No.     It doesn't show where you would enter, but it

     7           would be a little bit like around here.

     8     Q.    And you're pointing to the bottom underneath the

     9           couch?

    10     A.    Yeah.

    11     Q.    Okay.    So at this point it's just -- who's in the

    12           house at this point when you're talking with

    13           Savannah?

    14     A.    Just me and her.

    15     Q.    All right.     Where is Don?

    16     A.    He went to take Zacky's brother, Jacob, to get his

    17           brakes fixed.

    18     Q.    Okay.    How much earlier did he leave to go for the

    19           brakes?

    20     A.    About 4:15, 4:20.

    21     Q.    All right.     So you and Savannah are talking, does

    22           anyone else come in the house at this point?

    23     A.    Zacky came in.

    24     Q.    All right.     And how do you know Zackary came in?

    25     A.    I heard the screen door.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 114 of 439. PageID #: 4050

                                                                                  114


     1     Q.    Okay.    And is there any point where you see him?

     2     A.    I stood up and I went -- I had curtains over my

     3           doorway and I peeked through the curtains and I seen

     4           Zacky come in.

     5     Q.    Okay.    Where are the curtains in comparison to the

     6           living room?

     7     A.    From the photo that you showed of the sectional

     8           they're a little bit away from where Savannah was

     9           sitting.

    10     Q.    Okay.    So if you go through the curtains, where would

    11           you go?    What room would you be in?

    12     A.    When --

    13     Q.    I'm sorry.     Let me clarify that.       If you leave the

    14           living room and you go through the curtains, what

    15           room would you be in?

    16     A.    The dining room.

    17     Q.    All right.     I'm going to show you State's 3.          And

    18           does that look familiar at all?

    19     A.    Yeah.

    20     Q.    Okay.    What do we see there?

    21     A.    The entrance to my front door.

    22     Q.    If you could just hold it up when you do that.

    23     A.    The entrance to my front door.          The entrance to my

    24           living room (indicating).

    25     Q.    Okay.    You said you peeked through the curtains or
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 115 of 439. PageID #: 4051

                                                                                  115


     1           whatever?

     2     A.    Yeah.

     3     Q.    All right.     And what did you see?

     4     A.    Zacky.

     5     Q.    And you can put that photo down.          Thank you.     Did you

     6           see anyone else at that time?

     7     A.    No.

     8     Q.    All right.     So now what happens?

     9     A.    I went to sit back down and --

    10     Q.    Did you make it back to the couch?

    11     A.    I made it back to the couch and went to -- I sit on

    12           my feet.     And I went to cross back down and sit on my

    13           feet and three gentlemen, they walked in.

    14     Q.    Okay.    Had you ever seen either of these three

    15           individuals before?

    16     A.    No.

    17     Q.    Okay.    Were you able to -- are you able to describe

    18           any of the three gentlemen?

    19     A.    At the time when they came in he had braids

    20           (indicating).

    21     Q.    Okay.    So are you saying one of them had braids?

    22     A.    (Indicating).

    23     Q.    All right.     Can you describe for the Court what did

    24           the braids look like?

    25     A.    They were about that big (indicating), about that
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 116 of 439. PageID #: 4052

                                                                                  116


     1           high off his head.

     2     Q.    Okay.    Could you do that one more time?          That's how

     3           long the braids were?

     4     A.    Like sticking out all over.

     5     Q.    Okay.    Did the braids cover his forehead at all?

     6     A.    Over like a sweatband came down.

     7     Q.    Was there a sweatband?

     8     A.    (Indicating).

     9     Q.    There was a sweatband?        I know if we talk normally

    10           you can just nod or make gestures.           Since there is a

    11           court reporter taking everything down, I need you to

    12           verbalize it.      Okay?

    13     A.    Yes.

    14     Q.    So there was a sweatband?

    15     A.    Yes.    It looked like it.

    16     Q.    Okay.    I know I'm being that picky, but do you

    17           remember the color of the sweatband at all, if you

    18           remember?

    19     A.    Everything kind of looked black, like it blended in.

    20     Q.    All right.     Well, did it cover that person's face at

    21           all?

    22     A.    No.

    23     Q.    Did he -- what did you call the hair things?

    24     A.    It looked like dookie braids.

    25     Q.    Dookie braids.      Did the dookie braids -- how far down
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 117 of 439. PageID #: 4053

                                                                                  117


     1           -- did they go past the sweatband?

     2     A.    No.

     3     Q.    Okay.    And how far down did the sweatband go on the

     4           forehead?

     5     A.    Only about that far (indicating).

     6     Q.    So you just indicated about --

     7     A.    Just the very top of the forehead.

     8     Q.    Okay.    Like an inch, is that what you're saying?

     9     A.    Yeah.

    10     Q.    Okay.    The person with those dookie braids, did you

    11           get a look at that person's clothing at all?

    12     A.    Yes.

    13     Q.    Could you describe that for the Court?

    14     A.    Had a royal blue Hollister coat on.

    15     Q.    Royal blue Hollister coat.         Okay.   Why do you say

    16           it's a Hollister?

    17     A.    Because of the white bird that was on the -- the

    18           insignia that was on the coat.

    19     Q.    You're kind of gesturing to yourself, what part of

    20           the coat was it on?

    21     A.    It was on the -- I don't know what it's called.

    22           Around the zipper area.        It was like a white bird.

    23     Q.    So you're kind of indicating up on the --

    24     A.    Like the shoulder area.

    25     Q.    Yeah, left shoulder, left breast area?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 118 of 439. PageID #: 4054

                                                                                  118


     1     A.    Yeah.

     2     Q.    Okay.    Now, did you see any other clothing on the

     3           person that we're talking about?

     4     A.    Black jeans.

     5     Q.    All right.     At any point in time are you able to get

     6           a look at the other two people that were there?

     7     A.    One of them.

     8     Q.    Okay.    Help us out, what did that person -- describe

     9           that person for us.

    10     A.    A shorter individual, rather slim, looked to be

    11           Hispanic, had a goatee, had on a baseball cap and a

    12           hood.

    13     Q.    Are you able to see that person's face at all?

    14     A.    Just the front.       He had a goatee.     That's all I can

    15           see.

    16     Q.    Okay.    I mean, is that someone you could identify

    17           later on?

    18     A.    Possibly.

    19     Q.    Possibly.     Okay.   What about the first person, is

    20           that someone you would have been able to identify

    21           later on?

    22     A.    Yes.

    23     Q.    Now, did you get any look at all at the third person?

    24     A.    No.     I just can tell that he was tall and slender.

    25           He had his face completely covered.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 119 of 439. PageID #: 4055

                                                                                  119


     1     Q.    Okay.    Could you tell at all what race that person

     2           was?

     3     A.    Black just because I seen his hands.           He was a black

     4           individual.

     5     Q.    Okay.    Now, of those three, could you tell in terms

     6           of relative heights of each other, could you rank the

     7           heights of these guys?

     8     A.    The first one, he was about five-nine, maybe six

     9           foot.

    10     Q.    All right.     The first one is five-nine to six feet,

    11           is that what you said?        You just nodded, was that a

    12           yes?

    13     A.    Yes.    I'm sorry.

    14     Q.    And the second guy that you talked about?

    15     A.    Was rather short and maybe about five-foot, maybe

    16           five-two at best.

    17     Q.    Okay.    And then the last guy?

    18     A.    Was taller.     I would say about six-two if not a

    19           little bit taller.

    20     Q.    Okay.    So the heights range from five foot to 5-2 to

    21           5-9 to 6 foot to 6 foot to 6-2?

    22     A.    Yeah.

    23     Q.    Could you tell anything about their builds at all?

    24     A.    The first individual was kind of like a huskier build

    25           and the other two were more slender.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 120 of 439. PageID #: 4056

                                                                                  120


     1     Q.    Okay.    All right.     So what happens?      So did these

     2           guys come into the living room?

     3     A.    Yes.

     4     Q.    All right.     Do all of them come into the living room?

     5     A.    Yes.

     6     Q.    And at that time -- who is in the living room at that

     7           time when they come in?

     8     A.    Me, Zacky and Savannah.

     9     Q.    All right.     And what happens now?

    10     A.    Before I even was sat back down on the couch I was

    11           hit with a blunt object in the left side of my head.

    12     Q.    Before this happens did anyone say anything?

    13     A.    I'm not real sure.

    14     Q.    Did you say anything before this happened?

    15     A.    No.

    16     Q.    Could you just indicate to the Court where were you

    17           struck?

    18     A.    About my temple area.

    19     Q.    On the left side?

    20     A.    Yes.

    21     Q.    So what happens now?

    22     A.    I was struck several more times over and over and

    23           over.

    24     Q.    Had you ever seen these guys before?

    25     A.    No.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 121 of 439. PageID #: 4057

                                                                                  121


     1     Q.    All right.     Could you tell which of the three

     2           individuals was striking you?

     3     A.    Yes.

     4     Q.    Which one?

     5     A.    Him (indicating).

     6     Q.    I'm sorry?

     7     A.    Him (indicating).

     8     Q.    You sort of pointed.       What do you mean by him?

     9     A.    The first guy that I described.

    10     Q.    Is that person in court?

    11     A.    Yes.

    12     Q.    Could you please indicate where that person is seated

    13           or standing and what they're wearing?

    14     A.    He's sitting right there.

    15     Q.    You pointed.      What's the person wearing?

    16     A.    A blue jumpsuit.

    17     Q.    Okay.    And where are they positioned in the

    18           courtroom?

    19     A.    On the right-hand side.        My left.

    20     Q.    Your left because I'm facing the right-hand side?

    21     A.    Yes.

    22                              MR. SCHROTH:     Judge, I would ask that

    23                   the record reflect that she's identified the

    24                   alleged delinquent.

    25                              THE COURT:     So identified.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 122 of 439. PageID #: 4058

                                                                                  122


     1     Q.    (BY MR. SCHROTH)      Now, what is it that is making you

     2           say that the person in court is the person that

     3           struck you, why do you say that?

     4     A.    I'll --

     5     Q.    What's that?

     6     A.    I'll never forget those eyes.

     7     Q.    The eyes.     What about his eyes?

     8     A.    They're evil.

     9     Q.    Okay.    So while you're being struck, if you know,

    10           what the other two people are doing, individuals in

    11           the living room?

    12     A.    No, I don't.

    13     Q.    If you know, do you know what Savannah and Zacky are

    14           doing?

    15     A.    No, I don't.

    16     Q.    Okay.    What happens now?

    17     A.    I honestly don't know.        I know I was being beaten and

    18           I fought with my couch.

    19     Q.    What do you mean?

    20     A.    I was being beaten into the cushion of my couch.

    21     Q.    Okay.

    22     A.    And I was gripping it trying to hold onto it.

    23     Q.    What part are you gripping on the couch?

    24     A.    My arms.     I kept grabbing it trying to hold it so

    25           that I couldn't be brought back up and hit down
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 123 of 439. PageID #: 4059

                                                                                  123


     1           again.

     2     Q.    Are we talking about the cushion?          Is that yes?

     3     A.    Yes.

     4     Q.    Okay.    So what happens at this point?         You're holding

     5           onto the couch, now what happens?

     6     A.    I had a gun in the couch I know that I -- I had a gun

     7           in the couch, I was trying to fight for it to defend

     8           myself, but I was incoherent very much at the time

     9           and I didn't get to it in time and I was blacked out.

    10     Q.    Okay.    Why was there a gun -- why do you guys keep a

    11           gun in the couch?

    12     A.    Safety.    The neighborhood.

    13     Q.    Okay.

    14     A.    It's usually put up.

    15     Q.    What does that mean by put up?

    16     A.    It's usually in a lockbox somewhere.

    17     Q.    All right.     Are you ever able to pull that gun out to

    18           defend yourself?

    19     A.    I never was able to pull it out to defend myself, no.

    20     Q.    Okay.    What's the next thing that you remember?

    21     A.    Waking up on the floor.

    22     Q.    And what is it you first see when you wake up?

    23     A.    Blood.

    24     Q.    Okay.    Do you know whose blood that is?

    25     A.    At first, no, and then I sat up and realized that I
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 124 of 439. PageID #: 4060

                                                                                  124


     1           was bleeding out my chest.

     2     Q.    Okay.    Do you know what caused you to be bleeding

     3           from my chest?

     4     A.    At that point I didn't.

     5     Q.    Did you come to learn?

     6     A.    Yeah.

     7     Q.    What?

     8     A.    I had been shot.

     9     Q.    All right.     How many times?

    10     A.    Once in my shoulder blade and it exited out my chest.

    11     Q.    Okay.    Did you actually see yourself bleeding?

    12     A.    Yes.

    13     Q.    All right.     And when you come to is anyone else in

    14           the room with you at that time?

    15     A.    No.

    16     Q.    So what do you do?

    17     A.    I walked out to the front porch and I yelled for help

    18           and I collapsed.

    19     Q.    Okay.    Would you recognize your house if you saw it?

    20     A.    Yes.

    21     Q.    I'm showing you State's Exhibit 1.           Does that look

    22           familiar?

    23     A.    Yes.

    24     Q.    What do we see there?

    25     A.    The front of my house and my porch.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 125 of 439. PageID #: 4061

                                                                                  125


     1     Q.    Okay.    And if you could just show the Court where

     2           exactly your porch is compared to your house?

     3     A.    It's my porch (indicating).

     4     Q.    So as you look at the photo, it's on the right-hand

     5           side?

     6     A.    Yes.

     7     Q.    And the door on the porch, where does that go into?

     8     A.    That leads into my dining room.

     9     Q.    Okay.    So what happens when you exit your porch?

    10     A.    Yes.

    11     Q.    Okay.    What happens there?

    12     A.    I dropped about there (indicating).

    13     Q.    So you're pointing towards the end of the porch?

    14     A.    Yeah, about right at the end.         I couldn't hear

    15           anything.

    16     Q.    You're still bleeding at that time?

    17     A.    Yes.

    18     Q.    Okay.    How strongly are you bleeding, would you say?

    19     A.    Very badly.

    20     Q.    What happens at this point?

    21     A.    My daughter, my 13-year-old daughter found me lying

    22           there and screamed mommy.         I responded to her and

    23           told her to go get granny, that I had been shot and

    24           she ran and got my mom.

    25     Q.    Okay.    Does anyone call for any sort of assistance or
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 126 of 439. PageID #: 4062

                                                                                  126


     1           anything?

     2     A.    My mom did.

     3     Q.    All right.     Does anyone come?

     4     A.    The EMS.

     5     Q.    Okay.    Where does EMS take you?

     6     A.    To Metro Health.

     7     Q.    Before you got to Metro Health did you ever talk to

     8           any police officers?

     9     A.    Not that I know of.

    10     Q.    All right.     And then what happens when you get to

    11           Metro Health?

    12     A.    I really don't know because I was too out of it.                 I

    13           wasn't really told of anything until I woke up the

    14           next morning.

    15     Q.    What do you mean you weren't told of anything?

    16     A.    I didn't know of anything that happened at the

    17           hospital until the next morning.

    18     Q.    Until the 22nd?

    19     A.    Yes.

    20     Q.    Did any family members come to visit you on the 22nd?

    21     A.    My mom and my kids later in the evening and then

    22           later in the evening my cousins earlier in the day.

    23     Q.    Did Zack or Savannah stop in at all that day, do you

    24           remember?

    25     A.    Not that I remember.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 127 of 439. PageID #: 4063

                                                                                  127


     1                              THE COURT:     Can we take a little bit

     2                   of timeout?

     3                              MR. SCHROTH:      Yeah.

     4                            (Short recess taken.)

     5                              THE COURT:     We're back on the record.

     6                   You may continue your inquiry.

     7                              MR. SCHROTH:     Thank you, your Honor.

     8     Q.    (BY MR. SCHROTH)      Colleen, I think we left off and we

     9           were talking about when you were in the hospital.

    10           Okay.    At any point in time -- well, let me back up.

    11           We were talking about the 22nd of April.            I think the

    12           last thing you said was, I asked if Savannah and Zack

    13           had stopped up that day and I think you said no, is

    14           that right?

    15     A.    Yes.

    16     Q.    Okay.    Is there any point in time where any law

    17           enforcement visited the hospital?

    18     A.    Not until the following Friday.

    19     Q.    Do you remember the day at all, if you know?

    20     A.    I know they came Friday.

    21     Q.    Okay.    What happened when the police came?

    22     A.    They gave me a photo lineup.

    23     Q.    All right.     Did they give you one, did they give you

    24           more than one, do you remember?

    25     A.    I'm not sure.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 128 of 439. PageID #: 4064

                                                                                  128


     1     Q.    Okay.    You looked at photo lineup or lineups, is that

     2           right?

     3     A.    Yes.

     4     Q.    Were you able to identify anyone in those photo

     5           arrays?

     6     A.    Yes.

     7     Q.    Who is it that you identified, what role did that

     8           person play?

     9     A.    The person that beat me.

    10     Q.    The person with the gun?

    11     A.    Yes.

    12     Q.    All right.     I'm going to show you what's marked as

    13           State's 106, 109 and 112.         I'm handing you what has

    14           been marked as State's 106.         Does that look familiar?

    15     A.    Yes.

    16     Q.    How does that look familiar to you?

    17     A.    It was one of the lineups that I had to look at.

    18     Q.    Okay.    Is that 106, is that what I said?          Did anyone

    19           look familiar at all in there?          What you see in front

    20           of you, 106, is that the same thing we see on the

    21           screen?

    22     A.    Yes.

    23     Q.    Okay.    And when you looked at that did you see anyone

    24           that you recognized as playing any role from the home

    25           invasion?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 129 of 439. PageID #: 4065

                                                                                  129


     1     A.    No.

     2     Q.    All right.     State's 109, does that look familiar?

     3     A.    Yes.

     4     Q.    How is that familiar?

     5     A.    It's what I circled.

     6     Q.    Okay.    It's a little darker on the screen.          State's

     7           109, is that what we see on the big screen?

     8     A.    Yes.

     9     Q.    Okay.    Did anyone look familiar in terms of the crime

    10           here?

    11     A.    Yes, this picture.

    12     Q.    All right.     And where is that person, did you make

    13           any markings on the page?

    14     A.    The first picture.

    15     Q.    Okay.    If you could hold it up and point for me.               So

    16           you're pointing in the top row, far left?

    17     A.    Yes.

    18     Q.    Okay.    What marking did you make on that picture?

    19     A.    I circled it and initialled it.

    20     Q.    All right.     Why did you circle that photo?

    21     A.    Because that's who beat me.

    22     Q.    Okay.    And how do you know it's the same person?

    23     A.    The eyes.

    24     Q.    Okay.    And I'm showing you State's 112.          Does that

    25           look familiar?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 130 of 439. PageID #: 4066

                                                                                  130


     1     A.    Yes.

     2     Q.    How is that familiar?

     3     A.    It was another lineup that I was shown.

     4     Q.    Okay.    And is that what's on the big screen here?

     5     A.    Yes.

     6     Q.    Did you see anyone there that resembled anyone from

     7           the crime?

     8     A.    No.

     9     Q.    Okay.    And these Exhibits 106, 109 and 112, are they

    10           the photo arrays that you looked at?

    11     A.    Yes.

    12     Q.    Okay.    And this is while you're at Metro?

    13     A.    Yes.

    14     Q.    All right.     And up to this point in time had you had

    15           any interaction with Savannah or Zackary?

    16     A.    Savannah came to the hospital, but was only there for

    17           a few minutes.

    18     Q.    Were you aware if she looked at any pictures at all

    19           up to that point?

    20     A.    No.

    21     Q.    All right.     So how long were you in the hospital for?

    22     A.    A week.

    23     Q.    If you can, what exactly were your injuries that you

    24           sustained as a result of this?

    25     A.    A fractured skull, brain damage, two broken ribs, a
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 131 of 439. PageID #: 4067

                                                                                  131


     1           broken shoulder blade, my lung collapsed and I almost

     2           died.

     3     Q.    Okay.    As you sit here now, do you still feel some of

     4           the effects of what happened?

     5     A.    Yes, everyday.

     6     Q.    Okay.    When you were released from the hospital --

     7           let me back up for a second.         After you circled the

     8           person in State's Exhibit 109, at that point did you

     9           know who that person was?

    10     A.    I didn't know his name until after I circled and

    11           identified who it was.

    12     Q.    Okay.    And how did you learn his name?

    13     A.    The detectives told me.

    14     Q.    All right.     After you made the identification?

    15     A.    Yes.

    16     Q.    Have you ever heard that name before?

    17     A.    No.

    18     Q.    Okay.    Have you ever seen him around before?

    19     A.    No.

    20     Q.    All right.     So did you do any independent research or

    21           anything before you picked out anyone in a photo

    22           array?

    23     A.    No, I was in the hospital.         My phone was stolen.

    24     Q.    Okay.    From the time you left the hospital, after you

    25           left the hospital, did you ever meet or speak with
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 132 of 439. PageID #: 4068

                                                                                  132


     1           any police regarding this case?

     2     A.    Yes, but I'm not sure how long it was after I left

     3           the hospital.

     4     Q.    Okay.    And how did that come to be?

     5     A.    I was called and asked to come look at a few photo

     6           lineups.

     7     Q.    Okay.    Do you know around the date when that was?

     8     A.    I'm not positive.

     9     Q.    Okay.    Do you know why they wanted you to come back

    10           in?

    11     A.    That there was more evidence found.           I wasn't real

    12           sure.

    13     Q.    Okay.    The police wanted you to look at more

    14           pictures, is that fair to say?

    15     A.    Yeah.

    16     Q.    All right.     Now, where did that take place at?

    17     A.    Second District.

    18     Q.    And did you go down there by yourself or with anyone

    19           else?

    20     A.    Savannah and Zacky went with me.

    21     Q.    Same car?

    22     A.    Yes.

    23     Q.    All right.     And when you went down there, what

    24           happened when you got to the Second District?

    25     A.    We were separated.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 133 of 439. PageID #: 4069

                                                                                  133


     1     Q.    Okay.    How soon after you got there were you

     2           separated?

     3     A.    We waited in the lobby for about five, ten minutes

     4           and then we were separated when we went in the back.

     5     Q.    What happened to you when you went in the back?

     6     A.    I was sat with another detective and they were sat

     7           with other detectives.

     8     Q.    Okay.    And then what happens with you and the

     9           detective?

    10     A.    I was given another photo lineup and they asked me if

    11           I recognized anybody, to circle them.

    12     Q.    Okay.    And at that time did you -- did you circle

    13           anyone at that time?

    14     A.    I did not.

    15     Q.    Okay.    Was there anyone that looked familiar to you,

    16           though, at that time?

    17     A.    The same person that I had already circled

    18           previously, but the same detective told me not to

    19           circle him if they'd already -- I had already

    20           received a letter that he'd been arrested.

    21     Q.    Before this you had received a letter?

    22     A.    Mm-hmm.

    23     Q.    Okay.    All right.     So I'm going to show you State's

    24           115 and 118.      State's 115, does that look familiar?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 134 of 439. PageID #: 4070

                                                                                  134


     1     Q.    All right.     How is that familiar?

     2     A.    It was one of the lineups that the detective showed

     3           me.

     4     Q.    Okay.    And is that what we're looking at on the big

     5           screen here?

     6     A.    Yes.

     7     Q.    All right.     When you looked at it, did anyone at all

     8           look familiar to you in terms of the crime on

     9           April 21st?

    10     A.    No.

    11     Q.    Okay.    I'm handing you what has been marked as

    12           State's 118.      Does that look familiar?

    13     A.    Yes.

    14     Q.    How is that familiar?

    15     A.    It was the other lineup that I was shown.

    16     Q.    All right.     Is that what's on the big screen?

    17     A.    Yes.

    18     Q.    Did you actually ever make any markings?

    19     A.    No, I did not.

    20     Q.    Did you want to?

    21     A.    Yes.

    22     Q.    Okay.    Who in that array did you want to place a mark

    23           on?

    24     A.    The second picture in the first row.

    25     Q.    Can you just for the Court and Counsel hold it up?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 135 of 439. PageID #: 4071

                                                                                  135


     1           Second picture first row.         Okay.   So the person

     2           85018?

     3     A.    Yes.

     4     Q.    Okay.    What made you want to pick that person as

     5           well?

     6     A.    Again, the eyes.

     7     Q.    Okay.    And take us through what happened.          So what

     8           did you say when you saw that picture?

     9     A.    I showed the detective that I was with and I told him

    10           that I recognized him, but I knew that I'd already

    11           received a letter for his arrest and he said not to

    12           circle him because we were -- that they were looking

    13           for the other two suspects and that if he was already

    14           arrested, that it would be them going in circles.

    15     Q.    Okay.    So then you did not make an identification?

    16     A.    Correct.

    17     Q.    Again, just to be clear, what role did that person

    18           play?

    19     A.    The one with the gun.

    20     Q.    So is that the same person then that we see in

    21           State's 109?

    22     A.    Yes.

    23     Q.    Okay.    Colleen, to be fair, we had met a few times

    24           before, but we met one time and talked at length

    25           about your recollection of the events, is that right?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 136 of 439. PageID #: 4072

                                                                                  136


     1     A.    Yes.

     2     Q.    All right.     And after that did you have any

     3           recollection or did you interact with police again

     4           after that?

     5     A.    I'm sorry?

     6     Q.    Did you interact with police again after that photo

     7           array, talk with them again?

     8     A.    One time after that.

     9     Q.    When was that?

    10     A.    When his defense attorney came to my house.

    11     Q.    Oh, okay.     And I think you relayed that to the police

    12           officer as well as the events of what happened?

    13     A.    Yes.

    14     Q.    Okay.    Going back to the events of April 21st, were

    15           you able to get a look at the gun that was used to

    16           pistol whip you?

    17     A.    No, I did not.

    18     Q.    All right.     And you were shot, right?

    19     A.    Yes.

    20     Q.    Were you able to hear gunshots go off?

    21     A.    No, I did not.

    22     Q.    And then you indicated at that time that you had

    23           three dogs?

    24     A.    Yes.

    25     Q.    Okay.    Do you still have all three dogs?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 137 of 439. PageID #: 4073

                                                                                  137


     1     A.    No, I don't.

     2     Q.    All right.       How many do you have?

     3     A.    I have two.

     4     Q.    And what happened to the third dog?

     5     A.    He shot and killed her.

     6     Q.    What was that dog's name?

     7     A.    Mischief.

     8     Q.    Okay.    And do you know, was anything taken from your

     9           home?

    10     A.    My cellphone, my niece's cellphone, a $5 bill and a

    11           gun.

    12     Q.    Which gun was that?

    13     A.    Mine.

    14     Q.    You had mentioned a gun earlier that you were trying

    15           to use, is that the same gun?

    16     A.    Yes.

    17     Q.    All right.

    18                               MR. SCHROTH:    Can I have a moment,

    19                   Judge?

    20                               THE COURT:    Sure.

    21                               MR. SCHROTH:    Thank you, Judge.

    22                   Nothing further.

    23                               THE COURT:    All right.

    24                   Cross-examination.

    25                               MR. HOFFMAN:    Thank you.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 138 of 439. PageID #: 4074

                                                                                  138


     1                    CROSS-EXAMINATION OF COLLEEN ALLUMS

     2     BY MR. HOFFMAN:

     3     Q.    Hi, Colleen.

     4     A.    Hi.

     5     Q.    Again, I know we've met before.          My name is Brian

     6           Hoffman with the Public Defender's Office and I

     7           represent Dalonte White.        I'm going to ask you some

     8           follow-up questions.       Okay.

     9                  Just for notes, I think we met back on

    10           June 10th, was that right, with my investigation

    11           Amanda, do you remember her?

    12     A.    Yes.

    13     Q.    Tall with short black hair?

    14     A.    Yes.

    15     Q.    At that time that's when you said you had made

    16           another identification, correct?

    17     A.    I'm sorry?

    18     Q.    That you had told the detective that you picked out

    19           that picture right there, correct?

    20     A.    No.

    21     Q.    You don't recall telling myself and Amanda that you

    22           told the detective that you said yeah, that's the

    23           shooter, but he told you not to mark anyone?

    24     A.    That's what I just said.

    25     Q.    And that's what you had relayed to us back in June,
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 139 of 439. PageID #: 4075

                                                                                  139


     1           correct?

     2     A.    Yeah.

     3     Q.    And it was actually a very comfortable meeting, there

     4           was no animosity between us at the time, was there?

     5     A.    Not until I found out that you were representing him.

     6     Q.    When you found out that I was representing Dalonte

     7           White because in your mind all you've known is

     8           Dalonte White, correct, for this case?

     9     A.    I know what I seen.

    10     Q.    All right.     And I think you said the first time you

    11           had heard the name Dalonte White was after you made

    12           the first identification and they told you his name,

    13           correct?

    14     A.    Correct.

    15     Q.    Did they tell you anything else about any evidence or

    16           anything like that that they had?

    17     A.    No.

    18     Q.    Okay.    So all you knew was the name Dalonte White?

    19     A.    Yes.

    20     Q.    Did the police ever tell you later anything about the

    21           investigation?

    22     A.    No.

    23     Q.    So you had just been waiting to hear -- all you knew

    24           was the name Dalonte White?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 140 of 439. PageID #: 4076

                                                                                  140


     1     Q.    But you did try to look up Dalonte White on Facebook

     2           and things like that?

     3     A.    No, I did not.

     4     Q.    You never looked him up before?

     5     A.    No, I did not.      I don't get on Facebook.        I don't

     6           know how to use Facebook.

     7     Q.    Okay.    So you never saw any other independent

     8           pictures of him or anything like that?

     9     A.    I was sent pictures.       I did see pictures, but I did

    10           not look them up.

    11     Q.    Oh, okay.     You were sent pictures by someone?

    12     A.    Yes.    Outside of the family.

    13     Q.    Who was that?

    14     A.    Star.

    15     Q.    Star?

    16     A.    Yes.

    17     Q.    Who's Star?

    18     A.    Savannah's mom.

    19     Q.    Oh, okay.     So a family friend?

    20     A.    Yes.

    21     Q.    Okay.    So Savannah's mom also knew the name Dalonte

    22           White?

    23     A.    Well, yeah.

    24     Q.    Okay.    So that's been the name ran around that you've

    25           been basically in fear of for the last three months
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 141 of 439. PageID #: 4077

                                                                                  141


     1           or so?

     2     A.    You can say that.

     3     Q.    Well, is that pretty fair?

     4     A.    Yeah.

     5     Q.    In looking at this Exhibit No. 118, are you saying

     6           today that when you met with the detective you said,

     7           that's the shooter and pointed at that middle photo,

     8           the top middle?      I'm sorry.     You have to answer out

     9           loud.

    10     A.    Yes.

    11     Q.    And the detective just told you, don't mark it?

    12     A.    I said that that was the shooter, but I know he was

    13           arrested.

    14     Q.    And that's why he told you then, well, don't mark

    15           him?

    16     A.    Yes.

    17     Q.    But you're sure that's the guy?

    18     A.    Yes.

    19     Q.    Because you know those eyes?

    20     A.    Yes.    They looked at me while I was lying on the

    21           floor bleeding to death.

    22     Q.    All right.     Have you ever heard of a name around the

    23           neighborhood Boy-Boy?

    24     A.    No.

    25     Q.    JR?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 142 of 439. PageID #: 4078

                                                                                  142


     1     A.    I work.    I'm not on the street.        So how would I know

     2           these names?

     3     Q.    All right.     I'm just asking if you might know these

     4           people from the neighborhood.

     5                              THE COURT:     Ma'am, I understand what

     6                   happened to you was awful, but you understand

     7                   that he has a right to representation.          Attorney

     8                   Hoffman is not trying to antagonize you.          He is

     9                   not trying to do anything.       So please just

    10                   answer his questions as best you can.         Okay?

    11                              THE WITNESS:     Yes.

    12     Q.    (BY MR. HOFFMAN)      You said the person had a bandanna

    13           on and the dreads were hanging over the bandanna?

    14     A.    Just a little bit.

    15     Q.    Okay.    So it was like medium length hair?

    16     A.    Yes.

    17     Q.    Coming into the forehead a little bit?

    18     A.    No, it didn't come nowhere near the forehead.

    19     Q.    Down the sides at all?

    20     A.    No.

    21     Q.    Okay.    Do you know anyone by the name of Edward

    22           Bunch?

    23     A.    No.

    24     Q.    Have you ever heard the name Edward Bunch before?

    25     A.    No.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 143 of 439. PageID #: 4079

                                                                                  143


     1     Q.    You've never heard the name before?

     2     A.    No.    Never ever.

     3     Q.    No one --

     4     A.    Never.

     5     Q.    No one from the police has ever told you anything

     6           about Edward Bunch?

     7     A.    No.

     8     Q.    Anyone from the Prosecutor's Office?

     9     A.    No.

    10     Q.    So as far as you've been told today you think that

    11           that's Dalonte White?

    12     A.    Yes.

    13     Q.    No one has ever told you that that's Edward Bunch?

    14     A.    No.

    15                              MR. SCHROTH:     Objection, Judge.

    16                              THE COURT:     What's your basis?

    17                              MR. SCHROTH:     Can we approach?

    18                              THE COURT:     Yeah.

    19                              (Sidebar discussion held.)

    20                              THE COURT:     All right.    We're back on

    21                  the record.

    22     Q.    (BY MR. HOFFMAN)      Ms. Allums, approximately how long

    23           do you think the whole event took place from the time

    24           that the guy first walked in until the time you can't

    25           remember anymore?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 144 of 439. PageID #: 4080

                                                                                  144


     1     A.    Probably about 20 minutes to half an hour.

     2     Q.    The whole thing took that long?

     3     A.    About 20 minutes.       It was over as quick as it

     4           started.

     5     Q.    You said the Hispanic guy was shorter and slimmer?

     6     A.    Yes.

     7     Q.    And the third guy was tall and slender?

     8     A.    Yes.

     9     Q.    Since that last time then, you haven't met with the

    10           police or anything additional since that last time

    11           that you mentioned, correct?

    12     A.    Yes.

    13     Q.    And you were aware Dalonte was going to be in the

    14           room today?

    15     A.    Yes.

    16     Q.    And you knew where he would be sitting?

    17     A.    For the most part.

    18     Q.    And you were told this by who?

    19     A.    The Prosecutor.

    20     Q.    And you have already been given his name by the

    21           police?

    22     A.    Yes.

    23     Q.    So even when we first talked about the case back in

    24           June, even then you said it's Dalonte, we know him,

    25           he's in jail, we know who he is, they got him, right?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 145 of 439. PageID #: 4081

                                                                                  145


     1     A.    Yes.

     2     Q.    I think there was one other interesting thing when we

     3           talked that day.      We kind of asked that question that

     4           detectives often ask about, do you know anyone who

     5           would want to hurt you and I believe you said there

     6           might be someone, correct?

     7     A.    I didn't say that there would be somebody.            I had

     8           gotten into an altercation with a female over my

     9           13-year-old daughter.

    10     Q.    That was this Cheyenna Cole, is that right?

    11     A.    Yes.

    12     Q.    And I think that you and Don were mentioning that

    13           there was an incident, was it like a month beforehand

    14           with them?

    15     A.    Yes.

    16     Q.    And Cheyenna Cole and maybe two of her friends or

    17           sisters attacked you?

    18     A.    Her sisters, and they didn't attack me.

    19     Q.    They didn't?

    20     A.    No.

    21     Q.    They were trying to get at your daughter?

    22     A.    She was threatening my 13-year-old daughter.

    23     Q.    And these girls were older?

    24     A.    Yes.    She's 20 years old and I got into a fist fight

    25           with a 20-year-old trying to fight with my
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 146 of 439. PageID #: 4082

                                                                                  146


     1           13-year-old daughter.

     2     Q.    And they were making some threats towards you?

     3     A.    They busted out my window.

     4     Q.    And that was back in like March?

     5     A.    Yes.

     6     Q.    Okay.    And I think you had mentioned that the day

     7           that this happened and the day you went to the

     8           hospital for the break-in, that was the day Cheyenne

     9           Cole got arrested?

    10     A.    From what I understood.

    11     Q.    And you started getting harassing phone calls, right?

    12     A.    I did not.

    13     Q.    Who was getting harassing phone calls?

    14     A.    There was crap being sent around Facebook, from what

    15           I was told.

    16     Q.    Okay.    Was Don getting harassed?

    17     A.    No.     He got a phone call.

    18     Q.    And it was from a guy, Christian Hughes?

    19     A.    Yes.

    20     Q.    Who is Christian Hughes?

    21     A.    Her boyfriend.

    22     Q.    Where does he live?

    23     A.    Down the street.

    24     Q.    A block?     Two blocks?

    25     A.    A block towards Clark.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 147 of 439. PageID #: 4083

                                                                                  147


     1     Q.    And Cheyenne is his girlfriend, right?

     2     A.    Yes.

     3     Q.    Okay.    So you understood Cheyenne Cole got arrested

     4           that day?

     5     A.    I'm not positive.

     6     Q.    But it's possible?

     7     A.    It's possible.

     8     Q.    And Christian Hughes was threatening you or Don?

     9     A.    No, he was not threatening either one of us.             He was

    10           calling to get bond money.

    11     Q.    Okay.    Was he asking why his girlfriend got arrested?

    12     A.    I don't know.      I wasn't involved in the conversation.

    13     Q.    After Cheyenne Cole and the other people -- they

    14           threw bottles through your window?

    15     A.    They threw a bottle at my window.

    16     Q.    Okay.    And they broke the window?

    17     A.    Yes.

    18     Q.    Did they threaten to come back and shoot up the house

    19           or something?

    20     A.    No.

    21     Q.    Okay.    So as far as you know this was over, but there

    22           was possibly some link to a Christian Hughes?

    23     A.    There was crap being said, again, on Facebook that I

    24           was being -- it's hearsay.         It was all rumors.

    25     Q.    Okay.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 148 of 439. PageID #: 4084

                                                                                  148


     1     A.    I don't get on Facebook.        I don't have a Facebook

     2           page and neither does Don and we do not -- it was

     3           just stuff being said, so and so said this and so and

     4           so.     We don't know what was true and what was not.

     5     Q.    But you did get a call from Christian Hughes that

     6           day?

     7     A.    Don did.     And again, I did not get the phone call.             I

     8           was not with Don and I do not know what was said.

     9     Q.    Okay.    But he would be a possible person that you

    10           thought might be involved in retaliation?

    11     A.    I don't know.

    12     Q.    But you suspected that, right?

    13     A.    Well, anybody is a suspect when something like this

    14           happens.

    15     Q.    Did the police ever ask you about Christian Hughes?

    16     A.    I mentioned it to them.

    17     Q.    Do you know if they ever investigated it?

    18     A.    I do not know.

    19     Q.    Okay.    We noticed in some of the photographs that the

    20           windows have, is it curtains on them?

    21     A.    Yes.

    22     Q.    Does it block a lot of light or does it let light

    23           through?

    24     A.    Block them.

    25     Q.    Was it pretty dark in the room then?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 149 of 439. PageID #: 4085

                                                                                  149


     1     A.    Yes.

     2     Q.    But you were still able to see clearly enough the

     3           people that were there that day?

     4     A.    Yes, because I had lights on.

     5     Q.    The lights were on inside the house?

     6     A.    Yes.

     7     Q.    Did you describe the weapon as silver or chrome?

     8     A.    No, I did not.

     9     Q.    You don't remember the color of it at all?

    10     A.    No, I do not.      I've never seen it.

    11     Q.    Okay.    So as far as you know you just basically got

    12           blind sided on one side while you were sitting there?

    13     A.    Yes.

    14     Q.    And you don't remember the person saying anything?

    15     A.    No, I didn't hear anything.         I was beaten in my head.

    16           I did not hear anything.

    17     Q.    Did he take anything off the table nearby?

    18     A.    I do not know.

    19                                MR. HOFFMAN:   Nothing further.      Thank

    20                   you, your Honor.

    21                                THE COURT:   Do you have any redirect?

    22                                MR. SCHROTH:   Just real brief, Judge.

    23                   Thank you.

    24                   REDIRECT EXAMINATION OF COLLEEN ALLUMS

    25     BY MR. SCHROTH:
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 150 of 439. PageID #: 4086

                                                                                  150


     1     Q.    You used the phrase it was over as quick as it

     2           started.     What do you mean by that?

     3     A.    I was being hit and the next thing I knew I was

     4           waking up bleeding.

     5     Q.    Okay.    Can you fairly put a time on how long this

     6           whole thing took at all?

     7     A.    Well, like I said, it was 5:15, 5:30ish when I was

     8           aware of it starting and I was told that I was in the

     9           emergency room of Metro Hospital by 6:39.

    10     Q.    Okay.

    11     A.    So that's the only reason I know of the time.

    12     Q.    Why do you say it was starting at 5:15?            What makes

    13           you say that?

    14     A.    The TV shows that I was watching.

    15     Q.    Oh, they were on between 5:00 and 5:30?

    16     A.    Yeah.

    17     Q.    Okay.

    18                              MR. SCHROTH:     All right.     Nothing

    19                   further.

    20                              THE COURT:     Do you have anything

    21                   further?

    22                              MR. HOFFMAN:     Nothing on that.

    23                              THE COURT:     The Court does have just a

    24                   couple of clarifications.       How did the boys or

    25                   the men get into your house, do you know?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 151 of 439. PageID #: 4087

                                                                                  151


     1                               THE WITNESS:    I had my front door open

     2                  and just the screen door shut and they just

     3                  walked in.

     4                               THE COURT:    Okay.   And when they

     5                  walked in, did they make any demands?

     6                               THE WITNESS:    I don't know.

     7                               THE COURT:    You don't remember if they

     8                  said, get on the ground?

     9                               THE WITNESS:    I don't know.

    10                               THE COURT:    Okay.   And at one point in

    11                  time you said the dogs came into the room?

    12                               THE WITNESS:    I was unaware of my dogs

    13                  being -- my dogs were in my back bedroom.           My

    14                  female that was killed is kind of a rough one so

    15                  we leave her put up when I have the door open

    16                  because I don't want her getting out.

    17                               So I had her in the back bedroom.            It

    18                  was a rather decent day out.        I had the front

    19                  door open because my son and my nephews were out

    20                  front playing basketball.        And I did not know

    21                  that my dogs got out or that my dog was killed

    22                  until two days before I was released from the

    23                  hospital.

    24                               THE COURT:    Were you aware that the

    25                  dog attacked one of the men in your living room?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 152 of 439. PageID #: 4088

                                                                                  152


     1                              THE WITNESS:     Again, not until about

     2                  two days before I was released from the

     3                  hospital.

     4                              THE COURT:     Okay.   The Court has no

     5                  further inquiry.

     6                              MR. SCHROTH:     No.   Thank you, your

     7                  Honor.

     8                              THE COURT:     Thank you very much for

     9                  taking the time to come down.         You may step down

    10                  now.

    11                              Let's take a five-minute break.         It is

    12                  a quarter till 4:00.       We are going to finish

    13                  Zackary -- what is Zackary's last name?

    14                              MR. SCHROTH:     Hale.

    15                              THE COURT:     We'll do Zackary Hale and

    16                  then we'll break.      Is that everyone's

    17                  understanding?

    18                              MR. SCHROTH:     Yeah, that's ideal,

    19                  Judge.

    20                              THE COURT:     All right.    So let's take

    21                  a seven-minute break.

    22                            (Short recess taken.)

    23                              THE COURT:     All right.    We are back on

    24                  the record in the matter of Dalonte White, Case

    25                  No. DL 15105751.      We took a short recess.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 153 of 439. PageID #: 4089

                                                                                  153


     1                              Prosecutor Schroth, you may call your

     2                  next witness.

     3                              MR. SCHROTH:     Thank you, your Honor.

     4                  At this time the State will call Zackary Hale.

     5                              ZACKARY HALE, Sworn.

     6                              THE COURT:     Hi, Zackary.     I'm Judge

     7                  Rini.   How are you today?

     8                              THE WITNESS:     Good.    How about you?

     9                              THE COURT:     Tired of being here?

    10                              THE WITNESS:     Yeah.

    11                              THE COURT:     All right.      Well, we're

    12                  almost done.     You've never testified before, I

    13                  presume?

    14                              THE WITNESS:     Huh?

    15                              THE COURT:     Have you ever testified

    16                  before?

    17                              THE WITNESS:     No.

    18                              THE COURT:     No.     Okay.   First, we're

    19                  recording so you need to speak out loud.

    20                              THE WITNESS:     All right.

    21                              THE COURT:     Okay.    Secondly, both

    22                  Prosecutor Schroth and then Attorney Hoffman are

    23                  going to ask you questions.         If you hear the

    24                  word objection, stop talking and I will make a

    25                  ruling.    Do you understand?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 154 of 439. PageID #: 4090

                                                                                  154


     1                               THE WITNESS:    Yes.

     2                               THE COURT:    If you don't know the

     3                   answer to a question, just say I don't know.

     4                   Okay?

     5                               THE WITNESS:    Okay.

     6                               THE COURT:    Do you want water or

     7                   anything?

     8                               THE WITNESS:    No.

     9                               THE COURT:    All right.    You may begin.

    10                     DIRECT EXAMINATION OF ZACKARY HALE

    11     BY MR. SCHROTH:

    12     Q.    Okay.    Good afternoon.      Zackary, can you please

    13           introduce yourself to the Court, your first and last

    14           name?

    15     A.    Zackary Hale.

    16     Q.    How do you spell your first name?

    17     A.    Z-a-c-k-a-r-y.

    18     Q.    How do you spell your last name?

    19     A.    H-a-l-e.

    20     Q.    Okay.    You're doing a good job.         I just need you to

    21           make sure that you keep your voice up this whole

    22           time.    Okay?

    23     A.    All right.

    24     Q.    Deal.    Zackary, do you know Savannah LaForce?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 155 of 439. PageID #: 4091

                                                                                  155


     1     Q.    How do you know her?

     2     A.    That's my cousin.

     3     Q.    All right.     How old are you?

     4     A.    Thirteen.

     5     Q.    What was it?

     6     A.    Thirteen.

     7     Q.    You're 13.     Okay.    And what grade in school are you?

     8     A.    Seventh in Orchard.

     9     Q.    Are you going into 7th?

    10     A.    Yes.

    11     Q.    Okay.    Did you do anything at school, do you play any

    12           sports or anything?

    13     A.    No.

    14     Q.    Okay.    Savannah is your cousin.        How do you know --

    15           or do you know Colleen Allums?

    16     A.    Yes.

    17     Q.    How do you know her?

    18     A.    That's my aunt.

    19     Q.    All right.     And have you ever been to your aunt's

    20           house before?

    21     A.    Have I?

    22     Q.    Yeah.    Have you been to Colleen's house before?

    23     A.    Yeah.

    24     Q.    Okay.    I want to talk with you about April 21st of

    25           2015.    Do you remember that day?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 156 of 439. PageID #: 4092

                                                                                  156


     1     A.    April 21st?

     2     Q.    Yeah, April 21st.

     3     A.    No, not really.

     4     Q.    All right.     Well, do you recall a day where something

     5           happened at Colleen's house?

     6     A.    Oh, yeah.

     7     Q.    Okay.    You yourself can't say it's April 21st, but do

     8           you remember a day where it happened?

     9     A.    Yeah.

    10     Q.    All right.     Do you know around what time things

    11           happened at her house?

    12     A.    Around 6:00, 5:30, 6:00.

    13     Q.    5:30, 6:00.     In the morning or night?

    14     A.    Night.

    15     Q.    Okay.    How soon did you arrive at Colleen's house

    16           before things went down?

    17     A.    Like five minutes before.

    18     Q.    Okay.    And when you arrived at Colleen's house, what

    19           was going on before you went inside?           What was

    20           happening at the house?

    21     A.    My brothers and my cousins were playing basketball.

    22     Q.    All right.     And where was that happening?

    23     A.    Outside.

    24     Q.    Okay.    In the street?

    25     A.    Yeah.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 157 of 439. PageID #: 4093

                                                                                  157


     1     Q.    Is there like a hoop in the street or what's going

     2           on, how are you playing basketball?

     3     A.    The hoop's in the street.

     4     Q.    Okay.    Where is the hoop compared to Colleen's house?

     5     A.    It's right at the end of the driveway.

     6     Q.    Whose driveway?

     7     A.    Colleen's.

     8     Q.    All right.     Now, who's outside with you?         What are

     9           their first names?

    10     A.    John, Alex and Roger.

    11     Q.    John, Alex and Roger.        Now, they're playing

    12           basketball, is that what you said?

    13     A.    Yeah.

    14     Q.    All right.     Do you play basketball with them at all?

    15     A.    No.

    16     Q.    Okay.    Why not?

    17     A.    Because I was going in to go see Colleen and get

    18           something to drink and then I was coming out to play

    19           basketball.

    20     Q.    So did you go in Colleen's house?

    21     A.    Yeah.

    22     Q.    Okay.    Where is it that you entered Colleen's house?

    23     A.    The front door.

    24     Q.    Okay.    How do you get to the front door?

    25     A.    The steps.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 158 of 439. PageID #: 4094

                                                                                  158


     1     Q.    Okay.    Do the steps lead right up to the door?

     2     A.    Yeah.

     3     Q.    They do?

     4     A.    Well, you walk up the steps and you walk straight to

     5           the door.

     6     Q.    Okay.    If I showed you a picture of Colleen's house,

     7           would you recognize it?

     8     A.    Yes.

     9                              MR. SCHROTH:     Can I approach the

    10                   witness?

    11                              THE COURT:     Yes.

    12     Q.    (BY MR. SCHROTH)      Okay.    I'm handing you what has

    13           been marked as State's Exhibit 1.          Does that look

    14           familiar to you?

    15     A.    Yes.

    16     Q.    How is that familiar?

    17     A.    It's my aunt's house.

    18     Q.    Which aunt?

    19     A.    Colleen.

    20     Q.    All right.     I'm just going to draw your attention to

    21           the big screen up here.        Does that look familiar?

    22     A.    Yes.

    23     Q.    Is that what's in front of you?

    24     A.    Yes.

    25     Q.    Okay.    Does that show the door that you walked in?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 159 of 439. PageID #: 4095

                                                                                  159


     1     A.    Yes.

     2     Q.    All right.     On the piece of paper in front of you,

     3           can you hold it up for her Honor and for Mr. Hoffman

     4           and point to where that door is, if you can show her

     5           Honor and I will point on the screen.

     6                              THE COURT:     Thank you.

     7     Q.    (BY MR. SCHROTH)      Zackary, is this it right here, is

     8           that the front door?

     9     A.    Yes.

    10     Q.    Okay.    What's in front of it, what's this area right

    11           here?

    12     A.    What area?

    13     Q.    Is there like a porch before you get to the door?

    14     A.    Yeah.

    15     Q.    Okay.    So when you go in that door, where does it

    16           lead you to?

    17     A.    The dining room.

    18     Q.    Okay.    Now, when you went into the house, did you go

    19           into the house with anybody?

    20     A.    Did I go in the house with anybody?

    21     Q.    Yeah.

    22     A.    I went like -- it was them, then me, and then they

    23           shut the door.

    24     Q.    Did you make it into the house?

    25     A.    Yeah.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 160 of 439. PageID #: 4096

                                                                                  160


     1     Q.    All right.     And was anyone in front of you when you

     2           went in the house?

     3     A.    Was they in front of me?

     4     Q.    Well, yeah, did anybody go in the house before you?

     5     A.    No.

     6     Q.    Okay.    So when you get to the door, is the door open

     7           or closed?

     8     A.    The big door is open and the screen door is shut.

     9     Q.    All right.     So did you have to open the screen door?

    10     A.    Yes.

    11     Q.    Okay.    And did the screen door close behind you?

    12     A.    Yes.

    13     Q.    All right.     And at that point when the screen door

    14           closes behind you and you're in the house, at that

    15           very moment is anyone else in the house with you?

    16     A.    No.     They was -- Colleen was letting them in.          When

    17           it shut, then Colleen let them in.

    18     Q.    Colleen let who in?

    19     A.    Them.

    20     Q.    The people that Colleen let in, how many of them were

    21           there?

    22     A.    Three.

    23     Q.    All right.     You say Colleen let them in, what do you

    24           mean she let them in?

    25     A.    They knocked on the door and she thought they was
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 161 of 439. PageID #: 4097

                                                                                  161


     1           neighborhood kids, I guess.         I don't know.

     2     Q.    Okay.    So what did she do?

     3     A.    Opened the door.

     4     Q.    So Colleen opened the door for them?

     5     A.    Yeah.

     6     Q.    Oh, okay.     When they knocked on the door, did they

     7           say anything?

     8     A.    I don't remember.

     9     Q.    All right.     Do you remember if Colleen said anything?

    10     A.    I don't remember.

    11     Q.    Okay.    How soon after you got in the house were they

    12           knocking on the door?

    13     A.    Right after the door shut.

    14     Q.    So as soon as the door shuts, there's a knock on the

    15           door, is that what you're saying?

    16     A.    The screen door, yeah.

    17     Q.    Yeah.    Okay.    Had you ever seen those guys before?

    18     A.    No.

    19     Q.    Okay.    But Colleen let them in?

    20     A.    Yeah.

    21     Q.    All right.     So what happens now?

    22     A.    She let them in and I walked in the -- she walked in

    23           the living room and then she sat down on the couch

    24           and I walked in the living room and sat down and he

    25           pulled out the gun and said he wanted everything.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 162 of 439. PageID #: 4098

                                                                                  162


     1     Q.    Okay.    Let's go through this.       How many of them were

     2           there?

     3     A.    Three.

     4     Q.    All right.     How many of them are you able to describe

     5           for us?

     6     A.    Two.

     7     Q.    Okay.    Did any of them show any weapons at all?

     8     A.    Yeah, a gun.

     9     Q.    All right.     How many of them showed a weapon?

    10     A.    One.

    11     Q.    All right.     Are you able to give a description of

    12           him?

    13     A.    You said give a description?

    14     Q.    Yeah.    Are you able to describe for us what that

    15           person looked like on that day?

    16     A.    He had kind of twisty dreads.

    17     Q.    In terms of the twisty dreads, do you remember

    18           anything about their length?

    19     A.    They was like not that long.

    20     Q.    What do you mean by not that long?

    21     A.    Like right here (indicating).

    22     Q.    What you're indicating for the record, at your

    23           eyebrows?

    24     A.    Yeah, like around there.        Something like that.

    25     Q.    So did the twisties go down over his forehead?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 163 of 439. PageID #: 4099

                                                                                  163


     1     A.    Like down -- they went down a little bit, they wasn't

     2           long though.

     3     Q.    Well, I need you to show me on you how long they

     4           were, just so I understand.

     5     A.    I don't know exactly how long they were.

     6     Q.    All right.     So you think they were shorter?

     7     A.    Yeah.

     8     Q.    Okay.    But did they go this far down?

     9     A.    I don't even remember.

    10     Q.    You don't remember.       Okay.    They're shorter, but

    11           you're not sure how far down they went, is that fair

    12           to say?

    13     A.    Yeah.

    14     Q.    Did he have anything on his head at all that you

    15           remember?

    16     A.    I think he had his hat on.

    17     Q.    You think he had a hat.        Why do you say that?

    18     A.    Because I barely seen his face.          But I seen his face,

    19           but I barely seen it.

    20     Q.    What do you mean?       Help me out.     What part of his

    21           face did you see?

    22     A.    His face right here (indicating).          Around right here.

    23     Q.    All right.     In terms of what you saw of his face,

    24           start at the top, put your hand, like flatten it out

    25           and hold your hand to where it is that you saw the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 164 of 439. PageID #: 4100

                                                                                  164


     1           highest part of his face.

     2     A.    The highest part I seen was like come up to like

     3           right here (indicating).

     4     Q.    Okay.    So you're pointing to the top of where your

     5           eyebrows are?

     6     A.    Yes.

     7     Q.    So my hand is a straight line right where my eyebrows

     8           are, is that right?

     9     A.    I don't think it was that low down, the hat.

    10     Q.    You don't think it was this low down?

    11     A.    No.

    12     Q.    Do you think it was higher up?

    13     A.    I really don't remember.

    14     Q.    Okay.    Is it fair to say that it was no lower than

    15           his eyebrows?

    16     A.    Yeah.

    17     Q.    All right.     Well, how do you know -- you described

    18           his hair as like little twisties.          How do you know he

    19           had twisties if he had a hat on?

    20     A.    You could see like popping out the hat.

    21     Q.    All right.     What kind of hat was it, do you know?

    22     A.    Hm-mm.

    23     Q.    I'm sorry.     I didn't tell you.       This young lady is

    24           taking everything down.        So if you and I were just

    25           like having a conversation at the rec center, we
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 165 of 439. PageID #: 4101

                                                                                  165


     1           could mm-hmm and nod our heads, but since she's

     2           writing everything down, she can't look at you.

     3           She'll look at you sometimes, she just looked when I

     4           said that.      You have to say yes or no or maybe.         You

     5           actually have to say the word.          Okay?

     6     A.    Okay.

     7     Q.    All right.      So he has -- oh, you can't tell what kind

     8           of hat it is, is that what you said, but you can see

     9           hair and short twisties, is that right?

    10     A.    Yeah.

    11     Q.    All right.      And the hat is no lower than his

    12           eyebrows, right?

    13     A.    Yeah.

    14     Q.    Okay.    Was there anything else blocking the gunman's

    15           face at all besides that hat?

    16     A.    Blocking his face?

    17     Q.    Yeah.    Did he have a mask on or anything, bandanna?

    18     A.    No.

    19     Q.    No.     Okay.   All right.    What about -- could you see

    20           what other clothing he had on?

    21     A.    Not really.     I really didn't get a look at his

    22           clothes.     I didn't think to look at his clothes.

    23     Q.    Okay.    All right.     So you don't know what he had on

    24           for a top?

    25     A.    Not really.     I know he had a sweater.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 166 of 439. PageID #: 4102

                                                                                  166


     1     Q.    He had a sweater on?

     2     A.    Yeah.

     3     Q.    Why do you say that?

     4     A.    Because he had like a pocket right here and that's

     5           where he pulled the gun out.

     6     Q.    Okay.    You're kind of gesturing.        Do that one more

     7           time.    Can you stand up and do that so everybody can

     8           see it?    I'm sorry.

     9     A.    He had like a pocket right here.

    10     Q.    It's a pocket that's across his stomach?

    11     A.    Yeah.

    12     Q.    All right.     So you saw that.      Could you tell anything

    13           about the color of that sweater?

    14     A.    No.

    15     Q.    Could you tell was there any markings on the sweater

    16           at all?

    17     A.    Not that I know of.       I don't remember.

    18     Q.    Any symbols or anything?

    19     A.    I don't really remember.

    20     Q.    Okay.    He pulled the gun out of it, is that what you

    21           said?

    22     A.    Yeah.

    23     Q.    So you actually see him pull the gun?

    24     A.    Yes.

    25     Q.    What did the gun look like?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 167 of 439. PageID #: 4103

                                                                                  167


     1     A.    It was silver.

     2     Q.    Could you tell the type of gun, if it was like an

     3           automatic or --

     4     A.    Revolver.

     5     Q.    It was a revolver.       Okay.    That's one person.      Are

     6           you able to describe at all the second person out of

     7           the three?

     8     A.    Not really everything.        I know he was Puerto Rican,

     9           he looked Puerto Rican, light skinned.           That's the

    10           only thing I really remember about the second person.

    11     Q.    Anything about the Puerto Rican individual's dress?

    12     A.    No.

    13     Q.    Okay.    Now, the third guy, did you get a look at him

    14           at all?

    15     A.    No.

    16     Q.    All right.     Do you remember anything that he was

    17           wearing at all, any clothing?

    18     A.    Not really, no.

    19     Q.    Could you tell at all anything about his -- whether

    20           he was white, black, Hispanic or Asian, if you know?

    21           Don't guess.

    22     A.    Black.

    23     Q.    Why do you say he was black?

    24     A.    Because when I walked in the door I seen them when

    25           they was walking up and I seen three people, two
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 168 of 439. PageID #: 4104

                                                                                  168


     1           black people and one Puerto Rican.

     2     Q.    So the first person with the gun, he was black as

     3           well?

     4     A.    Yes.

     5     Q.    Okay.    So when those three people come into the house

     6           does anyone, do you or Colleen or any of them say

     7           anything when you're first in that dining room?             Is

     8           there any conversation at all that you remember?

     9     A.    No.

    10     Q.    So where is it you go once this happens?

    11     A.    Huh?

    12     Q.    Where do you go after these guys come in the house?

    13     A.    Where do I go?

    14     Q.    Yeah.    Do you stay in the dining room?

    15     A.    In the living room and sat down on that same couch

    16           that Savannah was.

    17     Q.    All right.     I'm going to show you what's been marked

    18           as State's Exhibit 2.        Does State's Exhibit 2, does

    19           that look familiar?

    20     A.    Yes.

    21     Q.    How so?

    22     A.    It's Colleen's living room.

    23     Q.    All right.     Anything familiar about that couch in

    24           terms of that day?

    25     A.    It's the couch I was sitting on.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 169 of 439. PageID #: 4105

                                                                                  169


     1     Q.    All right.     That's what's on the big screen, the same

     2           picture?

     3     A.    Yes.

     4     Q.    All right.     Can you see on State's Exhibit 2 where it

     5           is you were seated and show it?

     6     A.    About in the middle.

     7     Q.    Can you hold it up for us?         So just to make sure I'm

     8           right, you're pointing right in the middle sort of

     9           where the couch splits?

    10     A.    Yeah.

    11     Q.    Is this like a pillow or something right in front of

    12           where you're seated, is that right?

    13     A.    Yeah.

    14     Q.    Okay.    Where's Savannah?

    15     A.    She's at the end of the couch.

    16     Q.    All right.     End closest to?

    17     A.    The doorway.

    18     Q.    Okay.    So as I'm looking at the picture, State's

    19           Exhibit 2, she's closest to me, she would be closest

    20           to the bottom of State's Exhibit 2, is that right?

    21     A.    Yes.

    22     Q.    Okay.    And where is Colleen at this time?

    23     A.    On the other couch.

    24     Q.    Okay.    I'm going to show you State's 4.          Does State's

    25           4 look familiar?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 170 of 439. PageID #: 4106

                                                                                  170


     1     A.    Yes.

     2     Q.    All right.     How is that familiar?

     3     A.    It's the couch Colleen was sitting on.

     4     Q.    Okay.    And what's on the big screen, is that the same

     5           as what you're looking at?

     6     A.    Yes.

     7     Q.    All right.     Do you see on there where Colleen was

     8           seated?

     9     A.    Yes, at the end.

    10     Q.    Can you hold it up and please show the Court?             Okay.

    11           On the far end.      So you say like right down here, am

    12           I pointing right?

    13     A.    Yes.

    14     Q.    The edge furthest away from where the photographer

    15           would be standing on State's Exhibit 4?

    16     A.    Yes.

    17     Q.    Okay.    So you guys go in and sit down.         When you guys

    18           do that, what do these three other individuals do?

    19     A.    The two stay at the curtain and one went to Colleen

    20           and pulled the gun out.

    21     Q.    All right.     Now, the two at the curtain, did they

    22           come inside or did they stay on the outside of the

    23           room?

    24     A.    The Puerto Rican dude does.

    25     Q.    Does what?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 171 of 439. PageID #: 4107

                                                                                  171


     1     A.    Comes in the curtain.

     2     Q.    Okay.    One thing about these guys, when you're with

     3           them in the dining room, are you able to tell their

     4           heights compared to each other?

     5     A.    Height?

     6     Q.    Yeah, can you tell how tall these guys are?

     7     A.    The Puerto Rican dude, like he wasn't tall but he

     8           wasn't short.      He was like around five-five or

     9           something around there.

    10     Q.    How tall are you?

    11     A.    Five-three.

    12     Q.    Okay.    So he's a little bit taller than you.           So the

    13           Puerto Rican guy, how tall was he compared to the

    14           other two guys?      Shorter, same height or taller or

    15           don't you know?

    16     A.    I don't know.

    17     Q.    Okay.    Are you able to tell at all anything about the

    18           height of the guy with the gun?

    19     A.    Not really.

    20     Q.    Okay.    Do you know, was he taller than you?

    21     A.    Yes.

    22     Q.    Can you tell if he was taller than the Puerto Rican

    23           guy, do you remember?

    24     A.    No, I don't remember.

    25     Q.    You don't remember.       Okay.    What about the third guy,
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 172 of 439. PageID #: 4108

                                                                                  172


     1           do you remember how tall he was compared to

     2           everybody?

     3     A.    No.

     4     Q.    Okay.

     5     A.    When I walked in I seen him and he was taller than

     6           the other two people.

     7     Q.    The third guy?

     8     A.    Yeah.

     9     Q.    He was the tallest of everybody?

    10     A.    Yes.

    11     Q.    You're shaking your head, is that a yes?

    12     A.    Yes.

    13     Q.    Okay.    Back to where you were.        You're on the couch

    14           with Savannah, Colleen is on another couch and which

    15           guy goes up to Colleen?

    16     A.    The one with the gun.

    17     Q.    What does he look like?

    18     A.    The one with the dreads.

    19     Q.    The guy with the dreads goes up -- does he say

    20           anything at all?

    21     A.    He said I want everything.

    22     Q.    He said I want everything?

    23     A.    Yes.

    24     Q.    What did you take that to mean?

    25     A.    I didn't know what anything -- I don't know.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 173 of 439. PageID #: 4109

                                                                                  173


     1     Q.    Okay.    Well, what did you think was happening at that

     2           point in time?

     3     A.    When I seen him pull out the gun and then hit Colleen

     4           I knew what was going -- I already knew what was

     5           happening when he hit Colleen.

     6     Q.    What?

     7     A.    With the gun.      I already knew he was robbing us.

     8           Well, trying.      I don't know.

     9     Q.    All right.     So when he said I want everything, did

    10           Colleen get a chance to respond at all?

    11     A.    No.

    12     Q.    So what does he do?

    13     A.    Hit her with the gun.

    14     Q.    Okay.    Where?

    15     A.    In the head.

    16     Q.    So when he hits her in the head with the gun, what

    17           are the other two guys doing?

    18     A.    I don't know.

    19     Q.    What are you focused on at that point in time?

    20     A.    I was focused on seeing if Colleen was all right.

    21     Q.    So she gets hit in the head, what do you do,

    22           anything?

    23     A.    No.     I just sat there.

    24     Q.    All right.     So what happens next?

    25     A.    He got on top of her and started beating her.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 174 of 439. PageID #: 4110

                                                                                  174


     1     Q.    Okay.    And then what happens?

     2     A.    The dogs come out.

     3     Q.    All right.     What dogs?     How many dogs?

     4     A.    There's a puppy, the grown one, the old dog and

     5           there's another puppy.

     6     Q.    Two puppies and a grown dog?

     7     A.    Mm-hmm.

     8     Q.    Is that a yes?

     9     A.    Yes.

    10     Q.    All right.     So what do they do?       What happens with

    11           the dogs, what do they do?

    12     A.    They attacked his foot.

    13     Q.    Okay.    How many of them attack his foot?

    14     A.    One.

    15     Q.    Do you see it happen?

    16     A.    Yes.

    17     Q.    How is it they attack his foot, what do they do?

    18     A.    They just grabbed his foot.         And when the dogs

    19           grabbed his foot he said, get the dogs and then he

    20           just started shooting.

    21     Q.    Okay.    So the dog grabs his foot and he says, get the

    22           dogs, is that right?

    23     A.    Yes.

    24     Q.    And then starts shooting?

    25     A.    Or he said, get the dogs before I kill him or
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 175 of 439. PageID #: 4111

                                                                                  175


     1           something like that and started shooting.

     2     Q.    All right.     So what happens at this point?         He starts

     3           shooting, what happens?

     4     A.    The two other people left, ran out the door.

     5     Q.    Okay.    And now what?

     6     A.    When they ran, me and Savannah ran.

     7     Q.    All right.     Did you actually see him shooting?

     8     A.    Yes.

     9     Q.    You did.     Do you know how many times that you saw him

    10           shoot?

    11     A.    No.

    12     Q.    Okay.    Did you see him hit anything?

    13     A.    Hit anything?

    14     Q.    Yeah.    Did he hit you?

    15     A.    No.

    16     Q.    Did you see if he hit Savannah?

    17     A.    No.

    18     Q.    Did you see if he hit any of the dogs?

    19     A.    No.

    20     Q.    Did you see if he hit Colleen?

    21     A.    With the gun, yeah.

    22     Q.    I'm sorry.     Shooting wise with a bullet?

    23     A.    No.

    24     Q.    All right.     Did you see if he hit himself?

    25     A.    No.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 176 of 439. PageID #: 4112

                                                                                  176


     1     Q.    So you're not sure?

     2     A.    I'm not sure.

     3     Q.    How long after the dog is on his foot is he shooting?

     4           How much time does it take for him to start shooting?

     5     A.    Really not that long.        They came in and Missy grabbed

     6           his foot and he said, get the dogs before I start

     7           shooting or I mean, kill him and I started yelling

     8           for the dog and he just started shooting.

     9     Q.    All right.     So how long are you in that room when he

    10           starts shooting?

    11     A.    How long was I in the room?

    12     Q.    Yeah, how long did you stay in that room when he

    13           starts shooting?

    14     A.    How long was I in there?

    15     Q.    Yeah.

    16     A.    Not even like five minutes.

    17     Q.    You were in there for five minutes while he was

    18           shooting?

    19     A.    Something like that.       I don't remember.

    20     Q.    Okay.    Did you see what part of his foot the dog was

    21           on?

    22     A.    No.

    23     Q.    Okay.    So you don't know if it was his sneaker or his

    24           pants or his ankle?

    25     A.    No.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 177 of 439. PageID #: 4113

                                                                                  177


     1     Q.    Okay.    Do you remember which foot it was, if it was

     2           his right foot or left foot, if you remember?

     3     A.    No.

     4     Q.    All right.      So this entire time that this happens in

     5           the living room, did the other two guys, the

     6           non-gunmen ever say a word, that you remember?

     7     A.    The Puerto Rican did.

     8     Q.    Oh yeah.     What did he say?

     9     A.    He asked -- he was asking where is the stuff too and

    10           I told him I don't know what he was talking about.

    11                              THE COURT:     I'm sorry.    I didn't hear

    12                   that.

    13                              (Answer read back by reporter.)

    14                              THE COURT:     Thank you.

    15     Q.    (BY MR. SCHROTH)      And was this before or after the

    16           dogs came in the room?

    17     A.    This was before.

    18     Q.    Was it before or after, if you remember, the guy with

    19           the gun started pistol whipping Colleen?

    20     A.    It was -- I don't remember.

    21     Q.    Okay.    All right.     And then once those other guys --

    22           am I understanding you correctly, once those other

    23           two guys run out of the room, you and Savannah run

    24           out of the room?

    25     A.    Yeah, and out the door.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 178 of 439. PageID #: 4114

                                                                                  178


     1     Q.    Of the three guys that were in the living room, in

     2           the house that day, do you see any of them in Court

     3           today?

     4     A.    Yes.

     5     Q.    You do.    What role did that person play of the guy

     6           you see in Court?

     7     A.    The one with the gun.

     8     Q.    Okay.    Can you just point to where that person is and

     9           I need you to describe what that person is wearing.

    10           Can you do that?

    11     A.    Blue and orange.

    12     Q.    Orange what?      What's blue and what's orange?

    13     A.    Orange is the undershirt.

    14                              MR. SCHROTH:     Judge, I'd ask that the

    15                   record reflect that the witness has identified

    16                   the alleged delinquent.

    17                              THE COURT:     So identified.

    18     Q.    (BY MR. SCHROTH)      And what about the person that you

    19           just pointed to -- why do you say that's the same

    20           person, what makes you say that's the same person?

    21     A.    Because I seen a little bit of his face.

    22     Q.    You saw a little bit?

    23     A.    Yeah.

    24     Q.    What part?     What do you mean by a little bit?

    25     A.    I told you what I seen.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 179 of 439. PageID #: 4115

                                                                                  179


     1     Q.    From the eyebrows down?

     2     A.    Yeah.

     3     Q.    Okay.    So after you ran out of the house, where did

     4           you go?

     5     A.    To my uncle's house.

     6     Q.    Okay.    Did you go back to Colleen's at all that day?

     7     A.    Yeah.

     8     Q.    All right.     How much time went by before you went

     9           back to Colleen's?

    10     A.    Like 30 minutes.

    11     Q.    Okay.    And when you went back there, was Colleen

    12           there?

    13     A.    No.

    14     Q.    Was there any police there?

    15     A.    Yes.

    16     Q.    Did you talk to them?

    17     A.    Did I talk?

    18     Q.    Yeah.    Did you talk to the cops?

    19     A.    Yeah.

    20     Q.    Did you tell them what happened?

    21     A.    Yeah.

    22     Q.    Okay.    Did you talk to police again after that day?

    23     A.    Yes.

    24     Q.    All right.     Where'd that happen?

    25     A.    My house.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 180 of 439. PageID #: 4116

                                                                                  180


     1     Q.    And who was home when the cops came?

     2     A.    My mom.

     3     Q.    Anyone else there?

     4     A.    No.

     5     Q.    Okay.    Did anything happen when the cops were there

     6           when they came by your house?         Did they do anything

     7           with you?

     8     A.    Showed me pictures.

     9     Q.    All right.       Did anybody in any of those pictures look

    10           familiar?

    11     A.    The one at my house?

    12     Q.    Yeah, at your house.

    13     A.    Yeah.

    14     Q.    Okay.    How many people looked familiar?

    15     A.    One.

    16     Q.    Okay.    What did that person do?

    17     A.    It was the one with the gun.

    18     Q.    Okay.    I'm going to show you State's Exhibit 76, 79

    19           and 82.

    20                                THE COURT:   What are the numbers

    21                   again?    I'm sorry.

    22                                MR. SCHROTH:   I'm sorry.     There's 76,

    23                   79 and 82.

    24     Q.    (BY MR. SCHROTH)       Okay.   Zack, I'm handing you

    25           State's Exhibit 76.       Does that look familiar?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 181 of 439. PageID #: 4117

                                                                                  181


     1     A.    Yes.

     2     Q.    How?

     3     A.    It's one of the lineups I seen.

     4     Q.    Okay.    Is that what we're looking at on the screen up

     5           here?

     6     A.    Yes.

     7     Q.    All right.     Did you pick anybody out?

     8     A.    No.

     9     Q.    Why?

    10     A.    I didn't recognize nobody.

    11     Q.    State's 79.     Does that look familiar?

    12     A.    Yes.

    13     Q.    How?

    14     A.    It's a lineup that I picked out of.

    15     Q.    Okay.    Is that what we're looking at on the big

    16           screen?

    17     A.    Yes.

    18     Q.    And it's a lineup you picked out of, is that what you

    19           said?

    20     A.    I picked a person out of this lineup.

    21     Q.    Could you hold it up for the Court and show who you

    22           picked?

    23     A.    (Indicating.)

    24     Q.    So on State's 79 you're pointing to the person in the

    25           upper right corner?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 182 of 439. PageID #: 4118

                                                                                  182


     1     A.    Yes.

     2     Q.    Did you make any markings on the paper?

     3     A.    Circled it.

     4     Q.    And did you do anything else to it?

     5     A.    Wrote the date.

     6     Q.    What date?

     7     A.    4/23/15.

     8     Q.    Okay.    Now, why did you circle this person in the

     9           upper right corner on State's Exhibit 79?

    10     A.    Because I recognized him.

    11     Q.    Okay.    How did you recognize him?

    12     A.    He looks like the person that shot Colleen.

    13     Q.    That what?

    14     A.    Shot Colleen.

    15     Q.    That shot Colleen?

    16     A.    Yes.

    17     Q.    Did you see him actually shoot Colleen?

    18     A.    No.

    19     Q.    Okay.    So what did you actually see this person

    20           doing?

    21     A.    Hitting -- beating Colleen.

    22     Q.    All right.     And did he have any weapons?

    23     A.    A gun.

    24     Q.    Okay.    And I'm showing you what's been marked as

    25           State's 82.     Is that what we see on the big screen?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 183 of 439. PageID #: 4119

                                                                                  183


     1     A.    Yes.

     2     Q.    All right.     And does State's 82 look familiar to you?

     3     A.    Yes.

     4     Q.    How is that familiar?

     5     A.    It's one of the lineups I looked at.

     6     Q.    Anybody look familiar in that?

     7     A.    No.

     8     Q.    Okay.    All right.     Now, when you looked at these

     9           pictures on the 23rd of April, do you know if anyone

    10           else had looked at pictures before you did?             When you

    11           look at the photographs, were you aware if anyone had

    12           ever looked at photographs at all before you?

    13     A.    Not before.     I knew Savannah was looking at a photo

    14           lineup when I was.

    15     Q.    At the same time?

    16     A.    Yeah, but in different rooms.

    17     Q.    So Savannah was in the house?

    18     A.    Yeah, and I was in the hallway.

    19     Q.    Oh.     So it was more than just you and your mom?

    20     A.    Oh, I thought you was talking about -- we live in

    21           separate houses.

    22     Q.    Let me back up.       When you looked at these photo

    23           arrays here, State's 76, 79 and 82, was Savannah in

    24           the same house as you were?

    25     A.    Was she in the same house as me?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 184 of 439. PageID #: 4120

                                                                                  184


     1     Q.    Yeah.    When it's you and the police and they're

     2           showing you these pictures, was Savannah in that same

     3           house with you?

     4     A.    No.     I think she went out to the car.

     5     Q.    Okay.    All right.     When you looked at the pictures,

     6           Savannah was not with you?

     7     A.    No.

     8     Q.    All right.     Was she in the same kind of general area

     9           as you?

    10     A.    Yeah.

    11     Q.    Okay.    As you were looking at those exhibits, State's

    12           82, 79 and 76, I believe, did you know if Savannah

    13           had circled anybody?

    14     A.    No.

    15     Q.    Okay.    Now, did there ever come a time when you met

    16           with police again?

    17     A.    Yeah.

    18     Q.    And where was that at?

    19     A.    The police station.

    20     Q.    Okay.    Do you remember when that was?

    21     A.    I don't know what day it was.

    22     Q.    Okay.    Who did you go down to the police station

    23           with?

    24     A.    My mom, Savannah and Savannah's mom.

    25     Q.    Okay.    And what happened when you got to the police
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 185 of 439. PageID #: 4121

                                                                                  185


     1           station?

     2     A.    We looked at lineups.

     3     Q.    Okay.    Give me an overview of how it is you looked at

     4           the lineups, where was Savannah and Colleen while you

     5           looked at your lineup?

     6     A.    With somebody different.        I don't know who they was,

     7           though.

     8     Q.    Okay.    Were you guys in the same room?

     9     A.    No.

    10     Q.    Okay.    And did you pick anybody out at that time?

    11     A.    I think I picked one person out of one of those.

    12     Q.    I'm going to show you State's 88 and 85.            All right.

    13           I'm handing you State's Exhibit 85.           Does that look

    14           familiar?

    15     A.    Yes.

    16     Q.    All right.     How is that familiar?

    17     A.    It was one of the lineups I looked at.

    18     Q.    Okay.    Did you mark anybody?

    19     A.    Yes.

    20     Q.    So as we look at State's 85, point to me, show me

    21           which one it is?      Top middle, top row middle 33013 on

    22           State's 85.     Why did you pick that guy out?

    23     A.    I think this was -- oh, yeah.         I told them that was a

    24           mistake.     I forgot who was with me when I looked at

    25           these ones.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 186 of 439. PageID #: 4122

                                                                                  186


     1     Q.    So you think that was a mistake when you circled

     2           that?

     3     A.    Yes.

     4     Q.    Okay.    Who did you think you were picking out?

     5     A.    The one with the gun.

     6     Q.    Okay.    Here is State's 88.       Does that look familiar?

     7     A.    Yes.

     8     Q.    Okay.    And did you make an identification on 88 too?

     9     A.    Yes.

    10     Q.    All right.     Which one did you pick out?

    11     A.    The third one on the top row.

    12     Q.    Top row all the way to the right on State's 88,

    13           85-02-8?     Zack, is that right?

    14     A.    Yes.

    15     Q.    Okay.    So why did you pick him out?

    16     A.    Because it kind of looked like the guy that shot

    17           Colleen.

    18     Q.    Okay.    Let me ask you this.       As you look at those two

    19           Exhibit's 85 and 88, are either of those guys that

    20           you circled people from the home invasion with

    21           Colleen?

    22     A.    What'd you say again?

    23     Q.    You circled two guys back -- I think there's a date

    24           May 13th, does that look right?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 187 of 439. PageID #: 4123

                                                                                  187


     1     Q.    Okay.    Are either of those two guys -- I mean, what

     2           role did those guys play, I guess, why did you circle

     3           them?

     4     A.    I circled the one on 85 because that's the first

     5           picture I seen that looked like the one that shot

     6           Colleen.     That kind of looks like him.

     7     Q.    Okay.

     8     A.    The cop said pick out somebody if you recognize him,

     9           if you think it's him or not.         If you recognize him.

    10     Q.    Okay.    And you circled him because you thought he

    11           might have been the guy who shot Colleen?

    12     A.    Yes.

    13     Q.    Okay.    I guess you didn't see the shooting, to be

    14           fair.    That had the gun.      And then you circled

    15           someone on 88, why did you circle that guy?

    16     A.    Because it looked like the guy that shot Colleen.

    17     Q.    Okay.    So he looks like the same person too?

    18     A.    This looks more like him.

    19     Q.    What number that you're looking at?

    20     A.    On 88.

    21     Q.    Looks more like who?

    22     A.    The one that shot Colleen.

    23     Q.    Okay.    So as you look at it -- as you looked at it on

    24           that day on May 13th, 2015, were you circling the

    25           person that shot Colleen?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 188 of 439. PageID #: 4124

                                                                                  188


     1     A.    What did you say?

     2     Q.    Back when you looked at these, it was May 13th.

     3           Okay.    Were you circling a person that you thought

     4           had the gun that day?

     5     A.    Yes.

     6     Q.    Okay.    And do you still feel that way, that that

     7           person looks like the person that had the gun that

     8           day?

     9     A.    It's between that one and the other one in the

    10           lineup.

    11     Q.    Which one?

    12     A.    I don't know what number it is.          The one we just went

    13           over.

    14     Q.    Is it 85 or a different one?

    15     A.    No, it's not on 85.

    16     Q.    I'm going to hand you 76, 79 and 82.           Which one are

    17           you referring to?

    18     A.    This one.

    19     Q.    What number is that?

    20     A.    79.

    21     Q.    Okay.    And what about 79 and 88?

    22     A.    They look familiar.       They look like the same people,

    23           but like -- because he said the picture could be now

    24           or could be back a long time ago.

    25     Q.    Okay.    Appearance may change, things like that?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 189 of 439. PageID #: 4125

                                                                                  189


     1     A.    Yeah.

     2     Q.    All right.     So you were given instructions before you

     3           looked at the arrays, before you looked at pictures?

     4     A.    Yeah.

     5     Q.    Okay.    So as you look at State's Exhibits 79 and 88,

     6           do you think those are the same people, different

     7           people, what do you think?         There's no right or wrong

     8           answer.    Just what you think.

     9     A.    No, I don't think so.        No.

    10     Q.    You don't think what?

    11     A.    They're the same people.

    12     Q.    Okay.    Do they both resemble the person that had the

    13           gun that day?

    14     A.    Yes.

    15     Q.    So as you look at those Exhibits 79 and 88, correct

    16           me if I'm wrong, it could be either one of the people

    17           in those photos, is that what you're saying?

    18     A.    Yes.

    19     Q.    Okay.    So then what about State's Exhibit 85, does

    20           that look at all like anyone who was in the house the

    21           day of the crime, the robbery?

    22     A.    No.

    23     Q.    Okay.    So for you it's between State's Exhibit 79 and

    24           State's Exhibit 88?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 190 of 439. PageID #: 4126

                                                                                  190


     1     Q.    Okay.    Was anything taken from you at all that day?

     2     A.    No.

     3     Q.    Okay.

     4                              MR. SCHROTH:     Can I have just a

     5                   moment, Judge?

     6                              THE COURT:     Yes.

     7                              MR. SCHROTH:     All right.     Thanks,

     8                   Judge.   Nothing further.

     9                              THE COURT:     Okay.   Attorney Hoffman,

    10                   do you have any questions for this witness?

    11                              MR. HOFFMAN:     Thank you, your Honor.

    12                     CROSS-EXAMINATION OF ZACKARY HALE

    13     BY MR. HOFFMAN:

    14     Q.    Zackary, my name's Brian Hoffman.          I'm with the

    15           Public Defender's Office and I represent Dalonte.

    16           I'm going to ask you a few follow-up questions.

    17           Okay?

    18     A.    Okay.

    19     Q.    You were talking about on the photo arrays you've

    20           kind of picked out three people with pretty much the

    21           same hair style in those photo arrays, right?

    22     A.    Yes.

    23     Q.    It's kind of like short dread hanging down almost to

    24           eyebrow length?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 191 of 439. PageID #: 4127

                                                                                  191


     1     Q.    And when you saw the guy that night, you saw the

     2           dreads hanging down?

     3     A.    Yeah, a little bit of them.

     4     Q.    Okay.    And you said you got a look at his face, but

     5           not really a great look, right, it was just kind of

     6           quick?

     7     A.    Yes.

     8     Q.    And because he had a hat on and there was a lot of

     9           movement going on?

    10     A.    A lot of movement going on.

    11     Q.    Yeah.    Like people were moving around a lot and

    12           fighting and stuff like that?

    13     A.    Yeah.

    14     Q.    All right.     And then at some point Colleen's dog goes

    15           in and starts biting the guy, right?

    16     A.    Yeah.

    17     Q.    Was it one of the younger dogs or was it the older

    18           dog?

    19     A.    The older dog.

    20     Q.    Okay.    Was it Missy?

    21     A.    Yeah.

    22     Q.    Missy starts grabbing his leg and starts biting him.

    23           Do you remember which leg it was?

    24     A.    No.

    25     Q.    Was it kind of both legs or you can't tell?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 192 of 439. PageID #: 4128

                                                                                  192


     1     A.    I know she attacked his leg, but I really don't

     2           remember what leg it was.

     3     Q.    Do you know, did the dog have a hold of like the

     4           meaty part of his leg or was it just the pants and

     5           kind of holding him like this?

     6     A.    I don't really remember.

     7     Q.    Okay.    So all you know is the dog got on there

     8           somehow and that was it?

     9     A.    Yeah.

    10     Q.    Okay.    Missy got on pretty good, though, onto his

    11           leg?

    12     A.    I don't know.      I was worrying about calling for her.

    13     Q.    Okay.    So you were calling her back?

    14     A.    Yeah.    I was trying to get her to come to me.

    15     Q.    Oh, okay.     And then did he start shooting before she

    16           started biting him or after?

    17     A.    I think he started shooting I think when Missy bit

    18           him.

    19     Q.    Okay.    So he really notices and then he starts?

    20     A.    Yeah.

    21     Q.    Does he just start spraying back, like shooting

    22           everywhere?

    23     A.    I don't think so because I didn't hear that many

    24           shots.

    25     Q.    How many shots did you hear?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 193 of 439. PageID #: 4129

                                                                                  193


     1     A.    A couple, two.

     2     Q.    Okay.

     3     A.    Somewhere around there.

     4     Q.    Okay.    So you hear a couple shots and was he aiming

     5           at the dogs?

     6     A.    Somewhere around there.        Around the couch where the

     7           dog was.

     8     Q.    Okay.    And at that point Missy was already on his

     9           leg?

    10     A.    I don't remember.       I think she was off.       I don't

    11           remember if she was on or off when he started

    12           shooting.

    13     Q.    Okay.    But near his leg at least?

    14     A.    Yeah.

    15     Q.    Okay.    Now, when you were doing the photo arrays, I

    16           think the first one you did use percentages of how

    17           sure you were, do you remember doing that?

    18     A.    Yes.

    19     Q.    So in Exhibit 79 on this one you indicated that you

    20           were about 70% sure that that was the guy?

    21     A.    Yes.

    22     Q.    And then later when you saw the fourth one in State's

    23           Exhibit 85, the top middle guy, you said you were

    24           about 80% sure?

    25     A.    Yes, but it was a mistake.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 194 of 439. PageID #: 4130

                                                                                  194


     1     Q.    So you said that was a mistake.          Why do you say it

     2           was a mistake?      Because you don't think that guy

     3           looked enough like the shooter?

     4     A.    Yeah.

     5     Q.    All right.     Did you think he was one of the other

     6           guys or you thought he kind of looked like the

     7           shooter?

     8     A.    He kind of looked like the shooter because the

     9           dreads.

    10     Q.    His hair kind of fits him?

    11     A.    Yeah.

    12     Q.    Okay.    So he looked most like the shooter out of that

    13           set?

    14     A.    Yes.

    15     Q.    Okay.

    16     A.    When I first seen that picture, yes.

    17     Q.    Okay.    And then kind of the same thing then in the

    18           last one, you said you were about 90% sure and this

    19           was State's Exhibit 88 and you identified the top

    20           right guy, right?

    21     A.    Yes.

    22     Q.    And so you were about 90%.         So you thought the person

    23           in No. 88 looked the most like the shooter?

    24     A.    Yeah, when I seen that picture.

    25     Q.    Okay.    And so today you're kind of in between those
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 195 of 439. PageID #: 4131

                                                                                  195


     1           two that -- I think it was 79 and 88, right?

     2     A.    Yeah.

     3     Q.    Okay.    The detective didn't tell you anything

     4           about -- they just said, hey, here's the lineup, you

     5           pick someone out?

     6     A.    No.     They just said --

     7     Q.    If you recognize someone, pick someone out?

     8     A.    Yeah.    If you think it's him, then pick him out.

     9     Q.    Okay.    And so you said, hey, that guy looks like him

    10           and that guy looks like him?

    11     A.    Yeah.

    12     Q.    Okay.    From the time the guys were let into the

    13           house, did they start attacking Colleen almost right

    14           away?

    15     A.    When they got in the living room.

    16     Q.    Do you know what they took from the house?

    17     A.    No.

    18     Q.    But they didn't take anything from you?

    19     A.    No.

    20     Q.    From the time the guys started attacking Colleen

    21           until the time you ran out, was it like one, two

    22           minutes?

    23     A.    About two minutes.

    24     Q.    So it happened pretty quick?

    25     A.    Yeah.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 196 of 439. PageID #: 4132

                                                                                  196


     1     Q.    All right.     And then as soon as the shots started

     2           firing, the other two guys, they kind of booked it

     3           out of there?

     4     A.    Yeah.

     5     Q.    And as soon as they left you decided, hey, let's get

     6           out of here and call the police?

     7     A.    Yeah, because he was shooting at the dogs and I knew

     8           he was focused on the dogs, so I had my time to run

     9           out.

    10     Q.    Okay.    And you ran out and where did you run?

    11     A.    To my uncle's house.

    12     Q.    To your uncle's house?

    13     A.    Yes.

    14     Q.    How far away does your uncle live?

    15     A.    He lived down Clark.

    16     Q.    Okay.    So you and Savannah kind of split directions?

    17     A.    Yeah.    She went one way and I went the other way.

    18     Q.    Okay.    When you got to your uncle's house, did you

    19           call the police or anything?

    20     A.    No, because they said they was already called.

    21     Q.    Who said?

    22     A.    My grandma.     She was there when I got there.

    23     Q.    At your uncle's?

    24     A.    Yeah.    And my uncle was on his way down to Colleen's.

    25     Q.    Okay.    By the time you even can get to your uncle's,
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 197 of 439. PageID #: 4133

                                                                                  197


     1           the police are already there, the ambulance is

     2           already there, everything is going on?

     3     A.    Yeah.

     4     Q.    How long of a period of time is that, a couple

     5           minutes?

     6     A.    Me getting to my uncle's?

     7     Q.    Yeah.

     8     A.    About two minutes because I ran the whole time.

     9     Q.    Okay.    And so within that two minutes the police and

    10           the ambulance were already on scene?

    11     A.    I think the ambulance was there.

    12     Q.    Okay.    The police maybe not yet?

    13     A.    No, not yet.

    14     Q.    Okay.

    15                                MR. HOFFMAN:   Nothing further.      Thank

    16                   you, your Honor.

    17                                THE COURT:   Any redirect?

    18                                MR. SCHROTH:   No.   Thank you, Judge.

    19                                THE COURT:   I just have two quick

    20                   questions.    After you heard the shots, did you

    21                   hear the guy with the dreads scream at all?

    22                                THE WITNESS:   No.

    23                                THE COURT:   Did you hear him say

    24                   anything at all?

    25                                THE WITNESS:   No.   I don't remember.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 198 of 439. PageID #: 4134

                                                                                  198


     1                              THE COURT:     And you said you were

     2                  outside playing with your cousins before this

     3                  all happened?

     4                              THE WITNESS:     I walked up and when I

     5                  walked up because I was walking from home to my

     6                  uncle's and --

     7                              THE COURT:     Before this happened where

     8                  were you?

     9                              THE WITNESS:     Home.

    10                              THE COURT:     And where is that?

    11                              THE WITNESS:     Down the street.

    12                              THE COURT:     How far down the street?

    13                  Five houses?     Ten houses?

    14                              THE WITNESS:     Like about fifteen

    15                  houses down.

    16                              THE COURT:     So you walked fifteen

    17                  houses to Colleen's house?

    18                              THE WITNESS:     Yes.

    19                              THE COURT:     Okay.    And did you happen

    20                  to see anybody outside?

    21                              THE WITNESS:     Outside when I showed

    22                  up?

    23                              THE COURT:     Before you went in

    24                  Colleen's house, yes.

    25                              THE WITNESS:     Yeah, I seen three
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 199 of 439. PageID #: 4135

                                                                                  199


     1                  people walking.

     2                              THE COURT:     You saw three people

     3                  walking?

     4                              THE WITNESS:     Yeah.

     5                              THE COURT:     Was it the same three

     6                  people that came into Colleen's house?

     7                              THE WITNESS:     Yes.

     8                              THE COURT:     Which way were they

     9                  walking?

    10                              THE WITNESS:     They was coming from the

    11                  alley -- they came from the alley and they was

    12                  in the street and then turned down Colleen's

    13                  street.

    14                              THE COURT:     Have you ever seen those

    15                  three people in the neighborhood before?

    16                              THE WITNESS:     No.

    17                              THE COURT:     Okay.    Do you have any

    18                  inquiry based on the Court's questions?

    19                              THE WITNESS:     No.

    20                              MR. SCHROTH:     Neither do I, Judge.

    21                              THE COURT:     Attorney Hoffman?

    22                              MR. HOFFMAN:     No, not at this time.

    23                              THE COURT:     All right.    Let the record

    24                  reflect -- ma'am, what is your name?

    25                              MS. HALE:    Rochelle Hale.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 200 of 439. PageID #: 4136

                                                                                  200


     1                               THE COURT:    And how are you related to

     2                  Zackary?

     3                               MS. HALE:    I'm his mother.

     4                               THE COURT:    All right.    So let the

     5                  record show that Zackary's mother has been in

     6                  the room at the same time he was testifying.              I

     7                  apologize.    I forgot to have you introduce

     8                  yourself when you came in.

     9                               All right.    Zackary, you did a great

    10                  job.   Thank you very much.       You can step down.

    11                  Do we have anything before we go off the record?

    12                               MR. SCHROTH:    Not for the State,

    13                  Judge.

    14                               MR. HOFFMAN:    I don't think so, your

    15                  Honor.

    16                               THE COURT:    All right.    So we are off

    17                  the record.

    18                               (Hearing in recess.)

    19

    20

    21

    22

    23

    24

    25
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 201 of 439. PageID #: 4137

                                                                                  201


     1

     2

     3

     4                            C E R T I F I C A T E

     5

     6

     7

     8                              I, Dawn M. Peck, a stenographic

     9                  reporter, do hereby certify that I attended the

    10                  foregoing proceedings in their entirety; that I

    11                  wrote the same in Stenotype, which was

    12                  subsequently transcribed into typewriting by

    13                  means of computer-aided transcription under my

    14                  direction; and that the foregoing Transcript of

    15                  Proceedings is a true and correct transcript of

    16                  my Stenotype notes.

    17

    18                              Signed this 13th day of October, 2015.

    19

    20                                Dawn M. Peck
                                      Mizanin Reporting Service, Inc.
    21                                5755 Granger Road
                                      335 Independence Tower
    22                                Independence, OH 44131

    23

    24

    25
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 202 of 439. PageID #: 4138

                                                                                  202




           THE STATE OF OHIO,              )
                                           )    SS:    DENISE N. RINI, J.
           COUNTY OF CUYAHOGA.             )


                              IN THE COURT OF COMMON PLEAS
                                    JUVENILE DIVISION



           In the matter of:                       )
                                                   )
           DALONTE WHITE                           )   Case No. DL 15105751
                                                   )
                                                   )   VOLUME 2 of 3




                                               - - -



                        Continued audio-recorded hearing held before

                 Judge Denise N. Rini at the Cuyahoga County Juvenile

                 Court, 9300 Quincy Avenue, Cleveland, Ohio, on

                 Tuesday, July 21, 2015, commencing at 11:01 a.m.



                                               - - -
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 203 of 439. PageID #: 4139

                                                                                  203


     1     APPEARANCES:

     2     Norman Schroth, Assistant Prosecuting Attorney,

     3                  on behalf of the State of Ohio.

     4     Brian Hoffman, Assistant Public Defender,

     5                  on behalf of Juvenile, Dalonte White.

     6     John H. Lawson, Esq.,

     7                  Guardian ad Litem for Juvenile, Dalonte White.

     8

     9

    10     ALSO PRESENT:

    11     Dalonte White, Juvenile.

    12     Alexandria Chandler, mother.

    13     David Lam, Detective.

    14

    15

    16                                      - - -

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 204 of 439. PageID #: 4140

                                                                                  204


     1                                      I N D E X

     2     WITNESS

     3     STATE'S:                                                        Page

     4     EDWARD BUNCH

     5     Direct Examination by Mr. Schroth.             .    .   .    . 209

     6     Cross-examination by Mr. Hoffman .             .    .   .    . 240

     7     Redirect Examination by Mr. Schroth .               .   .    . 252

     8     Recross-examination by Mr. Hoffman             .    .   .    . 257

     9     Further Redirect Examination by Mr. Schroth. . 259

    10     Further Recross-examination by Mr. Hoffman.                  . 260

    11

    12                                       - - -

    13     OBJECTIONS:

    14     By Mr. Schroth.      .   .   .    .   .   .   .    .    .   .   248

    15     By Mr. Hoffman.      .   .   .    .   .   .   .    .    .   .   259

    16

    17                                       - - -

    18

    19

    20

    21

    22

    23

    24

    25
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 205 of 439. PageID #: 4141

                                                                                  205


     1                                  PROCEEDINGS

     2                              JUDGE DENISE N. RINI:       All right.        We

     3                  are here in the matter of Dalonte White.           We are

     4                  resuming the probable cause hearing that was

     5                  heard last week.      The Case Number is DL

     6                  15105751.

     7                              So beginning with Dalonte, say your

     8                  name for the record, please.

     9                              DALONTE WHITE:      Dalonte White.

    10                              MR. LAWSON:     John Lawson, Guardian ad

    11                  Litem.

    12                              MR. HOFFMAN:     Brian Hoffman, attorney

    13                  for Dalonte White.

    14                              MR. SCHROTH:     Norm Schroth for the

    15                  State of Ohio.

    16                              DETECTIVE LAM:      Detective Lam with the

    17                  Cleveland P.D.

    18                              THE COURT:     All right.    We have in the

    19                  courtroom Edward Bunch, who is a witness that

    20                  was transported from County Jail, and he is on

    21                  the witness stand, so we may swear him in.

    22                              EDWARD BUNCH, sworn.

    23                              THE COURT:     All right.    Is there

    24                  anything preliminary that we have to deal with,

    25                  Prosecutor Schroth?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 206 of 439. PageID #: 4142

                                                                                  206


     1                              MR. SCHROTH:     I talked to Mr. Bunch.

     2                  He's not charged in this case with anything, but

     3                  he is testifying as a witness for the State of

     4                  Ohio.

     5                              I did instruct -- I told Mr. Bunch I

     6                  don't want him to talk at all about his case.

     7                  He's obviously in a case, okay, and I instructed

     8                  him that he's not to talk about that at all

     9                  under any circumstances because it's a pending

    10                  case and he has counsel in that case.          And so I

    11                  don't want to know about it and the Court

    12                  doesn't need to know about it.

    13                              And I told him you're going to -- he

    14                  was Mirandized before he talked to Detective

    15                  Lam.    I told him he was going to be Mirandized

    16                  again when he testifies.       That's all.     So I

    17                  would just ask the Court to do that.

    18                              THE COURT:     Has anyone spoken to his

    19                  attorney?

    20                              MR. SCHROTH:     No, because he's not

    21                  charged in this, and that's a completely

    22                  different matter.

    23                              THE COURT:     I understand it's a

    24                  completely different matter.        I just wanted to

    25                  know, Mr. Bunch, who are your attorneys
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 207 of 439. PageID #: 4143

                                                                                  207


     1                  downtown?

     2                              THE WITNESS:     Michael L. Moore.

     3                              THE COURT:     Did you tell him that you

     4                  were going to come here and testify?

     5                              THE WITNESS:     I didn't know I was

     6                  coming.

     7                              THE COURT:     Okay.   All right.     Well,

     8                  what we will do is, what I want you to

     9                  understand is anything that has to do with your

    10                  pending case, if they ask you any questions

    11                  about it, just say -- don't even answer, okay?

    12                              All right.     You wanted me to Mirandize

    13                  him?

    14                              MR. SCHROTH:     Yeah.    I mean, he is

    15                  compelled to testify, so he has a right not to

    16                  talk.   He doesn't have to talk if he doesn't

    17                  want to, so I would just ask the Court just to

    18                  do that.

    19                              I don't know if the Court knows the

    20                  Miranda -- Lam does.       He knows the Miranda

    21                  warnings by heart.

    22                              THE COURT:     That you have a right to

    23                  remain silent?

    24                              MR. SCHROTH:     Yeah.

    25                              THE COURT:     Anything you say can and
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 208 of 439. PageID #: 4144

                                                                                   208


     1                  will be used against you in a Court of law.

     2                              MR. SCHROTH:     Okay, Judge.     Your

     3                  Honor, you're showing off.

     4                              (Laughter.)

     5                              THE COURT:     So, Mr. Bunch, here's what

     6                  I want you to understand.        You know when the

     7                  police arrest you, what is the first thing they

     8                  say?   You have a right to remain silent.

     9                              THE WITNESS:     Yes.

    10                              THE COURT:     So you have that right to

    11                  remain silent in the courtroom.         Anything you

    12                  say can and will be used against you in not only

    13                  this Court of law, but possibly a Court of law

    14                  downtown or any other Court of law.          Do you

    15                  understand?

    16                              You have a right to have an attorney

    17                  present for every part of your testimony.             Do

    18                  you understand that?

    19                              THE WITNESS:     Yes.

    20                              THE COURT:     So anything missed?

    21                              MR. SCHROTH:     I wanted to -- can you

    22                  make sure he understands he's not to talk about

    23                  his current case?

    24                              THE COURT:     You understood that,

    25                  right?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 209 of 439. PageID #: 4145

                                                                                  209


     1                              MR. SCHROTH:     Yeah, I know.     I just

     2                  want to make sure he -- I just want him to

     3                  acknowledge that -- he's nodding just for the

     4                  record -- that he knows he's not to talk about

     5                  his current case.

     6                              THE COURT:     Yes.   You understand that

     7                  you are not permitted to speak about your case

     8                  at all?

     9                              THE WITNESS:     Um-hmm.

    10                              THE COURT:     The current one.      Yes?

    11                  You have to answer verbally.         We're recording.

    12                              THE WITNESS:     Yes.

    13                              THE COURT:     Where is the court

    14                  reporter?

    15                              So are you ready to proceed?

    16                              THE WITNESS:     Yes.

    17                              THE COURT:     All right.

    18                              MR. SCHROTH:     Okay.

    19                    DIRECT EXAMINATION OF EDWARD BUNCH

    20     BY MR. SCHROTH:

    21     Q.    Mr. Bunch, I'm Norm Schroth, the Prosecutor.             We just

    22           talked for a minute back there in the cell waiting to

    23           testify.     You remember that?

    24     A.    Yes.

    25     Q.    And, you know, when you're talking to people normally
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 210 of 439. PageID #: 4146

                                                                                  210


     1           you can bow your head or whatever, but this is a

     2           Court hearing so they're recording things, so you

     3           have to say like yes or no or whatever, okay?

     4                   All right.   I wanted to talk about the day that

     5           you were shot in your -- what was it, your right

     6           ankle?

     7     A.    Right.

     8     Q.    Okay.    Do you remember that day?

     9     A.    Yes.

    10     Q.    Okay.    Do you remember what time, around what time

    11           you were shot at?

    12     A.    No.

    13     Q.    Okay.    Do you know if it was daylight or if it was

    14           dark out?

    15     A.    Daylight.

    16     Q.    It was daylight.      Okay.    Do you remember where you

    17           were coming from when you were shot?

    18     A.    My brother's house.

    19     Q.    Your brother's house.        Okay.   I don't want you to

    20           describe the address, but what street does your

    21           brother live on?

    22     A.    95th.

    23     Q.    What are the two cross streets between?

    24     A.    What you mean?

    25     Q.    95th and what?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 211 of 439. PageID #: 4147

                                                                                  211


     1     A.    He live on 95th and Detroit.

     2     Q.    95th and Detroit?

     3     A.    Yeah.

     4     Q.    All right.     So he's still in Cleveland?         That's

     5           Cleveland?

     6     A.    Yeah.

     7     Q.    And were you at your brother's house by yourself or

     8           with someone else?

     9     A.    I was by myself locking up.         I was about to go home.

    10     Q.    Okay.    Who was at your brother's house when you were

    11           there?

    12     A.    A friend of mine.

    13     Q.    Okay.    Was your brother there?

    14     A.    No.

    15     Q.    Oh, okay.     So it was just you and your friend and no

    16           one else?

    17     A.    We was about to go to my house.

    18     Q.    All right.     Okay.    Did your brother let you go to his

    19           house like that all the time, stop in whenever?

    20     A.    Yeah.

    21     Q.    Okay.    Were you living with your brother at the time?

    22     A.    No, I live with my aunt.

    23     Q.    Okay.    What street's that?

    24     A.    Curtis.

    25     Q.    Okay.    How long have you lived with your aunt for?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 212 of 439. PageID #: 4148

                                                                                  212


     1     A.    Since I came home from ODYS.

     2     Q.    Okay.    When was that?

     3     A.    November 12th.

     4     Q.    Okay.    Your buddy that you were with, how long have

     5           you known him?      Is it a guy or a girl?

     6     A.    It's a guy.

     7     Q.    How long have you known him for?

     8     A.    A couple years.

     9     Q.    Okay.    Does he have a nickname or something?           What do

    10           you call him.

    11                   What's his first --

    12                               THE COURT:    You have to answer

    13                   verbally.

    14     A.    Nick.

    15     Q.    Is that his real first name?

    16     A.    No.     We call him Nick.     That's his nickname,

    17           whatever.

    18     Q.    Do you know his real name?

    19     A.    No.

    20     Q.    You don't know Nick's real name?

    21     A.    No.

    22     Q.    I don't want his address, but do you know what street

    23           Nick stays at?

    24     A.    No.

    25     Q.    Okay.    How did you guys link up?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 213 of 439. PageID #: 4149

                                                                                  213


     1     A.    On the outs at the rec center.

     2     Q.    Oh, the rec center.       Which one?

     3     A.    Cudell.

     4     Q.    Oh, okay.     Is that where you met on that day?

     5     A.    No.

     6     Q.    Where did you --

     7     A.    He was with me at my brother's house.

     8     Q.    Like how did you end up being with him at your

     9           brother's house?

    10     A.    What you mean?

    11     Q.    Well, did he just show up there?

    12     A.    No.     He called me.

    13     Q.    Oh, he called you.       Okay.    All right.    How long had

    14           you been at your brother's house for, do you know?

    15     A.    He called me.      I was leaving.     I was about to lock

    16           up.     He didn't come to my brother's house with me.             I

    17           was locking up, and when I was coming out, he was

    18           coming in.     We met like that.

    19     Q.    Lock up, you mean like locking the house up?

    20     A.    Yeah.

    21     Q.    All right.     So where were you guys going from your

    22           brother's house?

    23     A.    We was about to go to my house.

    24     Q.    All right.     And how were you getting there?

    25     A.    The bike.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 214 of 439. PageID #: 4150

                                                                                  214


     1     Q.    Okay.    Who's bike?

     2     A.    It was his bike.

     3     Q.    His bike.     Okay.

     4     A.    Yeah.

     5     Q.    Was it --

     6     A.    It was both our bikes.

     7     Q.    Okay.    You guys shared a bike?

     8     A.    Yeah.

     9     Q.    All right.     How did you guys share a bike?         I don't

    10           understand how you guys share a bike together.

    11     A.    If I ain't got it, he got it.

    12     Q.    Okay.    How did you get to your brother's house?

    13     A.    How did I get there?

    14     Q.    Yeah.

    15     A.    On a bike.

    16     Q.    So who rode the bike first?

    17     A.    Him.

    18     Q.    He did.     So you were at your brother's house first,

    19           though?     Is that a yes?

    20     A.    Yes.

    21     Q.    And then you rode the bike there?          You kind of --

    22                              THE COURT:     You have to say yes or no.

    23     A.    Yes.

    24     Q.    So he gets on a bike, too, or did he walk there?

    25     A.    My bike.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 215 of 439. PageID #: 4151

                                                                                  215


     1     Q.    Okay.    But I thought you had the bike, you went to

     2           your brother's house on a bike.

     3     A.    You can assume that we do.

     4     Q.    So when you go to your brother's house, do you ride a

     5           bike to your brother's house?         You're nodding your

     6           head yes?

     7     A.    Yes.

     8     Q.    And then when Nick gets there, he rides a bike, too?

     9     A.    Yeah.

    10     Q.    Okay.    All right.     So then when you guys leave the

    11           house --

    12     A.    Sometimes he had his own bike, though.

    13     Q.    How is it that he got shot?         Did he have his own bike

    14           or did you give it to him?

    15     A.    I was riding.

    16     Q.    You were riding.      He was on your handlebars?

    17     A.    Yeah.

    18     Q.    Okay.    On his bike -- your bike or his bike or your

    19           team bike?

    20     A.    On my bike.

    21     Q.    Okay.    So you're going from your brother's house on

    22           95th and Detroit to your house on Puritas?            You're

    23           nodding again.

    24     A.    Yes.

    25     Q.    Do you remember like the way you went, like what
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 216 of 439. PageID #: 4152

                                                                                  216


     1           street you took?

     2     A.    Yeah.    I took West Boulevard and I was about to cut

     3           -- I was about to hit a right on West Boulevard right

     4           there by BP, over the bridge by BP and Lorain on the

     5           corner.

     6     Q.    BP on Lorain, okay.

     7     A.    But I wasn't that far.        Like I was like between

     8           Madison and Lorain.       I was between, in the middle of

     9           like West Boulevard.

    10     Q.    Oh, okay.     So you get to West Boulevard.         What street

    11           did you take to get to West Boulevard?

    12     A.    What street?

    13     Q.    Yes.    How did you get to West Boulevard?

    14     A.    I took 95th up, and then I bust a right on Detroit.

    15           I went over the bridge.        I bust a left by Cudell and

    16           the Rapid Station, I bust a left.          And then I went

    17           over to the (inaudible).

    18     Q.    Okay.    All right.     So you come on Detroit, you turn

    19           where the RTA Station is with the Rapid?

    20     A.    Yeah.

    21     Q.    You turn up onto West Boulevard, and then were you

    22           able to, before you got shot, did you cross Madison?

    23     A.    Yeah.

    24     Q.    Okay.    So you're on West Boulevard now past Madison

    25           and you're going towards Lorain?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 217 of 439. PageID #: 4153

                                                                                  217


     1     A.    Um-hmm.

     2     Q.    And then when you go to Lorain -- did you make it to

     3           Lorain?

     4     A.    No.

     5     Q.    Which way would you have turned if you got to Lorain?

     6     A.    Right.

     7     Q.    You would have made a right.         Okay.    At that BP?

     8     A.    Um-hmm.

     9     Q.    Okay.    And I think that's right past where the

    10           highway is?     Isn't the highway up the overpass?

    11     A.    Yeah.

    12     Q.    So how far up Madison -- I'm sorry.           How far up West

    13           Boulevard did you make it, do you remember?

    14     A.    Like the middle.      Like not even that far.

    15     Q.    The middle.     Okay.    Did you come up West Boulevard

    16           first, a little bit of a curve, and then go straight

    17           again?

    18     A.    Um-hmm.

    19     Q.    Did you make it past the curve?

    20     A.    Yeah.

    21     Q.    Okay.    And are you really familiar -- do you know

    22           West Boulevard pretty well?

    23     A.    Yes.

    24     Q.    Okay.    If you ride your bike up West Boulevard,

    25           before you get to Lorain there's like another street
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 218 of 439. PageID #: 4154

                                                                                  218


     1           with a street light on it, you know, before the

     2           highway.     Do you know what I mean?

     3     A.    Yeah.

     4     Q.    Did you make it to that street light?

     5     A.    No.

     6     Q.    Okay.    I think it's called Western.         Do you know the

     7           name of that street?

     8     A.    Yeah.

     9     Q.    You do?    Okay.    So you didn't make it to that light?

    10     A.    No.

    11     Q.    And then as you and Nick are biking along, where are

    12           you?    At the end of the street, are you on the walk,

    13           or how are you riding?

    14     A.    Yeah, on the sidewalk.

    15     Q.    You're on the sidewalk.        So as you're riding towards

    16           Lorain, you looked to your left and your right?

    17     A.    Um-hmm.

    18     Q.    Okay.    Then you're on your right side or your left

    19           side of the street?

    20     A.    I was on my right side.

    21     Q.    You were on the right side of the street?

    22     A.    Yeah.

    23     Q.    Okay.    So you're on --

    24     A.    No.     I was on my left side.

    25     Q.    You were on your left side.         Okay.    So this is --
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 219 of 439. PageID #: 4155

                                                                                  219


     1     A.    I was on this side (indicating).

     2     Q.    Oh, you're on this side.        And you're gesturing on

     3           your left.     Okay.    So you're on the left side of the

     4           street?

     5     A.    Yeah.

     6     Q.    Okay.    So what happens now?       So you're riding your

     7           friend on your handlebars, and what happens now?

     8     A.    I got shot.

     9     Q.    Okay.    Well, I mean, did you hear anything before you

    10           got shot?

    11     A.    Yeah, I heard like five shots.

    12     Q.    Okay.    Could you tell where they were coming from?

    13     A.    A car.

    14     Q.    I mean, you think that they came from a car?

    15     A.    Yeah.

    16     Q.    You do?     Did you see the car that was shooting at

    17           you?

    18     A.    No.

    19     Q.    Okay.    What makes you say it was coming from a car?

    20     A.    Because the car like -- when it was gone past, like I

    21           heard the shots and I was looking and I seen somebody

    22           just out the window.

    23     Q.    You did see somebody out the window?

    24     A.    Yeah.

    25     Q.    Okay.    Do you know which way the car was going?           Was
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 220 of 439. PageID #: 4156

                                                                                  220


     1           it going toward Madison?        Was it coming at you and

     2           going towards Madison or was it going past you

     3           towards Lorain?

     4     A.    It was coming past Madison, going to Madison.

     5     Q.    Going to Madison.       Okay.   So are you telling me that

     6           they were driving like that, coming at you?             And your

     7           nodding your head, so is that a yes?

     8     A.    Yes.

     9     Q.    Okay.    All right.     When did you first notice the car?

    10           Did you notice it at all before they shot you?

    11     A.    No.

    12     Q.    Okay.    Did you see anything about the car?          Do you

    13           remember anything about the color it was?

    14     A.    No.

    15     Q.    No?     Do you know if it had two doors or four doors on

    16           it?

    17     A.    No.

    18     Q.    No.     Okay.   Do you know how many people were in the

    19           car?

    20     A.    No.     I couldn't see that.

    21     Q.    What's that?

    22     A.    How was I able to see that?

    23     Q.    I don't know.      All right.     And so you saw a person

    24           hanging out the window or how did you --

    25     A.    I didn't see him hanging out.         I seen the gun out the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 221 of 439. PageID #: 4157

                                                                                  221


     1           window.

     2     Q.    You saw a gun out the window.         Okay.    Did you get a

     3           look at what color it was?

     4     A.    No.

     5     Q.    All right.     Did they say anything when they drove by?

     6     A.    No.

     7     Q.    They just drove by and shot you?

     8     A.    Yeah.    It was a drive-by.

     9     Q.    Well, I know it was a drive-by.          (Inaudible) they

    10           didn't say anything like gang stuff or, you know,

    11           we're gonna get you, nothing?

    12     A.    No.

    13     Q.    Okay.    I mean, is there anybody out there that would

    14           be mad at you to shoot you, like you know why you got

    15           shot?

    16     A.    No.

    17     Q.    Okay.    So you get shot.      Did you hear the gunshot?

    18     A.    Yeah.

    19     Q.    All right.     How long after the gunshot is it before

    20           you realize that you've been hit?

    21     A.    Like we jumped off the bike -- he jumped off the bike

    22           and he was like, man, you is shot.           And I didn't

    23           believe him at first.

    24     Q.    Nick realized you were shot first?           Oh, okay.

    25                              THE COURT:     He's nodding at somebody
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 222 of 439. PageID #: 4158

                                                                                  222


     1                   else.

     2     Q.    All right.      So do you feel you're shot at that point?

     3     A.    Yeah.

     4     Q.    You did.     All right.    So what happened?       You realized

     5           you were shot.      What happened?      What do you do now?

     6     A.    I fell.

     7     Q.    So are you on the ground?         Is that what you're

     8           saying?

     9     A.    Yeah.

    10     Q.    What happens while you were on the ground?            What are

    11           you doing?

    12     A.    Crying.

    13     Q.    Okay.    Well, did it hurt?

    14     A.    Yeah, it hurt.

    15     Q.    All right.      On a scale, like 1 is the least amount of

    16           pain and 10 is like a lot of pain, between 1 and 10,

    17           what would you say you were at?

    18     A.    A 10.

    19     Q.    Okay.    Could you walk at that point in time?

    20     A.    No.

    21     Q.    Did you try to walk?

    22     A.    No.

    23     Q.    Okay.    So you're on the ground.        You're in a ton of

    24           pain.    What happens?     What do you do?

    25     A.    Somebody pulled up and put me in a car.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 223 of 439. PageID #: 4159

                                                                                  223


     1     Q.    Okay.    Did you call anybody before that happened?

     2     A.    My mom.

     3     Q.    You did.     All right.    Did you get ahold of her?

     4     A.    Yeah.

     5     Q.    Okay.    And what did you tell your mom?

     6     A.    I got shot.

     7     Q.    Okay.    So at that point someone -- did you call

     8           9-1-1?    You don't call the police?         How come you

     9           didn't call 9-1-1 or anything for an ambulance?

    10     A.    I don't know.

    11     Q.    Okay.

    12                              THE COURT:     Let the record reflect

    13                   there was a 9-1-1.

    14     Q.    How long after you call your mom does someone pull up

    15           and give you a ride?

    16     A.    I don't know.

    17     Q.    Do you think it was quick or do you think it was a

    18           long period of time before someone pulled up while

    19           you were laying on the ground?

    20     A.    Say it again.

    21     Q.    Yes.    When you were on the ground, you call your mom,

    22           right?

    23     A.    Yeah.

    24     Q.    Okay.    And then someone comes and picks you up?

    25     A.    Um-hmm.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 224 of 439. PageID #: 4160

                                                                                  224


     1     Q.    A stranger stops for you, is that right?

     2     A.    Yeah.

     3     Q.    Now, when that stranger stops for you, does it take a

     4           while for someone to stop for you, to stop and help

     5           you while you're laying on the ground?

     6     A.    No.

     7     Q.    Okay.    Do you think it was quick that someone stopped

     8           to help you?

     9     A.    Quick enough to get me to the hospital, yeah.

    10     Q.    Okay.    All right.     And had you ever seen that person

    11           before that picked you up?

    12     A.    No.

    13     Q.    What is Nick doing while you're laying on the ground

    14           in pain?

    15     A.    Left.

    16     Q.    He took off on you?       And you're nodding your head?

    17     A.    Yeah.

    18     Q.    Okay.    Not a very good friend thing to do.          Where is

    19           the bike?     When Nick leaves, what happens to the

    20           bike, anything?

    21     A.    He took it.

    22     Q.    He took your bike?       Okay.    Was Nick there when the

    23           person came and gave you a ride?

    24     A.    No.

    25     Q.    He already left?      Okay.    And what does Nick look
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 225 of 439. PageID #: 4161

                                                                                  225


     1           like?    Is he white, black, Spanish?

     2     A.    Black.

     3     Q.    He's black.     How tall are you?

     4     A.    I don't know.

     5     Q.    Is he taller or shorter than you, or the same height?

     6     A.    Shorter.

     7     Q.    Shorter than you.       Okay.   What is his hair like?

     8     A.    I don't know.      A haircut.

     9     Q.    Well, yeah.     But like is it like yourself?         You've

    10           got a certain haircut, right, with dreadlocks -- or

    11           not dreadlocks, but like twisties or whatever.

    12     A.    Yeah.

    13     Q.    Was his hair like yours?        Was it different, or is

    14           it --

    15     A.    It's different.

    16     Q.    It's different?

    17     A.    Yeah.

    18     Q.    Okay.    All right.     And he's shorter than you.        Okay.

    19           Like if you were to describe your skin tone, what

    20           would you describe your skin tone as?

    21     A.    I don't know.

    22     Q.    Well --

    23     A.    Light-skinned.

    24     Q.    Okay.    Would you call yourself -- I don't know.

    25           Would you call yourself light-skinned, is that what
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 226 of 439. PageID #: 4162

                                                                                  226


     1           you're saying?

     2     A.    Yeah.

     3     Q.    What's Nick compared to your skin?           Is he darker or

     4           is he lighter?

     5     A.    Darker.

     6     Q.    He's darker.      Okay.   Is he really dark or is he in

     7           between?     How would you --

     8     A.    Between.

     9     Q.    Okay.    So what hospital do you go to?

    10     A.    Huh?

    11     Q.    What hospital do you go to?

    12     A.    Lakewood.

    13     Q.    Okay.    How long are you at Lakewood for?

    14     A.    I don't know.      I wasn't trying to count time and

    15           that.

    16     Q.    Okay.    Did you stay overnight at Lakewood?

    17     A.    No.

    18     Q.    Okay.    Did you go to another hospital that night?

    19     A.    Yeah.    Fairview.

    20     Q.    Did you stay overnight at Fairview?

    21     A.    No.     I went home on that night like 1, 2 probably, in

    22           the morning.

    23     Q.    Okay.

    24     A.    Probably later than that.

    25     Q.    So were you at the hospital at all the day after you
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 227 of 439. PageID #: 4163

                                                                                  227


     1           got shot?

     2     A.    No.

     3     Q.    No hospital.        Okay.    So did you ever go to Metro

     4           Hospital?

     5     A.    No.

     6     Q.    Okay.    So when you're at the hospital --

     7     A.    Pediatrics.

     8     Q.    Pediatrics.     Okay.       When did you go to Pediatrics?

     9           When was that?

    10     A.    Like May.

    11     Q.    In May.     Okay.    So did you go a while after you were

    12           shot?

    13     A.    Yeah.    I had to get my -- no, I think it was April.

    14           I had to get some medicine or something.            I don't

    15           know.    My mom made the appointment.

    16     Q.    Mom made the appointment and you went to Metro.             Do

    17           you know how long after it was that you went to

    18           Metro?

    19     A.    No.

    20     Q.    Do you know if it was the same week?

    21     A.    No.     I wasn't paying attention like that.

    22     Q.    Okay.    So when you're in Lakewood Hospital, remember

    23           I asked you if your ankle hurt, like 1 is the least,

    24           no pain, and 10 is a ton of pain.          When you were

    25           laying in the hospital, what did it feel like?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 228 of 439. PageID #: 4164

                                                                                  228


     1     A.    Huh?

     2     Q.    When you're in the hospital, when you're at

     3           Lakewood --

     4     A.    Yeah.

     5     Q.    -- and I'm asking you a question asking if 1 is no

     6           pain and 10 is a lot of pain, okay, where is your

     7           pain level?

     8     A.    10.

     9     Q.    Still 10.     Can you walk?

    10     A.    No.

    11     Q.    Okay.    Were you able to walk at any point after you

    12           got shot in the ankle?

    13     A.    No.

    14     Q.    Okay.

    15     A.    Not that much.      Not like for two months.

    16     Q.    Really?     You couldn't walk for two months?

    17     A.    Yeah.    I was in a boot.

    18     Q.    Oh, okay.     All right.     So when did you get the boot

    19           taken off, do you remember the day that was?

    20     A.    They take it off when I was in County.

    21     Q.    Oh, they did.      Okay.   Do you recognize anyone in

    22           Court?

    23     A.    No.

    24     Q.    Look around first.       Do you recognize anyone that's in

    25           the Court?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 229 of 439. PageID #: 4165

                                                                                  229


     1     A.    No.

     2     Q.    Okay.    Do you know a person named Dalonte White?

     3     A.    No.

     4     Q.    Do you know a person named Scoobie?

     5     A.    No.

     6     Q.    Jo'Von Evans?

     7     A.    No.

     8     Q.    Do you know Rayvion Edwards?

     9     A.    No.

    10     Q.    Romell Thomas?

    11     A.    Who?

    12     Q.    Romell Thomas.

    13     A.    No.

    14     Q.    Okay.    Hey, when you got -- what were you wearing

    15           when you went to the hospital, do you remember?

    16     A.    What was I wearing?

    17     Q.    Yeah.    What kind of clothes did you have on?

    18     A.    I had on some -- I had on my white shoes, some pants,

    19           and a jacket.

    20     Q.    Okay.    And do you remember what your pants looked

    21           like, what color?

    22     A.    They was blue.

    23     Q.    Blue pants.     Are you talking jeans or what are you

    24           talking about?

    25     A.    Yeah.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 230 of 439. PageID #: 4166

                                                                                  230


     1     Q.    Okay.    And you believe you had a jacket on?

     2     A.    A black hoodie.

     3     Q.    A black hoodie.      Okay.    Do you remember where you got

     4           it, where it's from, at what store?

     5     A.    No.

     6     Q.    Okay.    Did it have like any -- did it say anything on

     7           it at all, on the hoodie?

     8     A.    No.

     9     Q.    It didn't say anything on it?

    10     A.    No.

    11     Q.    No brand?     Like sometimes it'll have Polo or Nike or

    12           North Face or whatever.        Did it have anything on it?

    13     A.    No.

    14     Q.    No markings at all?

    15     A.    No.

    16     Q.    Okay.    Did it have any pockets on it?

    17     A.    No.

    18     Q.    No pockets at all on the hoodie?

    19     A.    It's like a little sport hoodie.

    20     Q.    What does a sport hoodie look like?

    21     A.    It's got a green hood and it's black.

    22     Q.    Green hood, black.       So did it have side pockets?

    23     A.    No.

    24     Q.    Did it have a front pocket?

    25     A.    Yeah, like to put both of your hands in.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 231 of 439. PageID #: 4167

                                                                                  231


     1     Q.    So it does have a pocket?

     2     A.    Yeah, like in the front.

     3     Q.    Yeah, right.      So it has a big pocket in the front?

     4     A.    Yeah.    You put both of your hands in.

     5     Q.    Okay.    And there was no marking at all, there's no

     6           brand on it?

     7     A.    No.

     8     Q.    All right.     Have you ever -- this is going to sound

     9           weird.    Have you ever been bitten by a dog before?

    10     A.    No.

    11     Q.    Did you ever speak with a detective?

    12     A.    Yes.

    13     Q.    Do any police officers look familiar in here?

    14     A.    Yeah.

    15     Q.    This detective?

    16     A.    Yeah.

    17     Q.    Okay.    So when I asked you if anybody looked familiar

    18           in here, he looks familiar though, right?

    19     A.    Oh yeah.

    20     Q.    Okay.    Here.    Let me just make sure of this.         So he

    21           looks familiar.      I guess I look familiar from ten

    22           minutes ago, right?

    23     A.    Yeah.

    24     Q.    Okay.    Does anyone else in this courtroom look

    25           familiar to you?      And you look, and if you see
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 232 of 439. PageID #: 4168

                                                                                  232


     1           anybody else that's familiar, I need you to tell me.

     2     A.    The sheriff.

     3     Q.    Okay.    The sheriff.     Okay.    Anyone else at all in

     4           here familiar?

     5     A.    No.

     6     Q.    Okay.    When you met with the detectives, did they

     7           show you any pictures?

     8     A.    Yeah.

     9     Q.    Okay.    Did any of those people -- the pictures that

    10           were shown to you, did any of those people look

    11           familiar to you?

    12     A.    Yeah.

    13     Q.    Okay.    How many of them looked familiar?

    14     A.    One.

    15     Q.    Okay.    All right.     Mr. Bunch, I'm gonna show you two

    16           pictures, okay?       I'm gonna show you State's 200 and

    17           201.

    18                              MR. SCHROTH:     May I approach the

    19                   witness?

    20                              THE COURT:     Yes.

    21     Q.    Mr. Bunch, I'm gonna show you, this has been marked

    22           as State's 200.       Okay.   Can you see that?

    23     A.    Um-hmm.

    24     Q.    Does that guy look familiar at all?

    25     A.    Yeah.    The detective showed me.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 233 of 439. PageID #: 4169

                                                                                  233


     1     Q.    Okay.    So you've seen his picture before, right?

     2     A.    Yeah.

     3     Q.    But have you seen the person in that picture at all

     4           before beside the time the detective showed you the

     5           photo?

     6     A.    No.

     7     Q.    Okay.    I'm showing you State's 201.         All right.    Have

     8           you seen that picture before?

     9     A.    Yeah.

    10     Q.    Okay.    With the detective?

    11     A.    Yeah.

    12     Q.    Okay.    Does that guy look familiar?

    13     A.    Yeah.

    14     Q.    He does.     Okay.   How do you know that person?

    15     A.    I went to school with him.

    16     Q.    What school?

    17     A.    Lincoln West.

    18     Q.    Lincoln West.      Okay.   Was he the same grade as you, a

    19           different grade?

    20     A.    No.

    21     Q.    No, what?

    22     A.    He wasn't in the same grade with me.

    23     Q.    Okay.    Was he older or younger than you?

    24     A.    I don't know.

    25     Q.    Okay.    You don't know if he was (inaudible)?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 234 of 439. PageID #: 4170

                                                                                  234


     1     A.    Huh?

     2     Q.    Do you know if he was -- did he finish school before

     3           you did?

     4     A.    No.     I went to jail.

     5     Q.    Okay.    All right.     So you just see him at school.

     6           You don't know what grade he's in?

     7     A.    Yeah.    I never talked to him.       I just seen him in

     8           school.

     9     Q.    Oh, you never even talked to him before?

    10     A.    No.

    11     Q.    Oh.     Do you know what his name is?

    12     A.    Yeah.

    13     Q.    What?

    14     A.    Poohead.

    15     Q.    Poohead.     Now, if you don't know him, how do you know

    16           his name is Poohead?

    17     A.    Around the school.

    18     Q.    Okay.    All right.     Do you know his real name?

    19     A.    No.

    20     Q.    His government name?

    21     A.    No.

    22     Q.    Okay.    All right.

    23                               THE COURT:    When you say Poohead, is

    24                   it P-o-o?

    25                               THE WITNESS:    I don't know.     They just
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 235 of 439. PageID #: 4171

                                                                                  235


     1                   call him Poohead.

     2     Q.    Okay.    Do you know why they call him Poohead?

     3     A.    No.

     4     Q.    Okay.    Have you ever had a conversation with Poohead?

     5     A.    No.

     6     Q.    Were you in any classes -- did you guys share any

     7           classes at all, you and Poohead?

     8     A.    You just asked me that.

     9     Q.    And what was your answer?

    10     A.    No.

    11     Q.    Okay.    Have you ever heard of something called HMF, a

    12           group of people who call themselves HMF?

    13     A.    No.

    14     Q.    Hungry Money Family, have you ever heard that before?

    15     A.    No.

    16     Q.    Okay.    Hey, Mr. Bunch, when you met with the police,

    17           did they ever have you sign anything at all?

    18     A.    Yeah.

    19     Q.    Okay.    Do you know what was that for, do you

    20           remember?

    21     A.    To get my medical records.

    22     Q.    Okay.    Did you sign it?      Were you willing to do that?

    23     A.    Yeah.

    24     Q.    Okay.    Did you have any hesitation when the police

    25           asked can you sign for us to get your medical
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 236 of 439. PageID #: 4172

                                                                                  236


     1           records, did you have any hesitation when you signed

     2           it?

     3     A.    Yeah.

     4     Q.    You did?

     5     A.    At first, yeah.

     6     Q.    Why?

     7     A.    Because I thought the (inaudible) did sign some other

     8           stuff for me.

     9     Q.    Okay.    So did you eventually sign it for them?

    10     A.    Yeah, I signed it for them.

    11     Q.    All right.     I'm gonna show you State's 68.         Mr.

    12           Bunch, I'm gonna show you State's 68, okay?             I'm

    13           gonna show you page 3 of State's 68.           How are you at

    14           reading?     Are you okay reading?

    15     A.    Yeah.    No.

    16     Q.    Well, let me know if you can just say -- I just want

    17           to know, can you see it says, Patient Information.

    18           Who's the name of that?

    19     A.    Me.

    20     Q.    Okay.    What name is that?

    21     A.    Bunch.

    22     Q.    Okay.    Now, you don't need to read this into the -- I

    23           don't want you to say it out loud, but is there an

    24           address there?      Don't read the address, but do you

    25           see where there's an address?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 237 of 439. PageID #: 4173

                                                                                  237


     1     A.    Yes.

     2     Q.    Does that -- don't say what the address is, but does

     3           that address look familiar?

     4     A.    Yes.

     5     Q.    Okay.    Who's address is that?

     6     A.    Mine.

     7     Q.    Okay.    And is there a date of birth?

     8     A.    Yes.

     9     Q.    Okay.    Who's date of birth is that?

    10     A.    Mine.

    11     Q.    Okay.    Mr. Bunch, I want to talk about your pain when

    12           you got shot.      How long, you know, did it take for

    13           the pain level to go down from the highest amount

    14           possible, a 10, how long did it take for it to

    15           subside at all?

    16     A.    What you mean?

    17     Q.    It sounds like you were in a ton of pain from the

    18           moment you got shot, is that right?

    19     A.    Um-hmm, yeah.

    20     Q.    Okay.    How long did it take for you not to be in

    21           excruciating and a lot of pain?

    22     A.    I don't know.      Like two months, three months, two and

    23           a half.

    24     Q.    So it took a while?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 238 of 439. PageID #: 4174

                                                                                  238


     1     Q.    Would you have been able to, from the time you got

     2           shot, so back when you're laying on the ground now,

     3           okay?    Do you think you would have been able to get

     4           up and walk up to Lorain Avenue --

     5     A.    No.

     6     Q.    No.     Okay.

     7                              MR. SCHROTH:     Could I have a moment,

     8                   Judge?

     9                              THE COURT:     Yes.

    10     Q.    Did you ever hear anything, Mr. Bunch, about a home

    11           break-in that happened on the same day you were shot?

    12     A.    No.

    13     Q.    Do you know a person named -- do you know or have you

    14           ever heard of a person named Cheyenna Cole?

    15     A.    No.

    16     Q.    What about a Charlotte Cole?

    17     A.    No.

    18     Q.    What about a Cherish Jones, have you ever heard of

    19           her?

    20     A.    No.

    21     Q.    Have you ever hear of a guy named Christopher Hughes

    22           or Christian Hughes?

    23     A.    No.

    24     Q.    Never heard of him?

    25     A.    No.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 239 of 439. PageID #: 4175

                                                                                  239


     1     Q.    A white kid?

     2     A.    Huh?

     3     Q.    He's white.     Did you ever hear of him?

     4     A.    No.

     5     Q.    Have you ever heard of a girl named Shetrell,

     6           S-h-e-t-r-e-l-l, Harris?

     7     A.    Who?

     8     Q.    Shetrell Harris.

     9     A.    No.

    10     Q.    Do you know anyone by the nickname of Scoobie?

    11     A.    You asked me that.

    12     Q.    I did?    Okay.    What did you say?

    13     A.    No.

    14     Q.    Okay.    Did you ever hear of a girl named Daisy,

    15           Daisyonna?

    16     A.    No.

    17     Q.    What about have you ever heard of a person named

    18           Colleen Allums, A-l-l-u-m-s?         Does that sound

    19           familiar?

    20     A.    No.

    21     Q.    She lives over on West 54th.

    22     A.    No.

    23     Q.    Do you know anybody that lives around 54th?

    24     A.    No.

    25     Q.    Okay.    Do you know a girl named Savannah LaForce?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 240 of 439. PageID #: 4176

                                                                                  240


     1     A.    No.

     2     Q.    What about a kid named Zackary Hales?

     3     A.    Uh-uh.

     4     Q.    Okay.    Thanks.    Nothing further.      This gentleman here

     5           may have a couple questions for you, okay?

     6                              THE COURT:     All right.    Attorney

     7                   Hoffman, any questions for this witness?

     8                              MR. HOFFMAN:     Thank you, your Honor.

     9                     CROSS-EXAMINATION OF EDWARD BUNCH

    10     BY MR. HOFFMAN:

    11     Q.    Mr. Bunch, I'm Brian Hoffman.         I represent Dalonte

    12           White, okay?

    13     A.    Um-hmm.

    14     Q.    I'm going to ask you a few follow-up questions, okay?

    15     A.    Uh-huh.

    16     Q.    Sir, the day you got shot, you met with the police

    17           that day, right?

    18     A.    Uh-huh.

    19     Q.    They came out to the hospital?

    20                              THE COURT:     Let the record reflect he

    21                   is nodding his head yes.

    22     Q.    Is that a yes?

    23     A.    Yes.

    24     Q.    Okay.    And you didn't want to talk to them that day?

    25     A.    No.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 241 of 439. PageID #: 4177

                                                                                  241


     1     Q.    So you didn't give them any information?

     2     A.    No.

     3     Q.    You didn't tell them about Nick or whoever this other

     4           guy was?

     5     A.    No.

     6     Q.    Okay.    So this is the first day you've ever given a

     7           name to this person Nick, right?

     8     A.    Yeah.

     9     Q.    Do you have Nick's phone number?

    10     A.    Huh?

    11     Q.    Do you have Nick's phone number?

    12     A.    On my phone.

    13     Q.    On your phone.      But you don't know it by heart?

    14     A.    No.

    15     Q.    All right.     So you were going down West Boulevard

    16           toward Lorain?

    17     A.    Yes.

    18     Q.    You're on your bike, Nick's on top of your

    19           handlebars?

    20     A.    Yeah.

    21     Q.    Okay.    And then you saw a car drive by and then you

    22           hear shots?

    23     A.    Uh-huh.

    24     Q.    Was it just the driver shooting?

    25     A.    No.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 242 of 439. PageID #: 4178

                                                                                  242


     1     Q.    Who was shooting?       The passenger?

     2     A.    Yes.

     3     Q.    Okay.    So was the passenger shooting out of the

     4           driver's side or the passenger's side?

     5     A.    The passenger's side.

     6     Q.    And all you saw was the gun?

     7     A.    Yeah.

     8     Q.    And they didn't yell anything or say anything.             They

     9           just started shooting?

    10     A.    Yeah.

    11     Q.    I believe originally you said that Nick ran off when

    12           you talked to Detective Lam.         Do you remember that?

    13     A.    Yeah.

    14     Q.    So that he left the bike behind and you had the bike,

    15           right?

    16     A.    Huh?

    17     Q.    You had the bike, right?

    18     A.    No.

    19     Q.    Didn't you tell Detective Lam that, that you drove

    20           the bike and Nick ran off?         That's what you told

    21           Detective Lam before, right?

    22     A.    Who, him?     The detective right there (indicating)?

    23     Q.    Yeah.

    24     A.    Did I tell him that?

    25     Q.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 243 of 439. PageID #: 4179

                                                                                  243


     1     A.    I told him what?

     2     Q.    Didn't you tell him that Nick ran away, he didn't get

     3           on a bike and go away?

     4     A.    I don't remember.       I don't know.

     5     Q.    All right.     So you don't know if Nick just ran away

     6           or if he took the bike and got away?

     7     A.    He took the bike.       He ran away.

     8     Q.    Because before you said that you each had your own

     9           bike that day, right?

    10     A.    Yeah.

    11     Q.    So why would he take both bikes to your house?

    12     A.    I don't know.

    13     Q.    Okay.    Did Nick get shot?

    14     A.    No.

    15     Q.    All right.     So you get shot, you hit the ground, you

    16           go a little ways.       You said you didn't realize you

    17           got shot right away, right?

    18     A.    Yeah.

    19     Q.    So you went a little ways on the bike and then you

    20           felt it?

    21     A.    Yeah.

    22     Q.    And that's when you fell?

    23     A.    Yeah.

    24     Q.    All right.     And then Nick takes off.        Did Nick have a

    25           cell phone?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 244 of 439. PageID #: 4180

                                                                                  244


     1     A.    Did he have a cell phone?

     2     Q.    Yeah.

     3     A.    I don't know what he have.

     4     Q.    Okay.    And you had your cell phone, right?

     5     A.    Yeah.

     6     Q.    Okay.    So you're there, you got shot, so you decide

     7           to call your mom.

     8     A.    Um-hmm.

     9     Q.    So you picked up your cell phone and called your mom.

    10           Did you know her number or did you have it programmed

    11           in your phone?

    12     A.    What you mean?

    13     Q.    Was your mom's number already in your phone and you

    14           used that or --

    15     A.    I knew my mom's phone.

    16     Q.    What's that?

    17     A.    Knew it already.

    18     Q.    Okay.    So did you dial it by hand, all the numbers?

    19     A.    Yeah.

    20     Q.    Okay.    So you called your mom from your cell phone?

    21     A.    Yeah.

    22     Q.    Okay.    And told her you got shot?

    23     A.    Yeah.

    24     Q.    And you didn't call the police?

    25     A.    No.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 245 of 439. PageID #: 4181

                                                                                  245


     1     Q.    And you didn't call the ambulance, correct?

     2     A.    Yeah.

     3     Q.    You said a guy picked you up then?

     4     A.    Yeah.

     5     Q.    Like right off of West Boulevard.          That's a pretty

     6           busy area, right?

     7     A.    Yeah.

     8     Q.    A lot of cars, a lot of people out?

     9     A.    I don't remember.

    10     Q.    But generally, it's a pretty busy area?

    11     A.    I guess.

    12     Q.    So that's how this guy sees you?

    13     A.    Yeah.

    14     Q.    So he's driving by and he sees you laying there, asks

    15           you what's wrong?

    16     A.    Yeah.    He already knew.      I guess he already knew.          I

    17           don't know.

    18     Q.    Okay.    So he says he's gonna give you a ride?

    19     A.    Yeah.

    20     Q.    Were you bleeding?

    21     A.    Yes.

    22     Q.    Okay.    Did you put anything on it or anything, or

    23           what did you do to stop the bleeding?

    24     A.    There was a bag right there.         He put a bag on my leg.

    25     Q.    What did the guy look like?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 246 of 439. PageID #: 4182

                                                                                  246


     1     A.    Huh?

     2     Q.    What did he look like?

     3     A.    A black guy.

     4     Q.    What kind of car was he driving?

     5     A.    I don't know.

     6     Q.    So you called your mom and you said you got shot.

     7           Did you then call her again later to tell her you

     8           were going to Lakewood?

     9     A.    Yeah.

    10     Q.    All right.     So you called her twice then?

    11     A.    No, I called her once.

    12     Q.    Okay.    When you were on your way?

    13     A.    Yeah.

    14     Q.    Because when you were on the ground you called her.

    15           That's what you said, right?

    16     A.    Yeah.

    17     Q.    Okay.    Were you telling her like, hey, come pick me

    18           up?

    19     A.    No.     I said, come to Lakewood Hospital, because the

    20           guy already pulled up.

    21     Q.    Okay.    So the guy pulled up already pretty quickly

    22           after you got shot?

    23     A.    Yeah.

    24     Q.    What type of gun was it, do you know?

    25     A.    No.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 247 of 439. PageID #: 4183

                                                                                  247


     1     Q.    All right.     You didn't see color?

     2     A.    No.

     3     Q.    Do you know if it was a semi-automatic or a revolver?

     4     A.    No.

     5     Q.    Do you know the difference between a semi-automatic

     6           and a revolver?

     7     A.    No.

     8     Q.    Okay.    A revolver is like the little spinning

     9           cowboy-type gun.

    10     A.    Um-hmm.

    11     Q.    That's right?

    12     A.    Um-hmm.

    13     Q.    So you don't know what kind of gun it was?

    14     A.    No.

    15     Q.    So you go to the hospital and they help you out?

    16     A.    Uh-huh.

    17     Q.    Where did the bullet hit, like your ankle?

    18     A.    Yes.

    19     Q.    Right ankle?

    20     A.    Yeah.

    21     Q.    Did it leave scarring?

    22     A.    Yeah.

    23     Q.    All right.     So it went in -- where did it go out, the

    24           bottom of your foot?

    25     A.    It didn't go out.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 248 of 439. PageID #: 4184

                                                                                  248


     1     Q.    It's still in there?

     2     A.    Yeah.

     3     Q.    So is it still lodged in there?           The hospital

     4           couldn't remove it at all?

     5     A.    No.

     6     Q.    Did it hit a bone in your ankle?

     7     A.    It hit the knee -- I mean, it hit the ankle.

     8     Q.    But right on that little bone?

     9     A.    Yeah.

    10     Q.    You know Deondre Sanders, right?

    11     A.    Who?

    12     Q.    Deondre Sanders?

    13                               MR. SCHROTH:    Objection.

    14                               THE WITNESS:    No.

    15                               THE COURT:    What's your basis?

    16                               MR. SCHROTH:    It's part of what he was

    17                   arrested with.

    18                               MR. HOFFMAN:    I'm just asking if he

    19                   knows.    I don't want to ask anything about the

    20                   arrest.

    21                               THE COURT:    You know the drill.      I

    22                   will overrule it.     Go ahead.     You can ask it.

    23     Q.    (BY MR. HOFFMAN)      You know Deondre Sanders?

    24     A.    No.

    25     Q.    Rayshawn Hutch?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 249 of 439. PageID #: 4185

                                                                                  249


     1     A.    No.

     2     Q.    You don't know him at all?

     3     A.    No.

     4     Q.    In your medical records it indicates that you were

     5           dropped off at the Emergency Department by a friend.

     6           Is that not true?

     7     A.    No.     I guess the dude say he was my friend because he

     8           -- I don't know.      He picked me up out of nowhere and

     9           took me to the hospital.

    10     Q.    So he said he was your friend?

    11     A.    Yeah.

    12     Q.    But you didn't know him?

    13     A.    No.

    14     Q.    In any case, you got there about 6:38 p.m.            Does that

    15           sound about right?

    16     A.    Huh?

    17     Q.    About 6:38 p.m.?

    18     A.    Where?

    19     Q.    At the hospital.      Does that sound right?

    20     A.    I don't know what time it was.

    21     Q.    All right.     But that sounds about right?

    22     A.    I don't know.      I never seen the time.       I was in the

    23           hospital.

    24     Q.    All right.     You said Nick got to your brother's house

    25           on a bike, right?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 250 of 439. PageID #: 4186

                                                                                  250


     1     A.    Huh?

     2     Q.    Nick got to your brother's house on a bike?

     3     A.    Yeah.

     4     Q.    What color was his bike?

     5     A.    I don't know.

     6     Q.    You don't know what color his bike is?

     7     A.    No.

     8     Q.    Okay.

     9     A.    I don't pay attention to all that.

    10     Q.    Okay.    But you also rode a bike, a separate bike to

    11           your house, right -- to your brother's house?

    12     A.    Yeah.

    13     Q.    What color is that bike?

    14     A.    I don't know.

    15     Q.    All right.     So you don't remember the bikes that you

    16           were riding?

    17     A.    No.     I ride heli bikes.

    18     Q.    Okay.    That means a lot of bikes?

    19     A.    Yeah.    I ride a lot of bikes.

    20     Q.    Did you see anyone else out on the street where you

    21           got shot?

    22     A.    No.

    23     Q.    Are you sure you don't know Deondre Sanders?

    24     A.    Huh?

    25     Q.    Are you sure you don't know Deondre Sanders?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 251 of 439. PageID #: 4187

                                                                                  251


     1     A.    No.

     2     Q.    Or Rayshawn Hutch?

     3     A.    No.

     4     Q.    You said you had on a hoodie that day?

     5     A.    Yeah.

     6     Q.    Was it a dark-colored hoodie?

     7     A.    Yeah.

     8     Q.    And most of them have some sort of a brand, though,

     9           right?

    10     A.    Yeah.

    11     Q.    Like Abercrombie or Hollister, something like that?

    12     A.    Yeah.

    13     Q.    Did it have one and you just don't remember what kind

    14           it was?

    15     A.    I know what I had on.

    16     Q.    What kind was it then?

    17     A.    It was a black hoodie.        It had pockets in the front

    18           and it had a green hood.        There was no name brand.

    19           It was like a little sport that you get from like --

    20           a sport like.

    21     Q.    So you don't know the brand it was?

    22     A.    No.     It ain't have no brand.

    23     Q.    Did you ever get the bike back?

    24     A.    Huh?

    25     Q.    Did you ever get the bike back?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 252 of 439. PageID #: 4188

                                                                                  252


     1     A.    No.     I wasn't thinking about the bike.

     2     Q.    So you never called Nick and said, hey, can you get

     3           my bike back?

     4     A.    No.

     5     Q.    Did Nick ever call you and say, hey, what do you want

     6           me to do with the bike?

     7     A.    No.

     8     Q.    You never talked to Nick then since you got shot?

     9     A.    He came to my house.

    10     Q.    He came to your house.        When was that?

    11     A.    A couple days after I got shot.          I don't know when.

    12           I don't keep the days and times and stuff like that.

    13     Q.    It was awhile ago, right?

    14     A.    No, I still don't do it, keep time and dates.

    15     Q.    So you don't really keep track of much of anything,

    16           right?

    17     A.    No.

    18     Q.    Okay.

    19                              MR. HOFFMAN:     Nothing further.      Thank

    20                   you, your Honor.

    21                              THE COURT:     Any redirect?

    22                              MR. SCHROTH:     Just a couple.

    23                    REDIRECT EXAMINATION OF EDWARD BUNCH

    24     BY MR. SCHROTH:

    25     Q.    Mr. Bunch, would you consider yourself a person who
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 253 of 439. PageID #: 4189

                                                                                  253


     1           has a lot of friends?

     2     A.    No.

     3     Q.    Okay.    Of the friends that you have, do you know all

     4           of your friends, like their government names, their

     5           real first and last names?

     6     A.    No, not all of them.

     7     Q.    All right.     Do you have some friends whose government

     8           or their real name you don't know?

     9     A.    What?

    10     Q.    Do you have some friends whose real name you don't

    11           know what it is?

    12     A.    Do I know what?

    13     Q.    Do you have friends and you don't know what their

    14           real name is?

    15     A.    Yeah.

    16     Q.    All right.     Is that uncommon for people that you hang

    17           out with or know, to not be aware of what a person's

    18           real name is?

    19     A.    What you mean?

    20     Q.    Is it unusual for, like where you went to school and

    21           where you live, does everybody in the neighborhood

    22           know everybody's real first and last name?

    23     A.    No.

    24     Q.    All right.

    25     A.    I don't know.      I don't get in people's business.             I
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 254 of 439. PageID #: 4190

                                                                                  254


     1           don't be into that.

     2     Q.    Okay.    All right.     But you don't know everybody's

     3           real first or last name that you hang out with, is

     4           that right?

     5     A.    Yeah.

     6     Q.    That's correct.       Okay.

     7     A.    You say what?

     8                                THE COURT:   I get it.    He knows

     9                   nicknames.    He doesn't know real names.        I get

    10                   it.

    11                                MR. SCHROTH:   Okay.

    12     Q.    (BY MR. SCHROTH)       But is that right, sometimes you

    13           just know people's nicknames you hang out with, not

    14           their actual real first and last names?

    15     A.    Yeah.

    16     Q.    All right.     Now, you mentioned you were wearing a

    17           hoodie, you know, the black with the green, but let's

    18           say if someone was to walk behind you, would they

    19           actually be able to see the hood hanging down on the

    20           sweatshirt?

    21     A.    Yeah.

    22     Q.    Okay.    Was it a big hood, a small hood?

    23     A.    What you mean?

    24     Q.    How far down did the hood go?

    25     A.    As far as a hoodie go.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 255 of 439. PageID #: 4191

                                                                                  255


     1     Q.    So it was a typical hoodie that you normally see out

     2           and about, right?

     3     A.    Yeah.

     4     Q.    All right.     You had your cell phone on you when you

     5           got shot, right?

     6     A.    Got what?

     7     Q.    You had your cell phone on you when you got shot?

     8     A.    Yeah.

     9     Q.    Okay.    Did you have any other cell phones on you

    10           besides yours?

    11     A.    No.

    12     Q.    Okay.    And the day you went to County, did you have

    13           the same cell phone -- did you have a cell phone on

    14           you?

    15     A.    No.

    16     Q.    Okay.

    17     A.    My phone got turned off.

    18     Q.    Oh, it did?

    19     A.    Yeah.

    20     Q.    When was that?

    21     A.    Like two days after I got shot.

    22     Q.    Okay.    Did you keep the phone after that, or what did

    23           you do with it?

    24     A.    It's at home.

    25     Q.    Oh, so you still have it.         It's at home?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 256 of 439. PageID #: 4192

                                                                                  256


     1     A.    Yeah.

     2     Q.    And then it sounds like on cross-examination by Mr.

     3           Hoffman that you -- were you on the phone with your

     4           mom when this random guy stopped to help you?

     5     A.    Yeah.

     6     Q.    Okay.    Did the police come to the hospital to talk to

     7           you at all that day?

     8     A.    Yeah.

     9     Q.    Okay.    And did you tell them everything that

    10           happened?

    11     A.    No.

    12     Q.    Okay.    How come?

    13     A.    Because my mom told me not to say anything.

    14     Q.    Oh, she did.      Okay.   Why?

    15     A.    I don't know.

    16     Q.    Did you know the person at all that did the drive-by?

    17     A.    No.

    18     Q.    Okay.

    19     A.    I didn't see him.

    20     Q.    Okay.    So I still don't understand why not tell them

    21           that, everything that happened?

    22     A.    I don't know.

    23     Q.    Okay.    All right.     And were you afraid of snitching

    24           at all?

    25     A.    Yeah.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 257 of 439. PageID #: 4193

                                                                                  257


     1     Q.    You were?

     2     A.    Yeah.

     3     Q.    Okay.    Nothing further.      Thanks, Ed.

     4                              THE COURT:     Any recross based on the

     5                   Prosecutor's questions?

     6                    RECROSS-EXAMINATION OF EDWARD BUNCH

     7     BY MR. HOFFMAN:

     8     Q.    You were talking about your cell phone that got

     9           turned off.     Which company were you with before?

    10     A.    Metro PCS.

    11     Q.    Do you remember the phone number?

    12     A.    No.

    13     Q.    The Prosecutor just asked you about why you didn't

    14           want to tell the police anything.          You didn't want

    15           them to find out how you got shot, right?

    16     A.    Huh?

    17     Q.    You didn't want the police to find out how you got

    18           shot, right?

    19     A.    I told the hospital.

    20     Q.    But you didn't tell the police that because you

    21           didn't want the police to snoop around, right?

    22     A.    To what?

    23     Q.    You didn't want the police to find out how you got

    24           shot.

    25     A.    I didn't want the police to find out how I got shot?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 258 of 439. PageID #: 4194

                                                                                  258


     1     Q.    Yes.

     2     A.    What you mean?

     3     Q.    The reason why you didn't want to talk to the police

     4           is you didn't want them to find out how you got shot,

     5           right?

     6     A.    No.     They knew how I got shot if the hospital told

     7           them.

     8     Q.    But you said like you didn't --

     9     A.    I just didn't want to say nothing because my momma

    10           told me not to say nothing.

    11     Q.    Because you didn't want them to find out how you got

    12           shot, right?

    13     A.    I guess.     I don't know.

    14     Q.    The guy you were talking about earlier, his name is

    15           Dregs.    You were talking about you know nicknames,

    16           street names?

    17     A.    Say what?

    18     Q.    You're more familiar with street names or something

    19           of your friends?

    20     A.    Yeah.

    21     Q.    Dreg Ondre, something like that?

    22     A.    What you mean?

    23     Q.    Does that sound familiar?

    24     A.    No.

    25     Q.    How about a guy, real light-skinned, kind of looks
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 259 of 439. PageID #: 4195

                                                                                  259


     1           Hispanic.      Has like pin-stripe like little facial

     2           hair around his mouth and a chin strap.            Do you know

     3           what I'm talking about?

     4     A.    No.

     5     Q.    And Rayshawn, you don't know Rayshawn, a real tall

     6           black guy?

     7     A.    No.

     8     Q.    Real skinny?

     9     A.    No.

    10                              MR. HOFFMAN:     Nothing further.      Thank

    11                   you.

    12                              MR. SCHROTH:     I just have one

    13                   question, Judge, if that's okay.

    14                              THE COURT:     Sure.

    15             FURTHER REDIRECT EXAMINATION OF EDWARD BUNCH

    16     BY MR. SCHROTH:

    17     Q.    Mr. Bunch, when Mr. Hoffman was asking questions, you

    18           said I told the hospital in terms of what happened.

    19           Do you remember saying that?

    20     A.    Yeah.

    21     Q.    Did you tell the hospital the truth of what happened

    22           to you when you got shot?

    23                              MR. HOFFMAN:     Objection.

    24                              THE WITNESS:     Yeah.

    25                              THE COURT:     What's your basis?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 260 of 439. PageID #: 4196

                                                                                  260


     1                                MR. HOFFMAN:   It's outside the scope.

     2                                THE COURT:   I'll allow it.     You can

     3                   answer it.

     4                                THE WITNESS:   Yeah.

     5                                MR. SCHROTH:   Nothing further.

     6                                THE COURT:   All right.

     7                                MR. HOFFMAN:   Can I ask just one

     8                   follow-up?

     9                                THE COURT:   Go ahead, if you have

    10                   follow-up.

    11               FURTHER RECROSS-EXAMINATION OF EDWARD BUNCH

    12     BY MR. HOFFMAN:

    13     Q.    The only thing you said to the hospital was, I was

    14           shot in a drive-by, right?

    15     A.    Huh?

    16     Q.    The only thing you told the hospital was, I was shot

    17           in a drive-by, and that was it, right?

    18     A.    No.     I told them where I got shot at --

    19     Q.    Okay.    So I got shot in a drive-by on West Boulevard.

    20     A.    Yeah.

    21     Q.    That's it, right?

    22     A.    That's all they asked me.

    23     Q.    You didn't tell them about Nick?

    24     A.    No.

    25     Q.    You didn't tell them about anything else?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 261 of 439. PageID #: 4197

                                                                                  261


     1     A.    No.

     2     Q.    And you wouldn't tell the police any of it?

     3     A.    No.

     4     Q.    Okay.    Nothing further.

     5                              THE COURT:     All right.    Sheriff, you

     6                   can take him back there and then we'll call to

     7                   have him transported.

     8                              (Discussion had off the record.)

     9                              THE COURT:     All right.    Prosecutor,

    10                   are you going to call -- I saw what looked like

    11                   a police officer walk through, but I don't know

    12                   if it was for you or not.

    13                              Do you want to step out and check?

    14                              MR. SCHROTH:     I don't think he's here

    15                   for me, Judge.    I only had, because of the

    16                   window, Mr. Bunch and Lam here because they're

    17                   here from 10 till 12.

    18                              THE COURT:     Unfortunately, had we

    19                   started relatively on time, I could have made

    20                   the commitment I have.

    21                              All right.     So what are we going to

    22                   do?   Are we going to -- are you going to call

    23                   anyone else today or are we going to resume on

    24                   Friday?

    25                              MR. SCHROTH:     I sort of was
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 262 of 439. PageID #: 4198

                                                                                  262


     1                  anticipating we'd be finishing at noon, so I

     2                  have a meeting at 1.       That's all.

     3                               THE COURT:    I have a meeting at 12

     4                  down at Domestic Relations.        It's because we

     5                  were waiting here for a half-hour to bring a

     6                  witness, to bring him over.

     7                               MR. SCHROTH:    But we don't have a

     8                  whole lot on Friday.       I mean, there's officers

     9                  and stuff.    They should be -- the testimony

    10                  should be a little more fluid, a little simpler.

    11                  They'll understand the questions.

    12                               MR. HOFFMAN:    It's a lot.

    13                               MR. SCHROTH:    It's a lot, but Lam is a

    14                  smart guy.    He'll understand the questions.

    15                               THE COURT:    All right.    We're gonna

    16                  start Friday.     Be here at 10.      We'll start at

    17                  10:30.   You're gonna have to talk to O'Malley's

    18                  room, because I need to get this finished.

    19                               MR. SCHROTH:    I hear you.     I just

    20                  don't want to make any Judges mad ever, Judge.

    21                               THE COURT:    Yeah, I know.

    22                               MR. SCHROTH:    I'm sort of the low man

    23                  and all that.

    24                               MR. LAWSON:    Judge, I have a hearing

    25                  in Portage County set for 10 on Friday.           I'm
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 263 of 439. PageID #: 4199

                                                                                  263


     1                  supposed to be back here in the afternoon.            I'll

     2                  get here as quickly as I can.

     3                               THE COURT:    All right.    Anything you

     4                  have an issue with?

     5                               MR. HOFFMAN:    No, not for Friday,

     6                  Judge.

     7                               THE COURT:    Now I have three

     8                  sheriff's.    All right.     See you on Friday.

     9                               (End of audio-recording.)

    10                                            - - -

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 264 of 439. PageID #: 4200

                                                                                  264


     1

     2

     3                            C E R T I F I C A T E

     4

     5

     6

     7                        I, James M. Mizanin, a stenographic

     8           reporter, do hereby certify that I wrote the

     9           foregoing audio-recorded proceedings in their

    10           entirety in Stenotype, which was subsequently

    11           transcribed into typewriting by means of

    12           computer-aided transcription under my direction; and

    13           that the foregoing Transcript of Proceedings is a

    14           true and correct transcript.

    15

    16                        Signed this 13th day of October, 2015.

    17

    18

    19                                _______________________________
                                      James M. Mizanin
    20                                5755 Granger Road
                                      335 Independence Tower
    21                                Independence, OH 44131

    22

    23

    24

    25
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 265 of 439. PageID #: 4201



           THE STATE OF OHIO,              )
                                           ) SS:    DENISE N. RINI, J.
           COUNTY OF CUYAHOGA.             )


                              IN THE COURT OF COMMON PLEAS
                                    JUVENILE DIVISION



           In the matter of:                       )
                                                   )
           DALONTE WHITE                           ) Case No. DL 15105751
                                                   )
                                                   )
                                                   ) VOLUME 3 OF 3




                                            - - -



                        Continue hearing held before Judge Denise N.

                   Rini at the Cuyahoga County Juvenile Court, 9300

                   Quincy Avenue, Cleveland, Ohio, on Friday, the

                   24th day of July, 2015 commencing at 11:44 a.m.

                                            - - -
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 266 of 439. PageID #: 4202
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 267 of 439. PageID #: 4203

                                                                                  267


     1                                   I N D E X

     2    WITNESSES

     3    STATE'S:                                                        Page

     4    DETECTIVE DAVID LAM

     5    Direct Examination by Mr. Schroth.................               270

     6    Cross-examination by Mr. Hoffman..................               344

     7    Redirect Examination by Mr. Schroth...............               398

     8    Recross-examination by Mr. Hoffman................               404

     9    Further Redirect Examination by Mr. Schroth.......               406

    10

    11                                      - - -

    12    OBJECTIONS

    13                                                     Page

    14    Mr. Hoffman............ 283, 308, 324, 326, 393, 403, 410,

    15                                               412, 430, 431

    16    Mr. Schroth............ 347, 348, 352, 353, 353, 358, 370,

    17                                 370, 372, 380, 381, 385, 391, 391,

    18                                            396, 397, 398, 403

    19

    20                                      - - -

    21

    22    EXHIBITS:

    23    STATE'S:                                                        Page

    24    34 - Picture....................................                 277

    25    64 - Picture....................................                 276
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 268 of 439. PageID #: 4204

                                                                                  268


     1    69A - Picture...................................                 330

     2    69B - Picture...................................                 330

     3    70 - Picture....................................                 303

     4    71 - Picture....................................                 303

     5    72 - Picture....................................                 303

     6    73 - Google Maps................................                 341

     7    74 - Google Maps................................                 338

     8    75 - Google Maps................................                 339

     9    78 - Photo array identifier.....................                 292

    10    84 - Photo array................................                 319

    11    86 - Photo array................................                 319

    12    87 - Photo array identifier.....................                 321

    13    89 - Photo array................................                 321

    14    93 - Photo array identifier.....................                 293

    15    108 - Photo array identifier....................                 296

    16    200 - Picture...................................                 305

    17    201 - Picture...................................                 287

    18    202 - Facebook search warrant results...........                 324

    19    203 - Picture...................................                 328

    20    204 - Picture...................................                 328

    21    DEFENSE:

    22    A - Picture.....................................                 345

    23    B - Incident Report.............................                 350

    24    D - Interview of Colleen Allums.................                 405

    25
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 269 of 439. PageID #: 4205

                                                                                  269


     1                                  PROCEEDINGS

     2                              JUDGE DENISE N. RINI:       We are on the

     3                  record for Dalonte White.        We are in the middle

     4                  of a probable cause hearing on Case DL 15105751.

     5                              Beginning with Dalonte, can you say

     6                  your name for the record.

     7                              MR. WHITE:     Dalonte White.

     8                              THE COURT:     Thanks.

     9                              MR. LAWSON:     John Lawson, Guardian ad

    10                  Litem.

    11                              MR. HOFFMAN:     Brian Hoffman, Assistant

    12                  Public Defender, representing Dalonte White.

    13                              MR. SCHROTH:     Norm Schroth,

    14                  representing the State of Ohio.

    15                              MR. LAM:     Detective Lam, with the

    16                  Cleveland Police Department.

    17                              THE COURT:     Okay.   Let the record

    18                  reflect that Dalonte's mother and stepfather are

    19                  in the hallway.     They may be potential witnesses

    20                  and the Prosecution has asked for a separation

    21                  of witnesses.     We have the Guardian ad Litem

    22                  here on behalf of Dalonte.

    23                              So Prosecutor Schroth, it is your

    24                  witness.

    25                              MR. SCHROTH:     Thanks, Judge.      At this
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 270 of 439. PageID #: 4206

                                                                                  270


     1                  time the State will call Detective Lam.

     2                              DETECTIVE DAVID LAM, Sworn.

     3                              THE COURT:     You have heard my little

     4                  introduction to my courtroom.

     5                              THE WITNESS:     Yes.

     6                              THE COURT:     Do you need water or

     7                  anything?

     8                              THE WITNESS:     No, I'm fine.

     9                              THE COURT:     If Norm makes you cry,

    10                  there's tissue here.       If you need anything, just

    11                  let me know.     Okay?

    12                              THE WITNESS:     Okay.

    13                              THE COURT:     All right.    You may

    14                  proceed.

    15                              MR. SCHROTH:     Thank you, your Honor.

    16                DIRECT EXAMINATION OF DETECTIVE DAVID LAM

    17     BY MR. SCHROTH:

    18     Q.    Good afternoon or good morning, Detective.            Could you

    19           please introduce yourself to the Court and Counsel?

    20     A.    Detective Lam, Badge 837 with the Cleveland Police

    21           Department.

    22     Q.    How long have you worked for the Cleveland Police

    23           Department?

    24     A.    Six years.

    25     Q.    And did you have any prior military or law
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 271 of 439. PageID #: 4207

                                                                                  271


     1           enforcement experience?

     2     A.    Eleven years of military experience.

     3     Q.    Okay.    What branch?

     4     A.    Army National Guard.

     5     Q.    Okay.    What did you do for the Army National Guard,

     6           what was your job?

     7     A.    I'm still serving.       I'm a Captain right now.        I'm a

     8           Plans Officer for an infantry battalion.

     9     Q.    What does that mean?       What does that do?

    10     A.    Operations, planning future operations, specifically

    11           training.

    12     Q.    Okay.    And when you became a Cleveland Police

    13           Officer, did you receive any training?

    14     A.    Yes, OPOTA.

    15     Q.    And do you know what OPOTA stands for?

    16     A.    Ohio Peace Officer Training Academy.

    17     Q.    Okay.    And how long was that training for?

    18     A.    Approximately half a year.

    19     Q.    What kind of topics do you guys cover in that

    20           training?

    21     A.    Firearms operations, self defense, driving, ORC,

    22           specifically laws pertaining to search and seizure,

    23           arrests.

    24     Q.    You name it, a little bit of everything?

    25     A.    A little bit of everything.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 272 of 439. PageID #: 4208

                                                                                  272


     1     Q.    Okay.    And once you finished your preliminary

     2           training, where did you go for the Cleveland Police,

     3           what district were you in?

     4     A.    I started out in the Fifth District on the east side,

     5           eventually I made my way over to the Second District

     6           on the west side.

     7     Q.    How long were you in the Fifth for?

     8     A.    About half a year.

     9     Q.    Okay.    And then when you went to the Second District,

    10           what was your title, what were you doing?

    11     A.    Patrol Officer for about five years.

    12     Q.    All right.     And then after patrol where'd you go?

    13     A.    To the Detective Bureau.

    14     Q.    Okay.    The general Detective Bureau or anything

    15           specific?

    16     A.    Major Crimes Detail.

    17     Q.    What's that, what's Major Crimes Detail?

    18     A.    If there's a high profile incident, that case may be

    19           diverted from the regular Detective Bureau to the

    20           Major Crimes Detail and then we handle the follow-up

    21           investigation.

    22     Q.    How many folks are in that in particular specialized

    23           unit?

    24     A.    There's four detectives and a sergeant.

    25     Q.    Okay.    Are you familiar at all with the incident that
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 273 of 439. PageID #: 4209

                                                                                  273


     1           happened on April 21st, 2015 at 3255 West 54th

     2           Street?

     3     A.    Yes, I am.

     4     Q.    How did you first become aware of this incident?

     5     A.    The incident was broadcasted via dispatch while I was

     6           working with Sergeant Shoulders and Detective Moore.

     7           We heard the broadcast come over the radio so we

     8           responded on scene shortly after.

     9                              THE COURT:     Can we take a quick time

    10                  out?   Go off the record.

    11                              (Short recess taken.)

    12     Q.    (BY MR. SCHROTH)      All right.     Back to where we left

    13           off.    You indicated that you heard a dispatch.

    14           You're on duty and a dispatch came across regarding

    15           this incident?

    16     A.    Yes.

    17     Q.    All right.     Where were you when you heard the

    18           dispatch?

    19     A.    We were in the Second District.          I don't recall the

    20           specific location of where we were at.

    21     Q.    Were you guys mobile?

    22     A.    Yeah, we were mobile in a detective vehicle, Crown

    23           Vic.

    24     Q.    So was it you, Sergeant Shoulders and Detective

    25           Moore?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 274 of 439. PageID #: 4210

                                                                                  274


     1     A.    Yes.

     2     Q.    All right.     How long did it take you to respond, do

     3           you think?

     4     A.    Within several minutes.        An estimate, three to four

     5           minutes at the most.

     6     Q.    Okay.    And when you got there, what did you see as

     7           you arrived on scene?

     8     A.    As we arrived on scene the EMS ambulance was on

     9           scene.    They had one of the victims, Colleen Allums,

    10           inside the vehicle.       According to the EMS medics, she

    11           was bleeding profusely from the head.           So their first

    12           priority was transporting her to Metro Health

    13           Hospital.     So after EMS left --

    14     Q.    I'm going to hold you there.         Did you observe any of

    15           the bleeding yourself?

    16     A.    I did not.

    17     Q.    Okay.    So you just got information from the medics?

    18     A.    Correct.

    19     Q.    So were you able to speak to Colleen on scene?

    20     A.    Not on scene.

    21     Q.    Okay.    So what do you do now?       What's your next step?

    22     A.    We speak to the responding officers, Officers

    23           Harrigan and Daugenti.        The first order of business

    24           was going into the victim's house and clearing it to

    25           ensure that there were no suspects inside.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 275 of 439. PageID #: 4211

                                                                                  275


     1                   So we entered the house through the front door,

     2           walked up the porch, went into the front door,

     3           cleared the first floor and then we cleared the

     4           second floor as well.

     5     Q.    Okay.    Did you go in every room of the house while

     6           you were clearing it?

     7     A.    I did not personally go into every room.

     8     Q.    Okay.    Did you or Sergeant Shoulders or Detective

     9           Moore go into every part of the house?

    10     A.    They did not.

    11     Q.    Okay.

    12     A.    It was a team effort in clearing the house.             So each

    13           officer or detective would clear a certain room and

    14           keep moving forward.

    15     Q.    Well, between the three of you was the entire house

    16           cleared?

    17     A.    Yes.

    18     Q.    All right.     And when you're in the house, did you go

    19           in the living room at all?

    20     A.    I did.

    21     Q.    Okay.    Did you go upstairs at all?

    22     A.    I did.

    23     Q.    Okay.    Did you have any observations of upstairs?

    24     A.    There was a dog that was lying on the second floor.

    25           The dog was dead.       It had a bullet wound on its back.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 276 of 439. PageID #: 4212

                                                                                  276


     1     Q.    Okay.    I'm going to show you what's been marked for

     2           identification as State's 64.

     3                               MR. SCHROTH:    Judge, if I can

     4                   approach?

     5                               THE COURT:    Yes.   Thank you.

     6     Q.    (BY MR. SCHROTH)      Okay.    Detective, I've handed you

     7           what's been marked as State's Exhibit 64.            Do you

     8           recognize it?

     9     A.    Yes.

    10     Q.    What is it?

    11     A.    It's the dead dog that I observed with the bullet

    12           wound to the back.

    13     Q.    Okay.    I'm just going to have you, if you can just

    14           circle where the bullet wound is.          Put your initials

    15           there, if you could, sir, and then today's date.

    16           Okay.    Were there any other defects in the animal

    17           besides its back?

    18     A.    Not that I observed, no.

    19     Q.    Okay.    All right.     And State's 64, is that a true and

    20           accurate depiction of what you saw?

    21     A.    Yes.

    22     Q.    Okay.    All right.     So the house is cleared, do you

    23           observe any blood in the house at all?

    24     A.    Yes.

    25     Q.    Where is that?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 277 of 439. PageID #: 4213

                                                                                  277


     1     A.    There was blood on the couch that's located in the

     2           front living room.

     3     Q.    Okay.

     4     A.    There's also blood that's located on the floor in the

     5           living room.

     6     Q.    Okay.    I'm going to show you State's 34.          Detective,

     7           I've handed you what's been marked as State's 34.

     8           Does that look familiar to you?

     9     A.    Yes.

    10     Q.    How?

    11     A.    It's the couch that I observed in the living room and

    12           blood that I observed on the couch and on the floor

    13           of the living room.

    14     Q.    Okay.    After the house is cleared, what's the next

    15           step for you folks?

    16     A.    The responding officers began to interview Savannah

    17           LaForce and Zackary Hale.         While they're interviewing

    18           those two victims I start canvassing the neighborhood

    19           for any surveillance cameras.         I was able to locate

    20           one at 3263 West 54th Street.         I spoke to a resident,

    21           his name was Joseph Maxomovich.

    22     Q.    Okay.    Just for the record, would that be spelled

    23           M-a-x-i-m-o-v-i-c-h, does that sound right?

    24     A.    I think it's M-a-x-o-m-o-v-i-c-h.

    25     Q.    Okay.    And so the location of Mr. Maxomovich's house
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 278 of 439. PageID #: 4214

                                                                                  278


     1           compared to the crime scene, what is their

     2           relationship?

     3     A.    It's located south of the victim's house on the east

     4           side of the street.

     5     Q.    So is it on the same side or a different side of the

     6           street?

     7     A.    Same side.

     8     Q.    And about how many houses away is it, if you recall?

     9     A.    I don't recall the precise amount of houses.              An

    10           estimate would be four to five.

    11     Q.    All right.     And you said is it north or south of the

    12           victim's house?

    13     A.    It's south of the victim's house.

    14     Q.    Okay.    And the house where this crime happened at,

    15           what city is that in?

    16     A.    Cleveland.

    17     Q.    County?

    18     A.    Cuyahoga County.

    19     Q.    State?

    20     A.    Ohio.

    21     Q.    Now, what do you do at this point?           How do you

    22           realize that there's cameras there?

    23     A.    I started walking on foot, started looking at the

    24           fronts of all the residences and there was a camera

    25           on the front of the residence.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 279 of 439. PageID #: 4215

                                                                                  279


     1     Q.    You were able to observe that?

     2     A.    Yes.

     3     Q.    So what do you do when you see the camera, anything?

     4     A.    I knocked on the front door and spoke to Mr.

     5           Maxomovich who agreed to let me into his house and we

     6           started to look at his surveillance system.

     7     Q.    Okay.    Do you look at it at that moment?

     8     A.    Yes.

     9     Q.    All right.     What do you observe, if anything?

    10     A.    In the surveillance video it depicts several

    11           juveniles in the street playing basketball.             From the

    12           north you can see several suspects walking towards

    13           the direction of Colleen's residence.           Approximately

    14           30 to 60 seconds later two of those suspects flee

    15           from the direction of Colleen's residence in a north,

    16           northwest direction.       The kids playing basketball

    17           eventually disperse.       After they disperse, the video

    18           depicts a black male suspect limping north to south

    19           on West 54th Street from the direction of Colleen's

    20           residence.

    21     Q.    What direction are they traveling, is that suspect

    22           traveling in?

    23     A.    He's traveling south.

    24     Q.    All right.     Okay.    So what -- when the suspect

    25           appears on the camera is there anyone left in the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 280 of 439. PageID #: 4216

                                                                                  280


     1           street at that time, if you recall?

     2     A.    Not that I can recall, no.

     3     Q.    Okay.    All right.     So what happens now?       Do you do

     4           anything with this video?

     5     A.    Yes.    We take a USB drive and download the video file

     6           onto the USB drive.

     7     Q.    Okay.    Is it fair to say that the time on the video

     8           is a little bit off from when the crime actually

     9           happens based on 911 calls?

    10     A.    Yes, it is.

    11     Q.    Okay.    All right.     Is it fair, it's approximately

    12           40 minutes off, 40 minutes -- it depicts a time

    13           40 minutes after the actual incident happens?

    14     A.    Yes.

    15     Q.    Okay.    Approximately.      All right.    So you obtain the

    16           video on a thumb drive and what do you guys do at

    17           this point?

    18     A.    At this point I notify the responding officers of the

    19           video that we had retrieved.         Based on the suspect's

    20           direction of travel from Colleen's residence north to

    21           south, I start retracing the suspect's direction of

    22           travel to see if I could locate any evidence, such as

    23           blood or anything that he may have dropped behind.

    24     Q.    Okay.    So where does it begin, where do you start

    25           your walk?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 281 of 439. PageID #: 4217

                                                                                  281


     1     A.    From Colleen's residence from the front porch I start

     2           walking from north to south on West 54th Street.

     3     Q.    Did you see any blood on the porch?

     4     A.    Yes.

     5     Q.    Okay.    How was that situated, how was that blood?

     6           How would you describe how it's positioned on the

     7           porch?

     8     A.    It's positioned in front of the front door of the

     9           residence.     It appears that when Colleen Allums went

    10           onto the front porch, that's where she collapsed.                So

    11           it was consistent to the location where she was when

    12           she was on the porch.

    13     Q.    Okay.    Besides from where Colleen Allums was found,

    14           is there any other blood on the porch?

    15     A.    There is not, no.

    16     Q.    Okay.    Did you look anywhere else besides the porch?

    17     A.    I did.

    18     Q.    Okay.    What did you do?

    19     A.    The sidewalks and streets of West 54th Street.             I

    20           checked the sidewalks on both sides of the street and

    21           I also checked the actual street itself.

    22     Q.    Had you watched the video before you're doing this

    23           sort of blood check or evidence check?

    24     A.    Yes.    I watched the video previously before I started

    25           checking.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 282 of 439. PageID #: 4218

                                                                                  282


     1     Q.    So were you aware of the direction of travel of the

     2           suspect?

     3     A.    Yes, I was.

     4     Q.    Okay.    Did that play any role in terms of where you

     5           were looking for evidence?

     6     A.    It did.

     7     Q.    Okay.    What role did it play?

     8     A.    I checked the street south of Colleen's residence, I

     9           checked approximately one to two blocks south.

    10     Q.    What about sidewalks, did you check sidewalks?

    11     A.    I checked sidewalks on both sides of the street.

    12     Q.    Did you observe any evidence at all in that path of

    13           travel?

    14     A.    I did not.

    15     Q.    Did you observe shell casings?

    16     A.    I did not.

    17     Q.    Did you observe blood?

    18     A.    No.

    19     Q.    Droplets of blood, any at all?

    20     A.    No.

    21     Q.    Okay.    Did you even observe anything with blood in

    22           that path of travel, anything at all that had blood

    23           on it?

    24     A.    No.

    25     Q.    Okay.    No napkins, no bandages, nothing of that
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 283 of 439. PageID #: 4219

                                                                                  283


     1           nature at all?

     2     A.    No.

     3     Q.    Okay.    All right.     So after you traced the path of

     4           the suspect, what do you do at this point, if you

     5           recall?

     6     A.    After I retraced the steps of the suspect, I go back

     7           to the crime scene and start speaking with the

     8           officers on scene.

     9     Q.    Okay.    Now, when you do that, when you return back to

    10           speak with the officers on scene at this very moment

    11           in time that we're talking about, do you have any

    12           suspects at that exact moment before you talk to any

    13           of the officers on scene?

    14     A.    Not at that point in time, no.

    15     Q.    All right.     So what happens now?

    16     A.    While on scene I spoke with Officer Schade.

    17     Q.    How do you spell that?

    18     A.    S-c-h-a-d-e.

    19     Q.    All right.

    20     A.    Officer Schade stated that there was aggravated

    21           menacing and a discharging a firearm within city

    22           limits complaint over the past weekend.            He stated

    23           that the suspects from that complaint were Dalonte

    24           White and Rayvion Edwards.

    25                              MR. HOFFMAN:     Objection.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 284 of 439. PageID #: 4220

                                                                                  284


     1                                THE COURT:   Basis?

     2                                MR. HOFFMAN:   Hearsay, your Honor.

     3                                MR. SCHROTH:   It's not being used for

     4                   the truth, Judge.      That's where he got Dalonte's

     5                   name from.    We're not saying Dalonte actually

     6                   committed those offenses.

     7                                THE COURT:   I'm going to allow it.

     8                   It's not offered as to whether Dalonte committed

     9                   this act or not.

    10                                MR. HOFFMAN:   Okay.

    11                                THE COURT:   You may continue.

    12     Q.    (BY MR. SCHROTH)       Okay.   What names did you receive

    13           at that point in time?

    14     A.    Dalonte White and Rayvion Edwards.

    15     Q.    Okay.    So what happens at this point?         Now what do

    16           you do?    You've got two names, you spoke with this

    17           officer.     Do you do anything else on scene?

    18     A.    Not that I can recall.

    19     Q.    Okay.

    20     A.    I think that concludes everything that I did on

    21           scene.

    22     Q.    All right.     And in terms of the dispatch time is it

    23           fair to say that that call came in at about

    24           6:04 p.m.?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 285 of 439. PageID #: 4221

                                                                                  285


     1     Q.    In terms of the timeline?

     2     A.    Yes.

     3     Q.    All right.     So at that moment do you yourself speak

     4           to any of the victims on scene?

     5                              THE COURT:     Can you clarify which call

     6                   came in 6:04?    The one with Dalonte or

     7                   the incident that occurred?

     8                              MR. SCHROTH:     Yeah.    Thanks, Judge.

     9     Q.    (BY MR. SCHROTH)      The one involving this particular

    10           crime, the one you're investigating?

    11     A.    Yes.

    12     Q.    That came about 6:04?

    13     A.    Yes.

    14     Q.    Okay.    The menacing complaint was not from the same

    15           day, right?     That was the weekend before?

    16     A.    It was the previous weekend.

    17     Q.    Okay.    All right.     So now you leave the scene, is

    18           that fair to say?

    19     A.    Yes.

    20     Q.    All right.     What's the next thing that happens in

    21           your investigation?

    22     A.    On the following day I speak with Officer Beveridge.

    23     Q.    And how do you spell Beveridge?

    24     A.    B-e-v-e-r-i-d-g-e.

    25     Q.    Okay.    So this is on April 22nd?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 286 of 439. PageID #: 4222

                                                                                  286


     1     A.    April 22nd, yes.

     2     Q.    Okay.    And why do you speak with Officer Beveridge?

     3     A.    He has very intimate knowledge of all the juveniles

     4           and gangs on Storer Avenue.         So I spoke with him

     5           because he's a subject matter expert on these kids.

     6     Q.    Okay.    And what is it that you relay to Officer

     7           Beveridge?

     8     A.    When I spoke with Officer Beveridge we discussed the

     9           home invasion and we also discussed the aggravating

    10           menacing complaint and the two names that were

    11           brought up, Dalonte White and Rayvion Edwards.

    12           Officer Beveridge stated to me that Shetrell Harris

    13           is also closely affiliated with Dalonte White and

    14           Rayvion Edwards.

    15     Q.    Okay.    So Shetrell Harris, what do you make of that

    16           name now, is that a possible suspect?

    17     A.    Yes, that's a possible suspect.

    18     Q.    All right.     So now what is it that you do?

    19     A.    Based on that information I created three photo

    20           arrays of Dalonte White, Rayvion Edwards and Shetrell

    21           Harris to be shown to the three victims.

    22     Q.    Okay.    Detective Lam, Shetrell Harris, are you

    23           familiar with the spelling of Shetrell Harris, just

    24           for the record?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 287 of 439. PageID #: 4223

                                                                                  287


     1     Q.    Can you spell that?

     2     A.    S-h-e-t-r-e-l-l.

     3     Q.    Last name?

     4     A.    Last name Harris, H-a-r-r-i-s.

     5     Q.    Shetrell Harris, is that a male or a female?

     6     A.    That's a male.

     7     Q.    Okay.    Are you aware if Shetrell Harris has any

     8           nicknames?

     9     A.    Poohead.

    10     Q.    Poohead?

    11     A.    Yes.

    12     Q.    Okay.    I'm going to show you what's been marked for

    13           identification purposes as State's 201.            All right.

    14                   I've handed you what's been marked for

    15           identification purposes as State's 201.            Does that

    16           photograph look familiar to you at all, Detective?

    17     A.    Yes.

    18     Q.    How is that familiar?

    19     A.    That's Shetrell Harris.

    20     Q.    Okay.    Jumping ahead a minute.        In terms of your

    21           investigation, do you do anything with that

    22           particular photograph?        Did you ever show that

    23           photograph to anyone?

    24     A.    I did.

    25     Q.    Okay.    Who did you show it to?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 288 of 439. PageID #: 4224

                                                                                  288


     1     A.    Edward Bunch.

     2     Q.    All right.     Now, in terms of the timeline of the

     3           investigation, we're back on April 22nd, 2015 and I

     4           think you indicated you now have three persons of

     5           interest, Dalonte White, Rayvion Edwards and Shetrell

     6           Harris, Poohead, is that correct?

     7     A.    Yes.

     8     Q.    Okay.    So what happens now?

     9     A.    I created three photo arrays which were eventually

    10           shown to all three victims.

    11     Q.    All right.     In terms of the photo arrays, when you

    12           create the arrays, Detective, where is it you get the

    13           different pictures from for comparison purposes?

    14     A.    Through OLEG.

    15     Q.    And what's that?

    16     A.    I believe it stands for Ohio Law Enforcement Gateway.

    17     Q.    Okay.    And what are you trying to do when you're

    18           creating a photo array?

    19     A.    You take your person of interest and his or her

    20           physical characteristics, such as gender, race,

    21           height, weight, hair color, eye color.           You input it

    22           into the database to retrieve other people that share

    23           similar physical characteristics.

    24     Q.    Okay.    And in terms of your placement of the suspect,

    25           if you're doing multiple photo arrays, is that always
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 289 of 439. PageID #: 4225

                                                                                  289


     1           going to be in the same location?

     2     A.    No.

     3     Q.    What do you mean no, what do you do?

     4                              THE COURT:     I'm not sure what you mean

     5                   by that.

     6     Q.    (BY MR. SCHROTH)      You created three photo arrays in

     7           this instance, is that correct?

     8     A.    Yes.

     9     Q.    Did you put the suspects in the same location in

    10           every similar photo array that they're in?

    11     A.    I did not.

    12     Q.    Okay.    And why is it you move them around for

    13           different witnesses?

    14     A.    Just to vary the location of the person of interest

    15           versus the other people.

    16     Q.    Okay.    So for example, I'm showing you State's 79 and

    17           109.    Detective, does State's 79 look familiar?

    18     A.    Yes.

    19     Q.    What's that?

    20     A.    This is the photo array with Dalonte White in it.

    21     Q.    Who is that shown to?

    22     A.    Zackary Hale.

    23     Q.    And then I'm showing you State's Exhibit 109.             Does

    24           that look familiar?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 290 of 439. PageID #: 4226

                                                                                  290


     1     Q.    What's that?

     2     A.    A photo array of Dalonte White.

     3     Q.    All right.     Can you tell from that array who that was

     4           shown to?

     5     A.    Colleen Allums.

     6     Q.    Okay.    Now, where is Dalonte White positioned in

     7           State's 79?

     8     A.    Top right corner.

     9     Q.    Okay.    And where is Dalonte White positioned in

    10           State's 109?

    11     A.    Top left corner.

    12     Q.    All right.     So you created the photo arrays on

    13           April 22nd.     Do you do anything with them on that

    14           particular day?

    15     A.    Not that particular day, no.

    16     Q.    Okay.    So when is it you do something with those

    17           photo arrays?

    18     A.    I believe it was April 23rd.         It's in my police

    19           report, but Sergeant Shoulders and I go and interview

    20           Zackary Hale and Savannah LaForce.

    21     Q.    This is April 23rd, so this is what, two days after

    22           the crime?

    23     A.    Two days after the crime.

    24     Q.    So now, when you do that, where is it you interview

    25           Savannah LaForce at?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 291 of 439. PageID #: 4227

                                                                                  291


     1     A.    At their residence.

     2     Q.    Okay.    And where do you interview Zackary Hale at?

     3     A.    He's also at her residence.

     4     Q.    So they're at the same location?

     5     A.    Yes.

     6     Q.    All right.     Take us through that interview process,

     7           how is that done?

     8     A.    The first thing we did is we requested a marked

     9           patrol car with two officers to come show the photo

    10           arrays to the victims.

    11     Q.    Why do you do that?

    12     A.    Because they're blind administrators.           They have no

    13           knowledge of the case or the suspects.

    14     Q.    Why is that important?

    15     A.    They're impartial.       They can't influence the victim

    16           on selecting a specific person.

    17     Q.    Okay.    So you request -- how many patrol cars?

    18     A.    One patrol car with two officers inside.

    19     Q.    Okay.    What happens now?

    20     A.    The patrol officers show the photo arrays to Zackary

    21           and Savannah.      After the photo arrays were shown,

    22           Sergeant Shoulders and I took Savannah into our

    23           detective car and we interviewed her.

    24     Q.    How many arrays were shown to Savannah and to

    25           Zackary?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 292 of 439. PageID #: 4228

                                                                                  292


     1     A.    Three photo arrays for each person.

     2     Q.    Did you become aware of the results of those three

     3           photo arrays?

     4     A.    Yes.

     5     Q.    Okay.    What were the results for Zackary?

     6     A.    He identified the photo array that had Dalonte White

     7           in it.

     8     Q.    And are you aware if there was a certain percentage

     9           that was noted in terms of his certainty?

    10     A.    Not that I can recall.

    11     Q.    Well, in terms of the arrays, would it be noted if

    12           there was a certain percentage given in terms of

    13           their certainty?

    14     A.    Yes.

    15     Q.    All right.     Did you obtain these sheets from the

    16           blind administrator?

    17     A.    Yes, I did.

    18     Q.    Okay.    I'm going to show you State's 78.          Handing you

    19           what's been marked for identification purposes as

    20           State's 78, what is that sheet?          Does that sheet look

    21           familiar?

    22     A.    Yes, it does.

    23     Q.    How so?

    24     A.    Zackary Hale and the administrator that conducted the

    25           photo array completed this sheet.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 293 of 439. PageID #: 4229

                                                                                  293


     1     Q.    And does it indicate Zackary's percentage on there?

     2     A.    It does.

     3     Q.    And what's that?

     4     A.    70%.

     5     Q.    Okay.    And did Zackary make any identifications on

     6           the other two photo arrays?

     7     A.    No, he did not.

     8     Q.    All right.      Did you become aware of the results for

     9           Savannah LaForce?

    10     A.    Yes.

    11     Q.    And did she make any identifications?

    12     A.    She did.     The photo array that had Dalonte White in

    13           it.

    14     Q.    Okay.    And was there a percentage noted on hers?

    15     A.    100%.

    16     Q.    Okay.    I'm handing you State's 93.         Does State's 93

    17           look familiar?

    18     A.    Yes, it does.

    19     Q.    And who is that for?

    20     A.    Savannah LaForce.

    21     Q.    Okay.

    22                              THE COURT:     What was the number on

    23                   that?   I'm sorry.

    24                              MR. SCHROTH:     Exhibit 93.

    25                              THE COURT:     Thank you.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 294 of 439. PageID #: 4230

                                                                                  294


     1     Q.    (BY MR. SCHROTH)      And what does that indicate?         What

     2           percentage is indicated there?

     3     A.    100%.

     4     Q.    All right.     I'm going to hand you State's 94 as well,

     5           Detective.     State's 94, is that familiar?

     6     A.    Yes.

     7     Q.    Okay.    Whose array is 94?

     8     A.    Savannah LaForce.

     9     Q.    And who is identified, if anyone, in that photo

    10           array?

    11     A.    Dalonte White.

    12     Q.    All right.     And where is Dalonte White located in

    13           that photo array?

    14     A.    Top center.

    15     Q.    Okay.    Is that the same or different than where he

    16           was located in State's 79 and 109?

    17     A.    It's different.

    18     Q.    How so?

    19     A.    They're all each in a different location.

    20     Q.    Okay.    Now, what happens after the arrays are done

    21           with Savannah and Zackary?

    22     A.    Sergeant Shoulders and I interviewed Savannah LaForce

    23           in our detective car.

    24     Q.    Okay.    And was that interview reduced to writing or

    25           audio recorded at all?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 295 of 439. PageID #: 4231

                                                                                  295


     1     A.    It was recorded, audio.

     2     Q.    Okay.    And was Zackary interviewed as well that day?

     3     A.    Not an audio statement.        He indicated that he didn't

     4           have much information to provide.          So no audio

     5           statement was taken on that specific day.

     6     Q.    Okay.    But did you speak with him at all on that

     7           particular day?

     8     A.    Yes.

     9     Q.    Okay.    All right.     Now, what happens in terms of the

    10           investigation?

    11     A.    At this point since Dalonte -- let me back up.             On

    12           the following day, Sergeant Shoulders, Detective

    13           Moore and myself go to Metro Hospital to interview

    14           Colleen Allums and also to show her the photo arrays.

    15     Q.    All right.     So this is April 24th?

    16     A.    Yes.

    17     Q.    Okay.    And take us through, how is that process done,

    18           the photo array with Colleen?

    19     A.    The first thing we did is we requested a marked

    20           patrol car to respond to the hospital so he could

    21           show the photo arrays to Colleen Allums.

    22     Q.    And how many photo arrays in total are shown to her?

    23     A.    Three.

    24     Q.    Does she make any identifications?

    25     A.    She does.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 296 of 439. PageID #: 4232

                                                                                  296


     1     Q.    Okay.    How many?

     2     A.    One identification.

     3     Q.    On who?

     4     A.    Dalonte White.

     5     Q.    All right.     And do you recall her level of certainty

     6           in her identification?

     7     A.    She stated 100%.

     8     Q.    All right.     I'm going to show you State's 108.

     9           Handing you State's 108, does that look familiar?

    10     A.    Yes.

    11     Q.    How?

    12     A.    Colleen Allums completed this.

    13     Q.    Does it indicate her level of certainty on there?

    14     A.    100%.

    15     Q.    All right.     Now, other than the photo arrays, do you

    16           have any conversation with Colleen about what

    17           happened?

    18     A.    Yes, we interview her and it was recorded as well.

    19     Q.    Okay.    All right.     Now, at this point you indicated

    20           before you had seen the video?          I'm backing up a

    21           minute.     The video of the crime itself from the

    22           neighbors, you had seen it up to this point in time?

    23     A.    Had I seen it up to this point in time?

    24     Q.    Yeah.    You had seen the video from -- I'm sort of

    25           jumping back to the 21st.         You had watched the video
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 297 of 439. PageID #: 4233

                                                                                  297


     1           on that day?

     2     A.    Yes.

     3     Q.    Okay.    All right.     And were you part of that

     4           retrieval process?

     5     A.    I was.

     6     Q.    I'm just going to play for you State's 120.             Can you

     7           see that from there, Detective?

     8     A.    Yes.

     9     Q.    Okay.    Detective, on State's 120 I'm going to

    10           begin -- well, first, what we see on the screen,

    11           State's 120, does that look familiar?

    12     A.    It does.

    13     Q.    How is that familiar to you?

    14     A.    It depicts West 54th Street with several juveniles

    15           playing basketball in the street.

    16     Q.    All right.     Is there a date listed on that?

    17     A.    April 21st, 2015.

    18     Q.    And in terms of that street, I mean, does that street

    19           itself look familiar, does the video itself look

    20           familiar to you?

    21     A.    It does.

    22     Q.    How?

    23     A.    I responded on scene on the same day.

    24     Q.    I mean, does this look like the video you retrieved

    25           on that day?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 298 of 439. PageID #: 4234

                                                                                  298


     1     A.    Yes.

     2     Q.    Okay.    All right.     I'm going to start State's 120

     3           using -- just for the record, there's essentially two

     4           time counters, one on the bottom that's at 36:53 and

     5           there's a time in terms of what would be like the

     6           clock, the daylight time which we understand is

     7           incorrect, but for purposes of the record this is at

     8           6:37:42 seconds p.m., this is where I'll start the

     9           video.

    10                              (Playing State's Exhibit 120.)

    11     Q.    (BY MR. SCHROTH)      Detective, what do we see happening

    12           in the video at this point?

    13     A.    There's several juveniles playing basketball in the

    14           street, traffic moving down the street as well.

    15     Q.    Several, how many do you see?

    16     A.    Three.

    17     Q.    Is it fair to say, Detective, that north in terms of

    18           direction would be to the right of State's 120 where

    19           this street goes?

    20     A.    Yes.

    21     Q.    And south is to the left?

    22     A.    Yes.

    23     Q.    All right.     What do we see, stopping at the time of

    24           6:39:19?     What do we see?

    25     A.    Two suspects running away from the direction of
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 299 of 439. PageID #: 4235

                                                                                  299


     1           Colleen's residence.

     2     Q.    What direction are they going?

     3     A.    They're going from east to west, so west, northwest

     4           direction.

     5     Q.    And could you see at all where they went on that

     6           video, Detective?

     7     A.    Looks like they went westbound through the alleyway

     8           just located to the north of Colleen's residence.

     9     Q.    Okay.    So westbound, as you're looking at this, would

    10           be to your right or your left?

    11     A.    Westbound would be to the left.

    12     Q.    Okay.    Now, what's happening?

    13     A.    Three juveniles running away from the basketball

    14           hoop.

    15     Q.    We're at 6:39:42.       All right.    Now, what are we

    16           seeing here?

    17     A.    That's the suspect limping away from north to south.

    18           He has what appears to be a firearm in his right hand

    19           and if you play the video, he'll be concealing the

    20           firearm into his waistband.

    21     Q.    Okay.    We're at the 6:40:17 p.m.        And which way does

    22           the suspect travel?

    23     A.    From north to south.

    24     Q.    And in terms of the limping.         And I'll stop it at

    25           6:40:24 p.m.      You see there's a limp.       What leg does
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 300 of 439. PageID #: 4236

                                                                                  300


     1           it appear to be on?

     2     A.    It appears to be the right leg.

     3     Q.    Okay.    And is there anything significant that happens

     4           from this point on in the video?

     5     A.    No, nothing significant.

     6     Q.    Okay.    How would you categorize the way he's walking,

     7           the suspect?

     8     A.    He's limping north to south I would say pretty

     9           casually.

    10     Q.    All right.     What do you mean by casually?

    11     A.    Doesn't look like he's in a rush.          He's not running

    12           away.

    13     Q.    Okay.    All right.     Backing up to your investigation.

    14           Okay.    So now we are at -- we left off on April 24th,

    15           2015, you had spoken with Colleen, is that right?

    16     A.    Yes.

    17     Q.    Okay.    Does anything happen now after this point in

    18           terms of your investigation?         Like what do you do

    19           next?    Does it stop there?

    20     A.    No.     So based on the positive identification from all

    21           three victims, we speak with the Prosecutors and we

    22           obtain an arrest warrant for Dalonte White and a

    23           search warrant for his residence.

    24     Q.    Okay.    Do you know what day that is, by any chance?

    25     A.    I don't recall.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 301 of 439. PageID #: 4237

                                                                                  301


     1     Q.    Okay.    So what's the next step after you receive the

     2           arrest warrant and the search warrant, what do you do

     3           at this point?

     4     A.    On the day that we executed the arrest and search

     5           warrant we received information that Dalonte White

     6           was possibly located at a residence on West 58th

     7           Street.

     8     Q.    Actually, let me back up for one second, Detective.

     9           In terms of the timeline, the dates that you get the

    10           arrest warrant and the search warrant, would that be

    11           something that's in your report?

    12     A.    It is.

    13     Q.    Would it help you to remember the date of that?

    14     A.    Say that again?

    15     Q.    Would your report help you to remember the date of

    16           that?

    17     A.    It would.

    18     Q.    Okay.    Don't read it out loud, Detective.          Just look

    19           in there and see if the date is located in there.

    20     A.    Yes, the date's in here.

    21     Q.    Okay.    What date was that?

    22     A.    April 28th, 2015.

    23     Q.    Okay.    April 28th.     Now, prior to April 28th -- I

    24           want to back up for a minute in terms of April 24th.

    25           Are you aware if anything was done by other officers
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 302 of 439. PageID #: 4238

                                                                                  302


     1           in terms of this investigation?

     2     A.    On April 24th?

     3     Q.    Yeah.    Correct.

     4     A.    Not that I can recall.

     5     Q.    Did there come a time where you had received

     6           photographs from patrol officers that were taken of

     7           Dalonte White on the 24th of April?

     8     A.    Yes.

     9     Q.    You did?

    10     A.    I did.

    11     Q.    Okay.    Did you receive those photographs?

    12     A.    Yes, I did.

    13     Q.    Did you talk to those officers about how they got

    14           those photographs, what were the circumstances of

    15           that?

    16     A.    Briefly.     I'm not familiar with the specific

    17           circumstances.

    18     Q.    Just the overview?       Like what happened?

    19     A.    One of the patrol officers observed Dalonte White in

    20           the neighborhood so they stopped him, spoke with him

    21           and took several photographs of Dalonte White.

    22     Q.    Okay.    And did they take photographs of anyone else

    23           besides Dalonte?

    24     A.    Yes.

    25     Q.    Who was that?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 303 of 439. PageID #: 4239

                                                                                  303


     1     A.    Shetrell Harris and his brother, Cedric Harris.

     2     Q.    Okay.    And is it fair to say that you received those

     3           photographs?

     4     A.    Yes.

     5     Q.    Okay.    I'm going to show you State's 70, 71 and 72

     6           and then two exhibits that had been identified

     7           previously, 200 and 201.        All right.

     8                              THE COURT:     Thank you.

     9                              MR. SCHROTH:     Thanks, Judge.

    10     Q.    (BY MR. SCHROTH)      We'll take these one at a time,

    11           Detective.     State's 70, does that look familiar?

    12     A.    Yes.

    13     Q.    Okay.    What do we see there?       How is that familiar?

    14     A.    Dalonte White is depicted in the picture.

    15     Q.    All right.     And is there a date that it was taken on

    16           there?

    17     A.    April 24th, 2015.

    18     Q.    Okay.    And I think there's -- don't read them into

    19           the record, but there's some identifiers for him as

    20           well, his Social Security Number and date of birth

    21           are on there sort of?

    22     A.    Yes.    It's cut off, but it's on here.

    23     Q.    Okay.    What's in that picture, what part of Dalonte?

    24     A.    His face and upper body.

    25     Q.    All right.     Does it have his face, does it have --
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 304 of 439. PageID #: 4240

                                                                                  304


     1           like can you see his hair?

     2     A.    Yes.

     3     Q.    Describe for us what that looks like?

     4     A.    It look likes dreadlocks to me.

     5     Q.    Okay.    And State's 71, does that look familiar to

     6           you?

     7     A.    Yes.

     8     Q.    What do we see there?        Let me ask you this, how many

     9           photos are on State's 71?

    10     A.    There's two photos.

    11     Q.    And do those both look familiar to you?

    12     A.    Yes, it does.

    13     Q.    And what are they?

    14     A.    The photo on the left is a picture of Dalonte's left

    15           leg.    The picture on the right is a pair of white

    16           tennis shoes that he was wearing.

    17     Q.    Okay.    And State's 72, how many photos are there?

    18     A.    Three photos.

    19     Q.    Let's take them one at a time.          In the upper left

    20           hand corner of State's 72, what's that a photo of?

    21     A.    A photo of Dalonte White's lower body.

    22     Q.    Okay.    What part of his lower body?

    23     A.    About the waistline down.

    24     Q.    All right.

    25     A.    And legs.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 305 of 439. PageID #: 4241

                                                                                  305


     1     Q.    And are they both legs or one leg?

     2     A.    Both legs.

     3     Q.    Okay.    What's in the lower left hand corner of

     4           State's 72?

     5     A.    A photo of Dalonte White's right leg.

     6     Q.    Okay.    Do you see anything there?

     7     A.    No.

     8     Q.    Any injuries?

     9     A.    Does not appear to be any injuries.

    10     Q.    All right.     And in the lower, the last photo I think

    11           in the lower right hand corner of State's 72, what's

    12           that?

    13     A.    A photograph of both legs of Dalonte White.

    14     Q.    Okay.    Are the shoes on or off in that?

    15     A.    Shoes are off.

    16     Q.    Any injuries in that, does it appear?

    17     A.    It does not appear.

    18     Q.    Okay.    And just the lower left corner of State's 72,

    19           are his shoes on or off?

    20     A.    His shoes are off.

    21     Q.    Okay.    State's 200, does that look familiar?

    22     A.    Yes.

    23     Q.    What do we see in State's 200?

    24     A.    It's a photo of Cedric Harris.

    25     Q.    Okay.    And State's 201?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 306 of 439. PageID #: 4242

                                                                                  306


     1     A.    This is a photo of Shetrell Harris.

     2     Q.    Poohead?

     3     A.    Poohead.

     4     Q.    Okay.    And to your knowledge, were these three

     5           individuals together at the time the photos were

     6           taken or don't you know?

     7     A.    I don't know.

     8     Q.    Okay.    And this is April 24th, right, these were

     9           taken?

    10     A.    Yes.

    11     Q.    Okay.    And these are true copies and accurate copies

    12           of what you -- you didn't see it yourself, but what

    13           you received from the police?

    14     A.    Yes, that's what I received.

    15     Q.    Okay.    All right.     Back to where we were April 28th,

    16           I believe is where we left off in terms of your

    17           personal investigation.        What happens on that day?

    18     A.    We receive information from one of the residents in

    19           that neighborhood, she stated that Dalonte White was

    20           seen in a residence located on West 58th Street.

    21     Q.    All right.     West 58th Street?

    22     A.    Yes.

    23     Q.    Okay.    So what do you do at this point?

    24     A.    Sergeant Shoulders, Detective Moore and myself go to

    25           that residence.       It's 3483 West 58th Street.        So as
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 307 of 439. PageID #: 4243

                                                                                  307


     1           we approach the residence we began knocking on the

     2           side door, two juveniles open the door.

     3     Q.    Who is that?      Do you ever come to learn who those

     4           people are?

     5     A.    Rayvion Edwards and Daisyonna Mikula.

     6     Q.    And if you can, just for the record, can you spell

     7           those names?

     8     A.    Yes.    Rayvion, R-a-y-v-i-o-n, Edwards, E-d-w-a-r-d-s.

     9           Daisyonna, D-a-i-s-y-o-n-n-a, last name Mikula,

    10           M-i-k-u-l-a.

    11     Q.    All right.     So those two juveniles are at the

    12           residence?

    13     A.    Yes, they are.

    14     Q.    Any adults there?

    15     A.    There were no adults present.

    16     Q.    All right.     Do you interact with these two

    17           individuals?

    18     A.    Yes.

    19     Q.    Okay.    So what happens at this point in time?

    20     A.    At that point in time we detained both juveniles,

    21           explained to them what was going on.           They were

    22           willing to go back to the police station and give us

    23           a statement on their knowledge of what they knew in

    24           regards to this home invasion on West 54th Street.

    25     Q.    All right.     Do you learn the relationship between
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 308 of 439. PageID #: 4244

                                                                                  308


     1           Daisyonna and Rayvion?

     2     A.    Yes.    They're boyfriend/girlfriend relationship.

     3     Q.    Okay.    And on that day, do you actually get a full

     4           interview from Daisyonna?

     5     A.    Later in that evening we do.

     6     Q.    Okay.    And do you get a full interview later in that

     7           evening from Rayvion?

     8     A.    Yes.

     9     Q.    All right.       Okay.    You said later that evening, what

    10           happens at this point in time, they're detained,

    11           you're at the residence of 3483 West 58th, what do

    12           you do now?

    13     A.    They let us check the residence.           Dalonte White was

    14           not at the residence.         Daisyonna then stated to us

    15           that he may have been at --

    16                               MR. HOFFMAN:    Objection.

    17                               MR. SCHROTH:    This is for what they

    18                   know.

    19                               THE COURT:    Basis?

    20                               MR. HOFFMAN:    Just hearsay, your

    21                   Honor.

    22                               THE COURT:    I'll allow it.     Go ahead.

    23     Q.    (BY MR. SCHROTH)         What did Daisyonna indicate at that

    24           time?

    25     A.    She stated to us that Dalonte White was possibly at
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 309 of 439. PageID #: 4245

                                                                                  309


     1           Tootie's house.

     2                              THE COURT:     At whose house?

     3                              THE WITNESS:     Tootie's.     T-o-o-t-i-e.

     4     Q.    (BY MR. SCHROTH)      Like in that TV show?

     5     A.    We eventually ID and find out who Tootie is.

     6     Q.    Who is Tootie?      If you look at your report, would it

     7           help refresh your memory?

     8     A.    It would.     Rochelle Harris.

     9                              THE COURT:     Who's that?

    10                              THE WITNESS:     Rochelle,

    11                   R-o-c-h-e-l-l-e.      Harris.

    12     Q.    (BY MR. SCHROTH)      Okay.    So where is Rochelle Harris

    13           located?     What address would that be?

    14     A.    I'm mistaken.      It's actually Rochelle Rivera, not

    15           Rochelle Harris.

    16     Q.    All right.     Rivera, R-i-v-e-r-a?

    17     A.    Yes.

    18     Q.    Tootie, that's Rochelle?

    19     A.    That's Rochelle Rivera.

    20     Q.    Do you learn what address that is?

    21     A.    It's on West 61st Street.

    22     Q.    Do you get an address for it?

    23     A.    I did.    3250 West 61st Street.

    24     Q.    Okay.    Armed with that information, what do you do

    25           now?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 310 of 439. PageID #: 4246

                                                                                  310


     1     A.    We go over to that residence, knocked on the front

     2           door and the side door and received no response.

     3     Q.    All right.     So what happens now?

     4     A.    At this point in time we go to Dalonte White's

     5           residence to execute the arrest and search warrant.

     6     Q.    Now, how come you didn't go there first to his

     7           residence?

     8     A.    Because we received information from one of the

     9           citizens that he was at the house on West 58th

    10           Street.

    11     Q.    Oh, so you thought he was somewhere else at this

    12           time?

    13     A.    Right.    So we didn't want to go to his residence and

    14           tip him off that we were looking for him.

    15     Q.    I see.    All right.     Where is Mr. White's residence?

    16     A.    3347 West 59th Place.

    17     Q.    All right.     3483 West 58th Street, how far is that

    18           from -- now, this is the first residence you went to.

    19           How far is that from where Daisyonna and Rayvion --

    20           or how far is that from the location of the crime?

    21     A.    Location of the crime?

    22     Q.    Yeah.

    23     A.    An estimate would be five to six blocks away.

    24     Q.    So is it far or is it close?

    25     A.    It's relatively close.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 311 of 439. PageID #: 4247

                                                                                  311


     1     Q.    And Dalonte White lives where?

     2     A.    3347 West 59th Place.

     3     Q.    Do you know how far that is from the scene of the

     4           home invasion?

     5     A.    Three to four blocks away.

     6     Q.    Okay.    So what happens?      You then go to Mr. White's

     7           house, what happens then?

     8     A.    As we approach the house, we announce that we're the

     9           police, we have an arrest warrant and search warrant

    10           for Dalonte White.       Mr. White's mother was on the

    11           porch so she was the first person that we interacted

    12           with and informed her of the nature of our visit.

    13     Q.    What did you tell her?        What did you tell his mom,

    14           why did you say you were there?

    15     A.    We had an arrest warrant for her son and we had a

    16           search warrant for her house.

    17     Q.    Did you tell her the underlying circumstances, like

    18           why?

    19     A.    Not at that particular time, no.

    20     Q.    Okay.    So now what happens?       You're at the house, is

    21           Mr. White there?

    22     A.    Yes, he is.     He's in the front bedroom.

    23     Q.    And what's your interaction like with Mr. White?

    24     A.    Brief interaction.       We informed Mr. White that we had

    25           an arrest warrant for him, a search warrant for his
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 312 of 439. PageID #: 4248

                                                                                  312


     1           house.    Mr. White was placed in handcuffs, he was

     2           escorted outside to the rear of one of the patrol

     3           cars.

     4     Q.    Okay.    Did you pat him down for weapons or anything

     5           like that?

     6     A.    Yes.

     7     Q.    Any weapons found?

     8     A.    No weapons were found on him.

     9     Q.    Okay.    The search warrant, do you execute the search

    10           warrant?

    11     A.    Yes.

    12     Q.    And do you find anything?

    13     A.    Yes.    We recover a black North Face jacket, a cell

    14           phone, a pink sock containing stones.

    15     Q.    What stones, what do you mean?

    16     A.    Rocks, pebbles inside a pink sock all tied up.

    17     Q.    Okay.    Why do you collect that?

    18     A.    We confiscated it because we had reason to believe

    19           that that was a potential weapon that may have been

    20           used for other crimes.

    21     Q.    Oh, okay.     And you take the North Face jacket?

    22     A.    Yes.

    23     Q.    All right.     Now, do you do anything in terms of --

    24           during the course of the investigation, is anything

    25           done at all with the cell phone?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 313 of 439. PageID #: 4249

                                                                                  313


     1     A.    Yes, I obtained a search warrant for two of the cell

     2           phones.    Those cell phones were taken to our

     3           narcotics unit for analysis.         They're still currently

     4           working on breaking the cell phones in regards to the

     5           password or pass code on the phones.

     6     Q.    Okay.    So they're still pending?

     7     A.    Yes.

     8     Q.    And then the North Face jacket, do you do anything

     9           with that?

    10     A.    Yes.    That was submitted to BCI for DNA analysis to

    11           compare it with Mr. White's DNA.

    12     Q.    Why did you collect the North Face jacket?

    13     A.    Because when I had originally viewed the surveillance

    14           video it appeared to be a dark colored jacket,

    15           possibly a North Face jacket.

    16     Q.    Okay.    I'm sorry.     What did you say you did with the

    17           jacket?

    18     A.    Submitted it to BCI for DNA analysis.

    19     Q.    All right.     Are you aware of what those results were?

    20     A.    The results were positive for Mr. White's DNA on the

    21           jacket.

    22     Q.    Okay.    The Mr. White that you arrested, is he present

    23           at all today?

    24     A.    He is.

    25     Q.    Could you just indicate where he is located and what
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 314 of 439. PageID #: 4250

                                                                                  314


     1           he's wearing?

     2     A.    He's seated to my left, black afro, he's wearing a

     3           dark colored sweatshirt, blue pants, orange-yellowish

     4           sandals.

     5                              MR. SCHROTH:     All right.     Judge, I'd

     6                   ask the record to reflect that he's identified

     7                   the alleged delinquent.

     8                              THE COURT:     Yes.   So identified.

     9     Q.    (BY MR. SCHROTH)       Okay.   What was his hair like when

    10           you arrested him?

    11     A.    He had dreadlocks that were sticking up.

    12     Q.    Okay.    So was it the same or different than what we

    13           see today?

    14     A.    It's different than what we see today.

    15     Q.    All right.     Okay.    And does anything else happen?           I

    16           think you mentioned before you interviewed Daisyonna

    17           and Rayvion at the station?

    18     A.    Yes.

    19     Q.    Okay.    After those interviews are done, what do you

    20           do, if anything, with those two individuals?

    21     A.    They were released back to their parents or

    22           guardians.

    23     Q.    Now, after their interviews, what do you do in the

    24           investigation?

    25     A.    After their interviews I created two additional photo
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 315 of 439. PageID #: 4251

                                                                                  315


     1           arrays.

     2     Q.    Of who?

     3     A.    Edward Bunch and Romell Thomas.

     4     Q.    Do you -- after you speak with Rayvion and Daisyonna,

     5           do you speak with any officers?

     6     A.    Yes.

     7     Q.    Who is that?

     8     A.    Patrol Officer McCoy.

     9     Q.    Okay.    What about before you speak with McCoy?

    10     A.    Not that I can recall.

    11     Q.    Okay.    Do you put every step of your investigation in

    12           your police report?

    13     A.    Yes.

    14     Q.    Would it assist you in remembering if you did

    15           anything if you looked at your report?

    16     A.    It will.

    17     Q.    Okay.    Is your memory refreshed?

    18     A.    It is.

    19     Q.    Okay.    After the interviews with Daisyonna and

    20           Rayvion, do you talk to anybody?

    21     A.    I spoke with Officer Beveridge again.

    22     Q.    Okay.    Why is that?

    23     A.    He has intimate knowledge of the juveniles on Storer

    24           Avenue.

    25     Q.    And does he help you in terms of identifying anyone?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 316 of 439. PageID #: 4252

                                                                                  316


     1     A.    Yes.    Romell and Scooby are now identified.

     2     Q.    So you learned the name Romell?

     3     A.    Yes.

     4     Q.    Okay.    When did you learn the name Romell?

     5     A.    Through my interviews with Daisyonna Mikula.

     6     Q.    And so did you come to learn who Romell is?

     7     A.    Yes.

     8     Q.    Who's that?

     9     A.    Romell Thomas.

    10     Q.    How do you spell Romell?

    11     A.    R-o-m-e-l-l.

    12     Q.    And based on your discussions, your interviews with

    13           Rayvion and Daisyonna, do you learn any other names?

    14           You get Romell, did you learn any other names at all,

    15           any other suspect names?

    16     A.    No.

    17     Q.    Are you familiar with the name Scooby?

    18     A.    I am.

    19     Q.    Okay.    How did you become familiar with the name

    20           Scooby?

    21     A.    Through my interview with Daisyonna and Rayvion.

    22     Q.    Okay.    Do you ever learn the identity, the government

    23           name of Scooby?

    24     A.    Yes.

    25     Q.    What's that?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 317 of 439. PageID #: 4253

                                                                                  317


     1     A.    It's Jo'von Owens.

     2     Q.    How do you spell Jo'von?

     3     A.    J-o-'-v-o-n.

     4     Q.    Okay.    Owens is spelled just like Jesse Owens,

     5           O-w-e-ns?

     6     A.    Yes.

     7     Q.    Okay.    Now, you had mentioned an Officer McCoy?

     8     A.    Yes.

     9     Q.    All right.     When does that happen?

    10     A.    On May 1st.

    11     Q.    Okay.    Just to get that timeline straight in my head,

    12           the interviews and the search warrant, those are done

    13           on the same day, is that right?

    14     A.    Yes.

    15     Q.    Okay.    That's April 28th?

    16     A.    Yes.

    17     Q.    Okay.    When do you talk to Officer McCoy?

    18     A.    On May 1st.

    19     Q.    Okay.    And what do you learn from him?

    20     A.    I learn that he and his partner, Officer Katynski,

    21           arrested Edward Bunch for GTMV and RSP.

    22     Q.    What's that, what's GTMV?

    23     A.    Grand theft motor vehicle, receiving stolen property.

    24     Q.    All right.     And why is that important?        So you

    25           learned he got arrested for being in a stolen car?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 318 of 439. PageID #: 4254

                                                                                  318


     1     A.    They also discovered that on April 21st he suffered a

     2           gunshot wound to his right ankle as well.

     3     Q.    Okay.    And why is that important for you?

     4     A.    That's important to me because now Mr. Bunch is a

     5           person of interest in relation to this home invasion

     6           because on the same date and the same approximate

     7           timeframe that this home invasion occurred Mr. Bunch

     8           suffered a gunshot wound to his right ankle.             So

     9           there were some similarities between Mr. Bunch and

    10           the incident on West 54th Street.

    11     Q.    All right.     So now what do you do with these -- you

    12           got some new names, what's the next step in the

    13           investigation?

    14     A.    Based on my interaction with Officer McCoy and the

    15           interviews with Daisyonna and Rayvion, I created two

    16           additional photo arrays of Romell Thomas and Edward

    17           Bunch.

    18     Q.    All right.     You have two new photo arrays, is that

    19           what you're saying?

    20     A.    Yes.

    21     Q.    So now you're armed with two new photo arrays, what

    22           do you do and when do you do it?

    23     A.    On May 13th, 2015 I was able to get in contact with

    24           the three victims from the home invasion.            They

    25           agreed to the come to the Second District Police
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 319 of 439. PageID #: 4255

                                                                                  319


     1           Station to take a look at the two photo arrays that I

     2           created.

     3     Q.    And in terms of -- can you just walk us through that

     4           process?     Do all three victims come down at the same

     5           time?

     6     A.    Yes.

     7     Q.    All right.     How are those arrays administered?

     8     A.    By blind administrators.        Detectives in the Detective

     9           Bureau that had no knowledge about the case

    10           administered those photo arrays.

    11     Q.    Okay.    Now, at the time did you become aware of the

    12           results of those arrays?

    13     A.    Yes.

    14     Q.    All right.     And at that time what did you learn of

    15           the results of the arrays?         Were there any

    16           identifications made by any of the witnesses?

    17     A.    Yes, Zackary Hale made two identifications.

    18     Q.    Okay.    Do you know who it was he identified?

    19     A.    I don't recall.      I would need to reference the photo

    20           arrays.

    21     Q.    Okay.    We will do these one at a time.         I'm going to

    22           hand you State's 84, 85 and 86.

    23                              MR. SCHROTH:     Judge, this is 84, 85

    24                   and 86.

    25                              THE COURT:     Thank you.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 320 of 439. PageID #: 4256

                                                                                  320


     1     Q.    (BY MR. SCHROTH)      All right.     I'm going to start with

     2           State's 85.     Does that look familiar?

     3     A.    Yes, it does.

     4     Q.    How is that familiar?

     5     A.    It's the identification that Zackary Hale made on

     6           this photo array.

     7     Q.    Where is that person located in State's 85?

     8     A.    Top center.

     9     Q.    Okay.    I'm going to hand you State's 86.          Does that

    10           look familiar?

    11     A.    Yes, it does.

    12     Q.    So is that sort of the answer key for 85?

    13     A.    Yes.

    14     Q.    Who is it that Zackary identified?

    15     A.    Shiloh Smalls-Moore.

    16     Q.    Could you spell that, just for the record?

    17     A.    Shiloh, S-h-i-l-o-h, last name Smalls, S-m-a-l-l-s

    18           M-o-o-r-e.

    19     Q.    And was he a person of interest in this?

    20     A.    He was not.

    21     Q.    He's a filler?

    22     A.    He was a filler.

    23     Q.    Okay.    Handing you State's 84, does that look

    24           familiar to you?

    25     A.    Yes, it does.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 321 of 439. PageID #: 4257

                                                                                  321


     1     Q.    All right.     What is it?

     2     A.    Zackary Hale completed this identification sheet.

     3     Q.    Okay.    Does it have his level of certainty?

     4     A.    80%.

     5     Q.    Okay.    And that's State's 84.       Retracing on State's

     6           85, what's the hairstyle like on the person he

     7           indicated?

     8     A.    On 85?

     9     Q.    Yeah.

    10     A.    Dreadlocks.

    11     Q.    Okay.    And the person of interest was who in this

    12           photo array?

    13     A.    It was Romell Thomas as a person of interest.

    14     Q.    And on State's 85, where is Romell Thomas located?

    15     A.    Top right corner.

    16     Q.    Okay.    Was he identified?

    17     A.    He was not.

    18     Q.    All right.     And then I think I said Zackary was shown

    19           two arrays, is that right?

    20     A.    Yes.

    21     Q.    Do you know if he made identification on another

    22           array?

    23     A.    He did.

    24     Q.    Okay.    I'm going to hand you 87, 88 and 89.           I'm

    25           handing you State's 88.        To be fair, you received all
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 322 of 439. PageID #: 4258

                                                                                  322


     1           of these.     You didn't administer them but you

     2           received the results and all of these?

     3     A.    That's correct.

     4     Q.    Okay.    State's 88, is that familiar?

     5     A.    Yes, it is.

     6     Q.    And what's that?

     7     A.    Identification made by Zackary Hale on Edward Bunch.

     8     Q.    And where is Mr. Bunch located in there?

     9     A.    Top right corner.

    10     Q.    Okay.    I'm just going to hand you State's 87.           Does

    11           that look familiar, State's 87?

    12     A.    It does.

    13     Q.    And what's that?

    14     A.    This was completed by Zackary Hale, it's the

    15           identification sheet.

    16     Q.    All right.     Does it have a level of certainty?

    17     A.    90%.

    18     Q.    Okay.    Now, at that time were you aware of any

    19           identifications by any of the other witnesses?

    20     A.    I was aware of the results.

    21     Q.    And what were the results as you came to know them at

    22           that time?

    23     A.    No identifications were made.

    24     Q.    Okay.    What was your impression at that time in terms

    25           of whether the other witnesses identified anyone at
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 323 of 439. PageID #: 4259

                                                                                  323


     1           all at that time?       Did you think that the other

     2           witnesses did not identify anyone at that point in

     3           time?

     4     A.    Yes, that's correct.       That was my impression.

     5     Q.    And how many administrators were used on this

     6           particular day?

     7     A.    Three administrators.

     8     Q.    And this is what, May 13th, is that right?

     9     A.    May 13th, yes.

    10     Q.    Okay.    So are you saying that each witness had a

    11           different administrator?

    12     A.    That's correct.

    13     Q.    Okay.    What's your next step in the investigation

    14           now?

    15     A.    I obtained search warrants for two of the cell phones

    16           that were recovered from the search warrant.             I also

    17           obtained a search warrant for Mr. White's Facebook

    18           account.

    19     Q.    What day was that?       And if it helps you refresh your

    20           memory in your report.

    21     A.    June 12th, 2015.

    22     Q.    Okay.    Just for the sake of completeness, you

    23           interviewed Colleen on one more time just on the

    24           10th, is that right?

    25     A.    Yes, I did.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 324 of 439. PageID #: 4260

                                                                                  324


     1     Q.    All right.     So on the 12th you get a search warrant

     2           for Mr. White's Facebook account.          Did you ever

     3           receive that back?

     4     A.    Yes, I received the results of that search warrant.

     5     Q.    Okay.    I'm going to show you what's been marked for

     6           identification as State's 202.

     7                               MR. HOFFMAN:    Your Honor, for the

     8                   record, we would object to this exhibit on

     9                   grounds that the date of the photographs on

    10                   there as provided in other evidence by the State

    11                   are clearly wrong.     The photographs come from

    12                   approximately March of 2014.

    13                               I think they attempt to show character

    14                   evidence of my client rather than actual suspect

    15                   information from the case in hand.         I think that

    16                   would be the basis of my objection.         The

    17                   photograph is actually from March of 2015, not

    18                   the date depicted on the time stamp from

    19                   Facebook.

    20                               THE COURT:    Response?

    21                               MR. SCHROTH:    Thanks, Judge.        Yes.

    22                   This is a profile photo that's uploaded on the

    23                   day of the incident, on April 21st.         And the

    24                   reason I think it's important is it shows Mr.

    25                   White wearing another North Face jacket that
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 325 of 439. PageID #: 4261

                                                                                  325


     1                  also looks similar to what's depicted in the

     2                  still frames on the video.

     3                              THE COURT:     I belive it's going to go

     4                  to weight and not admissibility so I will permit

     5                  it and then you may cross-examine.

     6                              MR. HOFFMAN:     Thank you.

     7                              THE COURT:     Can we go off the record

     8                  for a quick second?

     9                            (Short recess taken.)

    10                              THE COURT:     We are back on the record

    11                  with Dalonte White, Case No. DL 15105751.           We

    12                  broke so that Dalonte could get some food.            Did

    13                  you eat, Dalonte?

    14                              MR. WHITE:     Mm-hmm.

    15                              THE COURT:     Was it good?

    16                              MR. WHITE:     Yeah.

    17                              THE COURT:     All right.     Say your name

    18                  for the record.

    19                              MR. WHITE:     Dalonte White.

    20                              MR. LAWSON:     John Lawson, Guardian ad

    21                  Litem.

    22                              MR. HOFFMAN:     Brian Hoffman, Assistant

    23                  Public Defender, representing Dalonte White.

    24                              MR. SCHROTH:     Norm Schroth,

    25                  representing the State of Ohio.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 326 of 439. PageID #: 4262

                                                                                  326


     1                              MR. LAM:     Detective Lam, with the

     2                   Cleveland Police Department.

     3                              THE COURT:     All right.    Detective Lam

     4                   is in the middle of his direct testimony.

     5                   Prosecutor, you may proceed.

     6                              MR. SCHROTH:     Thank you, your Honor.

     7     Q.    (BY MR. SCHROTH)      Detective, I believe before we

     8           broke you had discussed that you had subpoenaed and

     9           received records from Facebook and I was about to

    10           show you what's been marked for identification

    11           purposes as State's 202.        I'm handing you what's been

    12           marked for identification purposes as State's 202.

    13           Does that look familiar?

    14     A.    Yes.

    15     Q.    How is that familiar to you?

    16     A.    This was part of the results that were returned from

    17           the search warrant on Dalonte White's Facebook

    18           account.

    19     Q.    Okay.    And what is that a picture of, what is it

    20           exactly?

    21     A.    Top left picture is a picture of Dalonte White

    22           wearing a blue colored North Face jacket holding a --

    23                              MR. HOFFMAN:     Your Honor, we would

    24                   object to what he's holding.

    25                              THE COURT:     Let the record reflect
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 327 of 439. PageID #: 4263

                                                                                  327


     1                   that the defense Attorney Hoffman has a

     2                   continuing objection to the photo.

     3                              MR. HOFFMAN:     Thank you.

     4                              THE COURT:     Go ahead.

     5     Q.    (BY MR. SCHROTH)      You can proceed.

     6     A.    Holding a black pistol in his left hand.

     7     Q.    All right.     Is he clothed?      What's he wearing?

     8     A.    Blue colored North Face jacket and jeans.

     9     Q.    Okay.    Is there a date on there in terms of when that

    10           was posted or uploaded?

    11     A.    April 21st, 2015 at 23:14:47 UTC.

    12     Q.    And UTC, is it fair to say, Detective, that's London,

    13           that is the time in London, that UTC stands for

    14           essentially Greenwich Time?

    15     A.    Yes.

    16     Q.    Okay.    And is it fair that's four hours ahead of the

    17           Eastern Standard Time?

    18     A.    Yes.

    19     Q.    Okay.    So four hours, if you subtract four hours from

    20           -- what's the time there, 21 what?

    21     A.    23:14.

    22     Q.    All right.     If you subtract four hours from 23:14,

    23           what time would that be?

    24     A.    19:14 hours.      About 7:00 p.m. in the evening.

    25     Q.    All right.     You mentioned that Mr. White's wearing a
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 328 of 439. PageID #: 4264

                                                                                  328


     1           North Face jacket in that photo?

     2     A.    Yes.

     3     Q.    Okay.    And how does that compare to the North Face

     4           jacket that you obtained in your search warrant?

     5     A.    It's a very similar style.         The difference is the

     6           color of the jacket.

     7     Q.    Okay.    And in terms of the backing of the jacket that

     8           you had confiscated as part of the search warrant,

     9           did you do anything besides just taking the jacket.

    10           Did you do anything to help memorialize that jacket?

    11     A.    Yes, it was submitted to BCI for DNA analysis.

    12     Q.    Sure.    Did you take any photographs?

    13     A.    Yeah, we took two photographs of the jacket.

    14     Q.    Okay.    I'm going to show you State's 203 and 204.

    15           Detective, I'm showing you State's 203, does that

    16           look familiar?

    17     A.    Yes.

    18     Q.    What do we have there?

    19     A.    It's the black North Face jacket that was recovered

    20           during the search warrant of Mr. White's residence.

    21     Q.    All right.     Showing you State's 204, what do we have

    22           there?

    23     A.    Same jacket, different angle.

    24     Q.    What's the angle in State's 203?

    25     A.    It's a close up of the front of the jacket around the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 329 of 439. PageID #: 4265

                                                                                  329


     1           chest area.

     2     Q.    Specifically what do we see, though, what's showing

     3           there?

     4     A.    It's got a North Face logo on it.

     5     Q.    Okay.    And then what do we see, what angle is on

     6           State's 204?

     7     A.    It's a shot of the rear of the jacket, which also

     8           depicts a North Face logo.

     9     Q.    And State's 202, the North Face jacket that Mr. White

    10           is wearing, can you tell if there's any pockets on

    11           that?

    12     A.    Yes, it looks like there's three pockets.

    13     Q.    Where are they located?

    14     A.    One pocket on the left chest and two on the lower

    15           section of the jacket near the hands.

    16     Q.    Okay.    Where is it positioned exactly, front, back,

    17           side?

    18     A.    Front.    Front left and front right.

    19     Q.    Okay.    Backing up for a minute in terms of the video

    20           that was obtained from the street where the incident

    21           happened on West 54th Street, in addition to the

    22           video did you guys do anything else to that video?

    23     A.    We took the video to the Parma Police Department and

    24           had one of their officers take several still images

    25           from the video and enhance the images.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 330 of 439. PageID #: 4266

                                                                                  330


     1     Q.    Okay.    I'm going to hand you what's been marked for

     2           identification as State's 69A and 69B.           All right.

     3           I'm handing you State's 69A, what do we have there?

     4     A.    It depicts a suspect from the home invasion.             He's

     5           concealing a firearm into his waistband area.

     6     Q.    A little more broadly, what is that, what's the

     7           source of those photos?

     8     A.    It's from the surveillance camera system.

     9     Q.    All right.     How many pictures are on State's 69A?

    10     A.    Seven.

    11     Q.    Okay.    I'm sorry.     Now, continue, what do you see

    12           portrayed in the pictures there?

    13     A.    It depicts a black male suspect wearing what appears

    14           to be a dark colored jacket, dark colored pants, with

    15           some type of logo on the front of the jacket, front

    16           left.

    17     Q.    Front left?

    18     A.    Yes.

    19     Q.    In terms of State's 203 and 202, where are the logos

    20           located there?

    21     A.    On the front left of the jacket.

    22     Q.    And how does that compare to State's 69A?

    23     A.    Similar location.

    24     Q.    Okay.    And State's 69B, I'm handing you that now.

    25           Does that look familiar?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 331 of 439. PageID #: 4267

                                                                                  331


     1     A.    Yes, it does.

     2     Q.    What is the origin of what is located on State's 69B?

     3     A.    The origin is the surveillance video camera system.

     4     Q.    And how does that compare -- how does 69B compare to

     5           69A, is there a difference?

     6     A.    The photos in 69B are zoomed in, but they appear to

     7           be similar photographs.

     8     Q.    Okay.    Back to the timeline of your investigation,

     9           the request itself was made June 12th, 2015, is that

    10           right?

    11     A.    For the search warrants?

    12     Q.    Yeah, the search warrant for the Facebook.

    13     A.    Yes.

    14     Q.    All right.     And I sort of rocketed ahead with the

    15           results of that.      But in terms of where we left off

    16           in the timeline, in the sequence, in terms of the

    17           investigation itself after the day that the search

    18           warrants were issued, June 12th, 2015, did you guys

    19           do anything else in relationship to this

    20           investigation?

    21     A.    Yes.    Sergeant Shoulders and myself continued to

    22           locate Romell Thomas and Jo'von Owens so we could

    23           speak with them.      We were unsuccessful in locating

    24           Romell Thomas.      However, we were able to have Jo'von

    25           Owens and his mother come in yesterday evening for an
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 332 of 439. PageID #: 4268

                                                                                  332


     1           interview.

     2     Q.    Okay.    Well, in terms of June 24th itself, I just

     3           want to take it chronologically.          Did you have any

     4           luck locating Romell or Jo'von Owens AKA Scooby at

     5           all on June 24th?

     6     A.    No.

     7     Q.    All right.     Where did you go, what happened when you

     8           tried to find them?

     9     A.    For Jo'von Owens we went to his previous addresses

    10           located at 6632 Collier Avenue and 3933 East 67th

    11           Street.

    12     Q.    So you went to those residences?

    13     A.    Yes.

    14     Q.    What happened?

    15     A.    We knocked on the doors and there was no response and

    16           the residences appeared to be vacant.

    17     Q.    Okay.    What about, what happened in terms of Romell?

    18     A.    For Romell Thomas we went to his listed residence at

    19           13218 Durkee Avenue in Cleveland, spoke to a

    20           female --

    21     Q.    I'm sorry.     Durkee?

    22     A.    Yes.

    23     Q.    Spell that.

    24     A.    D-u-r-k-e-e.

    25     Q.    Okay.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 333 of 439. PageID #: 4269

                                                                                  333


     1     A.    We spoke to a female who identified herself as

     2           Ms. Perkins, stated she was the grandmother of Romell

     3           Thomas, but we were unable to locate Romell and speak

     4           with him.

     5     Q.    Did you provide any contact information for yourself

     6           there?

     7     A.    I did.    I provided my name and my phone number to the

     8           police station.

     9     Q.    Okay.    So what happens?      You're unsuccessful in your

    10           attempts to locate them in the neighborhood.             What

    11           happens now, anything else happen that day?

    12     A.    Later that day Ms. Perkins, who identified herself as

    13           the mother of Romell Thomas, called me.            I explained

    14           to her that I needed her son Romell Thomas to contact

    15           me so that I could speak with him in regards to this

    16           matter.

    17     Q.    Okay.    So you actually spoke with her?

    18     A.    Yes.

    19     Q.    All right.     Did anything else happen?        Did Romell

    20           come in that day?

    21     A.    No, he did not come in.        He has not contacted me at

    22           all.

    23     Q.    Okay.    So you've spoken to, what, his grandmother and

    24           his mother, though?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 334 of 439. PageID #: 4270

                                                                                  334


     1     Q.    All right.     And they both have your contact info?

     2     A.    Yes.

     3     Q.    Okay.    What's the next thing that occurs with you in

     4           terms of this investigation?

     5     A.    When I received the results from the search warrant

     6           for Mr. White's Facebook account, I forwarded the

     7           results to you, it was a PDF file.           After that I

     8           scheduled an interview with Mr. Bunch at the County

     9           Jail.

    10     Q.    What day was that interview?

    11     A.    July 2nd.

    12     Q.    Okay.

    13     A.    Correction.     July 8th.

    14     Q.    What happened on July 2nd?

    15     A.    July 2nd I contacted an employee at the County Jail

    16           to schedule the interview with Mr. Bunch, but the

    17           interview itself did not occur until July 8th.

    18     Q.    Oh, I see.     You got the ball rolling on July 2nd?

    19     A.    Yes.

    20     Q.    Okay.    Now, were you successful in actually talking

    21           to Mr. Bunch on July 8th?

    22     A.    I was.

    23     Q.    Where did that take place?

    24     A.    At the Cuyahoga County Jail.

    25     Q.    All right.     Who did the interview, who was there?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 335 of 439. PageID #: 4271

                                                                                  335


     1     A.    Sergeant Shoulders and myself.

     2     Q.    Okay.    Was that interview, was it put to writing, was

     3           it recorded, how was that done?

     4     A.    The interview was recorded, video and audio on the

     5           body cameras.

     6     Q.    Now, did you do anything to Mr. Bunch before you

     7           interviewed him?

     8     A.    We explained to him the nature of our visit,

     9           explained to him his Miranda Rights.           He stated he

    10           understood the rights and was still willing to give

    11           us a statement.

    12     Q.    What rights did you explain to him?

    13     A.    His Miranda Rights.

    14     Q.    Yeah.    What are they?

    15     A.    You have the right to remain silent.           Anything you

    16           say can and will be used against you in a court of

    17           law.

    18                   Prior to any questioning, you have the right to

    19           speak with an attorney.        If you cannot afford an

    20           attorney, one will be appointed for you.            Do you

    21           understand your rights?

    22     Q.    Okay.    So you told him that he didn't have to speak

    23           to you, is that what you're saying?

    24     A.    Yes.

    25     Q.    Or if he did speak to you, he could have an attorney
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 336 of 439. PageID #: 4272

                                                                                  336


     1           present?

     2     A.    Correct.

     3     Q.    All right.     Did he ask for an attorney?

     4     A.    He did not.

     5     Q.    Did he say I'm not talking to you, no way?

     6     A.    No, he did not.

     7     Q.    Okay.    What did he do?      Did he comply with the

     8           interview?

     9     A.    He did.     He actually completed a HIPPA Statement and

    10           then that's when we began the interview.

    11     Q.    What's a HIPPA Statement?

    12     A.    It's a document that he completed which releases his

    13           medical records to the Prosecutor's Office.

    14     Q.    Okay.    So are you saying that Mr. Bunch gave you

    15           permission to get his medical records from that same

    16           day of the incident?

    17     A.    Yes.

    18     Q.    Okay.    So you're saying that he didn't have to speak

    19           with you but he did?

    20     A.    He did.

    21     Q.    And that he could have had a lawyer, but he didn't

    22           want one?

    23     A.    He did not want one.

    24     Q.    And that he willingly signed a form giving the police

    25           department access to his medical records?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 337 of 439. PageID #: 4273

                                                                                  337


     1     A.    That's correct.

     2     Q.    All right.     Okay.

     3                                THE COURT:    Attorney Lawson, if you

     4                   need to step out and find out what is going on,

     5                   go for it.

     6                                MR. LAWSON:   Okay.   I need to find out

     7                   what happened.

     8                                THE COURT:    Yeah, go ahead.

     9     Q.    (BY MR. SCHROTH)       We can't get into what he said, but

    10           did you have a conversation with Mr. Bunch about the

    11           events of April 21st, 2015 for him?

    12     A.    Yes.

    13     Q.    All right.     And then what, if anything, else that

    14           occurred as part of this investigation?

    15     A.    After I spoke with Mr. Bunch, I also spoke with

    16           Jo'von Owens yesterday evening.

    17     Q.    Okay.    And that's Scooby?

    18     A.    Yeah, Scooby.

    19     Q.    All right.     And since that was just last night, have

    20           you had the opportunity to summarize your interview?

    21     A.    I have not.

    22     Q.    Okay.    Was that interview, was it a written

    23           statement, was it audio-recorded, video-recorded?

    24     A.    It was video and audio via the body cameras.

    25     Q.    All right.     Now, Detective, are you familiar with the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 338 of 439. PageID #: 4274

                                                                                  338


     1           location of the crime?

     2     A.    Yes.

     3     Q.    What's that address again?

     4     A.    3255 West 54th Street in Cleveland.

     5     Q.    All right.     And did you become familiar with the

     6           location of where Mr. Bunch was residing on

     7           April 21st, 2015?

     8     A.    Yes, on Puritas Avenue.

     9     Q.    Okay.    Generally are you -- you've been a police

    10           officer for how long?

    11     A.    Six years.

    12     Q.    Are you familiar with the locations of Mr. Bunch's

    13           home address and the location of the crime itself,

    14           generally where they are located in Cleveland?

    15     A.    Yes.

    16     Q.    All right.     I'm going to show you State's Exhibit 74

    17           and 75.    I'm handing you what's been marked for

    18           identification purposes as State's 74.           Does that

    19           look familiar to you?

    20     A.    Yes, it does.

    21     Q.    All right.     What do we see generally there, what is

    22           that?

    23     A.    It's an overview of the west side of Cleveland border

    24           between the First and Second Districts.

    25     Q.    And are there any addresses highlighted on there?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 339 of 439. PageID #: 4275

                                                                                  339


     1     A.    There's two highlighted.

     2     Q.    Which ones?

     3     A.    The first one is 3255 West 54th Street and the second

     4           address is 13415 Puritas Avenue.

     5     Q.    Okay.    And does that give a distance between the two?

     6     A.    Yes, 5.9 miles.

     7     Q.    Okay.    Does it indicate how long it would take you to

     8           travel by car approximately?

     9     A.    Thirteen minutes.

    10     Q.    Okay.    I'm going to hand you what has been marked for

    11           identification as State's 75, and what do we see

    12           there?

    13                   What we saw in State's 74, the first one, so

    14           that's substantially similar to what we see here on

    15           the Mondopad?

    16     A.    It's similar, yes.

    17     Q.    Okay.    And State's 75, what's the different between

    18           State's 75?

    19     A.    On State's 75 it depicts the distance between those

    20           two addresses except it's by foot.

    21     Q.    Okay.    And the quickest route, how long would it take

    22           by foot?

    23     A.    One hour and thirty-five minutes.

    24     Q.    Now, the path of travel on foot, where does it take

    25           you?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 340 of 439. PageID #: 4276

                                                                                  340


     1     A.    It's generally in a southwest direction from West

     2           54st Street to Puritas Avenue.

     3     Q.    All right.     And are you familiar with the location

     4           where Mr. Bunch indicated he was when he was shot?

     5     A.    He stated he was on West Boulevard somewhere between

     6           Lorain Avenue and Madison.

     7     Q.    And how does that compare to the quickest path of

     8           travel home for him from the incident location, the

     9           crime location?

    10     A.    It would be in a completely different direction in

    11           relation to West 54th Street.

    12     Q.    Okay.    Where exactly would it be on there?          Can you

    13           point on the map for the Judge?

    14     A.    To the north, northwest.

    15     Q.    Okay.    So in your estimation would that be the

    16           quickest route back -- the location where Mr. Bunch

    17           indicated he was shot, is that at all part of the

    18           quickest route back home if he was coming from that

    19           location of the crime?

    20     A.    No, it's not.

    21     Q.    Okay.    Are you familiar with the address where

    22           Mr. White was residing on April 21st, 2015?

    23     A.    Yes.

    24     Q.    And what address is that?

    25     A.    It's on West 59th Place.        I don't recall the specific
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 341 of 439. PageID #: 4277

                                                                                  341


     1           house numbers.

     2     Q.    Would that be something that would be in your report?

     3     A.    It would be.

     4     Q.    Is that in front of you?

     5     A.    Yes.

     6     Q.    If you looked at it, would that help refresh your

     7           recollection?

     8     A.    3347 West 59th Place.

     9     Q.    I'm going to show you what's been marked for

    10           identification purposes as State's 73.           All right.

    11           Handing you what's been marked for identification as

    12           State's 73 and what do we see there?

    13     A.    This depicts a path of travel between Colleen's

    14           residence and Mr. White's residence.

    15     Q.    Okay.    And how far is that from there?

    16     A.    0.3 miles.

    17     Q.    Okay.    Does it give an estimate of how long it would

    18           take to walk that?

    19     A.    Six minutes.

    20     Q.    Detective, is one of those two locations closer than

    21           the other from the location of the crime?            Between

    22           the two houses that we discussed, Mr. Bunch's house

    23           and Mr. White's house, how do those two locations

    24           compare in relationship to where the crime occurred?

    25     A.    Mr. White's residence is located significantly closer
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 342 of 439. PageID #: 4278

                                                                                  342


     1           to Colleen's residence than Mr. Bunch's.

     2     Q.    We had discussed a little bit earlier that you

     3           obtained a copy of records for Mr. White's Facebook,

     4           is that correct?

     5     A.    Yes.

     6     Q.    Okay.    Now, are you aware if Mr. Bunch has -- do you

     7           know if -- have you located a Facebook account for

     8           Mr. Bunch?

     9     A.    I'm not aware of a Facebook account for Mr. Bunch.

    10                              MR. SCHROTH:     Can I just have a

    11                   moment, Judge?

    12                              THE COURT:     Sure.   Absolutely.

    13     Q.    (BY MR. SCHROTH)      Detective, there was some DNA

    14           results that were obtained in this case and we

    15           discussed some of those earlier, is that right?

    16     A.    Yes.

    17     Q.    Okay.    Was there any sort of DNA analysis done in

    18           regards to the deceased pit bull?

    19     A.    Yes.

    20     Q.    What was that?

    21     A.    The detective that responded to the crime scene took

    22           several swabs from the deceased dog's mouth.             Those

    23           samples were sent to BCI for analysis and compared to

    24           Mr. White's DNA.      The results came back as

    25           inconclusive.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 343 of 439. PageID #: 4279

                                                                                  343


     1     Q.    What do you mean inconclusive?          They weren't able to

     2           get a sample off of the dog's mouth?

     3     A.    I guess there was no DNA in the dog's mouth.

     4     Q.    Okay.

     5     A.    It could have been mixed in with the saliva.

     6     Q.    Now, were there swabs taken of the blood on the

     7           porch?

     8     A.    No.

     9     Q.    Okay.    Were there swabs taken of any of the blood?

    10     A.    I'm sorry.     Yes, there was.

    11     Q.    They were taken.      And were those sent out to BCI?

    12     A.    They were not.

    13     Q.    And why is that?

    14     A.    We didn't have any reason to believe that the blood

    15           came from anybody else except Ms. Allums.

    16     Q.    And the blood that was located in the house, how does

    17           that compare to where Ms. Allums was located in the

    18           house?

    19     A.    The blood that was located in the house was located

    20           on the couch in the living room and on the living

    21           room floor and that's where Ms. Allums was seated

    22           during the home invasion.

    23     Q.    And was there any blood outside?

    24     A.    Yes, there was blood located outside on the front

    25           porch of the residence.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 344 of 439. PageID #: 4280

                                                                                  344


     1     Q.    And how does that compare to your understanding of

     2           where Ms. Allums may have been located?

     3     A.    Ms. Allums stated that she had gone outside to her

     4           porch and that's consistent with where the blood was

     5           located.

     6     Q.    And did you find any blood, any trails or any blood

     7           anywhere other than the locations where you

     8           understood Ms. Allums to have been?

     9     A.    I did not locate any other blood trails.

    10     Q.    Okay.

    11                              MR. SCHROTH:     Thank you.     Nothing

    12                   further.

    13                              THE COURT:     Okay.   Do you need a

    14                   minute Attorney Hoffman or are you ready?

    15                              MR. HOFFMAN:     I think we're okay.

    16                              THE COURT:     All right.

    17                              MR. HOFFMAN:     Thank you.

    18                 CROSS-EXAMINATION OF DETECTIVE DAVID LAM

    19     BY MR. HOFFMAN:

    20     Q.    Detective Lam, I'm Brian Hoffman.          I represent

    21           Dalonte White.      How are you doing today?

    22     A.    Doing well.     How about yourself?

    23     Q.    Good.    I'm going to ask you a few follow-up

    24           questions.     Okay?

    25     A.    Okay.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 345 of 439. PageID #: 4281

                                                                                  345


     1     Q.    First things first.       Prior to sending a subpoena for

     2           the Facebook records, you had done some Facebook

     3           research yourself, correct?

     4     A.    Yes.

     5     Q.    Okay.    And you had actually found that photograph

     6           that you previously testified to with Dalonte White

     7           sitting in the blue North Face jacket, correct?

     8     A.    Yes.

     9     Q.    Okay.    I'm handing you what has been marked as

    10           Defense Exhibit A.       That's the photograph that you

    11           had previously found, correct?

    12     A.    Yes.

    13     Q.    And there's timestamps on those, correct?

    14     A.    There's a date stamp in two locations.           Which one are

    15           we talking about?

    16     Q.    Let's start with the top.         What's the first date you

    17           see there?

    18     A.    March 2nd, 2014.

    19     Q.    Okay.    So you know that that photograph was much

    20           older than the one that you got from the Facebook

    21           records that you just testified about, right?

    22                              THE COURT:     Can I take a gander at

    23                   what you're showing him so I have an idea?

    24                              MR. HOFFMAN:     Oh, I'm sorry, your

    25                   Honor.   I apologize.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 346 of 439. PageID #: 4282

                                                                                  346


     1                              THE COURT:     Thank you.

     2     Q.    (BY MR. HOFFMAN)      This photograph in Defense Exhibit

     3           A, it's the same one that you testified to about on

     4           direct, correct?

     5     A.    Yes.

     6     Q.    But this one shows that it's clearly a much older

     7           photograph, correct?

     8     A.    It is.

     9     Q.    Over a year older than when this incident occurred?

    10     A.    Yes.

    11     Q.    So even if it was used in a photograph and uploaded

    12           today, it would show today's timestamp, right?

    13     A.    Sure.

    14     Q.    But we know that it must have been older?

    15     A.    Correct.

    16     Q.    Since we just finished up with the map situation.

    17           You were aware that Edward Bunch was arrested on a

    18           different case, correct?

    19     A.    Yes, I was aware.

    20     Q.    Okay.    And that was for a grand theft motor vehicle,

    21           correct?

    22     A.    Yes.

    23     Q.    And that car was stolen from 1961 West 54th Street,

    24           correct?

    25     A.    I don't recall the location where the vehicle was
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 347 of 439. PageID #: 4283

                                                                                  347


     1           taken from without referencing the report.

     2     Q.    Have you reviewed that report previously?

     3     A.    Yes.

     4                               MR. SCHROTH:    I'm just going to object

     5                  to that, Judge.

     6                               THE COURT:    What's your objection?

     7                               MR. SCHROTH:    I mean, it's hearsay.

     8                  He wasn't part of the investigation at all on

     9                  that case.

    10                               THE COURT:    Do you want to respond to

    11                  that?

    12                               MR. HOFFMAN:    Your Honor, my response

    13                  would be he used this as part of the preparation

    14                  for the investigation against Edward Bunch in

    15                  this case and I think it shows the proximity of

    16                  where Bunch was previously known to frequent and

    17                  be involved.     He's reviewed it as part of his

    18                  investigation.

    19                               MR. SCHROTH:    Judge, I don't think he

    20                  did.    I think he just got -- only the officer

    21                  can answer this.      His source of information from

    22                  Bunch wasn't from the police report, but only he

    23                  knows, from the officer telling him.

    24                               THE COURT:    I'll let him inquire and

    25                  then you can object again if you find it
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 348 of 439. PageID #: 4284

                                                                                  348


     1                   inappropriate.

     2     Q.    (BY MR. HOFFMAN)       So just to be clear, Detective Lam,

     3           you did review that report where Edward Bunch was

     4           arrested?

     5     A.    Yes, I've reviewed the arrest report for the GTMV.

     6     Q.    Okay.    And that happened right around April 22nd,

     7           correct?

     8     A.    I would have to reference the report if we're going

     9           to get specific on dates and times.

    10     Q.    If you had a chance to review that report again,

    11           would that refresh your recollection as to what you

    12           reviewed previously?

    13     A.    It would.

    14                                MR. SCHROTH:   Judge, I'm still going

    15                   to object.    I mean, it's still total hearsay.

    16                   It's being used to prove the truth of the matter

    17                   asserted.

    18                                MR. HOFFMAN:   Your Honor, the only

    19                   thing I want to offer it for is that it puts

    20                   Edward Bunch in that area around the same date

    21                   and time.

    22                                I think the evidence on direct

    23                   examination tries to put him down on Puritas far

    24                   away from this.    Clearly he was arrested in this

    25                   area right after the events.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 349 of 439. PageID #: 4285

                                                                                  349


     1                                THE COURT:   And it does appear to the

     2                   Court as if the Prosecution's trying to show

     3                   that Edward Bunch lives on Puritas and it's five

     4                   miles from the site where Dalonte White lives .3

     5                   miles away.    And I do think it's then relevant

     6                   whether Mr. Bunch can travel.        So I'm going to

     7                   permit it.

     8                                MR. HOFFMAN:   Thank you.

     9                                THE COURT:   But let's be clear, it

    10                   only goes to weight and not necessarily

    11                   admissibility.

    12     Q.    (BY MR. HOFFMAN)       Mr. Lam, if you can please take a

    13           moment to review the top portion of that police

    14           report.

    15     A.    Is this the original GTMV report or is this the

    16           arrest report for the grand theft motor vehicle?

    17           Because those would be two separate reports with

    18           separate dates and times.

    19     Q.    That I'm not sure.       Could you review that and let me

    20           know which one it is?

    21     A.    Okay.    Because I have a copy of the arrest report in

    22           my case file.

    23     Q.    Okay.    So there's two different reports?

    24     A.    Yes.    There's an original report when the victim

    25           reports his or her vehicle stolen and then there's an
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 350 of 439. PageID #: 4286

                                                                                  350


     1           arrest report when the officers arrested Mr. Bunch

     2           and the other gentleman for those crimes.

     3                               THE COURT:    Let's go off the record.

     4                              (Short recess taken.)

     5                               THE COURT:    All right.    Let's go back

     6                   on the record.

     7     Q.    (BY MR. HOFFMAN)       Detective Lam, I'm actually going

     8           to start you with the incident report.

     9     A.    Okay.

    10     Q.    And at the top of that it gives some dates and times.

    11           Could you review those and let me know if that

    12           refreshes your recollection as to when that incident

    13           took place and where?

    14                               THE COURT:    Is that marked as an

    15                   Exhibit?

    16                               MR. HOFFMAN:    Defense B, your Honor.

    17                               THE COURT:    Thank you.

    18     A.    Based on this incident report, it says the crime was

    19           reported on April 23rd, 2015 at 12:44 a.m.

    20     Q.    (BY MR. HOFFMAN)       Okay.   And where was that incident

    21           from?

    22     A.    1961 West 54th Street.

    23     Q.    Okay.    And is that the incident report from when

    24           Edward Bunch was arrested?

    25                               THE COURT:    Can you say that address
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 351 of 439. PageID #: 4287

                                                                                  351


     1                   again please?

     2                              THE WITNESS:     1961 West 54th Street.

     3     Q.    (BY MR. HOFFMAN)      Okay.    So you had a vehicle stolen

     4           from West 54th?

     5     A.    Correct.

     6     Q.    And Edward Bunch was subsequently then arrested for

     7           that, correct?

     8     A.    He was arrested approximately a week later.

     9     Q.    And where was he arrested at, what location?

    10     A.    West 58th Street and Otto Court.

    11     Q.    So right around here (indicating)?

    12     A.    I've got bad vision, but --

    13                              THE COURT:     You can get up if you need

    14                   to look.

    15     Q.    (BY MR. HOFFMAN)      We're referencing the map that you

    16           had just testified regarding the placement of the

    17           victim's house on 3254 West 54th.          You indicated that

    18           Edward Bunch was arrested at West 58th and Otto

    19           Court?

    20     A.    Yes, somewhere in that area.

    21     Q.    And that's approximately three blocks west of the

    22           incident?

    23     A.    Sure.

    24     Q.    And then the vehicle was actually stolen from

    25           somewhere on West 54th Street itself?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 352 of 439. PageID #: 4288

                                                                                  352


     1     A.    The vehicle was stolen at 1961 West 54th Street and

     2           that would have been north of Lorain Avenue.

     3     Q.    You said 1954?

     4     A.    1961 West 54th Street.        A little bit north of Lorain

     5           Avenue.

     6     Q.    So that's north of the incident over off of Lorain?

     7     A.    Correct.

     8     Q.    But still in the same area?

     9     A.    Still in the Second District, yes.

    10     Q.    Okay.    Did you have a chance to review any of Edward

    11           Bunch's prior cases?

    12                              MR. SCHROTH:     Objection.

    13                              THE COURT:     Basis?

    14                              MR. SCHROTH:     Judge, his priors have

    15                   absolutely no relevance on this case whatsoever.

    16                              THE COURT:     Well, I'm going to allow

    17                   it as to whether he reviewed them, but I don't

    18                   necessarily want to go into specifics.

    19     Q.    (BY MR. HOFFMAN)      Did you review any of Edward

    20           Bunch's prior reports in cases in this matter?

    21     A.    I did not.

    22     Q.    Okay.    Were you made aware of any of them?

    23     A.    No.

    24     Q.    So you never heard that Edward Bunch had a prior case

    25           in the area of Second District?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 353 of 439. PageID #: 4289

                                                                                  353


     1     A.    Not to my knowledge, no.

     2     Q.    Do you know that Sergeant Shoulders was on that as

     3           well?

     4     A.    I was not aware.

     5     Q.    You were here in Court the other day when you heard

     6           me asking about that, correct, to review the police

     7           reports in connection with Edward Bunch?

     8     A.    Yes.    I think you made a comment, yes.

     9     Q.    But you chose not to review those?

    10     A.    I did not review it.

    11     Q.    So you wouldn't be aware if Edward Bunch --

    12                                MR. SCHROTH:   Objection, Judge.      He's

    13                   not aware.

    14                                THE COURT:   I'll let him finish his

    15                   question and then you can object and then I'll

    16                   sustain it.

    17                                MR. SCHROTH:   Okay.

    18     Q.    (BY MR. HOFFMAN)       You wouldn't be aware that Edward

    19           Bunch was a suspect in an aggravated burglary a mile

    20           and a half south of the incident in question in this

    21           case?

    22                                MR. SCHROTH:   Objection.

    23                                THE COURT:   Sustained.

    24     Q.    (BY MR. HOFFMAN)       Did you review an incident report

    25           regarding Edward Bunch in terms of the shooting on
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 354 of 439. PageID #: 4290

                                                                                  354


     1           West Boulevard?

     2     A.    I did.

     3     Q.    Okay.    And did you pull police reports regarding

     4           that?

     5     A.    Yes.

     6     Q.    Did you speak with any detectives regarding that?

     7     A.    I did not.

     8     Q.    Okay.    But you became aware of the allegations there?

     9     A.    Yes.

    10     Q.    And you actually spoke to him yourself, Mr. Bunch?

    11     A.    Yes, I did.

    12     Q.    And basically, he puts himself in the area of West

    13           Boulevard in between Madison and Lorain?

    14     A.    Yes, somewhere in that area.

    15     Q.    Detective, you indicated that you heard previously

    16           that Edward Bunch went to Lakewood Hospital, right?

    17     A.    Yes.

    18     Q.    And you pulled those records?

    19     A.    What records?

    20     Q.    You requested his medical records from Lakewood

    21           Hospital?

    22     A.    I didn't personally request it, but I had him

    23           complete the HIPPA form.

    24     Q.    And you're aware that those have been completed?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 355 of 439. PageID #: 4291

                                                                                  355


     1     Q.    And you're aware that Edward Bunch arrived there

     2           6:38 p.m.?

     3     A.    I'm not sure on the precise time.

     4     Q.    Have you reviewed his medical records at all?

     5     A.    I have not.

     6     Q.    Okay.    Have you found out how far Lakewood Hospital

     7           is from the incident?

     8     A.    No, I do not know.

     9     Q.    I'm showing you up on the Mondopad a couple of

    10           different addresses here, one being 3255 West 54th,

    11           one being Madison Avenue and West Boulevard and

    12           another being Lakewood Hospital.          Does that look

    13           accurate to you?

    14     A.    It does.

    15     Q.    Would you agree with me Madison and West Boulevard

    16           appears to be on the way from 3255 West 54th to

    17           Lakewood Hospital?

    18     A.    Depending on which route you take, it could be, yes.

    19     Q.    And that's about where Edward Bunch says he was shot?

    20     A.    Based on the route that you've got depicted, yes.

    21     Q.    His information hasn't been very helpful, has it?

    22           Edward Bunch?

    23     A.    In terms of what?

    24     Q.    He said he was with a friend, correct?

    25     A.    Correct.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 356 of 439. PageID #: 4292

                                                                                  356


     1     Q.    Did he ever provide that name of anyone prior to him

     2           testifying on Tuesday?

     3     A.    He did not.

     4     Q.    Refused to give you a name?

     5     A.    Of his friend?

     6     Q.    Yes.

     7     A.    Yes, he did not provide a name of his friend.

     8     Q.    Wouldn't give you an address?

     9     A.    Address?

    10     Q.    Of his friend.

    11     A.    He did not provide one.

    12     Q.    You can't follow-up on any of that, can you?

    13     A.    I cannot.

    14     Q.    And you heard him asked, did your friend have a

    15           nickname, correct?

    16     A.    Yes.

    17     Q.    He said his name's Nick?

    18     A.    Correct.

    19     Q.    Not much to follow-up on there, is there?

    20     A.    That's correct.

    21     Q.    Detective Lam, I was trying to understand, so you

    22           were in the military for about eleven years?

    23     A.    Yes, I was.

    24     Q.    And then you went to CPD or Cleveland Police and

    25           you've been there for about five years?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 357 of 439. PageID #: 4293

                                                                                  357


     1     A.    I'm actually serving both careers at the same time.

     2           I'm actually still in the service.

     3     Q.    Very good.     Okay.    And so you've been a detective for

     4           how long?

     5     A.    About four months.

     6     Q.    Okay.    So you're still kind of in training?

     7     A.    There's no formal training.         It's on-the-job-training

     8           I guess.

     9     Q.    Is that why Sergeant Shoulders is with you pretty

    10           much the whole time?

    11     A.    Correct.

    12     Q.    Helping do the reports and everything, correct?

    13     A.    Sure.

    14     Q.    Guide you along?

    15     A.    Sure.

    16     Q.    Okay.    So your first step is you go out on the scene,

    17           you meet with people, you canvas the area, all of

    18           those things, correct?

    19     A.    Yes.

    20     Q.    That's what you're trained to do, correct?

    21     A.    Yes.

    22     Q.    And initially, you don't have any suspects, correct?

    23     A.    Initially, no.

    24     Q.    And so at that point in time, Officer Daugenti and

    25           Officer Harrigan, they're speaking with the victims,
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 358 of 439. PageID #: 4294

                                                                                  358


     1           correct?

     2     A.    Yes.

     3     Q.    And they create a police report, correct?

     4     A.    Yes.

     5     Q.    And you rely on that information when you're

     6           conducting your investigation too, correct?

     7     A.    Yes.

     8     Q.    And the first information that you received regarding

     9           the gunman in this case is that he's 6 foot, 6 foot

    10           1?

    11                              MR. SCHROTH:     Objection.     That's

    12                   hearsay.

    13                              THE COURT:     I'm going to allow it.         Go

    14                   ahead.

    15     Q.    (BY MR. HOFFMAN)      Correct?

    16     A.    Based on the initial police report, yes.

    17     Q.    Okay.    And that the suspect was 200 to 250 pounds?

    18     A.    Yes.

    19     Q.    Black male with dreadlocks?

    20     A.    Yes.

    21     Q.    You then get basically a set of individuals including

    22           Dalonte White and you prepare photo arrays, right?

    23     A.    Yes.

    24     Q.    And that's basically asking around with other

    25           officers, correct?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 359 of 439. PageID #: 4295

                                                                                  359


     1     A.    Asking for what?

     2     Q.    Asking for names from other officers, correct?

     3           Potential suspects in the area.

     4     A.    Yes.

     5     Q.    So you go on OLEG to create photo arrays, right?

     6     A.    Yes.

     7     Q.    Okay.    And when you do that, you type in their name,

     8           correct?

     9     A.    The person of interest?

    10     Q.    Yes.

    11     A.    Yes.

    12     Q.    So first you take Rayvion Edwards, right?

    13     A.    Okay.

    14     Q.    Is that right?

    15     A.    Yes.

    16     Q.    Okay.    And so you plug his name in and you get a

    17           photo of him?

    18     A.    Yes.

    19     Q.    And then at some point does OLEG automatically put

    20           suspects in the lineup for you, do you pick them, how

    21           does that work?

    22     A.    You input your person of interest and then it shows

    23           you the physical characteristics for that person of

    24           interest, such as race, gender, height, weight, hair

    25           color, eye color, and you can select various of other
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 360 of 439. PageID #: 4296

                                                                                  360


     1           photographs that may pull based on that person of

     2           interest.     So for example, if you pull a person of

     3           interest that's five-six in height, the range for the

     4           other photos could be between five-four to

     5           five-eight.

     6     Q.    Okay.    So you do that with each of these suspects,

     7           correct?

     8     A.    That's correct.

     9     Q.    And when it comes to hair, does it give you an

    10           ability to choose a length?

    11     A.    I don't recall.

    12     Q.    What about a hair style?

    13     A.    I don't recall.

    14     Q.    Well, when you created the photo array for Rayvion

    15           Edwards, Rayvion Edwards has short cut hair, much

    16           like yourself, correct?

    17     A.    Yes.

    18     Q.    So clearly not dreadlocks, right?

    19     A.    Yes.

    20     Q.    But he was still included in a photo array, correct?

    21     A.    Yes.

    22     Q.    And in that photo array everyone else had similar

    23           type of hair, correct?

    24     A.    Short hair style?

    25     Q.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 361 of 439. PageID #: 4297

                                                                                  361


     1     A.    Yes.

     2     Q.    All right.     And then you did one for Shetrell Harris,

     3           who has been called Poohead, right?

     4     A.    Yes.

     5     Q.    Okay.    Everyone in his photo array kind of had longer

     6           dreads, correct?

     7     A.    Yes.

     8     Q.    And then you did one or Dalonte White, right?

     9     A.    Yes.

    10     Q.    And this is a fair and accurate copy of one of his

    11           photo arrays that he was put in, correct?

    12     A.    Correct.

    13                              THE COURT:     What exhibit is that, do

    14                   you remember?

    15                              MR. HOFFMAN:     109, your Honor.

    16                              THE COURT:     Okay.   Photograph array

    17                   with Dalonte White is the one that was shown to

    18                   Ms. Allums.

    19                              MR. HOFFMAN:     I believe that's

    20                   correct.   Yes.

    21     Q.    (BY MR. HOFFMAN)      Detective, on the screen.         As I was

    22           mentioning, Dalonte White was depicted in this photo

    23           array, correct?

    24     A.    Correct.

    25     Q.    And then these other images were populated with other
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 362 of 439. PageID #: 4298

                                                                                  362


     1           people, correct?

     2     A.    Yes.

     3     Q.    None of them have dreadlocks, correct?

     4     A.    That's correct.

     5     Q.    So he's really the only one with dreadlocks?

     6     A.    Yes.

     7     Q.    And they're kind of a thin short dreadlock, correct?

     8     A.    Yes.

     9     Q.    But they're hanging down by his ears, down past the

    10           middle of his face, correct?

    11     A.    They're hanging down his forehead, yes.

    12     Q.    Okay.    And you can see them kind of hanging down on

    13           the side here and on the top a little bit?

    14     A.    A little bit, yes.

    15     Q.    Okay.    But you would agree with me, he's the only one

    16           in that photo array with dreadlocks?

    17     A.    Yes.

    18     Q.    And so at that point in time then you show these

    19           photo arrays to the three victims, correct?

    20     A.    Yes.

    21     Q.    And all three of them pick out Dalonte White, right?

    22     A.    Yes.

    23     Q.    And so based on that then some other officers went

    24           out on April 24th, which is about two or three days

    25           later, correct?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 363 of 439. PageID #: 4299

                                                                                  363


     1     A.    Yes.

     2     Q.    And they took photographs of Dalonte, right?

     3     A.    Yes.

     4     Q.    Detective, I'm handing you what has been marked as

     5           State's Exhibit No. 70.        Do you recall that

     6           photograph that you testified about on direct?

     7     A.    Yes.

     8     Q.    And that photograph, that's Dalonte White, right?

     9     A.    Yes, it is.

    10     Q.    In that photograph, his locks in that picture or

    11           twists are kind of a little bit thicker and

    12           everything is kind of sticking out and up, right?

    13     A.    Yes.

    14     Q.    Kind of like a fro that was kind of like some twists

    15           put into it, right?

    16     A.    Yeah, possibly.

    17     Q.    It's not bouncing up and down or anything like that,

    18           hanging way over his forehead anymore, correct?

    19     A.    I mean, there's one strand that's over his forehead

    20           slightly.

    21     Q.    But clearly not hanging down like they were in the

    22           picture in the photo array, correct?

    23     A.    Yes.

    24     Q.    And that's because the picture from the photo array

    25           was an older photograph of him, correct?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 364 of 439. PageID #: 4300

                                                                                  364


     1     A.    Yes.

     2                              THE COURT:     What date was that one

     3                   taken?

     4     Q.    (BY MR. HOFFMAN)      It was April 24th, correct?

     5     A.    April 24th.

     6     Q.    And then on that same day there were photographs

     7           taken of both of his legs and his white shoes,

     8           correct?

     9     A.    Yes.

    10     Q.    And there's no marks or injuries whatsoever?

    11     A.    None visible, yes.

    12     Q.    No bruising, right?

    13     A.    No.

    14     Q.    No teeth marks?

    15     A.    Not visible, no.

    16     Q.    Nothing swollen?

    17     A.    No.

    18     Q.    Nothing.     And that's like two days afterwards, right,

    19           two, two and half, three days?

    20     A.    Closer to three days after the incident, yes.

    21     Q.    And you would agree with me that on that video you

    22           can clearly see someone limping and favoring their

    23           right leg, right?

    24     A.    Yes.

    25     Q.    Okay.    So when the officers went out there you're
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 365 of 439. PageID #: 4301

                                                                                  365


     1           looking for injuries to a leg, correct?

     2     A.    That's what they were looking for, yes.

     3     Q.    And the white shoes that he had on, those are

     4           important because in the video you can see someone

     5           with white shoes, right?

     6     A.    Yes.

     7     Q.    So the thought might be that there might be dogs

     8           marks or something, some bite marks in the shoes,

     9           correct?

    10     A.    Yes.

    11     Q.    But nothing was disturbed in the photographs we saw,

    12           shoes appeared fine?

    13     A.    Yes.

    14     Q.    And so at that point there's no additional evidence,

    15           no marks from a dog, so Dalonte White was let go, he

    16           wasn't arrested?

    17     A.    He was let go, yes.

    18     Q.    Okay.    And then it was, I believe on the 28th, about

    19           four days later you conduct a search warrant,

    20           correct?

    21     A.    Arrest and search warrant, yes.

    22     Q.    How many officers were there?

    23     A.    Based on what I recall, at least six to seven.

    24     Q.    And you're all trained officers, correct?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 366 of 439. PageID #: 4302

                                                                                  366


     1     Q.    Trained not only to do search warrants, but to write

     2           them, correct?

     3     A.    To write search warrants?

     4     Q.    Yes.    Search warrants, search warrant affidavits?

     5     A.    Yes.

     6     Q.    Put those together and get a Judge to sign it, right?

     7     A.    Yes.

     8     Q.    And then you know how to conduct those, correct?

     9     A.    Yes.

    10     Q.    You've been trained to go in houses, how to apprehend

    11           suspects there, correct?

    12     A.    Yes.

    13     Q.    So you're going in guns drawn, correct?

    14     A.    Yes.

    15     Q.    Okay.    And Dalonte doesn't put up any fight, hey, I'm

    16           here, right?

    17     A.    Correct.

    18     Q.    So you guys are not only searching to find the people

    19           in there, you're also searching to look for evidence,

    20           correct?

    21     A.    Yes.

    22     Q.    And you're primarily looking for a gun, right?

    23     A.    Yes.

    24     Q.    Stolen cell phones?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 367 of 439. PageID #: 4303

                                                                                  367


     1     Q.    And a black North Face jacket?

     2     A.    Yes.

     3     Q.    You don't find a gun?

     4     A.    No.

     5     Q.    You looked all over?

     6     A.    Yes.

     7     Q.    You looked for the cell phones all over?

     8     A.    Yes.

     9     Q.    The cell phones you recovered were not the victims

    10           cell phones?

    11     A.    Does not appear so.

    12     Q.    Well, you would have checked that, right?

    13     A.    Yes.

    14     Q.    And then you take the black jacket, correct?

    15     A.    Yes.

    16     Q.    And you send it to a lab?

    17     A.    Yes.

    18     Q.    And primarily looking for blood on that jacket,

    19           right?

    20     A.    DNA.

    21     Q.    Okay.    No DNA outside of Dalonte White, right?

    22     A.    Correct.

    23     Q.    And there was no blood found on it either?

    24     A.    Not that I'm aware of, no.

    25     Q.    And then you do an inventory afterwards, right, where
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 368 of 439. PageID #: 4304

                                                                                  368


     1           you detail out what items were collected?

     2     A.    Yes.

     3     Q.    And I believe in your report you mentioned there was

     4           a black Alcatel cell phone that was taken, correct?

     5     A.    Yes.

     6     Q.    Was that taken from Dalonte's person then?

     7     A.    I believe it was taken from his bedroom, front

     8           bedroom.

     9     Q.    Clearly his?

    10     A.    It was located next to his other belongings, so that

    11           was our guess, yes.

    12     Q.    So that was the cell phone found on him or in the

    13           area of Dalonte, right?

    14     A.    Yes.

    15     Q.    The other cell phone was found in another bedroom

    16           where his sister stayed?

    17     A.    In a separate bedroom.

    18     Q.    All right.     Where his sister stays, right?

    19     A.    Yes.

    20     Q.    And she was taken out of the house too?

    21     A.    Yes.

    22     Q.    So this black Alcatel cell phone, is this the one

    23           that you're running -- the team was trying to

    24           basically encrypt and get a search warrant on?

    25     A.    We have the search warrant.         They're trying to break
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 369 of 439. PageID #: 4305

                                                                                  369


     1           the pass code on it.

     2     Q.    Okay.    So at the time of the search warrant and the

     3           arrest warrant, that's when you actually formally

     4           arrest Dalonte, correct?

     5     A.    That's correct.

     6     Q.    And at that point in time you have identifications

     7           from three of the victims, correct?

     8     A.    Yes.

     9     Q.    That's pretty much it, right?

    10     A.    Yes.

    11     Q.    And so you relied on that information when you

    12           charged Dalonte?

    13     A.    Correct.

    14     Q.    Two days after that, I believe right around May 1st,

    15           you find out information about Edward Bunch?

    16     A.    Yes.

    17     Q.    And you found out that he was arrested for grand

    18           theft of motor vehicle?

    19     A.    Correct.

    20     Q.    He was also arrested with two other black males,

    21           right?

    22     A.    I don't think that's accurate.          I think he was

    23           arrested with one other person.

    24     Q.    If you had a chance to review your report, do you

    25           think that would refresh --
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 370 of 439. PageID #: 4306

                                                                                  370


     1                              MR. SCHROTH:     Objection, Judge.      He

     2                  wasn't the arresting officer for Edward Bunch.

     3                              MR. HOFFMAN:     The reason I would offer

     4                  it, your Honor, is that in the case at hand that

     5                  we're talking about, three black male suspects,

     6                  there's three black males in this particular

     7                  report that he was arrested with and I believe

     8                  they fit the description of the people also

     9                  described as going into the home.

    10                              MR. SCHROTH:     He just can't speak to

    11                  it because he wasn't there.

    12                              THE COURT:     Go off the record for a

    13                  second.

    14                            (Short recess taken.)

    15                              MR. SCHROTH:     I object to any

    16                  discussion about Bunch's arrest.         I mean, he

    17                  wasn't the officer there.        Anything that he's

    18                  reading on the report is hearsay.         He doesn't

    19                  really know.     He can't verify it.

    20                              THE COURT:     No, he can't.     But what he

    21                  can testify to is if he is aware of the report

    22                  and read the report, what he did in connection

    23                  with that to this investigation.

    24                              MR. SCHROTH:     Right.    What he did.       He

    25                  just can't testify to the contents of the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 371 of 439. PageID #: 4307

                                                                                  371


     1                  report.

     2                              THE COURT:     Correct.

     3     Q.    (BY MR. HOFFMAN)      All right.     So that's when you

     4           became aware of Edward Bunch having a gunshot wound

     5           to the right ankle, correct?

     6     A.    Correct.

     7     Q.    And that was just a couple of days after you had

     8           arrested Dalonte, correct?

     9     A.    Correct.

    10     Q.    And you discovered that Edward Bunch matched the

    11           description originally given of the gunman in the

    12           incident on West 54th?

    13     A.    In comparison to the initial report, yes.

    14     Q.    He was 6 feet tall, about 213 pounds, correct?

    15     A.    In the initial report, yes.

    16     Q.    Black male, dreadlocks, looking like he fits the

    17           description, correct?

    18     A.    Yes.

    19     Q.    Actually, his photograph kind of looks like Dalonte's

    20           photograph from the photo array, correct?

    21     A.    Yes, it could be mistaken.

    22     Q.    And so Edward Bunch went to the hospital that night,

    23           correct?

    24     A.    Yes.

    25     Q.    And it was believed to be 30, 40 minutes after the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 372 of 439. PageID #: 4308

                                                                                  372


     1           incident at Colleen Allum's house?

     2     A.    Yes.

     3     Q.    And Bunch refused to give any details about how he

     4           got shot originally, correct?

     5                              MR. SCHROTH:     Objection.

     6                              THE COURT:     Basis?

     7                              MR. SCHROTH:     All of these questions

     8                  are about things that this officer was not a

     9                  part of.    I mean, he can't testify just because

    10                  he read a police report.       That's hearsay.

    11                              MR. HOFFMAN:     I think it goes to show

    12                  how Edward Bunch became a suspect in the case.

    13                              THE COURT:     Yes.   But if he didn't

    14                  interview Bunch, he would not have known whether

    15                  he gave an accurate report or not.

    16                              So again, you can ask him questions as

    17                  to what he learned from that and what he did

    18                  hear.   But if you don't know or you didn't speak

    19                  to the officer, you are more than welcome to say

    20                  I don't know.     Okay?

    21                              THE WITNESS:     Okay.

    22     Q.    (BY MR. HOFFMAN)      Okay.    So based on what you know

    23           from it, Edward Bunch claimed he got shot off of West

    24           Boulevard, correct?

    25     A.    That's correct.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 373 of 439. PageID #: 4309

                                                                                  373


     1     Q.    And I'm assuming you attempted to pull police reports

     2           from that area, correct?

     3     A.    Yes, I did.

     4     Q.    Review any 911 calls that may have came in, correct?

     5     A.    I did not review 911 calls.

     6     Q.    That's a pretty busy area, correct?

     7     A.    It is.

     8     Q.    6:00 p.m., right?

     9     A.    Yes.

    10     Q.    You'd expect to get some 911 calls for a drive-by

    11           shooting, correct?

    12     A.    Yes.

    13     Q.    You'd expect there to be some police reports out

    14           there, correct?

    15     A.    Yes.

    16     Q.    There aren't any?

    17     A.    There was an injury to person report generated for

    18           that incident, yes.

    19     Q.    Let me back up.      So Edward Bunch when he gets to the

    20           hospital he says he got shot in a drive-by off of

    21           West Boulevard, right?

    22     A.    Yes.

    23     Q.    The hospital calls the police on those type of

    24           reports, correct?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 374 of 439. PageID #: 4310

                                                                                  374


     1     Q.    The police get involved at that point, that's where

     2           the report comes from, from the hospital, right?

     3     A.    Correct.

     4     Q.    But no other citizens, no one else has called 911 or

     5           created a report in that area for that date and time,

     6           right?

     7     A.    Not that I'm aware of.

     8     Q.    Did you check?

     9     A.    I did.

    10     Q.    And there was no bike found in that area either,

    11           right?

    12     A.    No.

    13     Q.    And so at that point in time Edward Bunch is now a

    14           prime suspect in this case, correct?

    15     A.    He's a person of interest.

    16     Q.    All right.     And he matches the height?

    17     A.    In the initial police report, yes.

    18     Q.    And he matches the weight?

    19     A.    Yes.

    20     Q.    Matches the hair, right?

    21     A.    Yes.

    22     Q.    And also in your report you note specifically he has

    23           an injury consistent with what you saw in the video,

    24           correct?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 375 of 439. PageID #: 4311

                                                                                  375


     1     Q.    He has the right leg injury, right?

     2     A.    Correct.

     3     Q.    So at that point in time then you create a photo

     4           array with Edward Bunch, right?

     5     A.    Yes.

     6     Q.    And I believe in between that period you get

     7           information that there was not a DNA match with

     8           Dalonte White as well, correct?          That DNA could not

     9           be pulled from the dog?

    10     A.    From the dog's mouth.

    11     Q.    And you didn't send the blood, right?

    12     A.    The blood was not sent.

    13     Q.    So then you create the photo array with Edward Bunch,

    14           right?

    15     A.    Correct.

    16     Q.    And in his photo array everyone is depicted with

    17           dreadlocks, correct?

    18     A.    Yes.

    19     Q.    And at that point in time as far as you were aware no

    20           one picked out Edward Bunch except for Zackary Hale?

    21     A.    Correct.

    22     Q.    And are you familiar with Senate Bill 77 and how to

    23           conduct photo arrays?

    24     A.    I'm not.

    25     Q.    Have you ever been trained on the proper procedure
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 376 of 439. PageID #: 4312

                                                                                  376


     1           for photo arrays?

     2     A.    I have.

     3     Q.    And are you familiar with the Ohio Revised Code

     4           statute dealing with how to administer photo arrays?

     5     A.    I am not.

     6     Q.    But you know that if one of the witnesses makes an

     7           ID, that needs to be written down and collected as

     8           evidence, correct?

     9     A.    Correct.

    10     Q.    And we've heard evidence here recently that that was

    11           not done correctly in this case, correct?

    12     A.    Correct.

    13     Q.    And just to be clear, I think it was Detective

    14           Santiago presented the photo array to Colleen Allums

    15           which contained Edward Bunch?

    16     A.    I would have to review my follow-up, but I don't

    17           think that's accurate actually.

    18     Q.    Could you check?

    19     A.    Sure.    Detective Kubas showed the photo arrays to

    20           Colleen Allums.

    21     Q.    All right.     Who showed the one to Savannah LaForce

    22           then?

    23     A.    Detective Santiago.

    24     Q.    Okay.    So I flipped them.       So Detective Kubas shows

    25           it to Colleen Allums.        Did you speak with Detective
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 377 of 439. PageID #: 4313

                                                                                  377


     1           Kubas before the presentation of the photo array?

     2     A.    Briefly.

     3     Q.    Did you give him any information about the case?

     4     A.    No.

     5     Q.    Did Detective Kubas know that you were looking for a

     6           shooter?

     7     A.    He did not.

     8     Q.    Did Detective Kubas know anything about the case

     9           whatsoever?

    10     A.    As far as I know, no, he does not.

    11     Q.    But you've heard that there's now evidence that

    12           Colleen Allums did make a positive identification of

    13           Edward Bunch that day, correct?

    14     A.    Yes.

    15     Q.    And that would be definitely a severe violation if

    16           that was, in fact, true, correct?

    17     A.    Yes.

    18     Q.    And that actually changes the way that you

    19           investigated this case, right?

    20     A.    Yes.

    21     Q.    And the same thing in regards to Detective Santiago.

    22           If you knew that identification of Edward Bunch had

    23           been made, that would have changed things

    24           significantly, correct?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 378 of 439. PageID #: 4314

                                                                                  378


     1     Q.    You would have wanted to know that all three victims

     2           did, in fact, identify Edward Bunch?

     3     A.    Correct.

     4     Q.    Instead because that information was withheld from

     5           you, you pretty much closed your case on Edward

     6           Bunch, right?

     7     A.    At that point, yes.

     8     Q.    So you didn't conduct any other follow-up at that

     9           point concerning Edward Bunch?

    10     A.    No.

    11     Q.    You didn't interview him?

    12     A.    I did not.

    13     Q.    You didn't interview the other people that he was

    14           arrested with?

    15     A.    I did not.

    16     Q.    You didn't follow any other leads on people he may be

    17           connected with?

    18     A.    Correct.

    19     Q.    You didn't contact the hospital to find out if there

    20           was video available of him arriving?

    21     A.    I did not.

    22     Q.    But you would agree with me that it's possible on the

    23           ER they have cameras there for when people are

    24           dropped off in the ER?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 379 of 439. PageID #: 4315

                                                                                  379


     1     Q.    Do we know if that video is available?

     2     A.    I do not know.

     3     Q.    And it's partly because there's been now a

     4           substantial delay in realizing some of this

     5           information, correct?

     6     A.    Correct.

     7     Q.    Was Detective Santiago familiar with the case at all?

     8     A.    As far as I'm aware, no, he's not.

     9     Q.    Were either of them informed before the array that a

    10           shooter had already been identified?

    11     A.    No, I did not tell them that.

    12     Q.    Okay.    Were they instructed by you or Sergeant

    13           Shoulders, did you say, hey, don't pick someone out

    14           if it's the shooter?

    15     A.    No, they were not.

    16     Q.    That would be wrong, right?

    17     A.    Correct.

    18     Q.    So now you're aware of these basically two separate

    19           detectives possibly violating the photo array

    20           guidelines, correct?

    21     A.    Correct.

    22     Q.    And that, in fact, changes your investigation,

    23           correct?

    24     A.    It does.

    25     Q.    It hindered it in some way, right?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 380 of 439. PageID #: 4316

                                                                                  380


     1     A.    Okay.    Sure.

     2     Q.    It distracted from it?

     3     A.    Yes.

     4     Q.    It takes away from the evidence that you can give the

     5           Prosecutor in this case?

     6     A.    Correct.

     7     Q.    It takes away from the ability of Dalonte to be able

     8           to defend his case, right?

     9     A.    Yes.

    10     Q.    And it was just on the record a few days ago that we

    11           learned, hey, that not only one witness had this

    12           issue but two, correct?

    13     A.    Correct.

    14     Q.    Have you confronted Detective Kubas or Detective

    15           Santiago at all in regards to these allegations?

    16                                MR. SCHROTH:   Objection.     That's not

    17                   relevant.

    18                                THE COURT:   Can you repeat that?

    19                                MR. HOFFMAN:   Have you confronted

    20                   either Detective Kubas or Detective Santiago in

    21                   regard to these allegations?

    22                                THE COURT:   I'm going to allow it.

    23                   Overruled.

    24     A.    No.

    25     Q.    (BY MR. HOFFMAN)       And because of this delay you
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 381 of 439. PageID #: 4317

                                                                                  381


     1           weren't able to actually then go interview Edward

     2           Bunch until July 8th?

     3     A.    Correct.

     4     Q.    And due to the time constraints you were able to

     5           request his initial medical records from Lakewood

     6           Hospital, correct?

     7     A.    Correct.

     8     Q.    But we don't have the Fairview records, correct?

     9     A.    Not to my knowledge, no.

    10     Q.    So he's had plenty of time to sort of basically come

    11           up with a story about his whereabouts that day,

    12           correct?

    13                               MR. SCHROTH:    Speculation, Judge.

    14                  Objection.

    15                               THE COURT:    Sustained.

    16     Q.    (BY MR. HOFFMAN)      Bunch initially claimed he was home

    17           all day, right?

    18     A.    That's what he stated, yes.

    19     Q.    First thing like right out of the gate, I was home

    20           all day, right?

    21     A.    Correct.

    22     Q.    And you said, well, I'm talking about the day you got

    23           shot and then he sort of went on the story about West

    24           Boulevard, right?

    25     A.    Right.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 382 of 439. PageID #: 4318

                                                                                  382


     1     Q.    You said the incident location was 3255 West 54th, is

     2           that right?

     3     A.    Yes.    Of the home invasion?

     4     Q.    Yes.

     5     A.    That's correct.

     6                              THE COURT:     Attorney, you know you can

     7                   move the keyboard up.

     8                              MR. HOFFMAN:     Thank you, your Honor.

     9     Q.    (BY MR. SCHROTH)      And can you again give us the

    10           address for Dalonte White?         3347?

    11     A.    West 59th Place.

    12     Q.    And earlier when we saw the video, it was pretty

    13           clear that you could see a suspect limping away,

    14           right?

    15     A.    Correct.

    16     Q.    Not running, right?

    17     A.    Not running.

    18     Q.    I belive you said kind of casually walking actually,

    19           right?

    20     A.    I think I said casually limping away.

    21     Q.    Okay.    So casually limping away?

    22     A.    Yeah.

    23     Q.    But at a pretty slow speed, correct?

    24     A.    Correct.

    25     Q.    I believe here on Google map you said it was about .3
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 383 of 439. PageID #: 4319

                                                                                  383


     1           miles and the normal walking time would be about six

     2           minutes, is that correct?

     3     A.    Yes.

     4     Q.    So with an injury slowing you down, is it safe to say

     5           that that's going to take at least ten minutes?

     6     A.    It could, yes.

     7     Q.    Well, let's make sure we can nail it down.            Can we

     8           say that it's going to take at least eight minutes,

     9           it's going to take a little bit longer than six

    10           minutes, right?

    11     A.    Well, I've never been shot and limped away so now

    12           we're just speculating.        So I don't want to put a

    13           precise time on it.

    14     Q.    There's some main streets in here as well, correct?

    15     A.    Yes, there is.

    16     Q.    Some stop lights?

    17     A.    Some major intersections, yes.

    18     Q.    Some traffic going through this area?

    19     A.    Yes.

    20     Q.    It's going to slow people up?

    21     A.    Yes.

    22     Q.    And a lot of these backyards, they have high fences,

    23           correct?

    24     A.    Some of them do, yes.

    25     Q.    Not likely to be scaling through backyards over
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 384 of 439. PageID #: 4320

                                                                                  384


     1           there, right?      You're pretty much going to have to go

     2           by the street to get back over to 59th Place,

     3           correct?

     4     A.    Yes.

     5     Q.    Especially with a leg injury?

     6     A.    Correct.

     7     Q.    Have you walked that distance?

     8     A.    I have not.

     9     Q.    So you have never traveled from the incident location

    10           to Dalonte White's house?

    11     A.    Not using that path, no.

    12     Q.    It's safe to say it's going to take at least six

    13           minutes, though?

    14     A.    Walking?

    15     Q.    Yeah.

    16     A.    For a normal person it would probably take less, less

    17           than six minutes.

    18     Q.    And then a person with a limp kind of casually

    19           walking, at least six minutes, though, right?

    20     A.    Possibly, yes.

    21     Q.    You said there was no blood or any trail or anything

    22           like that?

    23     A.    There was not.

    24     Q.    You're aware that one of the people that Edward Bunch

    25           was arrested with, his name's Dandre Sanders, right?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 385 of 439. PageID #: 4321

                                                                                  385


     1                              MR. SCHROTH:     Objection, Judge, as to

     2                  who he's arrested with.       This wasn't an

     3                  arresting officer.

     4                              THE COURT:     I'm going to give you a

     5                  little leeway.     So I'll overrule.

     6     Q.    (BY MR. HOFFMAN)      You know that from reviewing those

     7           reports, correct?

     8     A.    Yes, I'm aware of the name.

     9     Q.    And you did some Facebook research in this case

    10           previously, correct?

    11     A.    I did.

    12     Q.    Did you ever look up Dandre Sanders?

    13     A.    I did not.

    14     Q.    Is it pretty easy to do?

    15     A.    I haven't tried.

    16     Q.    If you were able to find him, you could kind of

    17           compare him to the suspects that were discussed here

    18           in court today, right?

    19     A.    Yes.

    20     Q.    And the suspects that were described by the victims

    21           previously, right?

    22     A.    Yes.

    23     Q.    You could do the same with Rayvion, correct?

    24     A.    Yes.

    25     Q.    But you haven't been able to do that yet, correct?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 386 of 439. PageID #: 4322

                                                                                  386


     1     A.    Correct.

     2     Q.    One of the other things we didn't talk about was the

     3           overall condition of the house.          What was it like at

     4           the incident, Colleen Allum's house?

     5     A.    Pretty deplorable conditions.

     6     Q.    And we saw some of the photographs, but it was pretty

     7           bad, right?

     8     A.    Yes.

     9     Q.    The upstairs was covered in dog feces?

    10     A.    Yes.

    11     Q.    Clothing everywhere.       It looked like they were using

    12           like a gas grill for heat in the living room?

    13     A.    I don't recall.

    14     Q.    Pretty deplorable, though, right?

    15     A.    Yes.

    16     Q.    Couldn't take fingerprints, is that true?

    17     A.    Fingerprints off of what?

    18     Q.    Well, I mean, you heard her testify about like a

    19           stool where money was taken from, correct?

    20     A.    Right.

    21     Q.    Did you guys try to take fingerprints off the stool?

    22     A.    I'm not sure if the crime scene detective attempted

    23           or not.

    24     Q.    But you would agree that the conditions in the house

    25           are kind of adverse to fingerprinting, correct?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 387 of 439. PageID #: 4323

                                                                                  387


     1     A.    Yes.

     2     Q.    Okay.    And there was definitely evidence of drug

     3           paraphernalia there, correct?

     4     A.    I didn't personally observe any.

     5     Q.    Well, in the one room there was a large bag of

     6           baggies and a little cutting board, a little rolling

     7           board?

     8     A.    Which room are you referencing?

     9     Q.    In the main living room where Colleen Allums was

    10           attacked.     Do you recall there being like a little

    11           nightstand on the side there, a little table?

    12     A.    I don't recall.

    13     Q.    If there was drug evidence there, would you have

    14           noted it?

    15     A.    I would have.

    16     Q.    Would it be in your report?

    17     A.    It would be in the initial report, yes.

    18     Q.    Would it be something that maybe you would ask the

    19           victims in investigating this case?

    20     A.    Yes.

    21     Q.    Because it might lead to potential suspects, right?

    22     A.    Sure.

    23     Q.    You didn't ask her about that, though, did you?

    24     A.    About what?

    25     Q.    About any potential suspects related to drugs.             Did
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 388 of 439. PageID #: 4324

                                                                                  388


     1           you owe a drug dealer money?

     2     A.    We did ask the question.

     3     Q.    You did?

     4     A.    Yes.

     5     Q.    Would that be in your report?

     6     A.    It's not.

     7     Q.    Would it be in her statement, her audio-recorded

     8           statement?

     9     A.    I don't recall if it's in there or not.

    10     Q.    So you asked if she ever used drugs?

    11     A.    I believe the question was, is this drug related?

    12     Q.    Okay.    Was it drug related?

    13     A.    I can't determine that.

    14     Q.    Do you know if she owed any drug dealers money?

    15     A.    Not that I'm aware of.

    16     Q.    Were you aware of this incident involving Christian

    17           Hughes?

    18     A.    Yes, I am.

    19     Q.    When did you become aware of that?

    20     A.    Shortly after the home invasion.

    21     Q.    So after the home invasion you learned about the

    22           incident with Christian Hughes?

    23     A.    Correct.

    24     Q.    That's not in your report, though, is it?

    25     A.    It's not.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 389 of 439. PageID #: 4325

                                                                                  389


     1     Q.    That would be a potential lead as to someone who may

     2           want to do harm to Colleen Allums, though, correct?

     3     A.    It's possible, yes.

     4     Q.    Did you follow-up on that at all?

     5     A.    I did not.

     6     Q.    When you indicated about the surveillance video, you

     7           indicated that you thought it was like four or five

     8           houses away, is that right?

     9     A.    Correct.

    10     Q.    Would two sound correct as well?

    11     A.    It could.

    12     Q.    Okay.    Because in the video you can see kind of the

    13           basketball hoop, right?

    14     A.    Yes.

    15     Q.    And that basketball hoop is the one that was right in

    16           front of Colleen Allum's house?

    17     A.    Yes.

    18     Q.    Detective, this is the surveillance video that you

    19           pulled as well, correct?

    20     A.    Yes.

    21     Q.    And we can see the basketball hoop right here,

    22           correct?

    23     A.    Yes.

    24     Q.    So this is about two houses down, right?

    25     A.    Yes.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 390 of 439. PageID #: 4326

                                                                                  390


     1     Q.    And you also see a fence along the street here,

     2           right?

     3     A.    Yes.

     4     Q.    It's about a four-foot fence, right?

     5     A.    I'm not sure on the height.

     6     Q.    You don't recall that from your time out there?

     7     A.    I don't recall.

     8     Q.    Now, at this point you see the suspect walking

     9           through, correct?

    10     A.    Yes.

    11     Q.    It looks like Edward Bunch, right?

    12     A.    No.

    13     Q.    It doesn't?     That doesn't look like Edward Bunch?

    14     A.    No.

    15     Q.    That hair isn't the same as Edward Bunch?            You saw

    16           him in Court the other day, right?

    17     A.    I did.

    18     Q.    He's got the same style hair as this, correct?

    19           Right?

    20     A.    He's got a similar hair style, yes.

    21     Q.    Dreadlocks kind of down to the middle of his

    22           forehead, right?

    23     A.    Yes.

    24     Q.    I can play it again if you need?

    25                              THE COURT:     He can get up closer if
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 391 of 439. PageID #: 4327

                                                                                  391


     1                  you want him.

     2                              MR. HOFFMAN:     Yeah.    Your Honor, can I

     3                  have permission for him to step down?

     4                              THE COURT:     Sure.   Norm?

     5                              MR. SCHROTH:     I can see it.     Judge,

     6                  I'm going to object.       This has been asked and

     7                  answered.    He already indicated it doesn't look

     8                  like Edward Bunch to him.

     9                              MR. HOFFMAN:     Your Honor, I think the

    10                  reason I would proffer this part of it is that I

    11                  think if you view it a few times sequentially

    12                  because it's such a short clip, you can get a

    13                  pretty clear picture of the person involved.

    14                              MR. SCHROTH:     Judge, I still object.

    15                  The detective has seen this video before.           It's

    16                  not like this is his first time.

    17                              THE COURT:     Let's just do it for the

    18                  Court.

    19                              MR. SCHROTH:     Yeah, that's fine.

    20     Q.    (BY MR. HOFFMAN)      Do you see the hair kind of

    21           flopping?

    22     A.    Yes.

    23     Q.    The dreadlocks hanging down, right?

    24     A.    I see the dreadlocks sticking up.

    25     Q.    You don't see any dreadlocks laying down on here?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 392 of 439. PageID #: 4328

                                                                                  392


     1           Coming down on the side right there?

     2     A.    On the side, sure.

     3     Q.    Do you see some dreadlocks sticking up in the back,

     4           kind of flopping there, moving up and down a little

     5           bit?

     6                               THE COURT:    All right.    Asked and

     7                   answered.   Let's move on.

     8     Q.    (BY MR. HOFFMAN)      Now that you've had a chance to see

     9           the video again, it clearly looked like Edward Bunch,

    10           doesn't it?

    11     A.    I still don't think so, no.

    12     Q.    Consistent with his injuries, right?           Consistent with

    13           his hair style, right?

    14     A.    Yes.

    15     Q.    You can't really see facial hair, right?

    16     A.    No.

    17     Q.    Can't really make out a face that well, right?

    18     A.    Correct.

    19     Q.    All you can see is a black male who appears to be

    20           tall and husky, right?

    21     A.    I can't determine the height.         It's stocky built.

    22     Q.    Okay.    And you don't remember that that's a four-foot

    23           fence either, right?

    24     A.    I don't recall.

    25     Q.    If that fence is four-foot tall, that guy looks
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 393 of 439. PageID #: 4329

                                                                                  393


     1           pretty tall, doesn't he?

     2     A.    If it is indeed four-feet in height.

     3     Q.    And you can go back and check that, right?

     4     A.    Correct.

     5     Q.    So you want us to believe that that person is short

     6           in that video?

     7                              MR. SCHROTH:     Objection.     Judge, this

     8                  is the same line of questioning.         He said he

     9                  doesn't look like Edward Bunch.         That was his

    10                  answer.

    11                              THE COURT:     Sustained.     It was asked

    12                  and answered.

    13     Q.    (BY MR. HOFFMAN)      You've heard all the witnesses

    14           testify in this case, right?

    15     A.    Yes.

    16     Q.    And the consensus is the male on that video, the

    17           gunman in this case is pretty tall, and pretty

    18           heavyset, right?

    19     A.    There's been some variances in the statements.             On my

    20           initial interview with Colleen Allums at the

    21           hospital --

    22                              MR. HOFFMAN:     Objection.

    23     Q.    (BY MR. HOFFMAN)      I'm going to stop you there.

    24                              THE COURT:     Wait a minute.     You are

    25                  objecting to his response?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 394 of 439. PageID #: 4330

                                                                                  394


     1                              MR. HOFFMAN:     I think he was going

     2                  outside of what I asked.       I apologize.      I guess

     3                  not really objecting but --

     4                              THE COURT:     So are you saying

     5                  unresponsive?

     6                              MR. HOFFMAN:     Unresponsive, yes.

     7                              THE COURT:     All right.    I will sustain

     8                  that.   Go ahead and repeat the question.

     9     Q.    (BY MR. HOFFMAN)      Your initial report says 6 foot, 6

    10           foot 1, correct?

    11     A.    Correct.

    12     Q.    200 to 250 pounds, correct?

    13     A.    Correct.

    14     Q.    Colleen Allums says pretty tall, heavyset, correct?

    15     A.    During which occasion?

    16     Q.    When she testified here in Court.          She said 5 foot 9

    17           to 6 foot, the guy was pretty tall, right?

    18     A.    Yes.

    19     Q.    Savannah LaForce, same thing, the guy is tall, right?

    20     A.    Yes.

    21     Q.    Dalonte White's not tall, is he?

    22     A.    He's about 5 foot 7, 5 foot 8.

    23     Q.    You get a photo lineup key when you create photo

    24           arrays, don't you?

    25     A.    That's correct.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 395 of 439. PageID #: 4331

                                                                                  395


     1     Q.    Can you see up on the screen?

     2     A.    I can.

     3     Q.    What's it say for Dalonte White?

     4     A.    Five-five.

     5     Q.    Weight?

     6     A.    135.

     7     Q.    A little different than 5 foot 7 or 5 foot 8, isn't

     8           it?

     9     A.    It is.

    10     Q.    How tall are you?

    11     A.    Five-six.

    12     Q.    So he's actually shorter than you?

    13     A.    Correct.

    14     Q.    Not going to be mistaken for tall, right?

    15     A.    It's based on their perception so I can't speak on

    16           them.

    17     Q.    I'm not asking about their perception, your

    18           perception?

    19     A.    My perception.

    20     Q.    He's not going to be tall, right?

    21     A.    What's not tall?      Dalonte?

    22     Q.    Five foot five inch suspects aren't tall, are they?

    23     A.    No.

    24     Q.    But you kind of need to kick his height up a little

    25           bit to make this case work against him, right?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 396 of 439. PageID #: 4332

                                                                                  396


     1                              MR. SCHROTH:     Objection.

     2                              THE COURT:     I'm going to overrule it.

     3                  I'll let him answer.

     4     A.    No.

     5     Q.    (BY MR. HOFFMAN)      The bottom line is Dalonte White's

     6           short, right?

     7     A.    He's short, yes.

     8     Q.    And all along the gunman in this case has been

     9           described as tall, right?

    10     A.    In the initial report, yes.

    11     Q.    And in court, right?       We just went through that,

    12           right?

    13     A.    Yes.

    14     Q.    And Edward Bunch fits that, right?

    15     A.    Potentially he could.

    16     Q.    And now you got three people identifying Edward

    17           Bunch, right?

    18     A.    Yes.

    19     Q.    Don't you wish you knew that earlier?

    20     A.    Yes.

    21     Q.    Did it make you mad when you found that out?

    22     A.    No.

    23     Q.    It doesn't make you mad when you hear that fellow

    24           officers may have withheld evidence, withheld an

    25           identification on your case?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 397 of 439. PageID #: 4333

                                                                                  397


     1                              MR. SCHROTH:     Judge, objection.

     2                  Listen, we've been through this that the

     3                  information would have been helpful if he would

     4                  have been aware of it initially.         We're beating

     5                  a dead horse here.

     6                              THE COURT:     We are.    We can move on,

     7                  but I'll let him answer that.

     8     A.    No.    I try not to take anything that's work related

     9           and have it affect me personally.           So I try to keep

    10           my personal life and work life separate.            So, no, it

    11           doesn't impact me on the emotional level, if that's

    12           what you're insinuating.

    13     Q.    (BY MR. HOFFMAN)      Yeah, that's what I'm asking.         Does

    14           it?

    15     A.    No.    No, it doesn't.

    16     Q.    So it doesn't bother you if fellow officers violate

    17           the law?

    18     A.    It does.

    19     Q.    So you get upset about that, right?

    20     A.    Not on a personal level, no.

    21     Q.    But on a professional level that irks you, doesn't

    22           it?

    23     A.    Yes.

    24     Q.    I mean, your job is to uphold the laws of the State

    25           of Ohio, right?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 398 of 439. PageID #: 4334

                                                                                  398


     1     A.    Absolutely.

     2     Q.    And so when officers come by and violate the rights

     3           of someone in one of your cases, doesn't that bother

     4           you?

     5                              MR. SCHROTH:     Objection.     This has

     6                  been asked and answered.

     7                              THE COURT:     Sustained.     I gave you a

     8                  little leeway.     Let's move on to something else.

     9                              MR. HOFFMAN:     Nothing further.      Thank

    10                  you, your Honor.

    11                              THE COURT:     All right.     Do you have

    12                  any redirect?

    13                              MR. SCHROTH:     I do, Judge.

    14               REDIRECT EXAMINATION OF DETECTIVE DAVID LAM

    15     BY MR. SCHROTH:

    16     Q.    Detective, you were asked I think a question about

    17           the distance to Lakewood Hospital from the crime

    18           screen, 3255 West 54th, do you recall that question?

    19     A.    Yes.

    20     Q.    Is Lakewood Hospital the closest hospital to 3255

    21           West 54th?

    22     A.    No, it's not.

    23     Q.    What's the closest hospital?

    24     A.    Metro Health Hospital.

    25     Q.    All right.     I'm going to direct your attention to the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 399 of 439. PageID #: 4335

                                                                                  399


     1           board.    Can you see this?       Do you need to come down,

     2           Detective?

     3                              MR. SCHROTH:     Judge, will the Court

     4                   indulge me?

     5                              THE COURT:     Of course.    I will even

     6                   get the light.    Attorney Hoffman, do you want to

     7                   watch this?

     8     Q.    (BY MR. SCHROTH)      All right.     Detective, what address

     9           do we see over here, what's that?

    10     A.    3255 West 54th Street.

    11     Q.    All right.     What happened at that location?

    12     A.    The home invasion on April 21st.

    13     Q.    And what do we see up here, what location is that?

    14     A.    Lakewood Hospital.

    15     Q.    Does that appear to be in the right location based on

    16           your knowledge?

    17     A.    Yes.

    18     Q.    Did this give an estimation of how many miles it is

    19           walking?

    20     A.    4.9 miles.

    21     Q.    Okay.    And what's the walking time?

    22     A.    One hour and thirty-seven minutes.

    23     Q.    And you said there's a closer hospital?

    24     A.    Yes, there is.

    25     Q.    Okay.    Now, what do we see here in the left hand
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 400 of 439. PageID #: 4336

                                                                                  400


     1           corner?

     2     A.    3255 West 54th Street.

     3     Q.    And then what's that again?

     4     A.    The crime scene home invasion.

     5     Q.    And does it show Metro Health?

     6     A.    It does.

     7     Q.    Where's that?

     8     A.    2500 Metro Health Drive.

     9     Q.    Does it give an indication of how many miles it is

    10           between the two?

    11     A.    1.6 miles.

    12     Q.    So how many minutes?

    13     A.    Thirty-one minutes.

    14     Q.    Is it fair to say that Lakewood Hospital is over

    15           double the distance from the crime location than

    16           Metro Health?

    17     A.    That's a fair statement.

    18     Q.    Okay.

    19                              THE COURT:     Okay.   Now that we know

    20                   all of the geographical locations on the west

    21                   side of Cleveland, can we please move on?

    22     Q.    (BY MR. SCHROTH)      I think there was some questions

    23           about Dalonte, Mr. White not being arrested on 4/24,

    24           is that right?

    25     A.    That's correct.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 401 of 439. PageID #: 4337

                                                                                  401


     1     Q.    Was there an arrest warrant out for him for that

     2           time?

     3     A.    There was not.

     4     Q.    Would the officers have -- did those officers who

     5           stopped him and took photographs, did they see

     6           Mr. White commit a crime at that time, to your

     7           knowledge?

     8     A.    I'm not aware.

     9     Q.    Okay.    So would they have the ability to just arrest

    10           him at that time without a warrant and without

    11           witnessing him commit a crime?

    12     A.    No.

    13     Q.    Okay.    And there's some questions I believe about

    14           whether the victims's, one of the victims's phones --

    15           Savannah's phone was taken, is that correct?

    16     A.    That's correct.

    17     Q.    Whether her phone was in Mr. White's house at the

    18           time of the search warrant, is that correct?

    19     A.    Can you repeat that?

    20     Q.    There was a question whether her phone was in Mr.

    21           White's house, is that correct?

    22     A.    Correct.

    23     Q.    Okay.    And during your investigation and from the

    24           testimony do you recall if it was Mr. White or

    25           someone else that he was with that actually took her
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 402 of 439. PageID #: 4338

                                                                                  402


     1           phone?

     2     A.    Somebody else that had taken the victims' phones.

     3     Q.    Okay.    So it wasn't Mr. White that took the phones?

     4     A.    No, it wasn't.

     5     Q.    Okay.    You were asked if there was any 911 calls from

     6           West Boulevard from the time of the drive-by shooting

     7           for Mr. Bunch, do you recall that?

     8     A.    Yes.

     9     Q.    You've been an officer for six years in Cleveland in

    10           the major crimes -- well, at least for six years

    11           total?

    12     A.    Yes.

    13     Q.    Every time there's a shooting in Cleveland does that

    14           always equal a 911 call?

    15     A.    Not necessarily, no.

    16     Q.    Okay.    I think you were asked about the incident with

    17           Christopher Hughes, is that correct?

    18     A.    Correct.

    19     Q.    Okay.    And that incident with Christopher Hughes, was

    20           that a fight just involving Colleen and other

    21           females, is that right?

    22     A.    That's what it appeared to be, yes.

    23     Q.    Okay.    Were there any weapons used, from your

    24           understanding in that incident?

    25     A.    I don't think so, no.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 403 of 439. PageID #: 4339

                                                                                  403


     1     Q.    Now, on direct you were asked about testimony

     2           identification of height and the initial report and

     3           at one point you were referencing Colleen's statement

     4           in the hospital.      What were you referencing, what

     5           were you trying to say?

     6     A.    When we interviewed Ms. Allums at the hospital during

     7           that --

     8                              MR. HOFFMAN:     Objection.     Hearsay.

     9                              THE COURT:     I'm going to overrule it.

    10     Q.    (BY MR. SCHROTH)      Go ahead.

    11     A.    Can I refer to the police report?

    12     Q.    Yes, if it helps refresh your recollection.

    13     A.    So during the interview Ms. Allums stated the black

    14           male suspect --

    15                              MR. HOFFMAN:     Objection.

    16                              MR. SCHROTH:     What's your basis?

    17                              MR. HOFFMAN:     Hearsay of what Ms.

    18                  Allums told them.

    19                              MR. SCHROTH:     Judge, the description

    20                  given in the initial report is the same thing.

    21                  I'm just asking for the same rules to apply here

    22                  on redirect as that were on cross.

    23                              THE COURT:     Yeah, I'm going to permit

    24                  it.   Go ahead.

    25     A.    Ms. Allums stated that the gunman was wearing a black
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 404 of 439. PageID #: 4340

                                                                                  404


     1           jacket, black jeans, approximately five foot five

     2           inches, 160 to 170 in weight and dreadlocks sticking

     3           up, is how she described the gunman to us at the

     4           hospital.

     5     Q.    (BY MR. SCHROTH)      And that was how far after the

     6           incident happened?

     7     A.    I believe two days.

     8     Q.    And to your knowledge, did she speak with patrol at

     9           all or did she go to the hospital?

    10     A.    She went directly from the crime scene to the

    11           hospital.

    12                              MR. SCHROTH:     Nothing further.

    13                              THE COURT:     Okay.   Recross?

    14               RECROSS-EXAMINATION OF DETECTIVE DAVID LAM

    15     BY MR. HOFFMAN:

    16     Q.    Detective, you just said that in that audio-recorded

    17           statement of Colleen Allums she said that he was five

    18           foot five inches, 160 pounds, right?

    19     A.    Correct.

    20     Q.    It's about a 15 minute interview, isn't it?

    21     A.    Correct.

    22     Q.    She never says that, does she?          I mean, do we need to

    23           go through the loophole of playing that whole

    24           interview right now just to make sure that she

    25           doesn't say that?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 405 of 439. PageID #: 4341

                                                                                  405


     1                              THE COURT:     Put it in.    Do we need

     2                  speakers or can you play it through the

     3                  Mondopad?

     4                              MR. HOFFMAN:     For identification

     5                  purpose, your Honor, I think we will call this

     6                  Defense Exhibit D.

     7                              THE COURT:     So we have to listen to a

     8                  fifteen minutes interview, is that what we're

     9                  saying?

    10                              MR. HOFFMAN:     I believe it's about

    11                  fifteen minutes long.

    12                              THE COURT:     All right.

    13                            (Short recess taken.)

    14     Q.    (BY MR. HOFFMAN)      Detective, just to move this along,

    15           I want you to just raise your hand and get our

    16           attention when you hear that statement.

    17                              (Playing interview tape.)

    18     Q.    (BY MR. HOFFMAN)      Detective, that was the full

    19           interview with Colleen Allums, correct?

    20     A.    Yes.

    21     Q.    You didn't raise your hand, did you?

    22     A.    I did not.

    23     Q.    Because Colleen Allums did not make that statement,

    24           correct?

    25     A.    She made the statement, but it wasn't captured on the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 406 of 439. PageID #: 4342

                                                                                  406


     1           audio.

     2     Q.    Kind of like the identifications of Edward Bunch were

     3           not captured, correct?

     4     A.    Correct.

     5     Q.    We're human, we make mistakes, don't we?

     6     A.    Sure.    Yes.

     7                              MR. HOFFMAN:     Nothing further.      Thank

     8                   you, your Honor.

     9                              THE COURT:     All right.

    10                              MR. SCHROTH:     I just have a couple on

    11                   that.

    12                              THE COURT:     Okay.

    13          FURTHER REDIRECT EXAMINATION OF DETECTIVE DAVID LAM

    14     BY MR. SCHROTH:

    15     Q.    Detective, the photo array, was that done on the

    16           audio?

    17     A.    Which photo arrays?

    18     Q.    The photo arrays with Colleen.          Was that part of that

    19           audio interview, her photo arrays?

    20     A.    Yes, she looked at the initial three photo arrays and

    21           then we took the audio statement.

    22     Q.    Okay.    So the photo arrays were done off the audio

    23           statement?

    24     A.    Off the audio statement.

    25     Q.    So are you saying that you folks at the Cleveland
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 407 of 439. PageID #: 4343

                                                                                  407


     1           Police had some interaction with her off of the

     2           audio?

     3     A.    We did.

     4     Q.    Okay.    So every part of the interaction between the

     5           Cleveland Police that day and Colleen, not all of it

     6           was captured on your audio, is that fair to stay?

     7     A.    That's correct.

     8                                MR. SCHROTH:   Okay.    Thank you.

     9                                THE COURT:   All right.    You may step

    10                   down.

    11                                THE COURT:   Prosecutor Schroth, do you

    12                   have any more witnesses?

    13                                MR. SCHROTH:   We do, but can we

    14                   approach on this, Judge?

    15                                (Sidebar discussion held.)

    16                                THE COURT:   Prosecutor Schroth, do you

    17                   have any further witnesses?

    18                                MR. SCHROTH:   Judge, we do have a

    19                   further witness that we would like to call,

    20                   Daisyonna.    The Court has heard reference

    21                   through the detective.      She did make a statement

    22                   to Detective Lam and Detective Cynthia Moore,

    23                   she made a statement too that we think is

    24                   important.    She is unavailable because she is

    25                   currently -- she's in the hospital.         So she's
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 408 of 439. PageID #: 4344

                                                                                  408


     1                  not able to testify at this point in time.            So

     2                  the State would like to have the opportunity to

     3                  bring her in.     We think her testimony is

     4                  material to this bindover hearing.

     5                               THE COURT:    When did she make this

     6                  statement?

     7                               MR. SCHROTH:    That statement was made

     8                  on April 28th.

     9                               THE COURT:    And she presumably was on

    10                  the witness list?

    11                               MR. SCHROTH:    She was on the witness

    12                  list.   Yeah, she's been on the entire time.

    13                  Well, I can't say the entire time.          Since we got

    14                  the secondary report.       So for a couple weeks.

    15                  She wouldn't have been in the initial report.

    16                               THE COURT:    And when was she

    17                  subpoenaed?

    18                               MR. SCHROTH:    She was subpoenaed last

    19                  Friday.    Her mom was personally served and she

    20                  got subpoenaed again between Tuesday and today.

    21                               THE COURT:    We started trial on this

    22                  on Monday?

    23                               MR. SCHROTH:    We started last

    24                  Thursday.    The first subpoena that went out for

    25                  her had the correct address, but it had West
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 409 of 439. PageID #: 4345

                                                                                  409


     1                  54th instead of West 58th on it.         So that didn't

     2                  make it to her before the hearing started

     3                  itself.

     4                              THE COURT:     Wouldn't that be the

     5                  incorrect address?

     6                              MR. SCHROTH:     The incorrect address.

     7                  Right.    And then a second subpoena went out

     8                  after the first day of hearings.         So that

     9                  actually would aim true because the error was

    10                  realized and that was given to her -- her mom by

    11                  Sergeant Shoulders last Friday.

    12                              THE COURT:     What was this -- are you

    13                  going to proffer the statement?

    14                              MR. SCHROTH:     What?

    15                              THE COURT:     Are you going to proffer

    16                  the statement?

    17                              MR. SCHROTH:     I will if the Court's

    18                  not -- and just for service she was then served

    19                  again by -- her mom was served again by an

    20                  investigator from the Prosector's Office between

    21                  Tuesday and today and in response to that

    22                  subpoena the mom contacted, I believe, the

    23                  Court.

    24                              THE COURT:     And how old is Daisyonna?

    25                              MR. SCHROTH:     I don't know.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 410 of 439. PageID #: 4346

                                                                                  410


     1                              THE COURT:     Is she under 18?

     2                              MR. SCHROTH:     She would be under 18.

     3                              THE COURT:     And is she in the custody

     4                  of her mother?

     5                              MR. SCHROTH:     Well, she's technically

     6                  in the custody of the State.

     7                              THE COURT:     Is that Children & Family

     8                  Services?    She's in temporary custody or --

     9                              MR. SCHROTH:     I just know she was

    10                  staying at Carrington.       That's all I know.       The

    11                  social worker was her -- in fact, I spoke with

    12                  her social worker yesterday, her social worker

    13                  is, in fact, her guardian.

    14                              THE COURT:     You mean Children & Family

    15                  Services?

    16                              MR. SCHROTH:     Yes.    Whoever it is.       I

    17                  don't know who the social worker works for.

    18                  Just whoever that was that -- her name is --

    19                              THE COURT:     Okay.    Do you want to

    20                  respond?

    21                              MR. HOFFMAN:     Your Honor, I would

    22                  object to continuing this case further.           We have

    23                  been at trial since last Thursday.          Daisyonna

    24                  has been in Carrington as far as I can remember

    25                  up until this past weekend.         It was not
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 411 of 439. PageID #: 4347

                                                                                  411


     1                  difficult to locate her.       I've been able to

     2                  speak with her.     I don't believe that she is

     3                  going to testify as to what the State

     4                  anticipates at this point in time.          So we would

     5                  object to a continuance.

     6                               THE COURT:    When did you speak to

     7                  Daisyonna?

     8                               MR. HOFFMAN:    Weeks ago.

     9                               THE COURT:    Weeks ago.     And she was at

    10                  Carrington at that point?

    11                               MR. HOFFMAN:    Yes.    I want to say it

    12                  was -- I can't remember if it was before or

    13                  after the last trial date was set.          I think it

    14                  was maybe the week after the last trial date was

    15                  set.   So maybe June, middle of June.

    16                               THE COURT:    And when's the last time

    17                  you spoke to Daisyonna?

    18                               MR. SCHROTH:    I haven't spoke to

    19                  Daisyonna, Judge.

    20                               THE COURT:    All right.     Then I'm going

    21                  to deny the continuance.       We've been doing this

    22                  since last Thursday.       So we should have some

    23                  conclusion to this matter.

    24                               MR. SCHROTH:    Okay.    If I could just

    25                  proffer, Judge, what the State would have
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 412 of 439. PageID #: 4348

                                                                                  412


     1                  expected her --

     2                              THE COURT:     Yes.

     3                              MR. HOFFMAN:     Your Honor, we would

     4                  just object to proffering just because it is a

     5                  bench trial or an outdoor request that could

     6                  rebut the evidence that would be offered in the

     7                  proffer.

     8                              MR. SCHROTH:     Judge, I think you could

     9                  separate just against suppression, but -- a

    10                  bench trial after a suppression hearing if the

    11                  evidence has been suppressed.         I think the Court

    12                  has the ability to separate the wheat from the

    13                  chaff and then not use this in your -- we're not

    14                  asking you to use this as part of our case in

    15                  chief.   We certainly can't do that because I'm

    16                  not a witness.

    17                              THE COURT:     Yes.   You can either

    18                  proffer after closing arguments or you can

    19                  proffer now.     I cannot use whatever she was

    20                  going to say, but if you'd like to put it on the

    21                  record, let's put it on now.

    22                              MR. SCHROTH:     Okay.    All right.    This

    23                  information comes by way, as I indicated before,

    24                  Detective Cynthia Moore and Detective lam.

    25                  Daisyonna stated she is Rayvion's girlfriend,
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 413 of 439. PageID #: 4349

                                                                                  413


     1                  she stated that she and Rayvion are affiliated

     2                  with the HMF Gang, HMF stands for Hungry Money

     3                  Family.

     4                              Daisyonna further stated she has

     5                  intimate knowledge of the other members of the

     6                  gang that are closely associated with Dalonte

     7                  and Rayvion.     Daisyonna stated Shetrell Harris

     8                  is the CO, and a male she knows as Scooby is the

     9                  Co-CO of the HMF Gang.

    10                              She stated that a male she knows as

    11                  Romell and Dalonte White are affiliated as the

    12                  main members of HMF Gang.        Daisyonna then stated

    13                  that Tootie is Rochelle Rivera.         Rochelle is

    14                  Shetrell's girlfriend and they both reside at

    15                  3250 West 61st.     Dalonte is known to frequent

    16                  the house because the HMF Gang meetings are held

    17                  at his residence -- I'm sorry.         This residence,

    18                  not his residence.      This residence.

    19                              Daisyonna stated that Rayvion is best

    20                  friends with Dalonte.       She stated that she

    21                  overheard during a conversation between the two

    22                  males that Dalonte had been bitten by a dog

    23                  approximately a week ago on a weekday.           She

    24                  stated she did not have any other knowledge

    25                  about the incident on West 54th Street.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 414 of 439. PageID #: 4350

                                                                                  414


     1                              MR. HOFFMAN:     Your Honor, if I may

     2                  offer what --

     3                              THE COURT:     I'll allow it.

     4                              MR. HOFFMAN:     In response to that, I

     5                  actually had a personal conversation with

     6                  Daisyonna who said that is not true.          That

     7                  interview was not audio-recorded.         So unlike

     8                  some of the other things in this case that were

     9                  misstated, she told me that that was not true,

    10                  that Dalonte was not bitten by a dog, was not

    11                  bitten about a week before.        That the only time

    12                  she's ever heard Dalonte being any type of

    13                  victim or bit by a dog was back in December and

    14                  there's medical records that show that.           We

    15                  could introduce that if that's trying to be used

    16                  against him in some way that he was bit the day

    17                  of the incident.

    18                              THE COURT:     Okay.   I understand that

    19                  there may be conflicting statements by a young

    20                  girl who is now at University Hospital, is in

    21                  the care of Children & Family Services and may

    22                  or may not have some physical or psychological

    23                  issues.    So with that stated, I have heard the

    24                  proffer and I've heard the counter proffer.               So

    25                  now, can we go to closing arguments?
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 415 of 439. PageID #: 4351

                                                                                  415


     1                              MR. SCHROTH:     Yeah.    Sure.

     2                              THE COURT:     Great.

     3                              MR. SCHROTH:     May it please the Court.

     4                  Judge, after all of the testimony sort of what I

     5                  alluded to in opening statement, I don't think

     6                  there will be a dispute that there was a crime

     7                  here.   That Colleen Allums was victimized beyond

     8                  anyone's worst nightmare, pistol whipped and

     9                  shot in her own home to the point where you have

    10                  to drag yourself bleeding to the front porch so

    11                  a passerby can call 911.       I don't think there's

    12                  any dispute, Judge, that there were three

    13                  individuals that were part of this incident.

    14                              The real question at hand is a who

    15                  done it in this matter?       So, you know, certainly

    16                  the State is submitting to this Court that we

    17                  have met our burden in terms of probable cause

    18                  here on Dalonte White.       I do know it would

    19                  appear -- and I don't want to speak for the

    20                  defense.    The defense wants this Court to

    21                  believe that it is Edward Bunch.

    22                              Judge, what I can tell you is what you

    23                  have, there are two conflicting versions of

    24                  events, two conflicting opinions as to who

    25                  committed this crime and that is better left for
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 416 of 439. PageID #: 4352

                                                                                  416


     1                  a jury Downtown.      This is just a gateway as to

     2                  whether there's probable cause.         But what I can

     3                  tell you, Judge, is there is certainly evidence

     4                  that shows that Edward Bunch is not the

     5                  individual who committed this crime.          And that

     6                  comes in a few different ways.         First and

     7                  foremost, is that, you know, the severity of

     8                  Edward Bunch's injury, such as there's just

     9                  absolutely no way that he wouldn't be bleeding

    10                  as he left the crime scene if he literally shot

    11                  himself in the foot through the ankle and where

    12                  the bullet is still lodged in his foot.            There

    13                  would be blood.     There was no blood trail.

    14                              Moreover, Judge, you know, that sort

    15                  of devastating wound to what is a pressure point

    16                  in a body, the ankle, which is used for

    17                  locomotion, would render someone unable to --

    18                  I'm not sure if this is a word, but ambulate, to

    19                  be ambulatory, to make it any significant

    20                  distance at all, if at all.        And, in fact, the

    21                  medical records show that Mr. Bunch was unable

    22                  to be ambulatory.      It's indicated plain as day

    23                  in those medical records.

    24                              Judge, what I can also tell you is

    25                  that Mr. Bunch, you know, certainly didn't have
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 417 of 439. PageID #: 4353

                                                                                  417


     1                  to -- and I'm asking you to give some weight to

     2                  this.    You've got a guy who is in jail on

     3                  charges.    Okay.   And he is then confronted by

     4                  two police detectives who are recording his

     5                  interview and he's given a right not to talk

     6                  about what happened and what does he do?           He

     7                  goes right into it.

     8                              Now, either he is incredibly slick or

     9                  incredibly stupid if he committed this crime or,

    10                  Judge, he just didn't do this crime and that's

    11                  why he was willing to make a statement.

    12                              And you heard him when he was on the

    13                  stand.   You know, at first he was reluctant to

    14                  sign the HIPPA, but he thought it was maybe

    15                  something that would be incriminating, and then

    16                  he realized it was just for his medical records

    17                  for the day he got shot.       No big deal.      So he

    18                  then signed that medical form and then let the

    19                  police have those records, you know.

    20                              He didn't stop there.       He came into

    21                  this courtroom under oath and gave a statement.

    22                  I certainly know you can believe some, all or

    23                  none, but he did it before being Mirandized.              I

    24                  mean, the guy then -- he talks to a Prosecutor

    25                  for three minutes and then -- a Prosecutor and
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 418 of 439. PageID #: 4354

                                                                                  418


     1                  then is brought into the courtroom with the

     2                  Judge on the record under oath, gets Mirandized

     3                  and then says, you know what, no big deal.            I'll

     4                  tell you what happened on that day.

     5                              Judge, you are certainly -- this Court

     6                  has been evaluating credibility of witnesses for

     7                  some time now.     And I submit to you that makes

     8                  him and his story credible that he came here to

     9                  tell that story.

    10                              Also, if this guy basically almost

    11                  blew his ankle off during this crime, he's not

    12                  going to walk all the way over to Lakewood

    13                  Hospital.    That is ludicrous to try to travel

    14                  that distance on that devastating injury, if he

    15                  could walk, which again, there's no way he could

    16                  walk.   Metro is literally a hop, skip and a jump

    17                  from that location.      I mean, he'd have to hop.

    18                  So that also helps to what I say, fly in the

    19                  face of common sense that he could go that

    20                  ridiculous distance to do that.

    21                              Judge, those all demonstrate that

    22                  Edward Bunch is not the person who committed

    23                  this crime.    I mean, it's a rare situation where

    24                  the State can call someone who is accused of the

    25                  crime to let you be the judge of his credibility
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 419 of 439. PageID #: 4355

                                                                                  419


     1                  much less those sort of under penny and factual

     2                  circumstances, those things that are objective,

     3                  where the hospital was, what the injury is that

     4                  are strongly corroborative of Mr. Bunch's story.

     5                               And so instead what we have here today

     6                  is three identifications in court.          And Judge,

     7                  you know, the question is, is there some

     8                  credible evidence?

     9                               He had three people come in here who

    10                  then see Dalonte White face-to-face and say

    11                  yeah, that's still the guy even though his hair

    12                  has changed, you know, that's still the guy.

    13                               Now, people can make assertion they

    14                  knew Dalonte would be here, you know, whatever

    15                  in court.    But this Court has seen circumstances

    16                  where witnesses have not identified people in

    17                  court even though they're right at the defense

    18                  table.   That's happened before in this very

    19                  courtroom.    A person is not necessarily going to

    20                  come in and pick a person out just because

    21                  they're at the table.

    22                               That's a credibility issue, though,

    23                  for you, Judge.     If you think that's what

    24                  Colleen Allums and Savannah LaForce and Zackary

    25                  Hale did, that's up to you.        I submit to you
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 420 of 439. PageID #: 4356

                                                                                  420


     1                  that's not the type of people they are, all

     2                  three to do that.      To identify him in the flesh.

     3                  They also picked him up out of photo arrays.              I

     4                  understand there were identifications on Edward

     5                  Bunch as well from them, but they certainly were

     6                  steadfast in identifying Mr. White in court.

     7                              Also I'd ask this Court to consider

     8                  that -- you know, Judge, this house --           we don't

     9                  know the reason that this house was targeted.

    10                  Colleen Allums does not know the reason why this

    11                  house was targeted at this point.         Only the

    12                  people who committed this crime know the reason

    13                  for this house -- why this house was targeted in

    14                  this way.    But certainly, this very manner of

    15                  invasion lends itself to people who would be

    16                  familiar with this particular house and have a

    17                  reason for this house.

    18                              And you had Edward Bunch, yes, he has

    19                  been in the area, but certainly he doesn't live

    20                  there.   And he hasn't been even out from DYS for

    21                  that long of a period of time -- he got out in

    22                  the fall -- to formulate this plan and hit this

    23                  house.

    24                              Dalonte White, I think it is

    25                  significant that he lives in that area, Judge.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 421 of 439. PageID #: 4357

                                                                                  421


     1                  I think it's important.       It gives him a certain

     2                  familiarity, you can infer, with this location

     3                  and the residents in this area.

     4                               You know, when it comes to prior

     5                  descriptions of what individuals, you know,

     6                  height and weight, I'm asking you to listen to

     7                  what the witnesses testified to in court.

     8                  Savannah has no idea.       She has no clue.      She

     9                  told you that on direct and redirect.           I was

    10                  sitting down.     I don't know how tall these guys

    11                  were.   Colleen gave a five-nine, six foot, but,

    12                  again, she's seated.       You know, the thing is all

    13                  these witnesses are seated and they're all taken

    14                  by surprise.     You know, they follow Zack in so

    15                  he's standing.     He's also diminutive in stature.

    16                               Judge, you're the best judge on what

    17                  Zack said.    I think he may have said five foot

    18                  five inches when he testified.         That's

    19                  ultimately up to you.       I know you take

    20                  exceptional notes.      But for some reason I wrote

    21                  down he indicated that person was five foot five

    22                  inches with the gun.       But that's your call, not

    23                  mine in terms of whether he actually said that.

    24                  And he was the one who was standing at time of

    25                  this offense.     The other two were seated.        And
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 422 of 439. PageID #: 4358

                                                                                  422


     1                  so any sort of height description I think is

     2                  suspect at best.

     3                              I mean, there's a reason -- people are

     4                  just not good, your Honor, at determining

     5                  heights, especially people who are not

     6                  sophisticated.     And I'm not trying to take shots

     7                  at these witnesses, but they're not

     8                  sophisticated people.       I mean, there's a reason

     9                  they even have at the exit for corner stores,

    10                  for gas stations, they put height charts there

    11                  because people just naturally have a hard time

    12                  picking out height.      I mean, these aren't people

    13                  who work at a circus who for a living, you know,

    14                  determine height and weight.        They're just

    15                  average people who were taken by surprise and

    16                  were seated during this event.         But they were

    17                  steadfast in their identification of Dalonte in

    18                  court.

    19                              Judge, I submit to you that that is

    20                  some credible evidence here and that is the

    21                  standard and I'd ask that this Court transfer

    22                  this matter to the Criminal Division for further

    23                  proceedings.

    24                              And Judge, I'm not sure if this Court

    25                  prefers, but I would ask for a little bit of
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 423 of 439. PageID #: 4359

                                                                                  423


     1                  time for any rebuttal from Mr. Hoffman's

     2                  closing.

     3                              THE COURT:     Yes, you may.     Thank you.

     4                  Attorney Hoffman.

     5                              MR. HOFFMAN:     Thank you, your Honor.

     6                  May it please the Court.       Your Honor, not much

     7                  really changed since my opening except for one

     8                  big thing and that was on the stand Savannah

     9                  LaForce basically saying look, yeah, I

    10                  identified Edward Bunch and the police told me

    11                  not to do it.     I think what we find out is that

    12                  was not fair to Detective Lam in his efforts to

    13                  try to investigate this case.         It's not fair to

    14                  Mr. Schroth who's trying to get the right guy as

    15                  he said in his opening and that comes out on the

    16                  stand and afterwards.       And that's the second

    17                  person who said, yeah, the police, they were

    18                  wrong in this case.      They got it wrong.

    19                              More importantly, it's not fair to

    20                  Dalonte and it's not fair to the victims in this

    21                  case, all three of them, Edward Bunch.           Judge

    22                  we're primarily focusing on the credibility.

    23                  And this is just a brief Power Point of why I

    24                  don't think the evidence is credible in this

    25                  case.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 424 of 439. PageID #: 4360

                                                                                  424


     1                              First, we have a cross racial

     2                  identification in the photo arrays.          We know

     3                  from the studies that those aren't as reliable.

     4                  We have multiple IDs by each witness.          Now, we

     5                  have each witness identifying Dalonte and Edward

     6                  Bunch.   We're on an even plain for basically

     7                  both of them.     It's three and three.       It just

     8                  wasn't known until it played out in court.

     9                              We also have evidence that it was an

    10                  unduly suggestive photo array that Dalonte was

    11                  in to begin with.      Even the detective admitted

    12                  he was the only one in the photo array with

    13                  dreadlocks.    That's not supposed to happen.

    14                              And then mostly because the police

    15                  violated 2983.33(B)(4)(d), which is when a

    16                  witness makes an identification, you record it

    17                  in writing.    Not only did they fail to do that,

    18                  but they tampered with the evidence, they

    19                  disclosed it, they withheld it.         They even

    20                  withheld it from Detective Lam.         I know that may

    21                  not make him upset, but it really should make

    22                  everyone else upset.       It's a fundamental thing

    23                  to do.

    24                              He also let us know that the only

    25                  thing against Dalonte White in this case is
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 425 of 439. PageID #: 4361

                                                                                  425


     1                  those photo arrays of the three people.           The

     2                  physical evidence doesn't match up, the height

     3                  and weight.    And I know the State wants to say,

     4                  well, height and weight, people aren't good with

     5                  that.   It's tall or short, Judge.        It's not that

     6                  hard.   Any lay person can figure it out.          Here

     7                  we have someone described as 6 foot, six foot

     8                  one, 200, 250 pounds.       He was tall.     He was

     9                  heavyset.    He was pretty tall.       Taller than

    10                  Savannah.    Those were the descriptions given.

    11                  Those descriptions don't fit Dalonte White.

    12                  They do fit Edward Bunch.

    13                              There's no evidence from the search

    14                  warrant.    There's no marks on Dalonte's legs.

    15                  There's no ruffles in his shoes from a dog.

    16                  There's no physical evidence whatsoever, but

    17                  there is on Edward Bunch.        There was no gun

    18                  found during the search warrant.         There was no

    19                  cell phone found.      None of those things.

    20                              And the big thing is, what about

    21                  Edward Bunch?     The problem is we don't know

    22                  because like Detective Lam said, these two

    23                  detectives interfered with his investigation.

    24                  He basically closed it off at that point

    25                  allowing Edward Bunch to kind of fly under the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 426 of 439. PageID #: 4362

                                                                                  426


     1                  radar.   There was no search warrant done there.

     2                  No checks for him.      None of the physical

     3                  evidence matches up.       All it is is the three

     4                  photo arrays, same photo arrays that identified

     5                  Edward Bunch.

     6                               I would submit to you that this isn't

     7                  just we can have probable cause on two people

     8                  here.    Yes, Edward looks guilty, we'll go with

     9                  him.    You know, it's got to be the credible

    10                  evidence.    The credible evidence the way it came

    11                  out during the trial supports that Edward Bunch

    12                  looks bad.    He looks guilty on this.        All the

    13                  evidence just swung his way and all the evidence

    14                  went away from Dalonte.

    15                               I think it's a far cry to say that

    16                  Edward Bunch was credible at all, and he came in

    17                  here and gave a truthful story of some nature.

    18                  Edward Bunch, his story made no sense.           It was

    19                  piecemeal.

    20                               When asked, hey, does your friend who

    21                  he would not identify have a name, the

    22                  Prosecutor suggested do you have a nickname --

    23                  or does he have a nickname and then the name

    24                  became Nick.     He clearly doesn't want the police

    25                  to find out how he got shot that day.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 427 of 439. PageID #: 4363

                                                                                  427


     1                               There's no 911 calls, there's no

     2                  reports in that area.       It's West Boulevard.

     3                  Someone's going to call.       Someone's going to see

     4                  something.

     5                               This stranger who drops him off,

     6                  they're going to know something.         He doesn't

     7                  know a car, he doesn't know what bikes because

     8                  he got heli bikes.      He was anything but

     9                  credible.    And we know he's in the area because

    10                  the car that he stole was from West 54th.           And

    11                  where he was arrested in that car that was

    12                  stolen from West 54th was three blocks away on

    13                  58th and Otto.     He's very much in that area,

    14                  very much active in that area and goes to the

    15                  hospital within 40 minutes of this incident with

    16                  a gunshot wound consistent, in the detective's

    17                  words, with the injury we saw on the video.

    18                               Your Honor, because of this we submit

    19                  that the evidence against Dalonte is not

    20                  credible and that's why we would ask you to not

    21                  find probable cause at this time and stop it

    22                  here.   It would be -- to allow the police

    23                  misconduct to go on and unchallenged and --

    24                  through this point I think it would be unfair to

    25                  everyone including the State as I mentioned, who
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 428 of 439. PageID #: 4364

                                                                                  428


     1                  was thrust upon that information at the end.               So

     2                  we would ask that you find no probable cause in

     3                  this case.    Thank you.

     4                               THE COURT:    Rebuttal?

     5                               MR. SCHROTH:    Judge, there is probable

     6                  cause for Dalonte White and there is no probable

     7                  cause -- not that the State needs to show at

     8                  this point, for Edward Bunch.         You know, one

     9                  significant thing -- you know, there was some

    10                  discussion about marks on legs.         Guess who went

    11                  to the hospital that day?        Edward Bunch?     Guess

    12                  who an examination on his ankle?         Edward Bunch.

    13                  Guess whose medical records don't mention

    14                  anything about any dog bite?        Edward Bunch.         All

    15                  it says there is a gunshot wound.

    16                               Judge, a hospital is going to know any

    17                  injuries to that area that he's there to be

    18                  treated for and there is not a single lick of

    19                  information -- you're going to have these

    20                  medical records, that says that he was bit by a

    21                  dog, that there's lacerations, that there's

    22                  injury to the ankle other than a gunshot.           All

    23                  they have is that gunshot wound because that's

    24                  all that was there.       So Edward Bunch was not bit

    25                  by a dog.    He wasn't in that house.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 429 of 439. PageID #: 4365

                                                                                  429


     1                              Judge, that dog also -- no witness

     2                  heard or saw the suspect shoot themselves in the

     3                  ankle.   The dog is not shot -- this is a big

     4                  dog.    Judge, the dog is shot in the back, not in

     5                  the head.    I want you to look at that photo and

     6                  see how far down the body that is.          The person

     7                  shooting at the dog was not shooting directly

     8                  down -- putting their leg in jeopardy.           They

     9                  were shooting at the body of the dog.          Edward

    10                  Bunch -- the person who committed this crime --

    11                  Dalonte White didn't shoot himself, Judge.

    12                  Edward Bunch was shot, but it's not from this

    13                  incident.    It's not from himself.       It defies the

    14                  medical records.      It defies the injuries

    15                  described by the hospital, unless the hospital

    16                  is blatantly incompetent and it defies the fact

    17                  that he couldn't walk.       He told you he couldn't

    18                  walk.    His medical records said he couldn't

    19                  walk.    He was in a boot after that.        It couldn't

    20                  be Edward Bunch.

    21                              Judge, look, I know that the police

    22                  did the right thing by getting a search warrant

    23                  for Dalonte White's house.        The biggest problem

    24                  is that they may have gotten it a little bit too

    25                  late.    They got it on 4/28.      Dalonte White is
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 430 of 439. PageID #: 4366

                                                                                  430


     1                  tipped off about this investigation the moment

     2                  the police take photographs of him.

     3                               MR. HOFFMAN:    Objection.

     4                               MR. SCHROTH:    You can draw that

     5                  inference.

     6                               THE COURT:    Yeah, I can.

     7                               MR. SCHROTH:    I mean, Judge, you can

     8                  draw inference that, look, Dalonte White gets

     9                  stopped -- the crime is on 4/21, patrol stop him

    10                  on 4/24 and they take photographs of him.           They

    11                  take photographs of his ankles, of his feet, of

    12                  his shoes.    You can infer at this point the

    13                  light bulb goes off in Dalonte's mind, I need to

    14                  get rid of anything that's related to this

    15                  crime, anything at all.       Because that search

    16                  warrant happens on -- he has four days.           If he

    17                  wasn't a smart criminal already to get rid of

    18                  any of the evidence that was used in this crime.

    19                  That's more than enough time, Judge.

    20                               And, you know, in regards to the

    21                  credible evidence against Mr. Bunch -- the lack

    22                  of credible evidence against Mr. Bunch speaks

    23                  for itself now with the medical records and the

    24                  fact that he had the courage to come in here and

    25                  tell you his story after being Mirandized.
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 431 of 439. PageID #: 4367

                                                                                  431


     1                               And then you have the in-court

     2                  identifications.      These are witnesses who are

     3                  not going to -- who I don't think are going to

     4                  just willy nilly make an identification because

     5                  they feel like they have to.        They certainly

     6                  were forthcoming about making identifications in

     7                  the photo array.      If they saw Dalonte in person

     8                  and they didn't think it was him, Judge, I think

     9                  you can take that credibility --

    10                               MR. HOFFMAN:    I'm going to object to

    11                  this line actually.       This is an inference on an

    12                  inference.

    13                               MR. SCHROTH:    I think it's just an

    14                  inference, Judge.      That they would have not

    15                  picked him out if it wasn't him in Court.

    16                               MR. HOFFMAN:    I think he's just

    17                  vouching for credibility.

    18                               THE COURT:    I've already heard all the

    19                  evidence so I understand.

    20                               MR. SCHROTH:    So, Judge, I think this

    21                  Court can put some stock in the fact that those

    22                  witnesses if it wasn't Dalonte White, they

    23                  wouldn't have picked him out in Court and they

    24                  did.   And they did because he is, in fact, the

    25                  person who was part of this awful home invasion
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 432 of 439. PageID #: 4368

                                                                                  432


     1                  and we'd ask that you find some credible

     2                  evidence and that you transfer this matter to

     3                  the Criminal Division of the Court of Common

     4                  Pleas.   Thank you.

     5                              THE COURT:     Thank you.    Let's go off

     6                  the record.

     7                            (Short recess taken.)

     8                              THE COURT:     All right.    Anything

     9                  before the Court rules?

    10                              MR. SCHROTH:     Not on behalf of the

    11                  State.   Thank you, Judge.

    12                              THE COURT:     On behalf of Dalonte?

    13                              MR. HOFFMAN:     No, your Honor.

    14                              THE COURT:     All right.    After

    15                  reviewing all of the exhibits and reviewing my

    16                  notes from the evidence and I have 17 pages of

    17                  notes, the Court finds that -- I understand that

    18                  there was an awful crime that was committed to

    19                  Ms. Allums and Zackary as well as Savannah.               But

    20                  the question is, was it Edward Bunch, was it

    21                  Dalonte White or was it a whole another set of

    22                  three people?

    23                              The witnesses stated that it was

    24                  Dalonte White in three of the photo arrays and

    25                  in an in-court identification the same three
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 433 of 439. PageID #: 4369

                                                                                  433


     1                  witnesses identified Edward Bunch in three

     2                  separate photo arrays.

     3                              Now, the photo arrays that I reviewed

     4                  clearly indicated that Edward Bunch's photo

     5                  arrays, they all had similar hair styles and

     6                  Zackary circled one and then the other two had

     7                  said that they identified him.         In Dalonte's

     8                  photo arrays Dalonte was the only one that had

     9                  the dreads or the twists or whatever they are

    10                  calling them these days.

    11                              The police never notified the

    12                  witnesses that Edward Bunch and Dalonte White

    13                  were two separate persons.        And I don't know

    14                  whether they were supposed to or not, but it was

    15                  clear from their testimony that they still

    16                  believe that photo array three and photo array

    17                  one contained the same person.         And they never

    18                  had an opportunity to really distinguish was it

    19                  Edward Bunch or was it Dalonte White because

    20                  they were never given the opportunity.

    21                              And to complicate matters, initially

    22                  the descriptions was six feet approximately

    23                  200 pounds.    The statement by the police report

    24                  stated that the height and weight was five foot

    25                  five inches, about 150 pounds, though,
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 434 of 439. PageID #: 4370

                                                                                  434


     1                  unfortunately, that part is not in the recording

     2                  and we only have the detective's testimony.

     3                              And I understand that sitting down and

     4                  looking at somebody with a gun it would be

     5                  really hard to judge how tall that person is.

     6                  So it is really clear by the photo arrays that

     7                  Dalonte White and Edward Bunch have similar

     8                  features.

     9                              When I read the hospital reports, the

    10                  fact that Edward Bunch was not ambulatory was by

    11                  his own statement.      There was nowhere in the

    12                  nurses or doctor notes that said he could not

    13                  walk.    As a matter of fact, it does not even say

    14                  how he got to the hospital, did he walk in on

    15                  his own, did they have to go get a wheelchair,

    16                  did they have to get a gurney.         All they know is

    17                  he appeared in ER and the hospital report is

    18                  void of any indication of what he was wearing

    19                  and how he actually came through the doors.

    20                              There is no corroborating evidence.

    21                  Nothing from the search warrant, the DNA or the

    22                  blood.    There are no marks on Dalonte's legs or

    23                  shoes as well as there was no marks on Edward

    24                  Bunch's legs as far as whether it was a dog bite

    25                  or not.    Did the dog just have a hold of the
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 435 of 439. PageID #: 4371

                                                                                  435


     1                  pant leg?    Did the dog actually bite the

     2                  intruder?    This Court -- we don't know because

     3                  that evidence isn't before us.

     4                              So therefore, the Court does not find

     5                  probable cause that Dalonte White was part of

     6                  the home invasion.      But, Dalonte, two things.

     7                  That doesn't mean -- this will be set for trial.

     8                              MR. SCHROTH:     Judge, I think if you

     9                  find no PC, you have to dismiss it.

    10                              THE COURT:     Go off the record for a

    11                  second.

    12                              (Short recess taken.)

    13                              THE COURT:     The Court has had some

    14                  discussion as to whether the matter should be

    15                  dismissed outright because the Court did not

    16                  find probable cause.       There seems to be

    17                  conflicting opinions.       The 8th District has said

    18                  that it is the State's case and if they wish to

    19                  dismiss it, they may.       This Court does not feel

    20                  comfortable dismissing the charges outright.              So

    21                  we are setting this matter for trial.

    22                              The burden, Dalonte, is beyond a

    23                  reasonable doubt.      Meaning, that it's a higher

    24                  burden.    Okay.   And the Court can't dismiss it.

    25                  The Prosecution may after they go back, dismiss
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 436 of 439. PageID #: 4372

                                                                                  436


     1                  the case and then they can re-file it.           So know

     2                  that.   They can always re-file.        So we have a

     3                  pretrial set for August 21st at 9:30.

     4                               Dalonte, you're going to stay with us

     5                  because you have pending cases.         I want you to

     6                  understand that.      You know what the cases are,

     7                  correct?     You also have a violation of court

     8                  order, do you not?

     9                               MR. WHITE:    Yes.

    10                               THE COURT:    Okay.   We can go off the

    11                  record if there's nothing further.

    12                               MR. HOFFMAN:    Your Honor, Dalonte did

    13                  just want me to make a formal request for home

    14                  detention.    He has been in the Detention Center

    15                  for about 90 days now on the two assault charges

    16                  that happened in the Detention Center and the

    17                  violation of Court order, but I think that may

    18                  have been because of the charges in this case.

    19                  So we would ask for a consideration.          He did

    20                  have a good Detention Center report.

    21                               THE COURT:    Which one?    You mean the

    22                  one before or after he got his jaw broken?

    23                               MR. HOFFMAN:    Since that point in

    24                  time, your Honor.

    25                               THE COURT:    You mean since someone
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 437 of 439. PageID #: 4373

                                                                                  437


     1                  broke your jaw you've been behaving yourself?

     2                              MR. WHITE:     Before I was.

     3                              THE COURT:     Well, you have an assault

     4                  charge from the Detention Center.         You know

     5                  that.   It's pending.      And I belive you're also

     6                  the victim.    But what I will do, Dalonte, is I'm

     7                  going to talk to your probation officer and I'm

     8                  going to have her give me a report as to how

     9                  well you did in the community.         Because I

    10                  ordered very specific things for you to do while

    11                  you were out, did I not?

    12                              MR. WHITE:     Yes.

    13                              THE COURT:     And have you completed

    14                  them?

    15                              MR. WHITE:     I did community service.

    16                              THE COURT:     Okay.   All right.      So next

    17                  week on Monday we will contact Keri Bryant,

    18                  who's your officer and if she believes that you

    19                  would be fine being at home on an ankle monitor,

    20                  I will consider it.      All right.     Is that fair?

    21                              MR. WHITE:     Yes.

    22                              THE COURT:     All right.    I know you

    23                  want to get out of here, but you need to

    24                  understand that you need to find a better set of

    25                  friends to hang out with or you are always going
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 438 of 439. PageID #: 4374

                                                                                  438


     1                  to be back here.      Do you understand that?

     2                              MR. WHITE:     Yes.

     3                              THE COURT:     All right.     So I'll let

     4                  you know next week.

     5                              (Hearing concluded at 5:34 p.m.)

     6                                                    - - -

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case: 1:17-cv-01165-PAB Doc #: 205-1 Filed: 05/05/20 439 of 439. PageID #: 4375

                                                                                  439


     1

     2

     3

     4                            C E R T I F I C A T E

     5

     6

     7

     8                              I, Dawn M. Peck, a stenographic

     9                  reporter, do hereby certify that I attended the

    10                  foregoing proceedings in their entirety; that I

    11                  wrote the same in Stenotype, which was

    12                  subsequently transcribed into typewriting by

    13                  means of computer-aided transcription under my

    14                  direction; and that the foregoing Transcript of

    15                  Proceedings is a true and correct transcript of

    16                  my Stenotype notes.

    17

    18                              Signed this 13th day of October, 2015.

    19

    20                                Dawn M. Peck
                                      Mizanin Reporting Service, Inc.
    21                                5755 Granger Road
                                      335 Independence Tower
    22                                Independence, OH 44131

    23

    24

    25
